UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2012 Date of reporting period:	January 31, 2012 Item 1. Schedule of Investments: Putnam Absolute Return 100 Fund The fund's portfolio 1/31/12 (Unaudited) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (31.5%) (a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (0.9%) Government National Mortgage Association Pass-Through Certificates 4s, with due dates from January 20, 2041 to February 20, 2041 $1,878,422 $2,026,196 3 1/2s, TBA, February 1, 2042 1,000,000 1,050,703 U.S. Government Agency Mortgage Obligations (30.6%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 3 1/2s, January 1, 2041 923,680 958,642 Federal National Mortgage Association Pass-Through Certificates 4s, TBA, February 1, 2042 3,000,000 3,171,094 3 1/2s, TBA, February 1, 2042 99,000,000 102,859,456 Total U.S. government and agency mortgage obligations (cost $109,151,956) U.S. GOVERNMENT AGENCY OBLIGATIONS (0.1%) (a) Principal amount Value Wells Fargo & Co. 2 1/8s, FDIC guaranteed notes, June 15, 2012 $392,000 $394,866 Total U.S. Government Agency Obligations (cost $392,434) U.S. TREASURY OBLIGATIONS (—%) (a) Principal amount Value U.S. Treasury Notes 2 5/8s, November 15, 2020 $56,000 $60,769 Total U.S. treasury Obligations (cost $52,739) MORTGAGE-BACKED SECURITIES (25.8%) (a) Principal amount Value Banc of America Commercial Mortgage, Inc. FRB Ser. 07-3, Class A2, 5.843s, 2049 $428,846 $433,107 Ser. 04-3, Class D, 5.786s, 2039 626,000 564,258 Ser. 07-2, Class A2, 5.634s, 2049 821,016 848,073 Ser. 06-5, Class A2, 5.317s, 2047 1,435,510 1,455,123 Ser. 06-6, Class A2, 5.309s, 2045 1,218,556 1,219,067 Ser. 04-4, Class D, 5.073s, 2042 479,000 453,853 Ser. 07-1, Class XW, IO, 0.456s, 2049 1,511,317 17,568 Banc of America Commercial Mortgage, Inc. 144A Ser. 03-1, Class F, 5.507s, 2036 553,000 550,069 Ser. 04-4, Class XC, IO, 1.042s, 2042 1,452,401 26,816 Ser. 02-PB2, Class XC, IO, 0.806s, 2035 2,645,343 3,333 Barclays Capital LLC Trust 144A Ser. 09-RR7, Class 1A7, IO, 1.87s, 2046 3,604,687 147,285 Ser. 09-RR7, Class 2A7, IO, 1.584s, 2047 10,627,655 442,110 Ser. 09-RR7, Class 2A1, IO, 0 3/4s, 2047 9,059,818 223,778 Ser. 09-RR7, Class 1A1, IO, 0 3/4s, 2046 9,402,570 232,243 Barclays Capital, LLC Trust FRB Ser. 07-AA2, Class 12A1, 0.486s, 2047 1,729,968 813,085 Bear Stearns Mortgage Funding Trust Ser. 06-AR2, Class 1X, IO, 0.7s, 2046 1,550,270 38,912 Ser. 07-AR5, Class 1X2, IO, 0 1/2s, 2047 932,783 19,029 Ser. 06-AR5, Class 1X, IO, 0 1/2s, 2046 2,068,954 36,827 Ser. 07-AR3, Class 1X, IO, 0 1/2s, 2037 1,063,730 17,020 Ser. 06-AR3, Class 1X, IO, 0.4s, 2036 1,107,447 15,061 Citigroup Commercial Mortgage Trust FRB Ser. 05-C3, Class AJ, 4.96s, 2043 700,000 672,476 Commercial Mortgage Asset Trust FRB Ser. 99-C2, Class E, 7.64s, 2032 586,000 613,835 Commercial Mortgage Pass-Through Certificates Ser. 06-C8, Class A2B, 5.248s, 2046 143,270 143,725 Ser. 05-LP5, Class B, 5.105s, 2043 (F) 1,114,000 1,047,954 Countrywide Alternative Loan Trust FRB Ser. 05-84, Class 4A1, 5.666s, 2036 2,151,139 1,236,905 FRB Ser. 07-OA4, Class A1, 0.446s, 2047 1,308,146 761,995 Countrywide Home Loans 144A Ser. 04-R2, Class 1AS, IO, 5.637s, 2034 870,266 137,067 Ser. 05-R3, Class AS, IO, 5.581s, 2035 341,209 58,819 FRB Ser. 04-R2, Class 1AF1, 0.696s, 2034 859,131 657,235 FRB Ser. 05-R3, Class AF, 0.676s, 2035 335,352 269,958 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 5.987s, 2039 1,178,465 1,183,491 CS First Boston Mortgage Securities Corp. Ser. 02-CKN2, Class C1, 6.376s, 2037 (F) 1,147,000 1,149,893 FRB Ser. 04-C2, Class D, 5.575s, 2036 529,000 518,420 Ser. 02-CP5, Class E, 5.339s, 2035 (F) 753,000 757,243 Ser. 05-C6, Class AJ, 5.23s, 2040 (F) 1,438,000 1,340,134 Ser. 05-C5, Class AJ, 5.1s, 2038 (F) 1,578,000 1,579,470 Ser. 05-C1, Class AJ, 5.075s, 2038 439,000 446,871 Ser. 03-CPN1, Class E, 4.891s, 2035 462,000 447,313 CS First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6s, 2040 640,000 675,200 FRB Ser. 03-CK2, Class G, 5.744s, 2036 857,000 854,001 Ser. 03-C3, Class AX, IO, 1.922s, 2038 18,685,219 272,879 Ser. 04-C4, Class AX, IO, 1.19s, 2039 1,528,280 32,247 DLJ Commercial Mortgage Corp. 144A Ser. 98-CF2, Class B3, 6.04s, 2031 520,630 543,570 Federal Home Loan Mortgage Corp. IFB Ser. 2976, Class LC, 23.358s, 2035 51,434 82,193 IFB Ser. 3835, Class SN, 15.401s, 2041 3,893,998 5,466,589 IFB Ser. 3859, Class SG, IO, 6.41s, 2039 656,422 98,654 IFB Ser. 3727, Class PS, IO, 6.41s, 2038 3,465,811 387,070 IFB Ser. 3287, Class SE, IO, 6.41s, 2037 (F) 131,625 16,692 IFB Ser. 3835, Class SC, IO, 6.36s, 2038 3,965,530 727,476 IFB Ser. 3856, Class PS, IO, 6.31s, 2040 723,787 111,676 IFB Ser. 3852, Class KS, IO, 6.26s, 2041 1,931,501 317,867 IFB Ser. 3677, Class SA, IO, 6.26s, 2040 6,677,059 702,627 IFB Ser. 3708, Class SA, IO, 6.16s, 2040 7,107,094 900,042 IFB Ser. 3934, Class SA, IO, 6.11s, 2041 353,887 59,598 IFB Ser. 3852, Class TB, 5.71s, 2041 903,386 951,807 IFB Ser. 3752, Class PS, IO, 5.71s, 2040 5,708,272 975,715 Ser. 3645, Class ID, IO, 5s, 2040 101,565 8,982 Ser. 3680, Class KI, IO, 5s, 2038 2,786,066 373,500 Ser. 3632, Class CI, IO, 5s, 2038 113,553 9,492 Ser. 3626, Class DI, IO, 5s, 2037 76,997 3,409 Ser. 3653, Class CI, IO, 5s, 2036 2,149,856 93,411 Ser. 3623, Class CI, IO, 5s, 2036 70,202 5,265 Ser. 3736, Class QI, IO, 4s, 2034 324,808 11,977 Ser. 3751, Class MI, IO, 4s, 2034 264,630 12,739 Ser. 3707, Class HI, IO, 4s, 2023 241,738 8,234 Ser. T-8, Class A9, IO, 0.441s, 2028 219,519 1,646 Ser. T-59, Class 1AX, IO, 0.275s, 2043 492,697 3,695 Ser. T-48, Class A2, IO, 0.212s, 2033 704,436 5,051 FRB Ser. T-54, Class 2A, IO, zero %, 2043 286,256 45 Federal National Mortgage Association IFB Ser. 04-10, Class QC, 27.62112s, 2031 432,832 599,591 IFB Ser. 06-86, Class SY, 23.004s, 2036 326,839 444,905 IFB Ser. 05-75, Class GS, 19.421s, 2035 601,216 866,793 IFB Ser. 11-4, Class CS, 12.347s, 2040 965,530 1,106,543 IFB Ser. 11-67, Class BS, IO, 6.224s, 2041 3,518,038 542,200 IFB Ser. 404, Class S13, IO, 6.124s, 2040 145,517 21,188 Ser. 398, Class C5, IO, 5s, 2039 266,305 30,625 Ser. 397, Class 2, IO, 5s, 2039 98,220 12,845 Ser. 10-100, Class AI, IO, 4 1/2s, 2025 1,886,456 116,588 Ser. 406, Class 2, IO, 4s, 2041 311,701 36,438 Ser. 406, Class 1, IO, 4s, 2041 190,608 22,282 Ser. 03-W10, Class 1, IO, 1.442s, 2043 116,339 5,235 Ser. 98-W2, Class X, IO, 0.919s, 2028 388,058 17,340 Ser. 98-W5, Class X, IO, 0.85s, 2028 159,751 6,630 Ser. 03-W1, Class 2A, IO, zero %, 2042 611,102 48 First Union Commercial Mortgage Trust 144A Ser. 99-C1, Class F, 5.35s, 2035 468,000 456,300 GE Capital Commercial Mortgage Corp. FRB Ser. 04-C3, Class B, 5.527s, 2039 (F) 1,839,000 1,743,033 Ser. 07-C1, Class A3, 5.481s, 2049 973,000 1,058,030 GE Capital Commercial Mortgage Corp. 144A Ser. 03-C2, Class D, 5.326s, 2037 400,000 405,032 FRB Ser. 04-C1, Class F, 5.088s, 2038 894,000 867,180 Ser. 05-C2, Class XC, IO, 0.183s, 2043 9,405,175 70,699 Ser. 05-C3, Class XC, IO, 0.12s, 2045 72,077,927 338,775 GMAC Commercial Mortgage Securities, Inc. Ser. 04-C3, Class AJ, 4.915s, 2041 710,000 679,908 Government National Mortgage Association IFB Ser. 11-56, Class SA, 23.353s, 2041 2,175,938 3,267,693 IFB Ser. 10-158, Class SD, 14.157s, 2040 377,000 531,449 IFB Ser. 11-70, Class WS, 9.138s, 2040 1,272,000 1,436,597 IFB Ser. 11-56, Class MS, 6.786s, 2041 1,880,359 2,057,094 IFB Ser. 11-56, Class SG, 6.776s, 2041 1,053,693 1,167,482 IFB Ser. 11-61, Class CS, IO, 6.399s, 2035 2,411,740 331,614 IFB Ser. 10-167, Class SM, IO, 6.39s, 2040 1,720,260 279,714 IFB Ser. 10-85, Class SD, IO, 6.369s, 2038 3,190,452 506,165 IFB Ser. 11-11, Class PS, IO, 6.319s, 2040 138,828 21,138 IFB Ser. 10-58, Class LS, IO, 6.269s, 2039 3,287,665 501,402 IFB Ser. 10-120, Class SB, IO, 5.919s, 2035 350,976 35,213 IFB Ser. 10-20, Class SC, IO, 5.869s, 2040 89,050 13,817 IFB Ser. 11-40, Class AS, IO, 5.837s, 2036 714,042 91,533 IFB Ser. 11-70, Class SN, IO, 5.61s, 2041 2,891,000 806,502 IFB Ser. 11-70, Class SH, IO, 5.6s, 2041 3,615,000 1,013,104 Ser. 10-68, Class MI, IO, 5s, 2039 357,206 48,441 Ser. 10-150, Class WI, IO, 5s, 2038 2,888,719 324,576 IFB Ser. 11-12, Class IB, IO, 4.505s, 2040 1,443,734 141,630 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 146,793 25,223 Ser. 10-103, Class DI, IO, 4 1/2s, 2038 3,804,282 442,248 Ser. 11-70, PO, zero %, 2041 4,968,854 4,042,659 Ser. 10-151, Class KO, PO, zero %, 2037 742,245 669,483 Greenpoint Mortgage Funding Trust Ser. 06-AR3, Class 4X, IO, 1s, 2036 1,073,098 38,632 Greenwich Capital Commercial Funding Corp. 144A Ser. 03-C1, Class G, 4.773s, 2035 626,000 607,752 GS Mortgage Securities Corp. II Ser. 06-GG6, Class A2, 5.506s, 2038 261,863 263,991 GSMPS Mortgage Loan Trust 144A Ser. 05-RP1, Class 1AS, IO, 5.913s, 2035 705,722 119,559 IFB Ser. 04-4, Class 1AS, IO, 5.204s, 2034 349,092 59,727 FRB Ser. 04-4, Class 1AF, 0.676s, 2034 349,092 268,801 FRB Ser. 05-RP1, Class 1AF, 0.626s, 2035 705,722 543,406 Ser. 98-2, IO, 0.467s, 2027 60,560 5 Ser. 98-3, IO, 0.315s, 2027 72,880 183 Ser. 99-2, IO, zero %, 2027 106,255 268 Ser. 98-4, IO, zero %, 2026 82,134 214 Harborview Mortgage Loan Trust FRB Ser. 06-8, Class 2A1A, 0.469s, 2036 2,467,173 1,492,640 IndyMac Index Mortgage Loan Trust FRB Ser. 06-AR5, Class 1A2, 5.168s, 2036 43,473 2,391 FRB Ser. 06-AR11, Class 3A1, 2.82648s, 2036 105,853 45,765 FRB Ser. 06-AR29, Class A2, 0.356s, 2036 1,492,666 641,846 JPMorgan Alternative Loan Trust FRB Ser. 07-A2, Class 12A1, 0.476s, 2037 1,523,885 655,270 JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 04-CB9, Class B, 5.843s, 2041 (F) 803,000 745,395 FRB Ser. 02-C2, Class E, 5.517s, 2034 576,000 568,045 Ser. 02-C3, Class D, 5.314s, 2035 866,000 840,020 Ser. 03-C1, Class D, 5.192s, 2037 425,000 425,877 Ser. 04-CB8, Class B, 4 1/2s, 2039 943,000 894,685 JPMorgan Chase Commercial Mortgage Securities Corp. 144A Ser. 02-C1, Class E, 6.135s, 2037 496,000 494,234 LB-UBS Commercial Mortgage Trust Ser. 06-C3, Class A2, 5.532s, 2032 3,106 3,105 Ser. 06-C6, Class AM, 5.413s, 2039 (F) 1,840,000 1,903,996 Ser. 05-C7, Class A2, 5.103s, 2030 37,830 37,830 Ser. 03-C5, Class F, 4.843s, 2037 380,000 349,600 Ser. 07-C2, Class XW, IO, 0.702s, 2040 1,362,036 27,678 LB-UBS Commercial Mortgage Trust 144A Ser. 02-C2, Class J, 6.235s, 2035 913,000 913,274 Merrill Lynch Alternative Note Asset Ser. 07-OAR5, Class X, IO, zero %, 2047 1,322,704 41,004 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 6.027s, 2050 1,229,000 1,284,761 FRB Ser. 07-C1, Class A2, 5.923s, 2050 832,251 837,744 Ser. 03-KEY1, Class C, 5.373s, 2035 463,000 466,328 Ser. 05-MCP1, Class XC, IO, 0.269s, 2043 55,636,219 582,734 Merrill Lynch/Countrywide Commercial Mortgage Trust Ser. 06-1, Class A2, 5.439s, 2039 61,479 61,463 FRB Ser. 06-4, Class A2FL, 0.416s, 2049 587,069 573,860 Morgan Stanley Capital I FRB Ser. 07-HQ12, Class A2, 5.783s, 2049 226,048 230,566 Ser. 06-HQ9, Class A2, 5.618s, 2044 172,163 172,092 Ser. 07-IQ14, Class A2, 5.61s, 2049 767,722 807,292 FRB Ser. 07-HQ12, Class A2FL, 0.545s, 2049 193,497 181,887 Morgan Stanley Capital I 144A Ser. 03-IQ6, Class C, 5.238s, 2041 (F) 704,000 706,240 Morgan Stanley Dean Witter Capital I Ser. 03-HQ2, Class C, 5.15s, 2035 783,000 756,926 Morgan Stanley Dean Witter Capital I 144A FRB Ser. 03-HQ2, Class F, 5.72855s, 2035 513,000 487,350 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 10.236s, 2043 574,000 586,915 Nomura Asset Securities Corp. 144A Ser. 98-D6, Class B1, 6s, 2030 258,000 264,450 Residential Accredit Loans, Inc. Ser. 06-QS13, Class 1A5, 6s, 2036 42,833 26,985 Ser. 06-Q07, Class X3, IO, 1 1/2s, 2046 1,334,878 68,346 Ser. 06-Q07, Class X1, IO, 0.9s, 2046 1,028,337 32,393 Salomon Brothers Mortgage Securities VII 144A FRB Ser. 99-C1, Class J, 7s, 2032 627,000 648,648 Structured Asset Mortgage Investments, Inc. Ser. 06-AR6, Class 2X, IO, 1s, 2046 2,127,519 79,144 Ser. 06-AR3, Class 12X, IO, 1s, 2036 727,298 26,619 Ser. 06-AR7, Class X, IO, 0.9s, 2036 5,229,224 149,556 Ser. 06-AR4, Class 5X, IO, 0.8s, 2036 546,228 14,257 Ser. 07-AR1, Class 1X, IO, 0.6s, 2037 738,648 15,364 Ser. 06-AR8, Class X, IO, 0.4s, 2036 3,316,145 43,110 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 5.913s, 2045 298,706 53,767 Ser. 07-4, Class 1A4, IO, 1s, 2045 660,242 27,235 Structured Asset Securities Corp. 144A FRB Ser. 05-RF2, Class A, 0.644s, 2035 1,501,067 1,125,800 TIAA Seasoned Commercial Mortgage Trust FRB Ser. 07-C4, Class AJ, 5.739s, 2039 (F) 1,968,000 1,891,105 Wachovia Bank Commercial Mortgage Trust Ser. 06-C25, Class A2, 5.684s, 2043 63,224 63,224 Ser. 06-C28, Class A3, 5.679s, 2048 455,000 499,186 Ser. 07-C30, Class A3, 5.246s, 2043 402,000 410,841 Ser. 05-C17, Class AJ, 5.224s, 2042 430,000 442,801 Ser. 06-C29, IO, 0.552s, 2048 40,789,606 616,739 Wachovia Bank Commercial Mortgage Trust 144A Ser. 07-C31, IO, 0.416s, 2047 94,280,881 854,420 Wachovia Mortgage Loan Trust, LLC FRB Ser. 06-AMN1, Class A2, 0.444s, 2036 3,879,106 1,532,247 WAMU Commercial Mortgage Securities Trust 144A Ser. 05-C1A, Class C, 4.9s, 2036 151,000 151,922 Total mortgage-backed securities (cost $88,813,251) CORPORATE BONDS AND NOTES (12.3%) (a) Principal amount Value Basic materials (0.8%) Airgas, Inc. sr. unsec. unsub. notes 2.85s, 2013 $255,000 $259,716 Dow Chemical Co. (The) sr. unsec. notes 7.6s, 2014 355,000 403,254 Dow Chemical Co. (The) sr. unsec. notes 4.85s, 2012 300,000 306,300 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 3/8s, 2017 (Indonesia) 400,000 421,500 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 9s, 2019 (Australia) 245,000 340,950 Sealed Air Corp. sr. notes 7 7/8s, 2017 265,000 282,067 Weyerhaeuser Co. sr. unsec. unsub. notes 7 1/4s, 2013 825,000 871,307 Capital goods (0.2%) Staples, Inc. sr. unsec. notes 9 3/4s, 2014 505,000 578,749 Communication services (0.7%) CenturyLink, Inc. sr. unsec. unsub. notes Ser. L, 7 7/8s, 2012 610,000 627,357 Comcast Cable Holdings, LLC debs. 9.8s, 2012 58,000 58,000 Comcast Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2015 447,000 512,400 Frontier Communications Corp. sr. unsec. notes 7 7/8s, 2015 605,000 624,663 SBA Tower Trust 144A company guaranty mtge. notes 4.254s, 2015 625,000 646,711 Consumer cyclicals (1.0%) Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 465,000 497,550 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 5.35s, 2012 1,100,000 1,104,500 Omnicom Group, Inc. sr. unsec. unsub. notes 4.45s, 2020 315,000 334,227 QVC, Inc. 144A sr. notes 7 1/8s, 2017 215,000 230,319 Toyota Motor Credit Corp. sr. unsec. unsub. notes FRN Ser. MTN, 0.777s, 2013 700,000 700,827 Turner Broadcasting System, Inc. company guaranty sr. unsec. unsub. notes 8 3/8s, 2013 360,000 396,356 Viacom, Inc. sr. unsec. notes 4 3/8s, 2014 310,000 333,046 Consumer staples (0.9%) Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 5 3/8s, 2014 565,000 631,864 Coca-Cola Co. (The) sr. unsec. unsub. notes FRN 0.507s, 2012 200,000 200,130 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 400,000 449,000 Kraft Foods, Inc. sr. unsec. notes 2 5/8s, 2013 730,000 745,365 Kraft Foods, Inc. sr. unsec. unsub. notes 6.25s, 2012 200,000 203,451 Kroger Co. company guaranty 6 3/4s, 2012 350,000 354,254 Tyson Foods, Inc. sr. unsec. unsub. notes 10 1/2s, 2014 400,000 464,000 Energy (0.1%) Motiva Enterprises, LLC 144A sr. unsec. unsub. notes 5.2s, 2012 250,000 255,268 Ras Laffan Liquefied Natural Gas Co., Ltd. 144A company guaranty sr. notes 4 1/2s, 2012 (Qatar) 250,000 253,750 Financials (6.4%) American Express Credit Corp. sr. unsec. notes FRN 0.395s, 2012 376,000 376,000 American Honda Finance Corp. 144A sr. unsec. notes FRN Ser. MTN, 0.805s, 2012 200,000 200,321 Australia & New Zealand Banking Group, Ltd. 144A sr. unsec. notes FRN 0.783s, 2012 (Australia) 300,000 299,927 Bank One Corp. unsec. sub. notes 5.25s, 2013 377,000 393,605 Barclays Bank PLC unsec. sub. notes FRN Ser. EMTN, 0.74s, 2017 (United Kingdom) 552,000 488,625 BB&T Corp. sr. unsec. unsub. notes 3.85s, 2012 311,000 316,017 Berkshire Hathaway Finance Corp. company guaranty sr. notes 4s, 2012 85,000 85,531 Citigroup, Inc. sr. unsec. notes FRN 0.68s, 2012 1,700,000 1,699,536 Citigroup, Inc. unsec. sub. notes 5 5/8s, 2012 650,000 662,413 Countrywide Financial Corp. company guaranty sr. unsec. unsub. notes FRN Ser. MTN, 0.875s, 2012 800,000 796,959 Erac USA Finance Co. 144A company guaranty notes 2 1/4s, 2014 390,000 392,098 Erac USA Finance Co. 144A company guaranty sr. notes 2 3/4s, 2013 445,000 452,014 GATX Corp. notes 4 3/4s, 2012 180,000 183,024 General Electric Capital Corp. sr. unsec. unsub. notes FRN Ser. MTNA, 1.388s, 2013 275,000 277,399 General Electric Capital Corp. sr. unsec. unsub. notes FRN 0.702s, 2012 1,900,000 1,901,176 Goldman Sachs Group, Inc. (The) sr. notes 3 5/8s, 2012 194,000 196,394 Hartford Financial Services Group, Inc. (The) jr. unsec. sub. debs. FRB 8 1/8s, 2038 235,000 244,400 ING Bank NV 144A sr. unsec. notes FRN 1.596s, 2013 (Netherlands) 585,000 577,273 Jackson National Life Global Funding Co. 144A sr. notes Ser. GMTN, 6.125s, 2012 550,000 558,566 JPMorgan Chase Capital XX company guaranty jr. unsec. sub. notes Ser. T, 6.55s, 2036 845,000 849,825 Lloyds TSB Bank PLC bank guaranty sr. unsec. unsub. notes 4 7/8s, 2016 (United Kingdom) 510,000 521,496 MetLife Global Funding I 144A sr. unsec. notes 2 7/8s, 2012 270,000 273,453 MetLife Global Funding I 144A sr. unsub. notes 5 1/8s, 2014 100,000 107,948 MetLife Global Funding I 144A sr. unsub. notes 5 1/8s, 2013 100,000 104,815 MetLife Global Funding I 144A sr. unsub. notes FRN 0.796s, 2012 800,000 799,766 MetLife Institutional Funding II 144A FRN 0.98s, 2012 200,000 200,083 National Australia Bank, Ltd. 144A sr. unsec. notes 2 1/2s, 2013 (Australia) 690,000 695,363 New York Life Global Funding 144A notes 3s, 2015 930,000 981,769 New York Life Global Funding 144A sr. notes 0.631s, 2012 1,200,000 1,199,479 Prudential Financial, Inc. sr. notes 6.2s, 2015 425,000 470,750 Royal Bank of Scotland PLC (The) company guaranty sr. unsec. unsub. notes Ser. 2, 3.4s, 2013 (United Kingdom) 325,000 330,484 Royal Bank of Scotland PLC (The) 144A company guaranty sr. unsec. unsub. notes 4 7/8s, 2014 (United Kingdom) 430,000 436,809 Shinhan Bank 144A sr. unsec. bonds 6s, 2012 (South Korea) 200,000 203,471 Simon Property Group LP sr. unsec. unsub. notes 5.1s, 2015 (R) 700,000 773,956 Simon Property Group LP sr. unsec. unsub. notes 4.2s, 2015 (R) 70,000 74,986 Sumitomo Mitsui Banking Corp. 144A sr. unsec. notes 2.15s, 2013 (Japan) 685,000 693,302 TD Ameritrade Holding Corp. company guaranty sr. unsec. unsub. notes 2.95s, 2012 1,420,000 1,446,344 UBS AG/Stamford CT sr. unsec. FRN 1.595s, 2012 (Switzerland) 1,055,000 1,055,761 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 1/4s, 2035 (Russia) 200,000 203,500 Westpac Banking Corp. sr. unsec. unsub. bonds 2.25s, 2012 (Australia) 720,000 729,053 Technology (0.6%) Hewlett-Packard Co. sr. unsec. notes FRN 0.637s, 2012 1,700,000 1,700,063 Seagate Technology International 144A company guaranty sr. sec. notes 10s, 2014 (Cayman Islands) 466,000 532,405 Transportation (0.3%) Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.9s, 2018 128,762 137,131 Continental Airlines, Inc. pass-through certificates Ser. 98-1A, 6.648s, 2017 146,353 152,207 Federal Express Corp. 2012 Pass Through Trust 144A notes 2 5/8s, 2018 (FWC) 600,000 601,538 Utilities and power (1.3%) Allegheny Energy Supply 144A sr. unsec. bonds 8 1/4s, 2012 820,000 830,604 CMS Energy Corp. sr. unsec. unsub. notes FRN 1.353s, 2013 130,000 129,188 KCP&L Greater Missouri Operations Co. sr. unsec. unsub. notes 11.875s, 2012 631,000 657,890 Kinder Morgan Energy Partners LP sr. unsec. notes 7 1/8s, 2012 350,000 352,419 Kinder Morgan, Inc./Kansas sr. notes 6 1/2s, 2012 490,000 497,350 NGPL PipeCo, LLC 144A sr. unsec. notes 6.514s, 2012 600,000 577,913 Texas-New Mexico Power Co. 144A 1st mtge. sec. 9 1/2s, 2019 654,000 859,165 Total Capital SA company guaranty sr. unsec. unsub. notes 3s, 2015 (France) 500,000 533,465 Total corporate bonds and notes (cost $42,319,700) ASSET-BACKED SECURITIES (3.1%) (a) Principal amount Value Green Tree Financial Corp. Ser. 97-6, Class M1, 7.21s, 2029 $747,000 $649,997 Ser. 99-3, Class A8, 7.06s, 2031 700,000 610,750 Ser. 97-8, Class M1, 7.02s, 2027 1,989,000 1,382,355 GSAA Home Equity Trust FRB Ser. 07-3, Class A4A, 0.496s, 2047 229,672 90,721 FRB Ser. 07-3, Class 2A1A, 0.198s, 2047 1,051,189 473,035 HSI Asset Securitization Corp. Trust FRB Ser. 06-HE1, Class 2A1, 0.326s, 2036 9,214 3,997 Madison Avenue Manufactured Housing Contract FRB Ser. 02-A, Class B1, 3.526s, 2032 1,797,000 1,437,600 Oakwood Mortgage Investors, Inc. Ser. 01-C, Class A4, 7.405s, 2030 1,011,779 546,361 Ser. 98-A, Class M, 6.825s, 2028 1,324,000 1,307,335 Ser. 01-C, Class A3, 6.61s, 2021 2,611,350 1,312,203 Ser. 01-E, Class A3, 5.69s, 2031 805,962 642,352 Ser. 01-D, Class A2, 5.26s, 2019 (F) 941,392 584,586 Structured Asset Securities Corp. FRB Ser. 06-BC2, Class A3, 0.426s, 2036 3,416,259 1,930,186 Total asset-backed securities (cost $11,600,348) PURCHASED OPTIONS OUTSTANDING (2.7%) (a) Expiration date/ Contract strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 2026. Sep-16/3.49 $51,678 $4,624 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 2026. Sep-16/3.49 51,678 2,937 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.8625% versus the three month USD-LIBOR-BBA maturing January 2023. Jan-13/1.8625 1,116,000 20,144 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.855 versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/1.855 1,116,000 19,675 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.325% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.325 712,000 28,380 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.325% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.325 712,000 17,757 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.3675% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.3675 3,236,000 136,850 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.27% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.27 3,236,000 118,664 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.13375% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.13375 2,022,000 59,629 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.8825% versus the three month USD-LIBOR-BBA maturing December 2042. Dec-12/2.8825 1,139,000 108,011 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.8825% versus the three month USD-LIBOR-BBA maturing December 2042. Dec-12/2.8825 1,139,000 69,969 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.845 versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/1.845 1,116,000 18,950 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.835 versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/1.835 1,116,000 18,213 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.305% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.305 712,000 27,433 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.305% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.305 712,000 16,575 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.34375% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.34375 3,236,000 132,288 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.2475% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.2475 3,236,000 114,198 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.1125% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.1125 2,022,000 56,717 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.82% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/1.82 1,116,000 17,432 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.3175% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.3175 3,236,000 126,689 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.225% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.225 3,236,000 109,215 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.28 712,000 26,287 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.28 712,000 15,308 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.193% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.193 2,903,000 92,635 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 2.085% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.085 2,022,000 53,077 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.26% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.26 712,000 25,290 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.26% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.26 712,000 14,147 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 2.064% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.064 2,022,000 49,903 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing September 2042. Sep-12/2.855 1,139,000 95,027 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing September 2042. Sep-12/2.855 1,139,000 56,802 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.169% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.169 2,903,000 87,351 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 1.9475% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/1.9475 7,803,000 145,760 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.235% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.235 712,000 23,980 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.235% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.235 712,000 12,773 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.73% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.73 10,135,800 693,796 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 2.73% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.73 10,135,800 70,140 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 2.042% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.042 2,022,000 46,223 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.144% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.144 2,903,000 81,807 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 3.37% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/3.37 4,905,963 604,022 Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 3.37% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/3.37 4,905,963 8,733 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 3.52% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.52 4,088,302 558,380 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 3.36% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.36 4,088,302 500,081 Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 3.36% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.36 4,088,302 7,155 Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 3.52% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.52 4,088,302 5,151 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 3.51% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.51 1,635,321 221,962 Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 3.51% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.51 1,635,321 2,028 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 3.5375% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.5375 4,088,302 566,189 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.1825% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.1825 1,020,000 30,763 Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 3.5375% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.5375 4,088,302 4,620 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.54% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.54 7,658,044 1,063,166 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 3.54% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.54 7,658,044 8,271 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.49 4,069,003 546,874 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.49 4,069,003 4,761 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 1,116,000 8,917 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 1,116,000 8,917 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 1,116,000 8,917 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 1,116,000 8,917 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 1,116,000 8,917 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.215% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.215 712,000 22,649 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.215% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.215 712,000 11,193 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 2.1075% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.1075 4,943,000 126,145 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.1075% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.1075 4,943,000 126,145 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.11875% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.11875 4,943,000 128,815 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.055% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.055 3,009,000 67,883 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.122% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.122 2,903,000 75,768 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/1.683 1,116,000 8,024 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/1.683 1,116,000 8,024 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/1.683 1,116,000 8,024 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/1.683 1,116,000 8,024 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA June 2022. Jun-12/1.683 1,116,000 8,024 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.195% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.195 712,000 21,282 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.195% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.195 712,000 9,640 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.03% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.03 3,009,000 60,902 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.83% versus the three month USD-LIBOR-BBA maturing June 2042. Jun-12/2.83 1,139,000 78,432 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.83% versus the three month USD-LIBOR-BBA maturing June 2042. Jun-12/2.83 1,139,000 39,432 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.096% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.096 2,903,000 68,975 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.17% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.17 712,000 19,552 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.17% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.17 712,000 7,839 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.074% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.074 2,903,000 62,066 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.005% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.005 3,009,000 53,019 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.35% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/2.35 1,020,000 40,361 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.861% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.861 1,116,000 11,071 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 1.861% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.861 1,116,000 11,071 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 1.861% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.861 1,116,000 11,071 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.861% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.861 1,116,000 11,071 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 1.861% versus the three month USD-LIBOR-BBA April 2022. Apr-12/1.861 1,116,000 11,071 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 2.3475% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/2.3475 1,388,000 54,285 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.15% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/2.15 712,000 17,715 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.15% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/2.15 712,000 5,810 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 2.3475% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/2.3475 1,388,000 5,663 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.998% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.998 4,912,000 76,922 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.998% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.998 4,912,000 76,922 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 4,912,000 59,386 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 4,912,000 59,386 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 4,912,000 59,386 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 4,912,000 59,386 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 4,912,000 59,386 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 4,912,000 59,386 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 1.985% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.985 3,009,000 44,744 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 2.015% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/2.015 989,000 15,844 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 1.765% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.765 2,472,000 14,115 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.075% versus the three month USD-LIBOR-BBA maturing March 2022. Mar-12/2.075 6,900,000 127,857 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.075% versus the three month USD-LIBOR-BBA maturing March 2022. Mar-12/2.075 6,900,000 49,818 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 0.52% versus the three month USD-LIBOR-BBA maturing March 2014. Mar-12/0.52 9,536,000 9,822 Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 0.52% versus the three month USD-LIBOR-BBA maturing March 2014. Mar-12/0.52 9,536,000 9,441 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.869% versus the three month USD-LIBOR-BBA maturing March 2022. Mar-12/1.869 1,116,000 8,493 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 1.869% versus the three month USD-LIBOR-BBA maturing March 2022. Mar-12/1.869 1,116,000 8,493 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.869% versus the three month USD-LIBOR-BBA maturing March 2022. Mar-12/1.869 1,116,000 8,493 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 1.869% versus the three month USD-LIBOR-BBA maturing March 2022. Mar-12/1.869 1,116,000 8,493 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 1.869% versus the three month USD-LIBOR-BBA March 2022. Mar-12/1.869 1,116,000 8,493 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 2.3225% versus the three month USD-LIBOR-BBA maturing March 2022. Mar-12/2.3225 1,388,000 50,884 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 2.3225% versus the three month USD-LIBOR-BBA maturing March 2022. Mar-12/2.3225 1,388,000 2,165 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 1.96% versus the three month USD-LIBOR-BBA maturing March 2022. Mar-12/1.96 3,009,000 32,407 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.8025% versus the three month USD-LIBOR-BBA maturing March 2042. Mar-12/2.8025 1,139,000 52,895 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.8025% versus the three month USD-LIBOR-BBA maturing March 2042. Mar-12/2.8025 1,139,000 13,645 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.0525% versus the three month USD-LIBOR-BBA maturing February 2022. Feb-12/2.0525 6,900,000 100,947 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.0525% versus the three month USD-LIBOR-BBA maturing February 2022. Feb-12/2.0525 6,900,000 22,494 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 2.30% versus the three month USD-LIBOR-BBA maturing February 2022. Feb-12/2.30 1,388,000 48,649 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 2.30% versus the three month USD-LIBOR-BBA maturing February 2022. Feb-12/2.30 1,388,000 138 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 2.24% versus the three month USD-LIBOR-BBA maturing February 2022. Feb-12/2.24 1,701,000 50,367 Option on an interest rate swap with Bank of America, N.A. for the right to pay a fixed rate of 2.24% versus the three month USD-LIBOR-BBA maturing February 2022. Feb-12/2.24 1,701,000 119 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 0.62% versus the three month USD-LIBOR-BBA maturing February 2014. Feb-12/0.62 10,762,000 22,170 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 0.62% versus the three month USD-LIBOR-BBA maturing February 2014. Feb-12/0.62 10,762,000 107 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 1.81% versus the three month USD-LIBOR-BBA maturing February 2017. Feb-12/1.81 1,641,653 65,190 Option on an interest rate swap with Bank of America, N.A. for the right to pay a fixed rate of 1.81% versus the three month USD-LIBOR-BBA maturing February 2017. Feb-12/1.81 1,641,653 2 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 0.555% versus the three month USD-LIBOR-BBA maturing February 2014. Feb-12/0.555 12,102,578 9,077 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 0.555% versus the three month USD-LIBOR-BBA maturing February 2014. Feb-12/0.555 12,102,578 121 Total purchased options outstanding (cost $7,964,199) FOREIGN GOVERNMENT BONDS AND NOTES (0.6%) (a) Principal amount/units Value Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 $1,340,000 $1,309,810 Korea Development Bank sr. unsec. unsub. notes 4s, 2016 300,000 305,799 Ontario (Province of) sr. unsec. unsub. bonds 1 7/8s, 2012 600,000 606,608 Total foreign government bonds and notes (cost $2,204,828) SHORT-TERM INVESTMENTS (64.2%) (a) Principal amount Value ABN AMRO Group NV commercial paper with an effective yield of 0.388%, February 27, 2012 (Netherlands) $250,000 $249,928 Alpine Securitization Corp. commercial paper with an effective yield of 0.441%, February 24, 2012 (Switzerland) 1,700,000 1,699,511 Australia & New Zealand Banking Group, Ltd. commercial paper with an effective yield of 0.457%, April 26, 2012 (Australia) 1,700,000 1,699,449 Bank of Montreal/Chicago, IL certificates of deposit FRN 0.706%, October 25, 2012 (Canada) 2,000,000 2,000,500 Bank of Nova Scotia/Houston certificates of deposit 0.56%, June 21, 2012 2,000,000 2,000,000 Bank of Tokyo - Mitsubishi, LLC certificates of deposit FRN 0.877%, September 4, 2012 (Japan) 860,000 858,520 BMW U.S. Capital, LLC commercial paper 144A with an effective yield of 0.020%, July 25, 2012 1,700,000 1,698,856 BP Capital Markets PLC commercial paper with an effective yield of 0.247%, February 8, 2012 (United Kingdom) 2,672,000 2,671,870 Bryant Park Funding, LLC commercial paper with an effective yield of 0.165%, February 6, 2012 2,000,000 1,999,953 CAFCO, LLC commercial paper with an effective yield of 0.395%, February 15, 2012 2,000,000 1,999,689 Canadian Imperial Holdings, Inc. commercial paper with an effective yield of 0.398%, May 15, 2012 2,000,000 1,998,892 Capital One Bank USA NA certificates of deposit FRN 0.704%, February 21, 2012 2,000,000 1,999,972 Chariot Funding, LLC commercial paper with an effective yield of 0.167%, February 21, 2012 500,000 499,953 CHARTA, LLC commercial paper with an effective yield of 0.517%, April 16, 2012 1,700,000 1,698,389 CIESCO-LP commercial paper with an effective yield of 0.428%, June 15, 2012 1,700,000 1,698,838 COFCO Capital Corp. commercial paper with an effective yield of 0.309%, February 23, 2012 2,000,000 1,999,609 Commonwealth Bank of Australia commercial paper with an effective yield of 0.497%, April 17, 2012 (Australia) 1,700,000 1,698,458 Daimler Finance North America, LLC commercial paper with an effective yield of 0.413%, February 6, 2012 1,000,000 999,940 Daimler Finance North America, LLC commercial paper with an effective yield of 0.539%, February 9, 2012 399,000 398,951 Danske Corp. commercial paper with an effective yield of 0.203%, February 7, 2012 (Denmark) 2,190,000 2,189,839 Devon Energy Corp. commercial paper with an effective yield of 0.366%, February 6, 2012 1,700,000 1,699,910 Diageo Capital PLC commercial paper with an effective yield of 0.640%, February 17, 2012 (United Kingdom) 1,700,000 1,699,509 DnB NOR Bank ASA commercial paper 144A with an effective yield of zero %, April 25, 2012 (Norway) 1,500,000 1,499,700 FCAR Owner Trust I commercial paper with an effective yield of 0.427%, April 2, 2012 1,500,000 1,499,445 Govco, LLC commercial paper with an effective yield of 0.466%, April 24, 2012 2,000,000 1,998,619 ING America Insurance Holding, Inc. commercial paper with an effective yield of 0.859%, February 7, 2012 1,975,000 1,974,704 Interest in $53,000,000 joint tri-party term repurchase agreement dated 1/23/12 with JPMorgan Securities, LLC due 2/23/12, 0.30% (collateralized by various corporate bonds and notes with coupon rates ranging from 5.75% to 6.75% and due dates ranging from 7/30/19 to 10/15/39, valued at $55,650,255) (TR) 2,000,000 2,000,000 Liberty Mutual Group, Inc. commercial paper with an effective yield of 0.544%, February 7, 2012 2,000,000 1,999,813 Louis Dreyfus Commodities, LLC commercial paper with an effective yield of 0.560%, February 8, 2012 1,000,000 999,883 Marriot International, Inc./DE commercial paper with an effective yield of 0.534%, February 1, 2012 700,000 700,000 National Australia Bank/NY certificates of deposit 0.49%, May 2, 2012 700,000 699,940 NBCUniversal Media, LLC commercial paper with an effective yield of 0.444%, March 20, 2012 288,000 287,827 NBCUniversal Media, LLC commercial paper with an effective yield of 0.415%, February 10, 2012 1,000,000 999,892 NBCUniversal Media, LLC commercial paper with an effective yield of 0.437%, February 1, 2012 700,000 700,000 Nisource Finance Corp. commercial paper with an effective yield of 0.955%, February 17, 2012 1,700,000 1,699,244 Nordea Bank Finland PLC/NY certificates of deposit FRN 0.915%, February 6, 2013 1,000,000 997,373 Nordea Bank Finland PLC/NY certificates of deposit FRN 1.023%, April 5, 2013 1,825,000 1,816,152 Old Line Funding, LLC commercial paper with an effective yield of 0.198%, April 16, 2012 1,000,000 999,797 Prudential PLC commercial paper with an effective yield of 0.745%, March 23, 2012 (United Kingdom) 1,750,000 1,748,141 Prudential PLC commercial paper with an effective yield of 0.567%, February 6, 2012 (United Kingdom) 650,000 649,947 Royal Bank of Scotland PLC (The) commercial paper with an effective yield of 0.564%, April 11, 2012 (United Kingdom) 1,700,000 1,698,497 Sheffield Receivables Corp. commercial paper with an effective yield of 0.373%, February 6, 2012 (United Kingdom) 1,950,000 1,949,897 Standard Chartered Bank/New York commercial paper with an effective yield of 0.597%, May 31, 2012 2,000,000 1,996,276 Straight-A Funding, LLC commercial paper with an effective yield of 0.188%, April 16, 2012 3,400,000 3,399,388 Straight-A Funding, LLC commercial paper with an effective yield of 0.188%, March 1, 2012 7,500,000 7,498,852 Suncorp Group, Ltd. commercial paper with an effective yield of 0.532%, April 4, 2012 (Australia) 1,700,000 1,698,800 Svenska Handelsbanken, Inc. commercial paper with an effective yield of 0.316%, February 6, 2012 (Sweden) 2,000,000 1,999,912 Swedbank AB commercial bank with an effective yield of 0.495%, February 2, 2012 (Sweden) 1,000,000 999,986 TransCanada PipeLines, Ltd. commercial paper with an effective yield of 0.417%, February 6, 2012 (Canada) 2,000,000 1,999,881 U.S. Treasury Bills with an effective yield of 0.221%, March 8, 2012 (SEGSF) 160,000 159,962 U.S. Treasury Bills with an effective yield of 0.110%, October 18, 2012 (SEG) (SEGSF) 30,000,000 29,979,960 U.S. Treasury Bills with an effective yield of 0.099%, August 23, 2012 (SEGSF) 8,000,000 7,996,152 U.S. Treasury Bills with an effective yield of 0.093%, September 20, 2012 (SEGSF) 24,000,000 23,987,256 U.S. Treasury Bills with an effective yield of 0.071%, July 26, 2012 (SEGSF) 20,000,000 19,992,180 U.S. Treasury Bills with effective yields ranging from 0.119% to 0.150%, May 3, 2012 (SEG) (SEGSF) 19,000,000 18,997,321 U.S. Treasury Bills with effective yields ranging from 0.072% to 0.129%, April 5, 2012 (SEGSF) 27,135,000 27,132,829 UBS Finance Delaware, LLC commercial paper with an effective yield of 0.569%, April 10, 2012 (Switzerland) 1,700,000 1,698,701 Variable Funding Capital Co. commercial paper with an effective yield of 0.178%, April 26, 2012 2,000,000 1,998,705 Viacom, Inc. commercial paper with an effective yield of 0.416%, February 24, 2012 1,975,000 1,974,457 Victory Receivables Corp. commercial paper with an effective yield of 0.266%, March 19, 2012 (Japan) 1,000,000 999,647 Vodafone Group PLC commercial paper with an effective yield of 1.044%, July 9, 2012 (United Kingdom) 1,700,000 1,694,054 Windmill Funding I Corp. commercial paper with an effective yield of 0.404%, March 27, 2012 (United Kingdom) 1,675,000 1,673,951 Working Capital Management Co. commercial paper with an effective yield of 0.331%, February 24, 2012 (Japan) 2,000,000 1,999,566 Xerox Corp. commercial paper with an effective yield of 0.523%, February 6, 2012 2,000,000 1,999,850 Total short-term investments (cost $224,234,414) TOTAL INVESTMENTS Total investments (cost $486,733,869) (b) FORWARD CURRENCY CONTRACTS at 1/31/12 (aggregate face value $4,947,246) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Sell 2/15/12 $5,194 $5,051 $(143) British Pound Buy 2/15/12 264,550 261,674 2,876 Canadian Dollar Buy 2/15/12 2,293 2,273 20 Canadian Dollar Sell 2/15/12 2,293 2,293 — Euro Buy 2/15/12 13,212 13,164 48 Japanese Yen Buy 2/15/12 997 997 — Japanese Yen Sell 2/15/12 997 990 (7) Swedish Krona Buy 2/15/12 17,350 17,322 28 Swiss Franc Sell 2/15/12 63,998 62,913 (1,085) Barclays Bank PLC Australian Dollar Sell 2/15/12 410,683 399,386 (11,297) British Pound Sell 2/15/12 303,468 300,163 (3,305) Canadian Dollar Buy 2/15/12 12,961 12,853 108 Canadian Dollar Sell 2/15/12 12,961 12,956 (5) Swiss Franc Buy 2/15/12 103,875 102,572 1,303 Citibank, N.A. Australian Dollar Sell 2/15/12 229,618 226,678 (2,940) British Pound Buy 2/15/12 19,223 19,250 (27) British Pound Sell 2/15/12 19,223 19,014 (209) Canadian Dollar Buy 2/15/12 2,991 2,797 194 Euro Buy 2/15/12 6,540 6,515 25 Japanese Yen Buy 2/15/12 2,399 2,383 16 Japanese Yen Sell 2/15/12 2,399 2,398 (1) Swiss Franc Buy 2/15/12 326 322 4 Swiss Franc Sell 2/15/12 326 326 — Credit Suisse AG Australian Dollar Sell 2/15/12 3,498 3,400 (98) British Pound Sell 2/15/12 355,307 351,363 (3,944) Euro Buy 2/15/12 183,131 182,515 616 Swedish Krona Buy 2/15/12 9,402 9,393 9 Swedish Krona Sell 2/15/12 9,402 9,384 (18) Swiss Franc Sell 2/15/12 61,173 60,381 (792) Deutsche Bank AG Australian Dollar Sell 2/15/12 3,604 3,500 (104) British Pound Sell 2/15/12 163,236 161,512 (1,724) Canadian Dollar Buy 2/15/12 11,465 11,464 1 Canadian Dollar Sell 2/15/12 11,465 11,364 (101) Euro Sell 2/15/12 72,991 72,408 (583) Swedish Krona Buy 2/15/12 8,815 8,782 33 Swedish Krona Sell 2/15/12 8,815 8,806 (9) Swiss Franc Sell 2/15/12 29,880 29,522 (358) Goldman Sachs International Australian Dollar Sell 2/15/12 7,951 7,732 (219) British Pound Buy 2/15/12 4,727 4,327 400 Canadian Dollar Buy 2/15/12 5,384 5,383 1 Canadian Dollar Sell 2/15/12 5,384 5,340 (44) Euro Buy 2/15/12 189,410 188,674 736 South African Rand Sell 2/15/12 40,758 39,076 (1,682) Swedish Krona Buy 2/15/12 18,482 18,426 56 Swiss Franc Sell 2/15/12 22,926 22,633 (293) HSBC Bank USA, National Association British Pound Buy 2/15/12 208,930 206,749 2,181 Euro Buy 2/15/12 9,549 9,514 35 Japanese Yen Buy 2/15/12 697 680 17 Swiss Franc Buy 2/15/12 53,241 52,588 653 JPMorgan Chase Bank, N.A. Australian Dollar Sell 2/15/12 2,862 2,785 (77) British Pound Buy 2/15/12 8,981 8,884 97 British Pound Sell 2/15/12 8,981 8,994 13 Canadian Dollar Sell 2/15/12 168,092 166,701 (1,391) Euro Sell 2/15/12 58,340 58,127 (213) Japanese Yen Buy 2/15/12 9,370 9,366 4 Japanese Yen Sell 2/15/12 9,370 9,311 (59) Mexican Peso Buy 2/15/12 50,434 50,319 115 Swiss Franc Sell 2/15/12 45,744 45,175 (569) Royal Bank of Scotland PLC (The) British Pound Buy 2/15/12 17,962 17,988 (26) British Pound Sell 2/15/12 17,962 17,763 (199) Euro Buy 2/15/12 105,693 105,236 457 Japanese Yen Sell 2/15/12 80,683 80,125 (558) Swedish Krona Buy 2/15/12 31,983 31,945 38 Swiss Franc Sell 2/15/12 217,311 214,684 (2,627) State Street Bank and Trust Co. Australian Dollar Buy 2/15/12 159,227 154,831 4,396 Euro Buy 2/15/12 4,447 4,431 16 Japanese Yen Buy 2/15/12 3,645 3,621 24 Japanese Yen Sell 2/15/12 3,645 3,644 (1) South African Rand Buy 2/15/12 72,099 69,122 2,977 Swedish Krona Sell 2/15/12 192,852 192,202 (650) Swiss Franc Buy 2/15/12 49,656 49,026 630 UBS AG British Pound Buy 2/15/12 126,366 124,988 1,378 Canadian Dollar Buy 2/15/12 19,940 19,937 3 Canadian Dollar Sell 2/15/12 19,940 19,777 (163) Euro Buy 2/15/12 262,924 261,923 1,001 Westpac Banking Corp. Australian Dollar Sell 2/15/12 1,696 1,649 (47) British Pound Buy 2/15/12 134,244 132,770 1,474 Euro Buy 2/15/12 79,924 79,637 287 Japanese Yen Buy 2/15/12 1,951 1,940 11 Japanese Yen Sell 2/15/12 1,951 1,950 (1) Swedish Krona Sell 2/15/12 39,284 39,189 (95) Total FUTURES CONTRACTS OUTSTANDING at 1/31/12 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Canadian Government Bond 10 yr (Long) 6 $805,246 Mar-12 $13,018 Euro-Bund 10 yr (Short) 11 2,010,368 Mar-12 (31,220) Euro-Swiss Franc 3 Month (Short) 15 4,077,539 Dec-12 (63,096) Euro-Swiss Franc 3 Month (Short) 15 4,074,688 Jun-12 (45,408) Euro-Swiss Franc 3 Month (Short) 15 4,072,243 Mar-12 (33,377) U.S. Treasury Bond 30 yr (Long) 89 14,237,219 Mar-12 145,847 U.S. Treasury Bond 30 yr (Short) 53 7,708,188 Mar-12 (167,390) U.S. Treasury Note 10 yr (Short) 263 34,781,750 Mar-12 (607,187) Total WRITTEN OPTIONS OUTSTANDING at 1/31/12 (premiums received $17,865,843) (Unaudited) Contract Expiration date/ amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. $4,204,800 Aug-15/4.375 $219,150 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. 4,204,800 Aug-15/4.375 1,385,839 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. 4,204,800 Aug-15/4.46 206,006 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. 4,204,800 Aug-15/4.46 1,445,101 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.7975% versus the three month USD-LIBOR-BBA maturing October 2021. 989,000 Oct-16/2.7975 34,130 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.5625% versus the three month USD-LIBOR-BBA maturing October 2021. 2,472,000 Oct-16/2.5625 71,317 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 3.625% versus the three month USD-LIBOR-BBA maturing August 2026. 12,330,841 Aug-16/3.625 644,903 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 3.625% versus the three month USD-LIBOR-BBA maturing August 2026. 12,330,841 Aug-16/3.625 1,198,558 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 5.35% versus the three month USD-LIBOR-BBA maturing August 2026. 1,481,037 Aug-16/5.35 31,995 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing August 2026. 1,481,037 Aug-16/4.35 208,788 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. 1,979,672 Aug-16/4.17 35,832 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. 1,979,672 Aug-16/4.17 156,550 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. 6,747,076 Aug-16/4.28 242,524 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. 6,747,076 Aug-16/4.28 919,977 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.68% versus the three month USD-LIBOR-BBA maturing August 2026. 2,609,555 Aug-16/4.68 78,548 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.68% versus the three month USD-LIBOR-BBA maturing August 2026. 2,609,555 Aug-16/4.68 426,140 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. 2,174,629 Jul-16/4.67 65,674 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. 2,174,629 Jul-16/4.67 353,595 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 2026. 2,174,629 Jul-16/4.80 61,759 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 2026. 2,174,629 Jul-16/4.80 373,166 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 2026. 869,852 Jul-16/4.80 24,617 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 2026. 869,852 Jul-16/4.80 149,354 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing July 2026. 2,174,629 Jul-16/4.815 61,107 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing July 2026. 2,174,629 Jul-16/4.815 375,558 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July 2026. 4,073,428 Jul-16/4.79 110,276 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July 2026. 4,073,428 Jul-16/4.79 710,671 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. 2,164,363 Jul-16/4.74 60,031 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. 2,164,363 Jul-16/4.74 370,435 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.86% versus the three month USD-LIBOR-BBA maturing June 2026. 1,738,940 Jun-16/5.86 26,971 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.86% versus the three month USD-LIBOR-BBA maturing June 2026. 1,738,940 Jun-16/4.86 306,617 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing June 2026. 1,348,204 Jun-16/4.815 34,741 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing June 2026. 1,348,204 Jun-16/4.815 239,588 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.12% versus the three month USD-LIBOR-BBA maturing June 2021. 3,006,194 Jun-16/5.12 31,700 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.89% versus the three month USD-LIBOR-BBA maturing June 2021. 2,958,171 Jun-16/4.89 35,794 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June 2021. 2,939,389 Jun-16/4.575 39,782 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.12% versus the three month USD-LIBOR-BBA maturing June 2021. 3,006,194 Jun-16/4.12 236,759 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.39% versus the three month USD-LIBOR-BBA maturing June 2021. 2,958,171 Jun-16/4.39 262,715 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June 2021. 2,939,389 Jun-16/4.575 285,767 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 2025. 4,829,800 Sep-15/4.04 150,728 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 2025. 4,829,800 Sep-15/4.04 633,525 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 2025. 91,380 Feb-15/5.27 1,006 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 2025. 91,380 Feb-15/5.27 21,345 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.20% versus the three month USD-LIBOR-BBA maturing August 2024. 1,612,471 Aug-14/4.20 27,896 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.20% versus the three month USD-LIBOR-BBA maturing August 2024. 1,612,471 Aug-14/4.20 250,173 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.19% versus the three month USD-LIBOR-BBA maturing July 2024. 1,343,726 Jul-14/4.19 23,246 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.19% versus the three month USD-LIBOR-BBA maturing July 2024. 1,343,726 Jul-14/4.19 207,814 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.34% versus the three month USD-LIBOR-BBA maturing July 2024. 537,490 Jul-14/4.34 8,331 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing July 2024. 1,343,726 Jul-14/4.35 20,693 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.34% versus the three month USD-LIBOR-BBA maturing July 2024. 537,490 Jul-14/4.34 89,253 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing July 2024. 1,343,726 Jul-14/4.35 224,178 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.3725% versus the three month USD-LIBOR-BBA maturing July 2024. 1,343,729 Jul-14/4.3725 20,290 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.3725% versus the three month USD-LIBOR-BBA maturing July 2024. 1,343,729 Jul-14/4.3725 226,983 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing July 2024. 2,517,014 Jul-14/4.36 35,412 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing July 2024. 2,517,014 Jul-14/4.36 429,732 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.29% versus the three month USD-LIBOR-BBA maturing July 2024. 1,337,383 Jul-14/4.29 19,753 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.29% versus the three month USD-LIBOR-BBA maturing July 2024. 1,337,383 Jul-14/4.29 221,135 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.3625% versus the three month USD-LIBOR-BBA maturing January 2023. 625,000 Jan-13/2.3625 26,263 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.355% versus the three month USD-LIBOR-BBA maturing December 2022. 625,000 Dec-12/2.355 26,038 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.345% versus the three month USD-LIBOR-BBA maturing December 2022. 625,000 Dec-12/2.345 25,631 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.335% versus the three month USD-LIBOR-BBA maturing November 2022. 625,000 Nov-12/2.335 25,214 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.32% versus the three month USD-LIBOR-BBA maturing November 2022. 625,000 Nov-12/2.32 24,700 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.443% versus the three month USD-LIBOR-BBA maturing October 2022. 2,233,000 Oct-12/2.443 105,130 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.419% versus the three month USD-LIBOR-BBA maturing September 2022. 2,233,000 Sep-12/2.419 101,423 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.4475% versus the three month USD-LIBOR-BBA maturing August 2022. 5,381,000 Aug-12/2.4475 255,436 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 2022. 11,940,600 Aug-12/2.855 65,673 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 2022. 11,940,600 Aug-12/2.855 937,098 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 2.73% versus the three month USD-LIBOR-BBA August 2022. 10,135,800 Aug-12/2.73 70,140 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 2.73% versus the three month USD-LIBOR-BBA maturing August 2022. 10,135,800 Aug-12/2.73 693,796 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.394% versus the three month USD-LIBOR-BBA maturing August 2022. 2,233,000 Aug-12/2.394 97,604 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.6825% versus the three month USD-LIBOR-BBA maturing July 2022. 579,000 Jul-12/2.6825 37,681 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 536,000 Jul-12/2.1714 15,689 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 536,000 Jul-12/2.1714 15,689 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 536,000 Jul-12/2.1714 15,689 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 536,000 Jul-12/2.1714 15,689 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 536,000 Jul-12/2.1714 15,689 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.6075% versus the three month USD-LIBOR-BBA maturing July 2022. 4,083,000 Jul-12/2.6075 241,918 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.6075% versus the three month USD-LIBOR-BBA maturing July 2022. 4,083,000 Jul-12/2.6075 241,918 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.61875% versus the three month USD-LIBOR-BBA maturing July 2022. 4,083,000 Jul-12/2.61875 245,388 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.372% versus the three month USD-LIBOR-BBA maturing July 2022. 2,233,000 Jul-12/2.372 93,496 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June 2022. 525,000 Jun-12/2.183 15,346 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June 2022. 525,000 Jun-12/2.183 15,346 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June 2022. 525,000 Jun-12/2.183 15,346 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June 2022. 525,000 Jun-12/2.183 15,346 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June 2022. 525,000 Jun-12/2.183 15,346 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.346% versus the three month USD-LIBOR-BBA maturing June 2022. 2,233,000 Jun-12/2.346 88,940 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.324% versus the three month USD-LIBOR-BBA maturing May 2022. 2,233,000 May-12/2.324 84,474 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.60% versus the three month USD-LIBOR-BBA maturing April 2022. 797,000 Apr-12/2.60 47,756 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.111% versus the three month USD-LIBOR-BBA maturing April 2022. 793,000 Apr-12/2.111 17,890 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 2.111% versus the three month USD-LIBOR-BBA maturing April 2022. 793,000 Apr-12/2.111 17,890 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.111% versus the three month USD-LIBOR-BBA maturing April 2022. 793,000 Apr-12/2.111 17,890 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.111% versus the three month USD-LIBOR-BBA maturing April 2022. 793,000 Apr-12/2.111 17,890 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 2.111% versus the three month USD-LIBOR-BBA maturing April 2022. 793,000 Apr-12/2.111 17,890 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.498% versus the three month USD-LIBOR-BBA maturing April 2022. 3,930,000 Apr-12/2.498 202,002 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.498% versus the three month USD-LIBOR-BBA maturing April 2022. 3,930,000 Apr-12/2.498 202,002 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.8675% versus the three month USD-LIBOR-BBA maturing April 2022. 189,400 Apr-12/4.8675 — Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.8675% versus the three month USD-LIBOR-BBA maturing April 2022. 189,400 Apr-12/4.8675 50,985 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 3,930,000 Apr-12/2.4275 178,736 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 3,930,000 Apr-12/2.4275 178,736 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 3,930,000 Apr-12/2.4275 178,736 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 3,930,000 Apr-12/2.4275 178,736 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 3,930,000 Apr-12/2.4275 178,736 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 3,930,000 Apr-12/2.4275 178,736 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.119% versus the three month USD-LIBOR-BBA maturing March 2022. 770,000 Mar-12/2.119 16,216 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 2.119% versus the three month USD-LIBOR-BBA maturing March 2022. 770,000 Mar-12/2.119 16,216 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.119% versus the three month USD-LIBOR-BBA maturing March 2022. 770,000 Mar-12/2.119 16,216 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 2.119% versus the three month USD-LIBOR-BBA maturing March 2022. 770,000 Mar-12/2.119 16,216 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 2.119% versus the three month USD-LIBOR-BBA maturing March 2022. 770,000 Mar-12/2.119 16,216 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.11% versus the three month USD-LIBOR-BBA maturing May 2021. 3,625,739 May-16/5.11 38,186 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 4.86% versus the three month USD-LIBOR-BBA maturing May 2021. 3,569,888 May-16/4.86 42,839 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing May 2021. 3,552,121 May-16/4.60 47,250 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.11% versus the three month USD-LIBOR-BBA maturing May 2021. 3,625,739 May-16/4.11 284,407 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing May 2021. 3,569,888 May-16/4.36 313,186 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing May 2021. 3,552,121 May-16/4.60 348,108 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. 6,400,199 May-16/4.765 77,993 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. 6,400,199 May-16/4.765 672,021 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 4.7575% versus the three month USD-LIBOR-BBA maturing May 2021. 4,448,392 May-16/4.7575 56,495 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing May 2021. 6,793,157 May-16/4.745 85,594 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 2021. 16,982,891 May-16/4.77 213,984 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 4.7575% versus the three month USD-LIBOR-BBA maturing May 2021. 4,448,392 May-16/4.7575 460,960 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing May 2021. 6,793,157 May-16/4.745 700,449 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 2021. 16,982,891 May-16/4.77 1,767,902 Total TBA SALE COMMITMENTS OUTSTANDING at 1/31/12 (proceeds receivable $11,399,297) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 4s, February 1, 2042 $3,000,000 2/13/12 $3,171,094 Federal National Mortgage Association, 3 1/2s, February 1, 2042 8,000,000 2/13/12 8,311,875 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 1/31/12 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. $11,994,000 $— 1/12/22 3 month USD-LIBOR-BBA 2.13057% $257,901 11,247,000 — 1/13/14 3 month USD-LIBOR-BBA 0.6075% 19,676 1,435,000 — 1/13/42 3 month USD-LIBOR-BBA 2.70% 22,853 1,264,600 — 1/13/22 3 month USD-LIBOR-BBA 2.05% 17,617 12,131,300 — 1/13/17 1.1642% 3 month USD-LIBOR-BBA (110,126) 2,576,000 — 1/24/22 3 month USD-LIBOR-BBA 2.16% 60,344 3,072,000 — 1/25/22 3 month USD-LIBOR-BBA 2.1825% 78,197 323,000 (E) — 2/13/22 3 month USD-LIBOR-BBA 2.24% 9,541 5,404,500 320,757 1/19/22 4.72% 3 month USD-LIBOR-BBA (1,096,791) 563,000 — 1/9/17 1.253% 3 month USD-LIBOR-BBA (7,659) 17,509,000 — 1/9/22 3 month USD-LIBOR-BBA 2.11% 346,106 581,000 — 1/9/42 3 month USD-LIBOR-BBA 2.723% 12,243 CAD 2,280,000 — 1/23/17 1.6325% 3 month CAD-BA-CDOR (19,001) Barclays Bank PLC $21,459,000 — 1/5/17 1.2685% 3 month USD-LIBOR-BBA (311,783) 16,462,000 — 1/11/14 3 month USD-LIBOR-BBA 0.6575% 45,215 475,000 — 1/11/14 0.65625% 3 month USD-LIBOR-BBA (1,295) 8,121,000 — 1/12/14 3 month USD-LIBOR-BBA 0.655% 21,876 95,000 — 1/12/17 1.226% 3 month USD-LIBOR-BBA (1,154) 1,175,000 — 1/13/22 2.074% 3 month USD-LIBOR-BBA (18,991) 165,000 — 1/13/22 2.05125% 3 month USD-LIBOR-BBA (2,317) 553,000 — 1/13/14 3 month USD-LIBOR-BBA 0.608% 973 3,955,400 — 1/13/17 1.16% 3 month USD-LIBOR-BBA (35,107) 632,300 — 1/13/22 3 month USD-LIBOR-BBA 2.05% 8,808 3,619,000 — 1/17/22 3 month USD-LIBOR-BBA 2.028% 41,881 3,311,000 — 1/17/14 3 month USD-LIBOR-BBA 0.5675% 3,160 12,897,000 — 1/19/22 1.9955% 3 month USD-LIBOR-BBA (109,007) 5,859,000 (10,253) 1/3/14 0.6075% 3 month USD-LIBOR-BBA (20,650) 11,650,000 — 1/19/42 2.6192% 3 month USD-LIBOR-BBA 19,572 1,833,000 — 1/19/22 1.992% 3 month USD-LIBOR-BBA (14,886) 4,429,000 — 1/20/22 3 month USD-LIBOR-BBA 1.993% 36,105 1,698,000 — 1/20/42 2.631% 3 month USD-LIBOR-BBA (968) 3,440,000 — 1/23/14 0.5875% 3 month USD-LIBOR-BBA (4,679) 197,000 — 1/24/14 3 month USD-LIBOR-BBA 0.5875% 266 59,000 — 1/24/22 2.1375% 3 month USD-LIBOR-BBA (1,259) 1,254,000 — 1/24/14 3 month USD-LIBOR-BBA 0.591% 1,781 641,000 (E) — 4/11/22 2.265% 3 month USD-LIBOR-BBA (17,877) 4,415,000 — 1/27/22 2.082125% 3 month USD-LIBOR-BBA (70,481) 2,770,000 — 1/30/22 2.062% 3 month USD-LIBOR-BBA (38,438) 1,517,000 — 1/31/22 2.01% 3 month USD-LIBOR-BBA (13,736) 2,802,000 — 2/2/17 1.035% 3 month USD-LIBOR-BBA (5,438) 3,810,000 — 2/2/22 1.965% 3 month USD-LIBOR-BBA (18,118) 4,665,000 — 2/2/22 1.917% 3 month USD-LIBOR-BBA (972) 16,930,000 — 2/2/14 0.515% 3 month USD-LIBOR-BBA 1,000 4,306,000 — 2/2/22 1.92833% 3 month USD-LIBOR-BBA (5,519) 904,000 (E) — 4/12/22 3 month USD-LIBOR-BBA 2.4275% 38,773 AUD 5,010,000 — 1/27/17 4.43% 6 month AUD-BBR-BBSW (58,447) AUD 2,180,000 — 1/27/22 6 month AUD-BBR-BBSW 4.81% 48,049 AUD 530,000 — 2/1/22 4.609% 6 month AUD-BBR-BBSW (2,562) GBP 1,210,000 — 1/23/22 2.4275% 6 month GBP-LIBOR-BBA (30,737) GBP 910,000 — 8/8/21 2.9785% 6 month GBP-LIBOR-BBA (112,948) GBP 412,000 — 8/15/31 3.6% 6 month GBP-LIBOR-BBA (90,519) GBP 1,380,000 (E) — 2/3/31 6 month GBP-LIBOR-BBA 4.86% 198,585 Citibank, N.A. $20,864,000 — 1/12/14 0.6565% 3 month USD-LIBOR-BBA (56,845) 285,000 — 1/12/17 3 month USD-LIBOR-BBA 1.2264% 3,467 7,924,000 — 1/19/22 3 month USD-LIBOR-BBA 2.021% 85,822 1,672,000 — 1/19/42 3 month USD-LIBOR-BBA 2.6455% 6,586 363,000 (E) — 10/7/21 3 month USD-LIBOR-BBA 3.0625% 3,300 904,000 (E) — 4/12/22 3 month USD-LIBOR-BBA 2.4275% 38,773 3,361,000 73,151 1/17/22 2.4475% 3 month USD-LIBOR-BBA (97,136) 1,630,000 — 1/10/17 3 month USD-LIBOR-BBA 1.216% 19,126 Credit Suisse International 22,975,000 — 1/5/14 0.73% 3 month USD-LIBOR-BBA (96,503) 8,731,000 — 1/5/17 3 month USD-LIBOR-BBA 1.26875% 127,031 2,962,000 — 1/6/17 3 month USD-LIBOR-BBA 1.2753% 43,911 71,953,000 — 1/12/14 0.6525% 3 month USD-LIBOR-BBA (190,131) 116,600,000 — 1/13/14 0.617% 3 month USD-LIBOR-BBA (226,698) 1,617,000 — 1/13/17 3 month USD-LIBOR-BBA 1.1795% 15,888 2,037,700 — 1/13/42 3 month USD-LIBOR-BBA 2.70% 32,452 9,817,100 — 1/13/17 1.164104% 3 month USD-LIBOR-BBA (89,118) 4,614,000 — 1/17/22 2.0505% 3 month USD-LIBOR-BBA (63,079) 20,086,000 — 1/17/42 2.688% 3 month USD-LIBOR-BBA (263,309) 12,505,000 — 1/20/14 3 month USD-LIBOR-BBA 0.583% 16,020 64,000 — 1/20/42 3 month USD-LIBOR-BBA 2.673% 624 591,000 — 1/23/17 1.165% 3 month USD-LIBOR-BBA (5,141) 115,000 — 1/23/42 3 month USD-LIBOR-BBA 2.765% 3,357 1,594,000 — 1/23/22 2.09875% 3 month USD-LIBOR-BBA (28,319) 11,723,000 — 1/27/14 0.550278% 3 month USD-LIBOR-BBA (7,196) 3,454,000 — 1/27/14 3 month USD-LIBOR-BBA 0.56% 2,780 6,418,000 — 1/30/14 0.533% 3 month USD-LIBOR-BBA (1,753) 904,000 (E) — 4/12/22 3 month USD-LIBOR-BBA 2.4275% 38,773 1,675,000 — 1/30/17 3 month USD-LIBOR-BBA 1.075% 6,732 1,059,000 — 1/30/22 2.0725% 3 month USD-LIBOR-BBA (15,733) 311,000 — 1/30/42 2.81% 3 month USD-LIBOR-BBA (11,957) 604,000 — 1/30/17 1.056% 3 month USD-LIBOR-BBA (1,866) 1,060,000 — 2/1/17 1.04% 3 month USD-LIBOR-BBA (2,321) 4,806,000 — 2/2/14 0.529% 3 month USD-LIBOR-BBA (1,062) 4,663,000 — 2/2/22 1.917% 3 month USD-LIBOR-BBA (972) 9,501,000 — 2/2/14 0.514% 3 month USD-LIBOR-BBA 751 463,000 (E) — 8/17/22 3 month USD-LIBOR-BBA 2.4475% 16,349 CHF 550,000 — 1/23/22 6 month CHF-LIBOR-BBA 1.1225% 3,453 CHF 550,000 — 1/25/22 6 month CHF-LIBOR-BBA 1.1775% 6,698 GBP 910,000 — 8/15/21 6 month GBP-LIBOR-BBA 2.91% 103,202 SEK 4,410,000 — 1/23/22 2.30% 3 month SEK-STIBOR-SIDE 1,549 SEK 4,410,000 — 1/25/22 2.4275% 3 month SEK-STIBOR-SIDE (5,821) Deutsche Bank AG $10,141,000 — 1/6/14 0.7245% 3 month USD-LIBOR-BBA (41,501) 3,847,000 — 1/6/17 3 month USD-LIBOR-BBA 1.257% 53,559 5,171,000 — 1/6/17 3 month USD-LIBOR-BBA 1.255% 71,519 7,761,000 — 1/6/14 3 month USD-LIBOR-BBA 0.7225% 31,440 96,531,000 — 1/13/14 3 month USD-LIBOR-BBA 0.618% 189,658 6,272,000 — 1/13/17 3 month USD-LIBOR-BBA 1.178% 61,182 9,633,600 — 1/13/17 1.16% 3 month USD-LIBOR-BBA (85,505) 1,580,700 — 1/13/22 3 month USD-LIBOR-BBA 2.05375% 22,577 5,717,000 — 1/19/14 0.5625% 3 month USD-LIBOR-BBA (4,999) 55,000 — 1/19/17 1.102% 3 month USD-LIBOR-BBA (318) 2,173,000 — 1/20/17 1.10% 3 month USD-LIBOR-BBA (12,275) 14,073,000 — 1/20/22 2.02% 3 month USD-LIBOR-BBA (150,161) 12,723,000 — 1/20/42 3 month USD-LIBOR-BBA 2.656% 77,922 232,000 — 1/20/17 1.1225% 3 month USD-LIBOR-BBA (1,567) 9,388,000 — 1/23/22 2.0475% 3 month USD-LIBOR-BBA (121,994) 3,803,000 — 1/23/22 2.108% 3 month USD-LIBOR-BBA (70,843) 19,350,000 — 1/23/17 3 month USD-LIBOR-BBA 1.15641% 160,154 545,000 — 1/24/17 3 month USD-LIBOR-BBA 1.19233% 5,443 8,571,000 — 1/30/14 0.53125% 3 month USD-LIBOR-BBA (2,177) 4,665,000 — 2/2/22 1.917% 3 month USD-LIBOR-BBA (972) 184,000 (E) — 10/7/21 3 month USD-LIBOR-BBA 3.0475% 1,549 904,000 (E) — 4/12/22 3 month USD-LIBOR-BBA 2.4275% 38,773 734,000 (E) — 4/13/22 3 month USD-LIBOR-BBA 2.498% 36,230 12,102,578 (22,844) 1/5/14 0.545% 3 month USD-LIBOR-BBA (29,218) 6,229,000 — 1/3/14 0.773% 3 month USD-LIBOR-BBA (31,539) 42,821,000 — 1/5/17 1.2699% 3 month USD-LIBOR-BBA (625,198) EUR 3,420,000 — 12/23/20 3.325% 6 month EUR-EURIBOR-REUTERS (446,136) Goldman Sachs International $3,143,000 — 1/5/17 3 month USD-LIBOR-BBA 1.285% 48,217 49,168,000 — 1/6/17 3 month USD-LIBOR-BBA 1.2568% 684,029 39,554,000 — 1/12/14 3 month USD-LIBOR-BBA 0.6565% 107,767 659,000 — 1/12/17 1.2185% 3 month USD-LIBOR-BBA (7,757) 2,000,000 — 1/13/14 3 month USD-LIBOR-BBA 0.609% 3,560 17,034,700 — 1/13/17 1.164785% 3 month USD-LIBOR-BBA (155,154) 4,768,000 (8,284) 1/4/14 0.61% 3 month USD-LIBOR-BBA (16,989) 904,000 (E) — 4/12/22 3 month USD-LIBOR-BBA 2.4275% 38,773 15,530,000 — 1/30/22 2.052% 3 month USD-LIBOR-BBA (201,056) 15,559,000 — 1/30/42 3 month USD-LIBOR-BBA 2.8019% 571,281 8,481,000 (F) — 2/1/17 3 month USD-LIBOR-BBA 1.041% 19,455 376,000 — 2/2/42 3 month USD-LIBOR-BBA 2.695% 5,307 2,220,000 — 2/2/17 3 month USD-LIBOR-BBA 0.98875% (775) 87,000 — 2/2/42 2.64% 3 month USD-LIBOR-BBA (174) 734,000 (E) — 4/13/22 3 month USD-LIBOR-BBA 2.498% 36,230 1,020,000 (11,526) 1/27/22 3 month USD-LIBOR-BBA 2.27% 22,608 762,000 16,107 1/27/22 2.52% 3 month USD-LIBOR-BBA (27,131) 2,332,000 (E) — 2/7/17 1.35% 3 month USD-LIBOR-BBA (40,017) EUR 3,400,000 — 9/29/21 6 month EUR-EURIBOR-REUTERS 2.54% 144,466 GBP 781,000 (E) — 9/22/31 6 month GBP-LIBOR-BBA 4.06% 42,878 GBP 412,000 — 9/23/31 6 month GBP-LIBOR-BBA 3.1175% 38,311 GBP 741,000 (E) — 9/23/31 3.99% 6 month GBP-LIBOR-BBA (35,065) GBP 710,000 (E) — 8/9/31 4.605% 6 month GBP-LIBOR-BBA (81,114) GBP 710,000 (E) — 8/10/31 4.5175% 6 month GBP-LIBOR-BBA (74,334) JPMorgan Chase Bank, N.A. $13,976,000 — 1/11/17 1.2125% 3 month USD-LIBOR-BBA (161,073) 8,858,000 — 1/11/17 3 month USD-LIBOR-BBA 1.187% 90,979 21,762,000 — 1/13/14 3 month USD-LIBOR-BBA 0.613% 40,526 168,000 — 1/13/17 3 month USD-LIBOR-BBA 1.1673% 1,551 15,138,600 — 1/13/17 1.168249% 3 month USD-LIBOR-BBA (140,484) 80,512,000 — 1/17/14 0.587% 3 month USD-LIBOR-BBA (108,049) 13,080,000 — 1/17/17 1.115% 3 month USD-LIBOR-BBA (84,855) 68,000 — 1/19/22 1.99% 3 month USD-LIBOR-BBA (540) 46,000 — 1/19/14 0.56% 3 month USD-LIBOR-BBA (38) 34,693,000 — 1/20/22 3 month USD-LIBOR-BBA 2.0075% 329,803 386,000 — 1/20/42 3 month USD-LIBOR-BBA 2.6455% 1,498 6,405,000 — 1/20/22 3 month USD-LIBOR-BBA 2.029% 73,676 1,282,000 — 1/23/42 3 month USD-LIBOR-BBA 2.688% 16,367 16,260,000 — 1/23/14 3 month USD-LIBOR-BBA 0.59% 22,940 10,871,000 — 1/23/22 3 month USD-LIBOR-BBA 2.097184% 191,609 2,129,000 — 1/25/17 3 month USD-LIBOR-BBA 1.2255% 24,644 2,545,000 — 1/26/22 2.154% 3 month USD-LIBOR-BBA (57,838) 3,150,000 — 1/27/22 3 month USD-LIBOR-BBA 2.10% 55,553 904,000 (E) — 4/12/22 3 month USD-LIBOR-BBA 2.4275% 38,773 3,361,000 72,113 1/17/22 2.453% 3 month USD-LIBOR-BBA (99,895) 3,932,000 — 2/1/22 1.956% 3 month USD-LIBOR-BBA (15,256) 4,665,000 — 2/2/22 1.917% 3 month USD-LIBOR-BBA (972) 1,388,000 (26,580) 1/19/22 3 month USD-LIBOR-BBA 2.2775% 21,620 9,007,500 519,733 1/17/22 4.80% 3 month USD-LIBOR-BBA (1,911,575) CAD 590,000 — 9/21/21 2.3911% 3 month CAD-BA-CDOR (13,716) CAD 1,160,000 — 1/24/22 2.3825% 3 month CAD-BA-CDOR (18,187) EUR 2,280,000 — 12/16/16 1 month EUR-EONIA-OIS-COMPOUND 1.205% 44,446 EUR 5,590,000 — 12/16/13 0.52% 1 month EUR-EONIA-OIS-COMPOUND (22,748) JPY 8,800,000 (E) — 7/28/29 6 month JPY-LIBOR-BBA 2.67% 3,587 JPY 11,800,000 (E) — 7/28/39 2.40% 6 month JPY-LIBOR-BBA (1,246) UBS AG CHF 9,043,000 — 5/23/13 0.7625% 6 month CHF-LIBOR-BBA (143,270) Total (E) See Interest rate swap contracts note regarding extended effective dates. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 1/31/12 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America, N.A. $2,337,191 $— 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools $(44,658) Barclays Bank PLC 802,537 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Ginnie Mae II pools 843 720,040 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (14,100) 1,820,155 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 2,866 69,664 305 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (1,033) 92,830 (15) 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (1,934) 3,271,988 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic TRS Index 6.50% 30 year Fannie Mae pools 22,613 4,607,303 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (13,510) 2,969,600 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (1,973) 2,288,469 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 621 11,953,269 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (35,052) 7,886,541 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 2,139 1,614,440 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 438 10,308,471 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (30,229) 7,532,979 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 2,043 3,021,810 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 13,413 352,968 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (5,826) 800,000 — 4/7/16 (2.63%) USA Non Revised Consumer Price Index- Urban (CPI-U) (15,174) 2,337,191 — 1/12/40 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 44,658 1,805,583 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (33,568) 685,295 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (12,740) 2,302,718 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (6,752) 3,082,694 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 13,683 4,350,912 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (12,759) 624,542 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (11,611) 2,054,068 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 3,235 5,518,965 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,497 413,931 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 846 171,709 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (114) 555,950 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (369) 403,031 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (268) 4,257,457 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Ginnie Mae II pools (86,033) Citibank, N.A. 573,126 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 155 6,976,583 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (133,305) Credit Suisse International 804,072 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (15,364) 2,134,369 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (6,259) Deutsche Bank AG 2,024,416 — 1/12/39 (6.00%) 1 month USD-LIBOR Synthetic TRS Index 6.00% 30 year Fannie Mae pools 19,577 2,134,369 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (6,259) Goldman Sachs International 460,000 — 3/1/16 2.47% USA Non Revised Consumer Price Index- Urban (CPI-U) 4,137 345,000 — 3/3/16 2.45% USA Non Revised Consumer Price Index- Urban (CPI-U) 2,760 212,299 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (4,157) 5,117,776 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,388 4,921,589 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic TRS Index 6.50% 30 year Fannie Mae pools 34,014 EUR 2,294,000 — 10/18/13 (1.7775%) Eurostat Eurozone HICP excluding tobacco (32,137) Total CREDIT DEFAULT CONTRACTS OUTSTANDING at 1/31/12 (Unaudited) Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Credit Suisse International Bonos Y Oblig Del Estado, 5 1/2%, 7/30/17 — $(1,513) $170,000 12/20/19 (100 bp) $25,673 Deutsche Bank AG France, Gov't of, 4.25%, 04/25/2019 — 1,870 2,000,000 6/20/15 (100 bp) 32,981 JPMorgan Chase Bank, N.A. Republic of Italy, 6 7/8%, 9/27/23 — (364,425) 1,376,000 12/20/21 (100 bp) (85,048) Republic of Italy, 6 7/8%, 9/27/23 A2 305,195 3,476,000 12/20/13 100 bp 120,284 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at January 31, 2012. Key to holding's currency abbreviations AUD Australian Dollar CAD Canadian Dollar CHF Swiss Franc EUR Euro GBP British Pound JPY Japanese Yen SEK Swedish Krona Key to holding's abbreviations ASC 820 Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures EMTN Euro Medium Term Notes FDIC Guaranteed Federal Deposit Insurance Corp. Guaranteed FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period GMTN Global Medium Term Notes IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only MTN Medium Term Notes MTNA Medium Term Notes Class A OJSC Open Joint Stock Company PO Principal Only Putnam Management Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from November 1, 2011 through January 31, 2012 (the reporting period). (a) Percentages indicated are based on net assets of $349,399,518. (b) The aggregate identified cost on a tax basis is $487,242,877, resulting in gross unrealized appreciation and depreciation of $9,482,717 and $6,109,819, respectively, or net unrealized appreciation of $3,372,898. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (FWC) Forward commitment, in part or in entirety. The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $2,344 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $92,608,009 and $96,897,751, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (R) Real Estate Investment Trust. (TR) Maturity value of a term repurchase agreement will equal the principal amount of the repurchase agreement plus interest. At the close of the reporting period, the fund maintained liquid assets totaling $173,286,894 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Repurchase agreements: The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterparty’s custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Futures contracts: The fund uses futures contracts to hedge interest rate risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. Outstanding number of contracts on futures contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Options contracts: The fund uses options contracts to hedge duration, convexity and prepayment risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. The fund had an average contract amount of approximately $412,900,000 on purchased options contracts for the reporting period. Outstanding contracts on written options contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding forward currency contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Total return swap contracts: The fund enters into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to hedge sector exposure, to manage exposure to specific sectors or industries, to gain exposure to specific sectors/industries, to gain exposure to rates of inflation in specific regions/countries and to hedge inflation in specific regions/countries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Outstanding notional amount on total return swap contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Interest rate swap contracts: The fund enters into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk and to gain exposure on interest rates. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. The fund had an average notional amount of approximately $1,555,200,000 on interest rate swap contracts for the reporting period. Credit default contracts: The fund enters into credit default contracts to hedge credit risk. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the fund’s books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. The fund had an average notional amount of approximately $5,800,000 on credit default swap contracts for the reporting period. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $1,265,303 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $21,472,580 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $20,194,561. TBA purchase commitments: The fund may enter into “TBA” (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However ,it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments: The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed securities $— $10,971,478 $— Corporate bonds and notes — 42,901,910 — Foreign government bonds and notes — 2,222,217 — Mortgage-backed securities — 90,238,573 16,692 Purchased options outstanding — 9,486,086 — U.S. Government Agency Obligations — 394,866 — U.S. Government and Agency Mortgage Obligations — 110,066,091 — U.S. Treasury Obligations — 60,769 — Short-term investments — 224,257,093 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(13,383) $— Futures contracts (788,813) — — Written options — (24,631,729) — TBA sale commitments — (11,482,969) — Interest rate swap contracts — (4,014,884) — Total return swap contracts — (354,548) — Credit default contracts — 152,763 — Totals by level $— At the start and/or close of the reporting period, Level 3 investments in securities and other financial instruments were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Credit contracts $337,674 $184,911 Foreign exchange contracts 22,281 35,664 Interest rate contracts 15,191,609 35,495,497 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: March 30, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: March 30, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: March 30, 2012 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2012 Date of reporting period:	January 31, 2012 Item 1. Schedule of Investments: Putnam Absolute Return 300 Fund The fund's portfolio 1/31/12 (Unaudited) MORTGAGE-BACKED SECURITIES (39.5%) (a) Principal amount Value Adjustable Rate Mortgage Trust FRB Ser. 06-1, Class 5A1, 3.365s, 2036 $6,369,930 $2,834,619 FRB Ser. 05-11, Class 5A1, 0.546s, 2036 11,596,225 6,145,999 American Home Mortgage Assets FRB Ser. 06-6, Class A1A, 0.466s, 2046 5,974,267 2,628,678 Banc of America Commercial Mortgage, Inc. FRB Ser. 07-3, Class A2, 5.843s, 2049 1,760,178 1,777,686 Ser. 04-3, Class D, 5.786s, 2039 2,832,319 2,552,967 Ser. 07-2, Class A2, 5.634s, 2049 4,967,900 5,131,624 Ser. 06-5, Class A2, 5.317s, 2047 7,882,967 7,990,672 Ser. 06-6, Class A2, 5.309s, 2045 4,260,511 4,262,296 Ser. 04-4, Class D, 5.073s, 2042 1,827,000 1,731,083 Ser. 07-1, Class XW, IO, 0.456s, 2049 7,175,077 83,403 Banc of America Commercial Mortgage, Inc. 144A Ser. 03-1, Class F, 5.507s, 2036 1,954,000 1,943,644 Ser. 04-4, Class XC, IO, 1.042s, 2042 6,895,337 127,309 Ser. 02-PB2, Class XC, IO, 0.806s, 2035 10,636,874 13,402 Barclays Capital LLC Trust 144A Ser. 09-RR7, Class 1A7, IO, 1.87s, 2046 46,036,430 1,881,020 Ser. 09-RR7, Class 2A7, IO, 1.584s, 2047 107,211,329 4,459,991 Ser. 09-RR7, Class 2A1, IO, 3/4s, 2047 121,048,612 2,989,901 Ser. 09-RR7, Class 1A1, IO, 3/4s, 2046 125,578,475 3,101,788 Barclays Capital, LLC Trust FRB Ser. 07-AA2, Class 12A1, 0.486s, 2047 3,433,708 1,613,843 Bear Stearns Alt-A Trust FRB Ser. 05-9, Class 11A1, 0.536s, 2035 2,837,399 1,376,138 Bear Stearns Commercial Mortgage Securities, Inc. 144A Ser. 02-PBW1, Class G, 5.83s, 2035 1,867,000 1,796,427 Bear Stearns Mortgage Funding Trust Ser. 06-AR2, Class 1X, IO, 0.7s, 2046 19,785,959 496,628 Ser. 07-AR5, Class 1X2, IO, 1/2s, 2047 11,908,061 242,924 Ser. 06-AR5, Class 1X, IO, 1/2s, 2046 26,411,384 470,123 Ser. 07-AR3, Class 1X, IO, 1/2s, 2037 13,580,756 217,292 Ser. 06-AR3, Class 1X, IO, 0.4s, 2036 14,134,813 192,233 Citigroup Commercial Mortgage Trust FRB Ser. 05-C3, Class AJ, 4.96s, 2043 2,520,000 2,420,914 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 07-AR1, Class A3, 0.496s, 2037 2,218,452 1,109,226 FRB Ser. 07-AR1, Class A2, 0.436s, 2037 2,134,869 1,099,031 Citigroup/Deutsche Bank Commercial Mortgage Trust Ser. 07-CD4, Class A2B, 5.205s, 2049 3,689,440 3,704,770 Commercial Mortgage Asset Trust FRB Ser. 99-C2, Class E, 7.64s, 2032 1,914,000 2,004,915 Commercial Mortgage Pass-Through Certificates Ser. 06-C8, Class A2B, 5.25s, 2046 1,776,208 1,781,841 Ser. 05-LP5, Class B, 5.105s, 2043 (F) 4,064,000 3,823,056 Countrywide Alternative Loan Trust FRB Ser. 05-84, Class 4A1, 5.666s, 2036 17,049,361 9,803,382 FRB Ser. 07-OA11, Class A1A, 1.577s, 2047 8,027,333 4,029,764 FRB Ser. 05-38, Class A3, 0.626s, 2035 3,140,102 1,674,960 FRB Ser. 07-OA4, Class A1, 0.446s, 2047 6,561,427 3,822,031 Countrywide Home Loans 144A Ser. 05-R3, Class AS, IO, 5.581s, 2035 198,967 34,299 FRB Ser. 05-R3, Class AF, 0.676s, 2035 195,552 157,419 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 5.987s, 2039 4,006,427 4,023,514 CS First Boston Mortgage Securities Corp. FRB Ser. 04-C2, Class D, 5.575s, 2036 2,196,000 2,152,080 Ser. 05-C5, Class AJ, 5.1s, 2038 (F) 3,872,000 3,875,607 Ser. 05-C1, Class AJ, 5.075s, 2038 1,745,000 1,776,288 Ser. 03-CPN1, Class E, 4.891s, 2035 1,849,000 1,790,220 CS First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6s, 2040 2,328,000 2,456,040 Ser. 03-C3, Class AX, IO, 1.922s, 2038 66,599,480 972,619 Ser. 04-C4, Class AX, IO, 1.19s, 2039 6,668,857 140,713 Deutsche Alt-A Securities, Inc. Mortgage Loan Trust FRB Ser. 06-AR1, Class 1A3, 0.606s, 2036 5,043,430 1,765,201 DLJ Commercial Mortgage Corp. 144A FRB Ser. 98-CG1, Class B4, 7.452s, 2031 2,057,000 2,177,688 Ser. 98-CF2, Class B3, 6.04s, 2031 3,868,767 4,039,235 Federal Home Loan Mortgage Corp. IFB Ser. 2976, Class LC, 23.358s, 2035 236,105 377,306 IFB Ser. 3072, Class SM, 22.735s, 2035 652,710 1,011,257 IFB Ser. 3072, Class SB, 22.588s, 2035 584,809 902,274 IFB Ser. 3249, Class PS, 21.319s, 2036 539,168 797,523 IFB Ser. 2990, Class LB, 16.205s, 2034 1,435,418 1,967,814 IFB Ser. 3835, Class SN, 15.401s, 2041 29,210,480 41,007,132 IFB Ser. 3859, Class SG, IO, 6.41s, 2039 4,377,726 657,928 IFB Ser. 3727, Class PS, IO, 6.41s, 2038 34,871,647 3,894,549 IFB Ser. 3287, Class SE, IO, 6.41s, 2037 (F) 878,675 111,429 IFB Ser. 3835, Class SC, IO, 6.36s, 2038 25,316,685 4,644,346 IFB Ser. 3856, Class PS, IO, 6.31s, 2040 4,828,099 744,944 IFB Ser. 3852, Class KS, IO, 6.26s, 2041 16,247,277 2,673,814 IFB Ser. 3677, Class SA, IO, 6.26s, 2040 36,168,806 3,806,043 IFB Ser. 3708, Class SQ, IO, 6.26s, 2040 22,222,261 2,872,005 IFB Ser. 3907, Class KS, IO, 6.26s, 2040 10,358,627 1,745,543 IFB Ser. 3708, Class SA, IO, 6.16s, 2040 44,554,901 5,642,433 IFB Ser. 3934, Class SA, IO, 6.11s, 2041 2,358,926 397,267 IFB Ser. 3852, Class NT, 5.71s, 2041 12,272,139 12,920,230 IFB Ser. 3852, Class TB, 5.71s, 2041 2,101,375 2,214,009 IFB Ser. 3752, Class PS, IO, 5.71s, 2040 20,983,064 3,586,635 Ser. 3645, Class ID, IO, 5s, 2040 668,470 59,119 Ser. 3680, Class KI, IO, 5s, 2038 16,066,557 2,153,883 Ser. 3632, Class CI, IO, 5s, 2038 745,740 62,336 Ser. 3626, Class DI, IO, 5s, 2037 506,489 22,422 Ser. 3653, Class CI, IO, 5s, 2036 9,385,514 407,801 Ser. 3623, Class CI, IO, 5s, 2036 462,051 34,654 Ser. 3747, Class HI, IO, 4 1/2s, 2037 847,761 96,677 Ser. 3736, Class QI, IO, 4s, 2034 17,030,782 628,010 Ser. 3751, Class MI, IO, 4s, 2034 1,762,706 84,857 Ser. 3707, Class HI, IO, 4s, 2023 1,398,176 47,622 Ser. T-8, Class A9, IO, 0.441s, 2028 627,930 4,709 Ser. T-59, Class 1AX, IO, 0.275s, 2043 1,409,147 10,569 Ser. T-48, Class A2, IO, 0.212s, 2033 2,015,115 14,449 FRB Ser. T-54, Class 2A, IO, zero %, 2043 818,917 128 Federal National Mortgage Association IFB Ser. 04-10, Class QC, 27.62112s, 2031 2,115,637 2,930,736 IFB Ser. 05-74, Class NK, 26.119s, 2035 139,555 254,564 IFB Ser. 07-53, Class SP, 23.187s, 2037 566,456 885,402 IFB Ser. 06-86, Class SY, 23.004s, 2036 1,667,570 2,269,959 IFB Ser. 05-75, Class GS, 19.421s, 2035 631,458 910,395 IFB Ser. 11-4, Class CS, 12.347s, 2040 6,719,601 7,700,982 IFB Ser. 11-67, Class BS, IO, 6.224s, 2041 21,881,707 3,372,409 IFB Ser. 12-3, Class SD, IO, 6.22s, 2042 6,886,124 1,254,583 IFB Ser. 404, Class S13, IO, 6.124s, 2040 969,860 141,215 IFB Ser. 10-35, Class SG, IO, 6.124s, 2040 17,339,497 3,092,673 Ser. 10-21, Class IP, IO, 5s, 2039 1,167,389 135,709 Ser. 398, Class C5, IO, 5s, 2039 2,002,551 230,293 Ser. 397, Class 2, IO, 5s, 2039 647,028 84,618 Ser. 09-31, Class PI, IO, 5s, 2038 6,827,349 1,003,508 Ser. 10-100, Class AI, IO, 4 1/2s, 2025 10,203,784 630,619 Ser. 406, Class 2, IO, 4s, 2041 2,076,820 242,780 Ser. 406, Class 1, IO, 4s, 2041 1,272,536 148,759 Ser. 03-W10, Class 1, IO, 1.442s, 2043 590,160 26,557 Ser. 98-W2, Class X, IO, 0.919s, 2028 1,110,087 49,603 Ser. 98-W5, Class X, IO, 0.85s, 2028 456,981 18,965 Ser. 03-W1, Class 2A, IO, zero %, 2042 1,747,990 137 Ser. 07-44, Class CO, PO, zero %, 2037 202,124 181,455 First Union Commercial Mortgage Trust 144A Ser. 99-C1, Class F, 5.35s, 2035 2,410,000 2,349,750 First Union National Bank Commercial Mortgage 144A Ser. 01-C3, Class K, 6.155s, 2033 2,508,000 2,508,000 GE Capital Commercial Mortgage Corp. Ser. 07-C1, Class A3, 5.481s, 2049 3,126,000 3,399,178 GE Capital Commercial Mortgage Corp. 144A Ser. 03-C2, Class D, 5.326s, 2037 3,000,000 3,037,741 FRB Ser. 04-C1, Class G, 5.157s, 2038 (F) 2,606,000 2,490,653 Ser. 05-C2, Class XC, IO, 0.183s, 2043 41,251,328 310,086 GMAC Commercial Mortgage Securities, Inc. Ser. 04-C3, Class AJ, 4.915s, 2041 2,958,000 2,832,631 GMAC Commercial Mortgage Securities, Inc. 144A Ser. 02-C2, Class H, 6.756s, 2038 (F) 1,713,000 1,738,499 FRB Ser. 03-C2, Class F, 5.651s, 2040 1,472,000 1,409,780 Government National Mortgage Association IFB Ser. 11-56, Class SA, 23.353s, 2041 15,868,804 23,830,818 IFB Ser. 10-158, Class SD, 14.157s, 2040 2,479,000 3,494,597 IFB Ser. 11-70, Class WS, 9.138s, 2040 10,522,271 11,883,853 IFB Ser. 11-56, Class MS, 6.786s, 2041 2,656,532 2,906,219 IFB Ser. 11-56, Class SG, 6.776s, 2041 1,278,661 1,416,743 IFB Ser. 11-37, Class SB, IO, 6.419s, 2038 2,583,898 326,217 IFB Ser. 11-61, Class CS, IO, 6.399s, 2035 21,545,302 2,962,479 IFB Ser. 10-167, Class SM, IO, 6.39s, 2040 16,102,366 2,618,245 IFB Ser. 10-113, Class CS, IO, 6.369s, 2039 12,118,711 1,885,914 IFB Ser. 10-85, Class SD, IO, 6.369s, 2038 1,129,659 179,220 IFB Ser. 11-37, Class SD, IO, 6.369s, 2038 3,324,313 548,512 IFB Ser. 11-11, Class PS, IO, 6.319s, 2040 16,405,918 2,497,965 IFB Ser. 10-120, Class SB, IO, 5.919s, 2035 2,342,582 235,031 IFB Ser. 10-20, Class SC, IO, 5.869s, 2040 594,203 92,197 IFB Ser. 11-40, Class AS, IO, 5.837s, 2036 7,698,555 986,878 IFB Ser. 11-70, Class SN, IO, 5.61s, 2041 10,626,000 2,964,335 IFB Ser. 11-70, Class SH, IO, 5.6s, 2041 13,288,000 3,723,962 Ser. 10-68, Class MI, IO, 5s, 2039 2,381,676 322,979 Ser. 10-150, Class WI, IO, 5s, 2038 29,352,793 3,298,080 IFB Ser. 11-12, Class IB, IO, 4.505s, 2040 7,818,938 767,038 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 980,170 168,421 Ser. 10-103, Class DI, IO, 4 1/2s, 2038 13,125,550 1,525,845 Ser. 11-70, PO, zero %, 2041 20,152,370 16,395,968 Ser. 10-151, Class KO, PO, zero %, 2037 4,453,472 4,016,899 Greenpoint Mortgage Funding Trust Ser. 06-AR3, Class 4X, IO, 1s, 2036 13,697,927 493,125 Greenwich Capital Commercial Funding Corp. 144A Ser. 03-C1, Class G, 4.773s, 2035 2,233,000 2,167,909 GS Mortgage Securities Corp. II Ser. 06-GG6, Class A2, 5.506s, 2038 987,148 995,169 GSMPS Mortgage Loan Trust 144A Ser. 05-RP1, Class 1AS, IO, 5.913s, 2035 429,527 72,768 IFB Ser. 04-4, Class 1AS, IO, 5.204s, 2034 1,056,002 180,675 Ser. 06-RP2, Class 1AS1, IO, 5.13s, 2036 935,297 144,647 FRB Ser. 06-RP2, Class 1AF1, 0.676s, 2036 935,297 720,179 FRB Ser. 04-4, Class 1AF, 0.676s, 2034 1,056,002 813,122 FRB Ser. 05-RP1, Class 1AF, 0.626s, 2035 429,527 330,736 Ser. 98-2, IO, 0.467s, 2027 173,293 14 Ser. 98-3, IO, 0.315s, 2027 208,411 523 Ser. 99-2, IO, zero %, 2027 303,827 767 Ser. 98-4, IO, zero %, 2026 235,000 611 Harborview Mortgage Loan Trust FRB Ser. 05-16, Class 3A1A, 0.531s, 2036 6,315,001 3,533,875 FRB Ser. 06-8, Class 2A1A, 0.469s, 2036 15,694,039 9,494,893 IndyMac Index Mortgage Loan Trust FRB Ser. 06-AR5, Class 1A2, 5.168s, 2036 103,897 5,714 FRB Ser. 06-AR11, Class 3A1, 2.82648s, 2036 3,226,571 1,394,992 FRB Ser. 06-AR39, Class A1, 0.456s, 2037 13,840,127 7,352,567 FRB Ser. 06-AR21, Class A1, 0.396s, 2036 8,597,628 3,696,980 FRB Ser. 06-AR29, Class A2, 0.356s, 2036 7,886,369 3,391,139 JPMorgan Alternative Loan Trust FRB Ser. 07-A2, Class 12A1, 0.476s, 2037 5,888,322 2,531,978 FRB Ser. 06-A7, Class 1A1, 0.436s, 2036 10,774,083 5,171,560 FRB Ser. 07-A1, Class 1A3A, 0.426s, 2037 (F) 5,121,668 2,201,286 JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 04-CB9, Class B, 5.843s, 2041 (F) 3,181,000 2,952,802 FRB Ser. 02-C2, Class E, 5.517s, 2034 2,251,000 2,219,914 Ser. 07-LDPX, Class A3S, 5.317s, 2049 4,595,000 4,715,617 Ser. 02-C3, Class D, 5.314s, 2035 3,519,000 3,413,430 FRB Ser. 03-LN1, Class B, 5.012s, 2037 2,100,000 1,932,000 Ser. 05-LDP3, Class A4B, 4.996s, 2042 1,942,500 1,991,193 JPMorgan Chase Commercial Mortgage Securities Corp. 144A Ser. 02-C1, Class E, 6.135s, 2037 2,672,000 2,662,488 FRB Ser. 01-C1, Class H, 5.626s, 2035 (F) 2,404,000 2,380,177 LB-UBS Commercial Mortgage Trust Ser. 06-C3, Class A2, 5.532s, 2032 19,032 19,023 Ser. 06-C6, Class AM, 5.413s, 2039 (F) 1,342,000 1,388,675 Ser. 05-C7, Class A2, 5.103s, 2030 192,881 192,881 Ser. 03-C5, Class F, 4.843s, 2037 3,000,000 2,760,000 Ser. 07-C2, Class XW, IO, 0.702s, 2040 6,081,069 123,573 LB-UBS Commercial Mortgage Trust 144A Ser. 02-C2, Class J, 6.235s, 2035 6,492,000 6,493,948 Ser. 03-C8, Class G, 5.35s, 2037 1,803,000 1,815,813 Ser. 05-C3, Class XCL, IO, 0.328s, 2040 57,590,535 970,861 Lehman XS Trust FRB Ser. 07-8H, Class A1, 0.406s, 2037 3,361,750 1,630,449 Merrill Lynch Alternative Note Asset Ser. 07-OAR5, Class X, PO, zero %, 2047 10,014,761 310,458 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 6.027s, 2050 889,000 929,335 FRB Ser. 07-C1, Class A2, 5.923s, 2050 3,011,168 3,031,041 Ser. 05-MCP1, Class XC, IO, 0.269s, 2043 164,643,004 1,724,471 Merrill Lynch/Countrywide Commercial Mortgage Trust Ser. 06-1, Class A2, 5.439s, 2039 136,800 136,764 FRB Ser. 06-4, Class A2FL, 0.416s, 2049 2,230,305 2,180,123 Morgan Stanley Capital I FRB Ser. 07-HQ12, Class A2, 5.783s, 2049 993,708 1,013,568 Ser. 06-HQ9, Class A2, 5.618s, 2044 880,155 879,787 Ser. 07-IQ14, Class A2, 5.61s, 2049 3,135,654 3,297,272 FRB Ser. 07-HQ12, Class A2FL, 0.545s, 2049 976,528 917,936 Morgan Stanley Capital I 144A Ser. 03-IQ6, Class C, 5.238s, 2041 (F) 2,734,000 2,742,699 Morgan Stanley Dean Witter Capital I Ser. 03-HQ2, Class C, 5.15s, 2035 3,158,000 3,052,839 Morgan Stanley Dean Witter Capital I 144A FRB Ser. 03-HQ2, Class F, 5.72855s, 2035 2,126,000 2,019,700 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 10.236s, 2043 843,571 862,551 Nomura Asset Acceptance Corp. FRB Ser. 06-AR4, Class A4A, 0.516s, 2036 2,291,705 893,765 FRB Ser. 06-AR4, Class A1A, 0.446s, 2036 2,348,599 939,440 Nomura Asset Securities Corp. 144A Ser. 98-D6, Class B1, 6s, 2030 4,302,883 4,410,455 Residential Accredit Loans, Inc. Ser. 06-QS13, Class 1A5, 6s, 2036 182,132 114,743 Ser. 06-Q07, Class X3, IO, 1 1/2s, 2046 17,543,825 898,244 Ser. 06-Q07, Class X1, IO, 0.9s, 2046 11,483,096 361,718 Salomon Brothers Mortgage Securities VII 144A FRB Ser. 99-C1, Class J, 7s, 2032 4,138,000 4,280,871 Structured Adjustable Rate Mortgage Loan Trust FRB Ser. 07-4, Class 1A1, 0.516s, 2037 1,582,882 633,153 Structured Asset Mortgage Investments, Inc. Ser. 06-AR6, Class 2X, IO, 1s, 2046 27,155,385 1,010,180 Ser. 06-AR3, Class 12X, IO, 1s, 2036 9,285,445 339,847 Ser. 06-AR7, Class X, IO, 0.9s, 2036 66,745,273 1,908,915 Ser. 06-AR4, Class 5X, IO, 0.8s, 2036 8,345,092 217,807 Ser. 07-AR1, Class 1X, IO, 0.6s, 2037 9,427,010 196,082 Ser. 06-AR8, Class X, IO, 0.4s, 2036 43,156,129 561,030 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 5.913s, 2045 1,514,297 272,573 Ser. 07-4, Class 1A4, IO, 1s, 2045 3,116,449 128,554 Structured Asset Securities Corp. 144A FRB Ser. 05-RF2, Class A, 0.644s, 2035 3,494,020 2,620,515 Ser. 04-NP2, Class A, 0.63s, 2034 458,054 366,444 TIAA Seasoned Commercial Mortgage Trust FRB Ser. 07-C4, Class AJ, 5.739s, 2039 (F) 8,148,000 7,829,634 Wachovia Bank Commercial Mortgage Trust Ser. 06-C25, Class A2, 5.684s, 2043 172,738 172,738 Ser. 06-C28, Class A3, 5.679s, 2048 1,571,000 1,723,565 Ser. 07-C30, Class A3, 5.246s, 2043 1,640,606 1,676,690 Ser. 05-C17, Class AJ, 5.224s, 2042 1,795,820 1,849,282 Ser. 06-C29, IO, 0.552s, 2048 167,090,740 2,526,412 Wachovia Mortgage Loan Trust, LLC FRB Ser. 06-AMN1, Class A2, 0.444s, 2036 6,190,700 2,445,327 FRB Ser. 06-AMN1, Class A1, 0.29472s, 2036 3,823,264 1,491,073 WAMU Commercial Mortgage Securities Trust 144A Ser. 05-C1A, Class C, 4.9s, 2036 589,000 592,596 Washington Mutual Mortgage Pass-Through Certificates FRB Ser. 07-0C2, Class A3, 0.604s, 2037 (F) 5,228,809 2,560,917 FRB Ser. 07-HY1, Class A3A, 0.506s, 2037 21,835,492 12,102,525 Total mortgage-backed securities (cost $506,989,678) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (38.7%) (a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (1.3%) Government National Mortgage Association Pass-Through Certificates 4s, January 20, 2041 $7,375,241 $7,957,194 3 1/2s, TBA, February 1, 2042 8,000,000 8,405,625 U.S. Government Agency Mortgage Obligations (37.4%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 3 1/2s, January 1, 2041 741,541 769,610 Federal National Mortgage Association Pass-Through Certificates 4s, TBA, February 1, 2042 19,000,000 20,083,593 3 1/2s, TBA, February 1, 2042 443,000,000 460,270,089 Total U.S. government and agency mortgage obligations (cost $491,944,825) U.S. GOVERNMENT AGENCY OBLIGATIONS (0.1%) (a) Principal amount Value Wells Fargo & Co. 2 1/8s, FDIC guaranteed notes, June 15, 2012 $840,000 $846,140 Total U.S. government agency obligations (cost $840,931) U.S. TREASURY OBLIGATIONS (—%) (a) Principal amount Value U.S. Treasury Notes 2 5/8s, November 15, 2020 $371,000 $402,593 Total U.S. treasury obligations (cost $349,396) CORPORATE BONDS AND NOTES (16.7%) (a) Principal amount Value Basic materials (1.6%) Airgas, Inc. sr. unsec. unsub. notes 2.85s, 2013 $1,145,000 $1,166,176 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 950,000 1,021,250 Dow Chemical Co. (The) sr. unsec. notes 7.6s, 2014 1,270,000 1,442,627 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 7s, 2015 (Australia) 1,000,000 1,030,000 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 3/8s, 2017 (Indonesia) 1,836,000 1,934,685 INEOS Finance PLC 144A company guaranty sr. notes 9 1/4s, 2015 (United Kingdom) EUR 195,000 264,316 Lyondell Chemical Co. company guaranty notes 11s, 2018 $374,324 409,885 Lyondell Chemical Co. company guaranty sr. notes 8s, 2017 273,000 304,395 LyondellBasell Industries NV 144A company guaranty sr. notes 6s, 2021 (Netherlands) 200,000 217,500 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 9s, 2019 (Australia) 1,985,000 2,762,393 Sealed Air Corp. sr. notes 7 7/8s, 2017 1,385,000 1,474,197 Sealed Air Corp. 144A notes 5 5/8s, 2013 1,442,000 1,496,355 Solutia, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 1,032,000 1,210,020 Verso Paper Holdings, LLC/Verso Paper, Inc. sr. notes 11 1/2s, 2014 1,040,000 1,071,200 Weyerhaeuser Co. sr. unsec. unsub. notes 7 1/4s, 2013 4,175,000 4,409,343 Capital goods (0.3%) Altra Holdings, Inc. company guaranty sr. notes 8 1/8s, 2016 227,000 243,458 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 1,000,000 1,030,000 Staples, Inc. sr. unsec. notes 9 3/4s, 2014 2,495,000 2,859,362 Communication services (1.7%) CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2018 1,020,000 1,106,700 CenturyLink, Inc. sr. unsec. unsub. notes Ser. L, 7 7/8s, 2012 3,010,000 3,095,647 Comcast Cable Holdings, LLC debs. 9.8s, 2012 290,000 290,000 Comcast Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2015 2,205,000 2,527,611 Cricket Communications, Inc. company guaranty sr. unsub. notes 7 3/4s, 2016 1,000,000 1,060,000 Digicel Group, Ltd. 144A sr. unsec. notes 12s, 2014 (Jamaica) 1,480,000 1,668,700 Frontier Communications Corp. sr. unsec. notes 8 1/4s, 2017 1,005,000 1,012,538 Frontier Communications Corp. sr. unsec. notes 7 7/8s, 2015 2,835,000 2,927,138 Inmarsat Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (United Kingdom) 210,000 221,288 Mediacom Broadband, LLC/Mediacom Broadband Corp. sr. unsec. unsub. notes 8 1/2s, 2015 1,000,000 1,031,250 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 1,270,000 1,444,625 Qwest Communications International, Inc. company guaranty Ser. B, 7 1/2s, 2014 1,000,000 1,004,492 SBA Tower Trust 144A company guaranty mtge. notes 4.254s, 2015 2,900,000 3,000,740 Wind Acquisition Finance SA 144A company guaranty sr. sec. bonds 7 3/8s, 2018 (Luxembourg) EUR 850,000 1,006,050 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 $1,000,000 1,105,000 Consumer cyclicals (1.9%) Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 2,560,000 2,739,200 Belo Corp. sr. unsec. unsub. notes 8s, 2016 500,000 551,250 Building Materials Corp. 144A sr. notes 7s, 2020 1,010,000 1,090,800 DISH DBS Corp. company guaranty 7 1/8s, 2016 977,000 1,072,258 Ford Motor Credit Corp. sr. unsec. notes 12s, 2015 1,250,000 1,559,375 Hanesbrands, Inc. company guaranty sr. unsec. notes FRN Ser. B, 4.146s, 2014 896,000 896,000 Host Hotels & Resorts LP company guaranty sr. unsec. unsub. notes Ser. Q, 6 3/4s, 2016 (R) 1,000,000 1,033,750 Interpublic Group of Companies, Inc. (The) sr. unsec. notes 10s, 2017 895,000 1,023,656 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 3,000,000 2,955,000 Lottomatica SpA sub. notes FRN Ser. REGS, 8 1/4s, 2066 (Italy) EUR 100,000 112,106 MGM Resorts International sr. notes 10 3/8s, 2014 $340,000 387,600 Omnicom Group, Inc. sr. unsec. unsub. notes 4.45s, 2020 1,675,000 1,777,238 Owens Corning company guaranty sr. unsec. notes 9s, 2019 1,500,000 1,803,750 QVC, Inc. 144A sr. notes 7 1/8s, 2017 965,000 1,033,756 Sears Holdings Corp. company guaranty 6 5/8s, 2018 725,000 589,063 Toys R Us Property Co., LLC company guaranty sr. notes 8 1/2s, 2017 950,000 1,017,688 Turner Broadcasting System, Inc. sr. unsec. unsub. notes company guaranty 8 3/8s, 2013 2,365,000 2,603,839 Viacom, Inc. sr. unsec. notes 4 3/8s, 2014 1,571,000 1,687,791 Yankee Candle Co. company guaranty sr. notes Ser. B, 8 1/2s, 2015 457,000 466,711 Consumer staples (1.1%) Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 5 3/8s, 2014 2,775,000 3,103,402 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 2,105,000 2,362,863 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 415,000 450,275 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 365,000 366,825 JBS USA, LLC/JBS USA Finance, Inc. company guaranty sr. unsec. notes 11 5/8s, 2014 500,000 574,375 Kraft Foods, Inc. sr. unsec. notes 2 5/8s, 2013 3,270,000 3,338,828 Smithfield Foods, Inc. company guaranty sr. notes 10s, 2014 905,000 1,063,375 Tyson Foods, Inc. sr. unsec. unsub. notes 10 1/2s, 2014 1,960,000 2,273,600 Wendy's Co. (The) company guaranty sr. unsec. unsub. notes 10s, 2016 500,000 549,375 Energy (1.3%) Arch Western Finance, LLC company guaranty sr. notes 6 3/4s, 2013 481,000 484,608 Chesapeake Energy Corp. company guaranty sr. unsec. notes 9 1/2s, 2015 935,000 1,051,875 Chesapeake Midstream Partners LP/CHKM Finance Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2021 300,000 302,250 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8s, 2017 985,000 1,063,800 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 955,000 1,086,313 Gazprom Via OAO White Nights Finance BV notes 10 1/2s, 2014 (Netherlands) 1,000,000 1,139,040 Newfield Exploration Co. sr. sub. notes 6 5/8s, 2016 593,000 607,825 Peabody Energy Corp. company guaranty 7 3/8s, 2016 945,000 1,051,313 Petrobras International Finance Co. company guaranty sr. unsec. notes 3 7/8s, 2016 (Brazil) 5,000,000 5,119,425 Petrohawk Energy Corp. company guaranty sr. unsec. notes 10 1/2s, 2014 1,000,000 1,111,250 Ras Laffan Liquefied Natural Gas Co., Ltd. 144A company guaranty sr. notes 4 1/2s, 2012 (Qatar) 1,000,000 1,015,000 WPX Energy, Inc. 144A sr. unsec. notes 5 1/4s, 2017 2,000,000 2,000,000 Financials (5.5%) Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 4 1/2s, 2014 1,500,000 1,499,820 Barclays Bank PLC unsec. sub. notes FRN Ser. EMTN, 0.74s, 2017 (United Kingdom) 4,448,000 3,937,325 Berkshire Hathaway Finance Corp. company guaranty sr. notes 4s, 2012 415,000 417,594 CIT Group, Inc. 144A company guaranty notes 5 1/4s, 2014 1,500,000 1,526,250 Citigroup, Inc. unsec. sub. notes 5 5/8s, 2012 3,650,000 3,719,704 Erac USA Finance Co. 144A company guaranty notes 2 1/4s, 2014 3,185,000 3,202,135 Erac USA Finance Co. 144A company guaranty sr. notes 2 3/4s, 2013 2,315,000 2,351,490 GATX Corp. notes 4 3/4s, 2012 750,000 762,601 Goldman Sachs Group, Inc. (The) sr. notes 3 5/8s, 2012 791,000 800,762 Hartford Financial Services Group, Inc. (The) jr. unsec. sub. debs. FRB 8 1/8s, 2038 1,075,000 1,118,000 HBOS PLC 144A sr. unsec. sub. notes 6 3/4s, 2018 (United Kingdom) 815,000 717,031 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 7 3/4s, 2016 1,150,000 1,196,000 ING Bank NV 144A sr. unsec. notes FRN 1.596s, 2013 (Netherlands) 4,230,000 4,174,130 JPMorgan Chase Capital XX company guaranty jr. unsec. sub. notes Ser. T, 6.55s, 2036 6,925,000 6,964,542 Leucadia National Corp. sr. unsec. notes 7 1/8s, 2017 1,027,000 1,060,378 Lloyds TSB Bank PLC bank guaranty sr. unsec. unsub. notes 4 7/8s, 2016 (United Kingdom) 60,000 61,353 Lloyds TSB Bank PLC company guaranty sr. unsec. sub. notes Ser. MTN, 6 1/2s, 2020 (United Kingdom) 2,940,000 2,742,538 MetLife Global Funding I 144A sr. unsub. notes 5 1/8s, 2014 200,000 215,897 MetLife Global Funding I 144A sr. unsub. notes 5 1/8s, 2013 350,000 366,852 MetLife Global Funding I 144A sr. unsec. notes 2 7/8s, 2012 1,030,000 1,043,172 National Australia Bank, Ltd. 144A sr. unsec. notes 2 1/2s, 2013 (Australia) 2,830,000 2,851,995 New York Life Global Funding 144A notes 3s, 2015 4,560,000 4,813,837 Prudential Financial, Inc. sr. notes 6.2s, 2015 1,595,000 1,766,695 Royal Bank of Scotland PLC (The) company guaranty sr. unsec. unsub. notes Ser. 2, 3.4s, 2013 (United Kingdom) 2,560,000 2,603,197 Royal Bank of Scotland PLC (The) 144A company guaranty sr. unsec. unsub. notes 4 7/8s, 2014 (United Kingdom) 1,620,000 1,645,653 Shinhan Bank 144A sr. unsec. bonds 6s, 2012 (South Korea) 425,000 432,375 Simon Property Group LP sr. unsec. unsub. notes 5.1s, 2015 (R) 3,900,000 4,312,043 Simon Property Group LP sr. unsec. unsub. notes 4.2s, 2015 (R) 300,000 321,367 Sumitomo Mitsui Banking Corp. 144A sr. unsec. notes 2.15s, 2013 (Japan) 3,610,000 3,653,753 TD Ameritrade Holding Corp. company guaranty sr. unsec. unsub. notes 2.95s, 2012 4,250,000 4,328,846 UBS AG/Jersey Branch jr. unsec. sub. FRB 4.28s, perpetual maturity (Cayman Islands) EUR 27,000 29,358 VTB Bank OJSC Via VTB Capital SA sr. notes 6 1/4s, 2035 (Russia) $500,000 508,750 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 1,000,000 1,038,750 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 1/4s, 2035 (Russia) 1,850,000 1,882,375 Westpac Banking Corp. sr. unsec. unsub. bonds 2 1/4s, 2012 (Australia) 2,665,000 2,698,507 Health care (0.3%) ConvaTec Healthcare E SA 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 510,000 679,267 Fresenius US Finance II, Inc. 144A sr. unsec. notes 9s, 2015 $900,000 1,014,750 HCA, Inc. company guaranty sr. notes 7 7/8s, 2020 805,000 880,469 HCA, Inc. sr. notes 6 1/2s, 2020 665,000 705,731 Tenet Healthcare Corp. sr. notes 8 7/8s, 2019 130,000 147,063 Tenet Healthcare Corp. 144A company guaranty notes 6 1/4s, 2018 665,000 696,588 Technology (0.2%) NXP BV/NXP Funding, LLC company guaranty sr. notes FRN Ser. EXCH, 3.322s, 2013 (Netherlands) 75,000 74,813 Seagate Technology International 144A company guaranty sr. sec. notes 10s, 2014 (Cayman Islands) 2,095,000 2,393,538 Xerox Corp. sr. unsec. unsub. notes 4 1/4s, 2015 120,000 126,679 Transportation (0.6%) Aguila 3 SA company guaranty sr. notes Ser. REGS, 7 7/8s, 2018 (Luxembourg) CHF 888,000 979,164 Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.9s, 2018 $1,041,541 1,109,241 Continental Airlines, Inc. pass-through certificates Ser. 98-1A, 6.648s, 2017 1,188,664 1,236,210 Federal Express Corp. 2012 Pass Through Trust 144A notes 2 5/8s, 2018 (FWC) 4,400,000 4,411,278 RailAmerica, Inc. company guaranty sr. notes 9 1/4s, 2017 267,000 297,038 Utilities and power (2.2%) AES Corp. (The) sr. unsec. notes 8s, 2020 500,000 567,500 AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 1,005,000 1,128,113 Allegheny Energy Supply 144A sr. unsec. bond 8 1/4s, 2012 4,180,000 4,234,056 CMS Energy Corp. sr. unsec. unsub. notes FRN 1.353s, 2013 760,000 755,250 El Paso Corp. sr. unsec. notes 7s, 2017 1,140,000 1,262,387 GenOn Energy, Inc. sr. unsec. unsub. notes 7 5/8s, 2014 1,500,000 1,500,000 KCP&L Greater Missouri Operations Co. sr. unsec. unsub. notes 11 7/8s, 2012 3,439,000 3,585,553 Kinder Morgan, Inc./Kansas sr. notes 6 1/2s, 2012 2,510,000 2,547,650 NGPL PipeCo, LLC 144A sr. unsec. notes 6.514s, 2012 4,400,000 4,238,027 Texas-New Mexico Power Co. 144A 1st mtge. sec. 9 1/2s, 2019 3,816,000 5,013,110 Total Capital SA company guaranty sr. unsec. unsub. notes 3s, 2015 (France) 2,900,000 3,094,098 Total corporate bonds and notes (cost $211,338,940) PURCHASED OPTIONS OUTSTANDING (5.3%) (a) Expiration date/ Contract strike price amount Value Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 2.085% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.085 $11,614,000 $304,868 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 2.064% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.064 11,614,000 286,634 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 2.042% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.042 11,614,000 265,496 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/1.683 8,469,000 60,892 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 1.869% versus the three month USD-LIBOR-BBA maturing March 2022. Mar-12/1.869 8,469,000 64,449 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 2.24% versus the three month USD-LIBOR-BBA maturing February 2022. Feb-12/2.24 13,489,000 399,409 Option on an interest rate swap with Bank of America, N.A. for the right to pay a fixed rate of 2.24% versus the three month USD-LIBOR-BBA maturing February 2022. Feb-12/2.24 13,489,000 944 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 1.81% versus the three month USD-LIBOR-BBA maturing February 2017. Feb-12/1.81 13,025,569 517,245 Option on an interest rate swap with Bank of America, N.A. for the right to pay a fixed rate of 1.81% versus the three month USD-LIBOR-BBA maturing February 2017. Feb-12/1.81 13,025,569 13 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 3.37% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/3.37 39,445,428 4,856,521 Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 3.37% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/3.37 39,445,428 70,213 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 3.52% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.52 32,871,190 4,489,547 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 3.36% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.36 32,871,190 4,020,804 Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 3.36% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.36 32,871,190 57,525 Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 3.52% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.52 32,871,190 41,418 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 3.51% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.51 13,148,476 1,784,643 Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 3.51% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.51 13,148,476 16,304 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 3.5375% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.5375 32,871,190 4,552,331 Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 3.5375% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.5375 32,871,190 37,144 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA June 2022. Jun-12/1.683 8,469,000 60,892 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 1.861% versus the three month USD-LIBOR-BBA April 2022. Apr-12/1.861 8,469,000 84,012 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 37,115,000 448,720 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 2.015% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/2.015 7,438,000 119,157 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 1.765% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.765 18,596,000 106,183 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 0.52% versus the three month USD-LIBOR-BBA maturing March 2014. Mar-12/0.52 72,447,000 74,620 Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 0.52% versus the three month USD-LIBOR-BBA maturing March 2014. Mar-12/0.52 72,447,000 71,723 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 1.869% versus the three month USD-LIBOR-BBA March 2022. Mar-12/1.869 8,469,000 64,449 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 8,469,000 67,667 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 2.1075% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.1075 37,351,000 953,198 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 1.861% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.861 8,469,000 84,012 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 37,115,000 448,720 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 1.985% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.985 16,990,000 252,641 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 1.96% versus the three month USD-LIBOR-BBA maturing March 2022. Mar-12/1.96 16,990,000 182,982 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.193% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.193 22,019,000 702,626 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.169% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.169 22,019,000 662,552 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 1.9475% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/1.9475 59,782,000 1,116,728 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.144% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.144 22,019,000 620,495 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 8,469,000 67,667 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.1075% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.1075 37,351,000 953,198 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.122% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.122 22,019,000 574,696 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.096% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.096 22,019,000 523,171 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.074% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.074 22,019,000 470,766 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 37,115,000 448,720 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.27% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.27 19,839,000 727,496 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.13375% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.13375 11,614,000 342,497 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.2475% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.2475 19,839,000 700,118 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.1125% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.1125 11,614,000 325,773 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.225% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.225 19,839,000 669,566 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.73% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.73 69,014,500 4,724,043 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 2.73% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.73 69,014,500 477,580 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 8,469,000 67,667 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/1.683 8,469,000 60,892 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.861% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.861 8,469,000 84,012 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.998% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.998 37,115,000 581,221 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 37,115,000 448,720 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.869% versus the three month USD-LIBOR-BBA maturing March 2022. Mar-12/1.869 8,469,000 64,449 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 0.555% versus the three month USD-LIBOR-BBA maturing February 2014. Feb-12/0.555 90,380,509 67,785 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 0.555% versus the three month USD-LIBOR-BBA maturing February 2014. Feb-12/0.555 90,380,509 904 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.8625% versus the three month USD-LIBOR-BBA maturing January 2023. Jan-13/1.8625 8,469,000 152,865 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.855% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/1.855 8,469,000 149,308 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.325% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.325 5,375,000 214,248 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.325% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.325 5,375,000 134,053 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.3675% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.3675 19,839,000 838,991 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.8825% versus the three month USD-LIBOR-BBA maturing December 2042. Dec-12/2.8825 8,726,000 827,487 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.8825% versus the three month USD-LIBOR-BBA maturing December 2042. Dec-12/2.8825 8,726,000 536,038 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.845% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/1.845 8,469,000 143,804 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.835% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/1.835 8,469,000 138,214 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.305% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.305 5,375,000 207,099 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.305% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.305 5,375,000 125,130 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.34375% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.34375 19,839,000 811,018 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.82% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/1.82 8,469,000 132,286 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.3175% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.3175 19,839,000 776,697 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.28 5,375,000 198,445 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.28 5,375,000 115,563 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.26% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.26 5,375,000 190,920 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.26% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.26 5,375,000 106,801 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing September 2042. Sep-12/2.855 8,726,000 728,010 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing September 2042. Sep-12/2.855 8,726,000 435,166 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.235% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.235 5,375,000 181,030 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.235% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.235 5,375,000 96,428 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.1825% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.1825 7,703,000 232,322 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 8,469,000 67,667 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.215% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.215 5,375,000 170,979 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.215% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.215 5,375,000 84,495 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.11875% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.11875 37,351,000 973,367 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.055% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.055 16,990,000 383,294 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/1.683 8,469,000 60,892 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.195% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.195 5,375,000 160,659 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.195% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.195 5,375,000 72,778 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.03% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.03 16,990,000 343,878 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.83% versus the three month USD-LIBOR-BBA maturing June 2042. Jun-12/2.83 8,726,000 600,872 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.83% versus the three month USD-LIBOR-BBA maturing June 2042. Jun-12/2.83 8,726,000 302,094 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.17% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.17 5,375,000 147,598 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.17% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.17 5,375,000 59,179 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.005% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.005 16,990,000 299,364 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.35% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/2.35 7,703,000 304,808 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.861% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.861 8,469,000 84,012 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.15% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/2.15 5,375,000 133,730 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.15% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/2.15 5,375,000 43,860 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.998% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.998 37,115,000 581,221 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 37,115,000 448,720 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.075% versus the three month USD-LIBOR-BBA maturing March 2022. Mar-12/2.075 52,058,000 964,635 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.075% versus the three month USD-LIBOR-BBA maturing March 2022. Mar-12/2.075 52,058,000 375,859 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.869% versus the three month USD-LIBOR-BBA maturing March 2022. Mar-12/1.869 8,469,000 64,449 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.8025% versus the three month USD-LIBOR-BBA maturing March 2042. Mar-12/2.8025 8,726,000 405,235 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.8025% versus the three month USD-LIBOR-BBA maturing March 2042. Mar-12/2.8025 8,726,000 104,537 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.86% versus the three month USD-LIBOR-BBA maturing March 2017. Mar-12/1.86 13,482,606 552,248 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 1.86% versus the three month USD-LIBOR-BBA maturing March 2017. Mar-12/1.86 13,482,606 13 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.0525% versus the three month USD-LIBOR-BBA maturing February 2022. Feb-12/2.0525 52,058,000 761,609 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.0525% versus the three month USD-LIBOR-BBA maturing February 2022. Feb-12/2.0525 52,058,000 169,709 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 0.62% versus the three month USD-LIBOR-BBA maturing February 2014. Feb-12/0.62 82,458,000 169,863 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 0.62% versus the three month USD-LIBOR-BBA maturing February 2014. Feb-12/0.62 82,458,000 825 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.54% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.54 30,869,388 4,285,597 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 3.54% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.54 30,869,388 33,339 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.49 32,897,229 4,421,388 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.49 32,897,229 38,490 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 8,469,000 67,667 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/1.683 8,469,000 60,892 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 1.861% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.861 8,469,000 84,012 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 2.3475% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/2.3475 11,938,000 466,895 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 2.3475% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/2.3475 11,938,000 48,707 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 37,115,000 448,720 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 1.869% versus the three month USD-LIBOR-BBA maturing March 2022. Mar-12/1.869 8,469,000 64,453 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 2.3225% versus the three month USD-LIBOR-BBA maturing March 2022. Mar-12/2.3225 11,938,000 437,647 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 2.3225% versus the three month USD-LIBOR-BBA maturing March 2022. Mar-12/2.3225 11,938,000 18,623 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 2.30% versus the three month USD-LIBOR-BBA maturing February 2022. Feb-12/2.30 11,938,000 418,427 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 2.30% versus the three month USD-LIBOR-BBA maturing February 2022. Feb-12/2.30 11,938,000 1,194 Total purchased options outstanding (cost $57,276,456) SENIOR LOANS (4.4%) (a) (c) Principal amount Value Basic materials (0.3%) Exopack, LLC bank term loan FRN Ser. B, 6 1/2s, 2017 $830,825 $822,517 General Chemical Group, Inc. bank term loan FRN Ser. B, 5s, 2018 689,834 686,959 Nexeo Solutions, LLC bank term loan FRN Ser. B, 5s, 2017 1,458,975 1,436,482 Novelis, Inc. bank term loan FRN Ser. B, 3 3/4s, 2017 282,150 280,880 Styron Corp. bank term loan FRN 6s, 2017 365,327 332,448 Tronox Worldwide bank term loan FRN Ser. B, 7 1/4s, 2015 495,000 494,794 Capital goods (0.2%) Reynolds Group Holdings, Inc, bank term loan FRN Ser. C, 6 1/2s, 2018 370,048 371,147 Reynolds Group Holdings, Inc, bank term loan FRN Ser. E, 6 1/2s, 2018 490,911 492,368 SRAM Corp. bank term loan FRN 4.77s, 2018 811,641 808,395 Terex Corp. bank term loan FRN Ser. B, 5 1/2s, 2017 663,338 666,102 Communication services (0.4%) Atlantic Broadband Finance, LLC bank term loan FRN Ser. B, 4s, 2016 560,245 553,592 Crown Castle Operating Co. bank term loan FRN Ser. B, 4s, 2019 1,000,000 999,286 Intelsat Jackson Holdings SA bank term loan FRN Ser. B, 5 1/4s, 2018 (Bermuda) 992,500 993,120 Intelsat SA bank term loan FRN 3.296s, 2014 (Luxembourg) 1,000,000 977,500 Level 3 Financing, Inc. bank term loan FRN Ser. B2, 5 3/4s, 2018 665,000 660,982 MetroPCS Wireless, Inc. bank term loan FRN Ser. B3, 4.063s, 2018 1,116,555 1,104,924 SBA Senior Finance II, LLC bank term loan FRN Ser. B, 3 3/4s, 2018 497,500 495,924 Consumer cyclicals (1.7%) Affinion Group, Inc. bank term loan FRN 5s, 2016 987,454 891,177 Boyd Gaming Corp. bank term loan FRN Ser. A, 3.796s, 2015 1,425,000 1,376,312 Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B, 6 1/4s, 2017 239,375 238,819 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B1, 3.418s, 2015 1,000,000 898,439 CCM Merger, Inc. bank term loan FRN Ser. B, 7s, 2017 959,980 954,880 Cengage Learning Acquisitions, Inc. bank term loan FRN Ser. B, 2.55s, 2014 987,113 872,891 Cenveo, Inc. bank term loan FRN Ser. B, 6 1/4s, 2016 749,895 748,020 Cumulus Media, Inc. bank term loan FRN 5 3/4s, 2018 800,000 799,571 Gateway Casinos & Entertainment, Inc. bank term loan FRN Ser. B1, 5 1/4s, 2016 CAD 2,487,500 2,381,570 Gymboree Corp. bank term loan FRN 5s, 2018 $495,000 443,555 Interactive Data Corp. bank term loan FRN 4 1/2s, 2018 709,638 706,976 Isle of Capri Casinos, Inc. bank term loan FRN 4 3/4s, 2017 853,550 852,839 J. Crew Group, Inc. bank term loan FRN Ser. B, 4 3/4s, 2018 995,000 959,346 Jo-Ann Stores, Inc. bank term loan FRN Ser. B, 4 3/4s, 2018 1,243,750 1,206,438 Lord & Taylor, LLC bank term loan FRN 5 3/4s, 2018 667,000 667,556 MoneyGram International, Inc. bank term loan FRN Ser. B, 4 1/2s, 2017 1,307,692 1,297,885 NBTY, Inc. bank term loan FRN Ser. B, 4 1/4s, 2017 689,143 687,277 Neiman Marcus Group, Inc. (The) bank term loan FRN 4 3/4s, 2018 1,280,000 1,256,000 Nielsen Finance LLC bank term loan FRN Ser. C, 3.545s, 2016 494,975 496,109 Nortek, Inc. bank term loan FRN Ser. B, 5 1/4s, 2017 678,291 668,965 PETCO Animal Supplies, Inc. bank term loan FRN 4 1/2s, 2017 980,000 969,791 ServiceMaster Co. (The) bank term loan FRN Ser. B, 2.851s, 2014 1,080,012 1,058,605 ServiceMaster Co. (The) bank term loan FRN Ser. DD, 2.8s, 2014 107,553 105,421 Six Flags Theme Parks, Inc. bank term loan FRN Ser. B, 4 1/4s, 2018 1,200,000 1,196,926 Consumer staples (0.5%) Burger King Holdings, Inc. bank term loan FRN Ser. B, 4 1/2s, 2016 885,688 881,418 Claire's Stores, Inc. bank term loan FRN 3.069s, 2014 498,294 455,690 Dean Foods Co. bank term loan FRN Ser. A1, 3.3s, 2014 384,416 377,448 Del Monte Corp. bank term loan FRN Ser. B, 4 1/2s, 2018 477,600 465,541 DineEquity, Inc. bank term loan FRN Ser. B, 4 1/4s, 2017 345,825 344,889 Revlon Consumer Products bank term loan FRN Ser. B, 4 3/4s, 2017 1,492,500 1,485,485 Rite Aid Corp. bank term loan FRN 4 1/2s, 2018 971,916 950,048 Spectrum Brands, Inc. bank term loan FRN 5s, 2016 770,402 770,723 Energy (0.2%) Frac Tech International, LLC bank term loan FRN Ser. B, 6 1/4s, 2016 485,233 483,240 MEG Energy Corp. bank term loan FRN Ser. B, 4s, 2018 (Canada) 832,913 831,158 Samson Investment Co. bank term loan FRN 8s, 2018 700,000 700,000 Financials (0.1%) CNO Financial Group, Inc. bank term loan FRN 6 1/4s, 2016 285,834 286,549 Ocwen Financial Corp. bank term loan FRN 7s, 2016 665,000 658,350 Ocwen Financial Corp. bank term loan FRN Ser. B, 7s, 2016 760,000 754,300 Health care (0.7%) Capsugel Holdings US, Inc. bank term loan FRN Ser. B, 5 1/4s, 2018 997,500 1,003,734 DaVita, Inc. bank term loan FRN Ser. B, 4 1/2s, 2016 990,000 994,022 Emergency Medical Services Corp. bank term loan FRN Ser. B, 5 1/4s, 2018 595,500 593,453 Health Management Associates, Inc. bank term loan FRN Ser. B, 3.99s, 2018 1,125,000 1,112,110 IASIS Healthcare, LLC bank term loan FRN Ser. B, 5s, 2018 565,725 558,653 Kindred Healthcare, Inc. bank term loan FRN Ser. B, 5 1/4s, 2018 746,250 718,266 Kinetic Concepts, Inc. bank term loan FRN Ser. B, 7s, 2018 1,000,000 1,015,893 Multiplan, Inc. bank term loan FRN Ser. B, 4 3/4s, 2017 934,439 913,024 Pharmaceutical Product Development, Inc. bank term loan FRN Ser. B, 6 1/4s, 2018 1,080,000 1,086,557 Quintiles Transnational Corp. bank term loan FRN Ser. B, 5s, 2018 995,000 989,610 Technology (0.1%) Epicor Software Corp. bank term loan FRN 5s, 2018 995,000 976,966 Syniverse Holdings, Inc. bank term loan FRN 5 1/4s, 2017 659,340 659,752 Transportation (0.1%) Delta Air Lines, Inc. bank term loan FRN Ser. B, 5 1/2s, 2017 828,835 805,006 Swift Transportation Comapny, LLC bank term loan FRN 6s, 2016 817,186 819,995 Utilities and power (0.1%) AES Corp. (The) bank term loan FRN Ser. B, 4 1/4s, 2018 496,250 496,250 Calpine Corp. bank term loan FRN Ser. B, 4 1/2s, 2018 397,000 393,526 Total senior loans (cost $57,078,224) ASSET-BACKED SECURITIES (2.9%) (a) Principal amount Value Bear Stearns Asset Backed Securities Trust FRB Ser. 06-HE9, Class 1A2, 0.426s, 2036 $14,646,000 $6,151,320 Countrywide Asset Backed Certificates FRB Ser. 07-3, Class 2A2, 0.446s, 2047 3,826,000 2,764,867 FRB Ser. 07-1, Class 2A2, 0.376s, 2037 1,500,000 1,230,945 First Franklin Mortgage Loan Asset Backed Certificates FRB Ser. 06-FF11, Class 2A3, 0.426s, 2036 5,122,424 2,638,048 Green Tree Financial Corp. Ser. 99-3, Class A8, 7.06s, 2031 1,876,000 1,636,810 GSAA Home Equity Trust FRB Ser. 06-3, Class A3, 0.576s, 2036 3,251,499 1,560,720 FRB Ser. 05-11, Class 3A4, 0.526s, 2035 1,258,083 981,305 FRB Ser. 07-3, Class A4A, 0.496s, 2047 3,321,234 1,311,887 FRB Ser. 06-3, Class A2, 0.466s, 2036 (F) 8,347,328 3,608,529 FRB Ser. 06-11, Class 2A2, 0.436s, 2036 3,415,438 1,400,330 FRB Ser. 06-12, Class A2A, 0.426s, 2036 (F) 1,994,248 877,059 FRB Ser. 06-12, Class A1, 0.326s, 2036 9,232,379 3,601,551 FRB Ser. 07-3, Class 2A1A, 0.198s, 2047 5,196,870 2,338,591 HSI Asset Securitization Corp. Trust FRB Ser. 06-HE1, Class 2A1, 0.326s, 2036 39,177 16,993 Merrill Lynch First Franklin Mortgage Loan Asset Backed Certificates FRB Ser. 07-1, Class A2B, 0.446s, 2037 4,062,898 1,711,496 Oakwood Mortgage Investors, Inc. Ser. 01-C, Class A4, 7.405s, 2030 2,763,212 1,492,134 Ser. 98-A, Class M, 6.825s, 2028 2,176,000 2,148,610 Ser. 01-D, Class A2, 5.26s, 2019 (F) 2,495,207 1,549,476 Total asset-backed securities (cost $42,520,422) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (2.1%) (a) Principal amount Value Argentina (Republic of) sr. unsec. bonds 7s, 2017 $2,810,000 $2,489,351 Argentina (Republic of) sr. unsec. bonds Ser. VII, 7s, 2013 1,175,000 1,170,982 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 13,520,000 13,215,394 Croatia (Republic of) 144A sr. unsec. unsub. notes 6 3/8s, 2021 960,000 885,600 Korea Development Bank sr. unsec. unsub. notes 4s, 2016 (South Korea) 2,000,000 2,038,661 Ontario (Province of) sr. unsec. unsub. bonds 1 7/8s, 2012 (Canada) 2,100,000 2,123,127 Ukraine (Government of) sr. unsec. bonds 6.385s, 2012 4,000,000 3,986,720 Ukraine (Government of) 144A sr. unsec. unsub. notes 7.65s, 2013 1,700,000 1,649,000 Total foreign government and agency bonds and notes (cost $27,797,356) SHORT-TERM INVESTMENTS (44.3%) (a) Principal amount/shares Value Putnam Money Market Liquidity Fund 0.08% (e) 66,737,525 $66,737,525 Straight-A Funding, LLC commercial paper with an effective yield of 0.188%, April 16, 2012 $27,700,000 27,695,017 U.S. Treasury Bills with an effective yield of 0.245%, February 9, 2012 (SEGSF) 25,000,000 24,998,389 U.S. Treasury Bills with an effective yield of 0.221%, March 8, 2012 60,000,000 59,985,600 U.S. Treasury Bills with an effective yield of 0.106%, December 13, 2012 (SEGSF) 33,000,000 32,971,785 U.S. Treasury Bills with an effective yield of 0.071%, July 26, 2012 (SEGSF) 20,000,000 19,992,180 U.S. Treasury Bills with effective yields ranging from 0.119% to 0.150%, May 3, 2012 (SEGSF) 74,000,000 73,989,566 U.S. Treasury Bills with effective yields ranging from 0.092% to 0.099%, August 23, 2012 (SEGSF) 81,000,000 80,961,039 U.S. Treasury Bills with effective yields ranging from 0.078% to 0.110%, October 18, 2012 (SEG) (SEGSF) 95,000,000 94,936,540 U.S. Treasury Bills with effective yields ranging from 0.072% to 0.128%, April 5, 2012 (SEGSF) 88,000,000 87,992,960 Total short-term investments (cost $570,219,386) TOTAL INVESTMENTS Total investments (cost $1,966,355,614) (b) FORWARD CURRENCY CONTRACTS at 1/31/12 (aggregate face value $770,461,158) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Sell 2/15/12 $769,527 $748,294 $(21,233) British Pound Sell 2/15/12 2,384,888 2,358,961 (25,927) Canadian Dollar Sell 2/15/12 140,974 175,224 34,250 Czech Koruna Buy 2/15/12 779,478 757,383 22,095 Czech Koruna Sell 2/15/12 779,478 772,891 (6,587) Euro Buy 2/15/12 8,388,069 8,357,732 30,337 Hungarian Forint Buy 2/15/12 347,965 338,316 9,649 Hungarian Forint Sell 2/15/12 347,965 317,802 (30,163) Japanese Yen Sell 2/15/12 7,042,053 6,991,091 (50,962) Mexican Peso Sell 2/15/12 449,985 427,829 (22,156) Norwegian Krone Sell 2/15/12 1,062,756 1,056,738 (6,018) South African Rand Sell 2/15/12 167,256 160,607 (6,649) South Korean Won Buy 2/15/12 1,953,849 1,901,729 52,120 Swedish Krona Sell 2/15/12 1,449,484 1,447,138 (2,346) Swiss Franc Buy 2/15/12 1,397,746 1,381,644 16,102 Taiwan Dollar Buy 2/15/12 352,374 348,807 3,567 Taiwan Dollar Sell 2/15/12 352,374 344,080 (8,294) Turkish Lira Buy 2/15/12 1,283,742 1,250,019 33,723 Turkish Lira Sell 2/15/12 1,283,742 1,209,853 (73,889) Barclays Bank PLC Australian Dollar Buy 2/15/12 16,639,234 16,183,170 456,064 Brazilian Real Buy 2/15/12 1,938,790 1,934,054 4,736 British Pound Sell 2/15/12 5,225,450 5,273,819 48,369 Canadian Dollar Sell 2/15/12 1,920,394 1,904,376 (16,018) Czech Koruna Sell 2/15/12 2,885,814 2,886,264 450 Euro Sell 2/15/12 11,662,719 11,270,651 (392,068) Hungarian Forint Buy 2/15/12 781,916 760,773 21,143 Hungarian Forint Sell 2/15/12 781,916 711,385 (70,531) Indonesian Rupiah Sell 2/15/12 688,143 706,171 18,028 Japanese Yen Sell 2/15/12 2,434,767 2,380,288 (54,479) Malaysian Ringgit Sell 2/15/12 1,506,756 1,512,886 6,130 Mexican Peso Sell 2/15/12 2,111,426 2,249,596 138,170 New Zealand Dollar Buy 2/15/12 2,628,657 2,503,967 124,690 Norwegian Krone Buy 2/15/12 5,499,384 5,461,591 37,793 Polish Zloty Buy 2/15/12 2,707,578 2,504,320 203,258 Polish Zloty Sell 2/15/12 2,707,578 2,515,092 (192,486) Singapore Dollar Sell 2/15/12 2,425,153 2,428,839 3,686 South Korean Won Buy 2/15/12 1,941,968 1,939,101 2,867 Swedish Krona Sell 2/15/12 324,853 359,936 35,083 Swiss Franc Sell 2/15/12 2,567,642 2,535,433 (32,209) Taiwan Dollar Sell 2/15/12 1,947,715 1,902,695 (45,020) Turkish Lira Buy 2/15/12 3,158,538 3,184,002 (25,464) Citibank, N.A. Australian Dollar Buy 2/15/12 5,913,772 5,555,836 357,936 Brazilian Real Buy 2/15/12 1,938,733 1,932,897 5,836 British Pound Buy 2/15/12 1,906,524 1,885,797 20,727 Canadian Dollar Sell 2/15/12 4,686,630 4,648,964 (37,666) Czech Koruna Sell 2/15/12 2,885,830 2,868,198 (17,632) Euro Sell 2/15/12 13,756,695 13,485,117 (271,578) Hungarian Forint Buy 2/15/12 3,984,954 3,690,536 294,418 Hungarian Forint Sell 2/15/12 3,984,954 3,627,610 (357,344) Japanese Yen Sell 2/15/12 3,234,920 3,214,021 (20,899) Mexican Peso Sell 2/15/12 91,665 182,171 90,506 New Zealand Dollar Buy 2/15/12 1,953,881 1,955,090 (1,209) Norwegian Krone Buy 2/15/12 3,568,863 3,544,361 24,502 Polish Zloty Buy 2/15/12 2,918,825 2,957,667 (38,842) Singapore Dollar Sell 2/15/12 2,425,232 2,428,918 3,686 South African Rand Buy 2/15/12 3,226,016 3,258,081 (32,065) South Korean Won Buy 2/15/12 5,116 4,134 982 Swedish Krona Sell 2/15/12 1,670,382 1,665,578 (4,804) Swiss Franc Sell 2/15/12 1,930,268 1,906,607 (23,661) Taiwan Dollar Sell 2/15/12 1,947,715 1,953,826 6,111 Turkish Lira Buy 2/15/12 3,158,594 3,163,883 (5,289) Credit Suisse AG Australian Dollar Buy 2/15/12 13,256,135 12,831,752 424,383 Brazilian Real Buy 2/15/12 2,561,420 2,517,914 43,506 British Pound Sell 2/15/12 2,170,758 2,146,663 (24,095) Canadian Dollar Sell 2/15/12 2,530,350 2,655,662 125,312 Chilean Peso Buy 2/15/12 1,926,659 1,927,454 (795) Czech Koruna Buy 2/15/12 2,569,869 2,466,742 103,127 Czech Koruna Sell 2/15/12 2,569,869 2,503,617 (66,252) Euro Sell 2/15/12 14,850,643 14,823,650 (26,993) Hungarian Forint Buy 2/15/12 804,681 732,582 72,099 Hungarian Forint Sell 2/15/12 804,681 782,643 (22,038) Japanese Yen Buy 2/15/12 1,577,156 1,566,793 10,363 Malaysian Ringgit Buy 2/15/12 356,965 329,290 27,675 Mexican Peso Sell 2/15/12 262,425 453,969 191,544 New Zealand Dollar Buy 2/15/12 197,896 130,970 66,926 Norwegian Krone Buy 2/15/12 9,978,056 9,909,888 68,168 Polish Zloty Buy 2/15/12 3,491,999 3,274,792 217,207 Polish Zloty Sell 2/15/12 3,491,999 3,241,884 (250,115) Singapore Dollar Sell 2/15/12 2,425,153 2,428,916 3,763 South African Rand Buy 2/15/12 932,741 893,402 39,339 South Korean Won Buy 2/15/12 2,040,628 2,030,652 9,976 Swedish Krona Sell 2/15/12 814,381 712,889 (101,492) Swiss Franc Sell 2/15/12 2,667,605 2,463,122 (204,483) Taiwan Dollar Sell 2/15/12 1,947,715 1,903,262 (44,453) Turkish Lira Buy 2/15/12 3,158,594 3,146,497 12,097 Deutsche Bank AG Australian Dollar Buy 2/15/12 11,845,989 11,521,639 324,350 British Pound Buy 2/15/12 884,879 875,534 9,345 Canadian Dollar Buy 2/15/12 1,567,162 1,559,343 7,819 Czech Koruna Sell 2/15/12 5,771,659 5,758,881 (12,778) Euro Sell 2/15/12 12,894,016 12,604,291 (289,725) Hungarian Forint Buy 2/15/12 3,250,219 2,977,592 272,627 Hungarian Forint Sell 2/15/12 3,250,219 2,955,537 (294,682) Mexican Peso Sell 2/15/12 1,365,672 1,298,459 (67,213) New Zealand Dollar Buy 2/15/12 197,813 130,920 66,893 Norwegian Krone Sell 2/15/12 1,153,505 1,144,660 (8,845) Polish Zloty Buy 2/15/12 2,673,227 2,474,143 199,084 Polish Zloty Sell 2/15/12 2,673,227 2,497,885 (175,342) Singapore Dollar Sell 2/15/12 2,425,153 2,428,935 3,782 South Korean Won Buy 2/15/12 2,119,659 2,070,028 49,631 Swedish Krona Sell 2/15/12 4,167,925 4,152,514 (15,411) Swiss Franc Buy 2/15/12 1,884,524 1,861,943 22,581 Taiwan Dollar Buy 2/15/12 1,126,537 1,100,565 25,972 Taiwan Dollar Sell 2/15/12 1,126,537 1,113,621 (12,916) Turkish Lira Buy 2/15/12 3,158,594 3,194,054 (35,460) Goldman Sachs International Australian Dollar Buy 2/15/12 7,472,650 7,329,630 143,020 British Pound Sell 2/15/12 3,816,514 3,821,714 5,200 Canadian Dollar Sell 2/15/12 9,588,410 9,475,865 (112,545) Euro Sell 2/15/12 15,649,096 15,423,880 (225,216) Hungarian Forint Buy 2/15/12 1,766,270 1,718,490 47,780 Hungarian Forint Sell 2/15/12 1,766,270 1,607,883 (158,387) Japanese Yen Sell 2/15/12 22,436 22,290 (146) Norwegian Krone Buy 2/15/12 3,271,351 3,247,326 24,025 Polish Zloty Buy 2/15/12 284,127 277,722 6,405 Polish Zloty Sell 2/15/12 284,127 263,685 (20,442) Singapore Dollar Sell 2/15/12 1,940,122 1,939,812 (310) South African Rand Buy 2/15/12 220,584 211,481 9,103 Swedish Krona Buy 2/15/12 7,646,566 7,623,391 23,175 Swiss Franc Buy 2/15/12 794,707 784,697 10,010 Turkish Lira Buy 2/15/12 3,158,594 3,168,036 (9,442) HSBC Bank USA, National Association Australian Dollar Buy 2/15/12 6,322,228 6,147,783 174,445 British Pound Sell 2/15/12 2,705,845 2,677,597 (28,248) Canadian Dollar Sell 2/15/12 7,131,638 7,073,692 (57,946) Euro Buy 2/15/12 1,257,851 1,556,958 (299,107) Japanese Yen Buy 2/15/12 2,682,656 2,666,855 15,801 New Zealand Dollar Buy 2/15/12 1,953,963 1,954,367 (404) Norwegian Krone Sell 2/15/12 9,036,611 8,988,714 (47,897) Singapore Dollar Sell 2/15/12 2,425,153 2,428,906 3,753 South Korean Won Sell 2/15/12 162,914 115,068 (47,846) Swedish Krona Sell 2/15/12 898,753 1,052,578 153,825 Swiss Franc Buy 2/15/12 2,876,985 2,841,658 35,327 Taiwan Dollar Buy 2/15/12 117,163 114,405 2,758 Taiwan Dollar Sell 2/15/12 117,163 116,033 (1,130) Turkish Lira Buy 2/15/12 3,158,594 3,168,392 (9,798) JPMorgan Chase Bank, N.A. Australian Dollar Buy 2/15/12 20,123,785 19,669,494 454,291 Brazilian Real Buy 2/15/12 1,938,790 1,934,604 4,186 British Pound Sell 2/15/12 6,023,984 5,958,648 (65,336) Canadian Dollar Sell 2/15/12 2,895,944 2,767,557 (128,387) Czech Koruna Sell 2/15/12 2,885,830 2,864,743 (21,087) Euro Sell 2/15/12 5,287,656 5,299,372 11,716 Hungarian Forint Buy 2/15/12 560,365 509,868 50,497 Hungarian Forint Sell 2/15/12 560,365 545,207 (15,158) Japanese Yen Sell 2/15/12 8,381,901 8,430,884 48,983 Malaysian Ringgit Buy 2/15/12 545,827 514,145 31,682 Mexican Peso Buy 2/15/12 1,477,944 1,400,868 77,076 New Zealand Dollar Buy 2/15/12 2,628,822 2,504,028 124,794 Norwegian Krone Buy 2/15/12 7,433,806 7,368,317 65,489 Polish Zloty Buy 2/15/12 1,217,312 1,130,836 86,476 Polish Zloty Sell 2/15/12 1,217,312 1,190,008 (27,304) Singapore Dollar Sell 2/15/12 4,365,275 4,370,252 4,977 South African Rand Buy 2/15/12 3,148,163 3,186,295 (38,132) South Korean Won Sell 2/15/12 1,409,744 1,376,974 (32,770) Swedish Krona Buy 2/15/12 391,008 316,357 74,651 Swiss Franc Sell 2/15/12 7,902,417 7,614,201 (288,216) Taiwan Dollar Sell 2/15/12 1,947,715 1,893,900 (53,815) Turkish Lira Buy 2/15/12 3,158,594 3,152,023 6,571 Royal Bank of Scotland PLC (The) Australian Dollar Buy 2/15/12 14,430,939 14,032,819 398,120 Brazilian Real Buy 2/15/12 4,500,210 4,466,819 33,391 British Pound Buy 2/15/12 3,006,162 3,145,340 (139,178) Canadian Dollar Buy 2/15/12 10,339,738 10,364,986 (25,248) Czech Koruna Sell 2/15/12 2,885,830 2,898,509 12,679 Euro Sell 2/15/12 14,175,543 13,904,619 (270,924) Hungarian Forint Buy 2/15/12 4,316,475 4,022,416 294,059 Hungarian Forint Sell 2/15/12 4,316,475 3,939,269 (377,206) Indonesian Rupiah Buy 2/15/12 508,951 523,193 (14,242) Japanese Yen Sell 2/15/12 13,425,362 13,285,136 (140,226) Malaysian Ringgit Buy 2/15/12 603,964 546,856 57,108 Mexican Peso Buy 2/15/12 3,443,784 3,290,069 153,715 Mexican Peso Sell 2/15/12 3,384,897 3,393,067 8,170 New Zealand Dollar Buy 2/15/12 2,629,894 2,504,125 125,769 Norwegian Krone Buy 2/15/12 11,998,031 11,924,133 73,898 Polish Zloty Buy 2/15/12 1,146,133 1,123,065 23,068 Polish Zloty Sell 2/15/12 1,146,133 1,065,725 (80,408) Singapore Dollar Sell 2/15/12 1,940,202 1,942,346 2,144 South African Rand Buy 2/15/12 4,903,378 4,837,833 65,545 South Korean Won Buy 2/15/12 213,909 208,864 5,045 Swedish Krona Buy 2/15/12 245,946 98,550 147,396 Swiss Franc Sell 2/15/12 5,336,405 5,271,898 (64,507) Taiwan Dollar Buy 2/15/12 825,471 815,843 9,628 Taiwan Dollar Sell 2/15/12 825,471 806,706 (18,765) Turkish Lira Buy 2/15/12 2,663,169 2,521,213 141,956 Turkish Lira Sell 2/15/12 2,663,169 2,509,940 (153,229) State Street Bank and Trust Co. Australian Dollar Buy 2/15/12 10,538,991 10,177,162 361,829 Brazilian Real Buy 2/15/12 325,004 311,779 13,225 British Pound Sell 2/15/12 12,025,752 11,894,940 (130,812) Canadian Dollar Buy 2/15/12 2,530,948 2,649,283 (118,335) Chilean Peso Buy 2/15/12 1,926,659 1,927,259 (600) Czech Koruna Sell 2/15/12 5,771,659 5,838,689 67,030 Euro Sell 2/15/12 16,602,949 16,445,836 (157,113) Hungarian Forint Buy 2/15/12 3,294,571 3,025,439 269,132 Hungarian Forint Sell 2/15/12 3,294,571 2,997,198 (297,373) Indonesian Rupiah Sell 2/15/12 329,758 360,578 30,820 Japanese Yen Sell 2/15/12 1,962,910 1,949,557 (13,353) Mexican Peso Sell 2/15/12 2,707,755 2,821,767 114,012 New Zealand Dollar Buy 2/15/12 2,629,482 2,503,955 125,527 Norwegian Krone Buy 2/15/12 6,093,283 6,031,312 61,971 Polish Zloty Buy 2/15/12 2,918,856 2,924,720 (5,864) Singapore Dollar Sell 2/15/12 4,365,275 4,369,962 4,687 South African Rand Buy 2/15/12 3,565,085 3,518,193 46,892 South Korean Won Buy 2/15/12 1,716,040 1,715,371 669 Swedish Krona Buy 2/15/12 4,978,692 4,926,786 51,906 Swiss Franc Sell 2/15/12 7,367,723 7,086,013 (281,710) Taiwan Dollar Sell 2/15/12 1,947,715 1,941,579 (6,136) Turkish Lira Buy 2/15/12 55,808 54,240 1,568 Turkish Lira Sell 2/15/12 55,808 52,620 (3,188) UBS AG Australian Dollar Buy 2/15/12 5,669,100 5,387,012 282,088 Brazilian Real Buy 2/15/12 4,500,267 4,449,448 50,819 British Pound Buy 2/15/12 2,375,907 2,377,995 (2,088) Canadian Dollar Buy 2/15/12 415,344 438,349 (23,005) Czech Koruna Buy 2/15/12 2,569,089 2,467,828 101,261 Czech Koruna Sell 2/15/12 2,569,089 2,505,244 (63,845) Euro Sell 2/15/12 2,248,068 1,996,329 (251,739) Hungarian Forint Buy 2/15/12 5,090,964 4,635,190 455,774 Hungarian Forint Sell 2/15/12 5,090,964 4,951,130 (139,834) Indonesian Rupiah Buy 2/15/12 508,951 552,058 (43,107) Japanese Yen Sell 2/15/12 893,760 935,707 41,947 Mexican Peso Buy 2/15/12 297,862 206,095 91,767 New Zealand Dollar Buy 2/15/12 2,629,069 2,504,073 124,996 Norwegian Krone Sell 2/15/12 3,047,859 3,193,957 146,098 Polish Zloty Buy 2/15/12 1,281,961 1,189,900 92,061 Polish Zloty Sell 2/15/12 1,281,961 1,253,047 (28,914) Singapore Dollar Sell 2/15/12 4,365,275 4,369,397 4,122 South African Rand Buy 2/15/12 1,965,565 1,939,409 26,156 South Korean Won Buy 2/15/12 1,392,631 1,402,507 (9,876) Swedish Krona Buy 2/15/12 212,965 118,731 94,234 Swiss Franc Sell 2/15/12 7,376,524 7,382,374 5,850 Taiwan Dollar Sell 2/15/12 1,947,715 1,917,088 (30,627) Turkish Lira Buy 2/15/12 3,158,594 3,193,157 (34,563) Westpac Banking Corp. Australian Dollar Sell 2/15/12 187,214 171,622 (15,592) British Pound Sell 2/15/12 75,473 121,989 46,516 Canadian Dollar Sell 2/15/12 1,878,321 1,863,649 (14,672) Euro Sell 2/15/12 2,191,951 1,990,203 (201,748) Japanese Yen Buy 2/15/12 1,111,778 1,105,157 6,621 New Zealand Dollar Buy 2/15/12 4,584,435 4,457,436 126,999 Norwegian Krone Sell 2/15/12 388,499 385,820 (2,679) Swedish Krona Buy 2/15/12 3,436,462 3,428,146 8,316 Swiss Franc Buy 2/15/12 1,828,783 1,806,657 22,126 Total FUTURES CONTRACTS OUTSTANDING at 1/31/12 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Canadian Government Bond 10 yr (Long) 47 $6,307,759 Mar-12 $101,973 Euro-Bund 10 yr (Short) 80 14,620,855 Mar-12 (226,973) Euro-Swiss Franc 3 Month (Short) 110 29,901,955 Dec-12 (479,988) Euro-Swiss Franc 3 Month (Short) 110 29,881,043 Jun-12 (333,162) Euro-Swiss Franc 3 Month (Short) 110 29,863,117 Mar-12 (245,011) Japanese Government Bond 10 yr Mini (Short) 10 1,870,638 Mar-12 (11,073) U.S. Treasury Bond 30 yr (Long) 105 16,796,719 Mar-12 172,066 U.S. Treasury Bond 30 yr (Short) 3 436,313 Mar-12 (99) U.S. Treasury Note 10 yr (Short) 344 45,494,000 Mar-12 (603,685) Total WRITTEN OPTIONS OUTSTANDING at 1/31/12 (premiums received $135,626,372) (Unaudited) Contract Expiration date/ amount strike price Value Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 5.35% versus the three month USD-LIBOR-BBA maturing August 2026. $21,493,220 Aug-16/5.35 $464,318 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing August 2026. 21,493,220 Aug-16/4.35 3,029,985 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. 52,030,116 Aug-16/4.28 1,870,223 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. 52,030,116 Aug-16/4.28 7,094,410 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June 2022. 3,980,000 Jun-12/2.183 116,335 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 2.119% versus the three month USD-LIBOR-BBA maturing March 2022. 5,843,000 Mar-12/2.119 123,054 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 3.625% versus the three month USD-LIBOR-BBA maturing August 2026. 62,705,637 Aug-16/3.625 3,279,505 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 3.625% versus the three month USD-LIBOR-BBA maturing August 2026. 62,705,637 Aug-16/3.625 6,094,988 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. 81,833,453 Aug-16/4.17 1,481,186 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. 81,833,453 Aug-16/4.17 6,471,308 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.68% versus the three month USD-LIBOR-BBA maturing August 2026. 20,981,611 Aug-16/4.68 631,546 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.68% versus the three month USD-LIBOR-BBA maturing August 2026. 20,981,611 Aug-16/4.68 3,426,297 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. 17,484,676 Jul-16/4.67 528,037 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. 17,484,676 Jul-16/4.67 2,843,008 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 2026. 17,484,676 Jul-16/4.80 496,565 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 2026. 17,484,676 Jul-16/4.80 3,000,370 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 2026. 6,993,870 Jul-16/4.80 197,927 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 2026. 6,993,870 Jul-16/4.80 1,200,847 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing July 2026. 17,484,676 Jul-16/4.815 491,319 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing July 2026. 17,484,676 Jul-16/4.815 3,019,604 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.89% versus the three month USD-LIBOR-BBA maturing June 2021. 24,709,984 Jun-16/4.89 298,991 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.39% versus the three month USD-LIBOR-BBA maturing June 2021. 24,709,984 Jun-16/4.39 2,194,494 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February 2025. 795,340 Feb-15/5.36 9,226 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February 2025. 795,340 Feb-15/5.36 187,730 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.20% versus the three month USD-LIBOR-BBA maturing August 2024. 12,964,757 Aug-14/4.20 224,290 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.20% versus the three month USD-LIBOR-BBA maturing August 2024. 12,964,757 Aug-14/4.20 2,011,469 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.19% versus the three month USD-LIBOR-BBA maturing July 2024. 10,803,964 Jul-14/4.19 186,909 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.19% versus the three month USD-LIBOR-BBA maturing July 2024. 10,803,964 Jul-14/4.19 1,670,887 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.34% versus the three month USD-LIBOR-BBA maturing July 2024. 4,321,586 Jul-14/4.34 66,985 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing July 2024. 10,803,964 Jul-14/4.35 166,381 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.34% versus the three month USD-LIBOR-BBA maturing July 2024. 4,321,586 Jul-14/4.34 717,625 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing July 2024. 10,803,964 Jul-14/4.35 1,802,447 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.3725% versus the three month USD-LIBOR-BBA maturing July 2024. 10,803,991 Jul-14/4.3725 163,140 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.3725% versus the three month USD-LIBOR-BBA maturing July 2024. 10,803,991 Jul-14/4.3725 1,825,010 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 2.73% versus the three month USD-LIBOR-BBA August 2022. 69,014,500 Aug-12/2.73 477,580 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 2.73% versus the three month USD-LIBOR-BBA maturing August 2022. 69,014,500 Aug-12/2.73 4,724,043 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June 2022. 3,980,000 Jun-12/2.183 116,335 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 2.111% versus the three month USD-LIBOR-BBA maturing April 2022. 6,013,000 Apr-12/2.111 135,653 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 29,692,000 Apr-12/2.4275 1,350,392 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 2.119% versus the three month USD-LIBOR-BBA maturing March 2022. 5,843,000 Mar-12/2.119 123,054 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing May 2021. 50,714,521 May-16/4.745 639,003 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing May 2021. 50,714,521 May-16/4.745 5,229,225 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.5625% versus the three month USD-LIBOR-BBA maturing October 2021. 18,596,000 Oct-16/2.5625 536,495 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.86% versus the three month USD-LIBOR-BBA maturing June 2026. 4,040,933 Jun-16/5.86 62,675 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.86% versus the three month USD-LIBOR-BBA maturing June 2026. 4,040,933 Jun-16/4.86 712,513 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.12% versus the three month USD-LIBOR-BBA maturing June 2021. 25,111,120 Jun-16/5.12 264,797 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.12% versus the three month USD-LIBOR-BBA maturing June 2021. 25,111,120 Jun-16/4.12 1,977,676 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 4,065,000 Jul-12/2.1714 118,983 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.6075% versus the three month USD-LIBOR-BBA maturing July 2022. 30,852,000 Jul-12/2.6075 1,827,981 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.111% versus the three month USD-LIBOR-BBA maturing April 2022. 6,013,000 Apr-12/2.111 135,653 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 29,692,000 Apr-12/2.4275 1,350,392 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.11% versus the three month USD-LIBOR-BBA maturing May 2021. 22,461,176 May-16/5.11 236,561 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.11% versus the three month USD-LIBOR-BBA maturing May 2021. 22,461,176 May-16/4.11 1,761,877 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.443% versus the three month USD-LIBOR-BBA maturing October 2022. 16,938,000 Oct-12/2.443 797,441 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.419% versus the three month USD-LIBOR-BBA maturing September 2022. 16,938,000 Sep-12/2.419 769,324 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.4475% versus the three month USD-LIBOR-BBA maturing August 2022. 41,229,000 Aug-12/2.4475 1,957,141 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 2022. 86,784,700 Aug-12/2.855 477,316 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 2022. 86,784,700 Aug-12/2.855 6,810,863 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.394% versus the three month USD-LIBOR-BBA maturing August 2022. 16,938,000 Aug-12/2.394 740,360 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 4,065,000 Jul-12/2.1714 118,983 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.6075% versus the three month USD-LIBOR-BBA maturing July 2022. 30,852,000 Jul-12/2.6075 1,827,981 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.372% versus the three month USD-LIBOR-BBA maturing July 2022. 16,938,000 Jul-12/2.372 709,194 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.346% versus the three month USD-LIBOR-BBA maturing June 2022. 16,938,000 Jun-12/2.346 674,641 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.324% versus the three month USD-LIBOR-BBA maturing May 2022. 16,938,000 May-12/2.324 640,765 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 29,692,000 Apr-12/2.4275 1,350,392 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 4.7575% versus the three month USD-LIBOR-BBA maturing May 2021. 33,209,608 May-16/4.7575 421,762 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 2021. 126,786,296 May-16/4.77 1,597,507 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 4.7575% versus the three month USD-LIBOR-BBA maturing May 2021. 33,209,608 May-16/4.7575 3,441,312 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 2021. 126,786,296 May-16/4.77 13,198,327 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.7975% versus the three month USD-LIBOR-BBA maturing October 2021. 7,438,000 Oct-16/2.7975 256,685 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 4,065,000 Jul-12/2.1714 118,983 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June 2022. 3,980,000 Jun-12/2.183 116,335 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.111% versus the three month USD-LIBOR-BBA maturing April 2022. 6,013,000 Apr-12/2.111 135,653 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.498% versus the three month USD-LIBOR-BBA maturing April 2022. 29,692,000 Apr-12/2.498 1,526,169 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 29,692,000 Apr-12/2.4275 1,350,392 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.119% versus the three month USD-LIBOR-BBA maturing March 2022. 5,843,000 Mar-12/2.119 123,054 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing May 2021. 22,005,119 May-16/4.60 292,712 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing May 2021. 22,005,119 May-16/4.60 2,156,502 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. 41,578,327 May-16/4.765 506,673 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. 41,578,327 May-16/4.765 4,365,724 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 2026. 18,605,933 Sep-16/3.49 1,057,561 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 2026. 18,605,933 Sep-16/3.49 1,664,915 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.3625% versus the three month USD-LIBOR-BBA maturing January 2023. 4,743,000 Jan-13/2.3625 199,301 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.355% versus the three month USD-LIBOR-BBA maturing December 2022. 4,743,000 Dec-12/2.355 197,593 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.345% versus the three month USD-LIBOR-BBA maturing December 2022. 4,743,000 Dec-12/2.345 194,510 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.335% versus the three month USD-LIBOR-BBA maturing November 2022. 4,743,000 Nov-12/2.335 191,333 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.32% versus the three month USD-LIBOR-BBA maturing November 2022. 4,743,000 Nov-12/2.32 187,443 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.6825% versus the three month USD-LIBOR-BBA maturing July 2022. 4,378,000 Jul-12/2.6825 284,920 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 4,065,000 Jul-12/2.1714 118,983 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.61875% versus the three month USD-LIBOR-BBA maturing July 2022. 30,852,000 Jul-12/2.61875 1,854,205 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June 2022. 3,980,000 Jun-12/2.183 116,335 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.60% versus the three month USD-LIBOR-BBA maturing April 2022. 6,024,000 Apr-12/2.60 360,958 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.111% versus the three month USD-LIBOR-BBA maturing April 2022. 6,013,000 Apr-12/2.111 135,653 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.498% versus the three month USD-LIBOR-BBA maturing April 2022. 29,692,000 Apr-12/2.498 1,526,169 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 29,692,000 Apr-12/2.4275 1,350,392 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.119% versus the three month USD-LIBOR-BBA maturing March 2022. 5,843,000 Mar-12/2.119 123,054 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 4.86% versus the three month USD-LIBOR-BBA maturing May 2021. 22,115,185 May-16/4.86 265,382 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing May 2021. 22,115,185 May-16/4.36 1,940,165 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. 15,321,700 Aug-15/4.375 798,552 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. 15,321,700 Aug-15/4.375 5,049,802 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. 15,321,700 Aug-15/4.46 750,656 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. 15,321,700 Aug-15/4.46 5,265,747 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July 2026. 16,419,887 Jul-16/4.79 444,519 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July 2026. 16,419,887 Jul-16/4.79 2,864,696 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. 17,498,526 Jul-16/4.74 485,339 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. 17,498,526 Jul-16/4.74 2,994,908 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing June 2026. 12,793,343 Jun-16/4.815 329,659 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing June 2026. 12,793,343 Jun-16/4.815 2,273,492 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June 2021. 24,553,095 Jun-16/4.575 332,302 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June 2021. 24,553,095 Jun-16/4.575 2,387,052 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 2025. 86,207,400 Sep-15/4.04 2,690,361 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 2025. 86,207,400 Sep-15/4.04 11,307,825 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 2025. 5,042,460 Feb-15/5.27 55,507 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 2025. 5,042,460 Feb-15/5.27 1,177,868 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing July 2024. 10,146,020 Jul-14/4.36 142,744 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing July 2024. 10,146,020 Jul-14/4.36 1,732,240 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.29% versus the three month USD-LIBOR-BBA maturing July 2024. 10,812,522 Jul-14/4.29 159,701 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.29% versus the three month USD-LIBOR-BBA maturing July 2024. 10,812,522 Jul-14/4.29 1,787,840 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 4,065,000 Jul-12/2.1714 118,983 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June 2022. 3,980,000 Jun-12/2.183 116,335 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 2.111% versus the three month USD-LIBOR-BBA maturing April 2022. 6,013,000 Apr-12/2.111 135,653 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.8675% versus the three month USD-LIBOR-BBA maturing April 2022. 5,758,100 Apr-12/4.8675 6 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 29,692,000 Apr-12/2.4275 1,350,392 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.8675% versus the three month USD-LIBOR-BBA maturing April 2022. 5,758,100 Apr-12/4.8675 1,550,023 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 2.119% versus the three month USD-LIBOR-BBA maturing March 2022. 5,843,000 Mar-12/2.119 123,054 Total TBA SALE COMMITMENTS OUTSTANDING at 1/31/12 (proceeds receivable $76,666,328) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 4s, February 1, 2042 $19,000,000 2-13-12 $20,083,593 Federal National Mortgage Association, 3 1/2s, February 1, 2042 55,000,000 2-13-12 57,144,142 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 1/31/12 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. $52,788,000 $— 1/12/22 3 month USD-LIBOR-BBA 2.13057% $1,135,075 155,230,000 — 1/13/14 3 month USD-LIBOR-BBA 0.6075% 271,573 6,502,600 — 1/13/42 3 month USD-LIBOR-BBA 2.70% 103,559 47,037,900 — 1/13/22 3 month USD-LIBOR-BBA 2.05% 655,273 105,408,800 — 1/13/17 1.1642% 3 month USD-LIBOR-BBA (956,884) 19,199,000 — 1/24/22 3 month USD-LIBOR-BBA 2.16% 449,743 15,953,000 — 1/25/22 3 month USD-LIBOR-BBA 2.1825% 406,081 2,563,000 (E) — 2/13/22 3 month USD-LIBOR-BBA 2.24% 75,711 23,055,600 1,368,350 1/19/22 4.72% 3 month USD-LIBOR-BBA (4,678,910) 1,513,000 — 1/9/17 1.253% 3 month USD-LIBOR-BBA (20,582) 137,481,000 — 1/9/22 3 month USD-LIBOR-BBA 2.11% 2,717,627 3,341,000 — 1/9/42 3 month USD-LIBOR-BBA 2.723% 70,401 CAD 16,520,000 — 1/23/17 1.6325% 3 month CAD-BA-CDOR (137,671) Barclays Bank PLC $25,998,000 — 1/5/17 3 month USD-LIBOR-BBA 1.2685% 377,732 122,668,000 — 1/11/14 0.6575% 3 month USD-LIBOR-BBA (336,926) 336,142,000 — 1/12/14 0.655% 3 month USD-LIBOR-BBA (905,483) 5,178,000 — 1/12/17 3 month USD-LIBOR-BBA 1.226% 62,887 9,043,000 — 1/13/22 2.074% 3 month USD-LIBOR-BBA (146,160) 1,099,000 — 1/13/22 2.05125% 3 month USD-LIBOR-BBA (15,431) 3,689,000 — 1/13/14 3 month USD-LIBOR-BBA 0.608% 6,492 49,459,300 — 1/13/14 0.61% 3 month USD-LIBOR-BBA (89,063) 34,368,600 — 1/13/17 1.16% 3 month USD-LIBOR-BBA (305,047) 23,519,000 — 1/13/22 3 month USD-LIBOR-BBA 2.05% 327,637 26,105,000 — 1/17/22 3 month USD-LIBOR-BBA 2.028% 302,098 24,884,000 — 1/17/14 3 month USD-LIBOR-BBA 0.5675% 23,750 4,935,000 — 1/17/22 2.0225% 3 month USD-LIBOR-BBA (54,582) 6,980,000 — 1/17/14 0.57375% 3 month USD-LIBOR-BBA (7,586) 290,002,000 — 1/19/22 1.9955% 3 month USD-LIBOR-BBA (2,451,130) 41,827,000 (73,197) 1/3/14 0.6075% 3 month USD-LIBOR-BBA (147,418) 66,496,000 — 1/19/42 2.6192% 3 month USD-LIBOR-BBA 111,712 13,150,000 — 1/19/22 1.992% 3 month USD-LIBOR-BBA (106,790) 30,272,000 — 1/20/22 3 month USD-LIBOR-BBA 1.993% 246,774 11,816,000 — 1/20/42 2.631% 3 month USD-LIBOR-BBA (6,733) 23,650,000 — 1/23/14 0.5875% 3 month USD-LIBOR-BBA (32,170) 1,309,000 — 1/24/14 3 month USD-LIBOR-BBA 0.5875% 1,767 395,000 — 1/24/22 2.1375% 3 month USD-LIBOR-BBA (8,426) 7,851,000 — 1/24/14 3 month USD-LIBOR-BBA 0.591% 11,150 4,820,000 (E) — 4/11/22 2.265% 3 month USD-LIBOR-BBA (134,430) 36,848,000 — 1/27/22 2.082125% 3 month USD-LIBOR-BBA (588,243) 19,434,000 — 1/30/22 2.062% 3 month USD-LIBOR-BBA (269,677) 10,552,000 — 1/31/22 2.01% 3 month USD-LIBOR-BBA (95,545) 58,549,000 — 2/2/17 1.035% 3 month USD-LIBOR-BBA (113,633) 19,728,000 — 2/2/22 1.965% 3 month USD-LIBOR-BBA (93,814) 897,000 — 2/2/22 1.917% 3 month USD-LIBOR-BBA (187) 3,256,000 — 2/2/14 0.515% 3 month USD-LIBOR-BBA 192 30,053,000 — 2/2/22 1.92833% 3 month USD-LIBOR-BBA (38,518) 6,829,000 (E) — 4/12/22 3 month USD-LIBOR-BBA 2.4275% 292,896 AUD 36,470,000 — 1/27/17 4.43% 6 month AUD-BBR-BBSW (425,459) AUD 15,860,000 — 1/27/22 6 month AUD-BBR-BBSW 4.81% 349,565 AUD 3,900,000 — 2/1/22 4.609% 6 month AUD-BBR-BBSW (18,850) GBP 8,750,000 — 1/23/22 2.4275% 6 month GBP-LIBOR-BBA (222,275) GBP 6,290,000 — 8/8/21 2.9785% 6 month GBP-LIBOR-BBA (780,703) GBP 2,816,000 — 8/15/31 3.6% 6 month GBP-LIBOR-BBA (618,695) GBP 9,510,000 (E) — 2/3/31 6 month GBP-LIBOR-BBA 4.86% 1,368,509 Citibank, N.A. $162,244,000 — 1/12/14 0.6565% 3 month USD-LIBOR-BBA (442,041) 2,220,000 — 1/12/17 3 month USD-LIBOR-BBA 1.2264% 27,007 9,369,000 — 1/19/22 3 month USD-LIBOR-BBA 2.021% 101,472 20,237,000 — 1/19/42 3 month USD-LIBOR-BBA 2.6455% 79,709 2,734,000 (E) — 10/7/21 3 month USD-LIBOR-BBA 3.0625% 24,852 6,829,000 (E) — 4/12/22 3 month USD-LIBOR-BBA 2.4275% 292,896 25,399,000 552,802 1/17/22 2.4475% 3 month USD-LIBOR-BBA (734,053) 31,472,000 — 1/10/17 1.216% 3 month USD-LIBOR-BBA (369,292) Credit Suisse International 1,267,000 — 1/5/14 0.73% 3 month USD-LIBOR-BBA (5,322) 481,000 — 1/5/17 3 month USD-LIBOR-BBA 1.26875% 6,998 298,000 — 1/6/17 1.2753% 3 month USD-LIBOR-BBA (4,418) 278,208,000 — 1/12/14 0.6525% 3 month USD-LIBOR-BBA (735,145) 264,655,000 — 1/13/14 0.617% 3 month USD-LIBOR-BBA (514,552) 3,736,000 — 1/13/17 3 month USD-LIBOR-BBA 1.1795% 36,708 9,233,700 — 1/13/42 3 month USD-LIBOR-BBA 2.70% 147,053 47,863,900 — 1/13/14 0.6125% 3 month USD-LIBOR-BBA (88,643) 85,301,400 — 1/13/17 1.164104% 3 month USD-LIBOR-BBA (774,348) 4,712,000 — 1/17/22 2.0505% 3 month USD-LIBOR-BBA (64,419) 54,142,000 — 1/17/42 3 month USD-LIBOR-BBA 2.688% 709,752 95,198,000 — 1/20/14 3 month USD-LIBOR-BBA 0.583% 121,956 1,520,000 — 1/20/42 3 month USD-LIBOR-BBA 2.673% 14,820 231,000 — 1/23/17 1.165% 3 month USD-LIBOR-BBA (2,009) 2,521,000 — 1/23/42 3 month USD-LIBOR-BBA 2.765% 73,598 11,325,000 — 1/23/22 2.09875% 3 month USD-LIBOR-BBA (201,201) 71,637,000 — 1/27/14 0.550278% 3 month USD-LIBOR-BBA (43,973) 21,109,000 — 1/27/14 3 month USD-LIBOR-BBA 0.56% 16,991 32,094,000 — 1/30/14 0.533% 3 month USD-LIBOR-BBA (8,764) 6,829,000 (E) — 4/12/22 3 month USD-LIBOR-BBA 2.4275% 292,896 9,568,000 — 1/30/17 1.075% 3 month USD-LIBOR-BBA (38,455) 672,000 — 1/30/22 3 month USD-LIBOR-BBA 2.0725% 9,984 2,076,000 — 1/30/42 2.81% 3 month USD-LIBOR-BBA (79,817) 13,880,000 — 1/30/17 1.056% 3 month USD-LIBOR-BBA (42,870) 2,877,000 — 1/31/17 1.04% 3 month USD-LIBOR-BBA (6,515) 15,735,000 — 2/1/17 1.04% 3 month USD-LIBOR-BBA (34,460) 897,000 — 2/2/22 1.917% 3 month USD-LIBOR-BBA (187) 58,127,000 — 2/2/14 0.514% 3 month USD-LIBOR-BBA 4,597 3,546,000 (E) — 8/17/22 3 month USD-LIBOR-BBA 2.4475% 125,209 CHF 3,990,000 — 1/23/22 6 month CHF-LIBOR-BBA 1.1225% 25,049 CHF 3,990,000 — 1/25/22 6 month CHF-LIBOR-BBA 1.1775% 48,593 GBP 6,292,000 — 8/15/21 6 month GBP-LIBOR-BBA 2.91% 713,572 SEK 31,920,000 — 1/23/22 2.30% 3 month SEK-STIBOR-SIDE 11,215 SEK 31,920,000 — 1/25/22 2.4275% 3 month SEK-STIBOR-SIDE (42,131) Deutsche Bank AG $40,849,000 — 1/6/14 0.7245% 3 month USD-LIBOR-BBA (167,172) 15,495,000 — 1/6/17 3 month USD-LIBOR-BBA 1.257% 215,725 2,457,000 — 1/6/17 3 month USD-LIBOR-BBA 1.255% 33,982 80,339,000 — 1/13/14 3 month USD-LIBOR-BBA 0.618% 157,845 34,170,000 — 1/13/17 3 month USD-LIBOR-BBA 1.178% 333,319 53,182,100 — 1/13/14 0.6125% 3 month USD-LIBOR-BBA (98,493) 83,707,000 — 1/13/17 1.16% 3 month USD-LIBOR-BBA (742,961) 58,797,400 — 1/13/22 3 month USD-LIBOR-BBA 2.05375% 839,780 43,702,000 — 1/19/14 0.5625% 3 month USD-LIBOR-BBA (38,215) 1,729,000 — 1/19/17 1.102% 3 month USD-LIBOR-BBA (10,001) 21,262,000 — 1/20/17 1.10% 3 month USD-LIBOR-BBA (120,110) 72,356,000 — 1/20/22 2.02% 3 month USD-LIBOR-BBA (772,050) 38,214,000 — 1/20/42 3 month USD-LIBOR-BBA 2.656% 234,041 3,469,000 — 1/20/17 3 month USD-LIBOR-BBA 1.1225% 23,436 83,125,000 — 1/23/22 2.0475% 3 month USD-LIBOR-BBA (1,080,184) 26,143,000 — 1/23/22 2.108% 3 month USD-LIBOR-BBA (486,996) 159,546,000 — 1/23/17 3 month USD-LIBOR-BBA 1.15641% 1,320,511 17,658,000 — 1/24/17 3 month USD-LIBOR-BBA 1.19233% 176,353 64,781,000 — 1/30/14 0.53125% 3 month USD-LIBOR-BBA (16,456) 897,000 — 2/2/22 1.917% 3 month USD-LIBOR-BBA (187) 1,383,000 (E) — 10/7/21 3 month USD-LIBOR-BBA 3.0475% 11,645 6,829,000 (E) — 4/12/22 3 month USD-LIBOR-BBA 2.4275% 292,896 5,547,000 (E) — 4/13/22 3 month USD-LIBOR-BBA 2.498% 273,800 90,380,509 (170,593) 1/5/14 0.545% 3 month USD-LIBOR-BBA (218,200) 38,449,000 — 1/3/14 0.773% 3 month USD-LIBOR-BBA (194,675) 23,431,000 — 1/5/17 1.2699% 3 month USD-LIBOR-BBA (342,099) EUR 22,470,000 — 12/23/20 3.325% 6 month EUR-EURIBOR-REUTERS (2,931,190) Goldman Sachs International $41,210,000 — 1/5/17 1.285% 3 month USD-LIBOR-BBA (632,210) 29,973,000 — 1/6/17 1.2568% 3 month USD-LIBOR-BBA (416,987) 120,301,000 — 1/12/14 3 month USD-LIBOR-BBA 0.6565% 327,765 11,612,000 — 1/12/17 1.2185% 3 month USD-LIBOR-BBA (136,687) 148,015,200 — 1/13/17 1.164785% 3 month USD-LIBOR-BBA (1,348,141) 36,223,000 (62,938) 1/4/14 0.61% 3 month USD-LIBOR-BBA (129,067) 6,829,000 (E) — 4/12/22 3 month USD-LIBOR-BBA 2.4275% 292,896 6,070,000 — 1/27/17 1.0825% 3 month USD-LIBOR-BBA (27,212) 571,000 — 1/27/17 3 month USD-LIBOR-BBA 1.11% 3,332 28,252,000 — 1/30/42 2.8019% 3 month USD-LIBOR-BBA (1,037,332) 1,045,000 — 1/30/22 3 month USD-LIBOR-BBA 2.052% 13,529 125,879,000 (F) — 2/1/17 3 month USD-LIBOR-BBA 1.041% 288,766 1,418,000 — 2/2/42 2.69% 3 month USD-LIBOR-BBA (18,452) 16,400,000 — 2/2/17 3 month USD-LIBOR-BBA 0.98875% (5,724) 1,456,000 — 2/2/42 2.64% 3 month USD-LIBOR-BBA (2,917) 5,547,000 (E) — 4/13/22 3 month USD-LIBOR-BBA 2.498% 273,800 7,703,000 (87,044) 1/27/22 3 month USD-LIBOR-BBA 2.27% 170,736 5,758,000 121,713 1/27/22 2.52% 3 month USD-LIBOR-BBA (205,012) 34,617,000 (E) — 2/7/17 1.35% 3 month USD-LIBOR-BBA (594,028) EUR 22,500,000 — 9/29/21 6 month EUR-EURIBOR-REUTERS 2.54% 956,027 GBP 5,404,000 (E) — 9/22/31 6 month GBP-LIBOR-BBA 4.06% 296,684 GBP 2,816,000 — 9/23/31 6 month GBP-LIBOR-BBA 3.1175% 261,855 GBP 5,106,000 (E) — 9/23/31 3.99% 6 month GBP-LIBOR-BBA (241,622) GBP 4,904,000 (E) — 8/9/31 4.605% 6 month GBP-LIBOR-BBA (560,260) GBP 4,904,000 (E) — 8/10/31 4.5175% 6 month GBP-LIBOR-BBA (513,430) JPMorgan Chase Bank, N.A. $5,181,000 — 1/11/17 3 month USD-LIBOR-BBA 1.2125% 59,711 57,173,000 — 1/11/17 3 month USD-LIBOR-BBA 1.187% 587,214 34,966,000 — 1/12/14 3 month USD-LIBOR-BBA 0.639% 83,055 300,812,000 — 1/13/14 3 month USD-LIBOR-BBA 0.613% 560,183 983,000 — 1/13/17 1.1673% 3 month USD-LIBOR-BBA (9,072) 106,364,200 — 1/13/14 0.6125% 3 month USD-LIBOR-BBA (196,985) 131,539,600 — 1/13/17 1.168249% 3 month USD-LIBOR-BBA (1,220,669) 305,816,000 — 1/17/14 0.587% 3 month USD-LIBOR-BBA (410,414) 49,682,000 — 1/17/17 1.115% 3 month USD-LIBOR-BBA (322,305) 450,000 — 1/19/22 1.99% 3 month USD-LIBOR-BBA (3,573) 308,000 — 1/19/14 0.56% 3 month USD-LIBOR-BBA (252) 261,813,000 — 1/20/22 3 month USD-LIBOR-BBA 2.0075% 2,488,882 7,376,000 — 1/20/42 3 month USD-LIBOR-BBA 2.6455% 28,628 45,571,000 — 1/20/22 3 month USD-LIBOR-BBA 2.029% 524,199 10,026,000 — 1/23/42 3 month USD-LIBOR-BBA 2.688% 128,002 153,410,000 — 1/23/14 3 month USD-LIBOR-BBA 0.59% 216,433 77,217,000 — 1/23/22 3 month USD-LIBOR-BBA 2.097184% 1,361,007 19,178,000 — 1/25/17 3 month USD-LIBOR-BBA 1.2255% 221,992 8,756,000 — 1/26/22 2.154% 3 month USD-LIBOR-BBA (198,989) 21,554,000 — 1/27/22 3 month USD-LIBOR-BBA 2.10% 380,127 6,829,000 (E) — 4/12/22 3 month USD-LIBOR-BBA 2.4275% 292,896 25,399,000 544,958 1/17/22 2.453% 3 month USD-LIBOR-BBA (754,904) 20,260,000 — 2/1/14 3 month USD-LIBOR-BBA 0.54125% 9,320 8,430,000 — 2/1/22 1.95125% 3 month USD-LIBOR-BBA (28,915) 26,837,000 — 2/1/22 1.956% 3 month USD-LIBOR-BBA (104,127) 13,824,000 — 2/2/14 0.5175% 3 month USD-LIBOR-BBA 126 5,531,000 — 2/2/22 1.92875% 3 month USD-LIBOR-BBA (7,309) 14,000 — 2/2/42 2.6675% 3 month USD-LIBOR-BBA (113) 897,000 — 2/2/22 1.917% 3 month USD-LIBOR-BBA (187) 11,938,000 (228,613) 1/19/22 3 month USD-LIBOR-BBA 2.2775% 185,948 38,426,000 2,217,180 1/17/22 4.80% 3 month USD-LIBOR-BBA (8,154,782) CAD 3,390,000 — 9/21/21 2.3911% 3 month CAD-BA-CDOR (78,808) CAD 8,410,000 — 1/24/22 2.3825% 3 month CAD-BA-CDOR (131,856) EUR 16,810,000 — 12/16/16 1 month EUR-EONIA-OIS-COMPOUND 1.205% 327,691 EUR 41,170,000 — 12/16/13 0.52% 1 month EUR-EONIA-OIS-COMPOUND (167,541) JPY 36,800,000 (E) — 7/28/29 6 month JPY-LIBOR-BBA 2.67% 15,001 JPY 49,400,000 (E) — 7/28/39 2.40% 6 month JPY-LIBOR-BBA (5,217) MXN 14,762,000 — 9/11/20 6.82% 1 month MXN-TIIE-BANXICO (60,104) MXN 19,089,000 — 9/14/20 6.82% 1 month MXN-TIIE-BANXICO (77,435) MXN 63,220,000 — 7/30/20 6.3833% 1 month MXN-TIIE-BANXICO (111,362) MXN 6,909,000 — 7/30/20 6.3833% 1 month MXN-TIIE-BANXICO (12,170) MXN 63,220,000 — 8/19/20 1 month MXN-TIIE-BANXICO 6.615% 188,871 MXN 40,760,000 — 11/4/20 1 month MXN-TIIE-BANXICO 6.75% 148,681 UBS AG CHF 74,153,000 — 5/23/13 0.7625% 6 month CHF-LIBOR-BBA (1,174,818) Total (E) See Total return swap contracts note and/or Interest rate swap contracts note(s) regarding extended effective dates. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (”ASC 820”) based on the securities' valuation inputs. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 1/31/12 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America, N.A. $12,662,430 $— 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools $(241,947) Barclays Bank PLC 1,792,257 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (1,191) 1,605,073 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Ginnie Mae II pools 1,687 8,262,645 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 13,013 464,964 2,034 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (6,897) 617,523 (96) 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (12,866) 13,913,955 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic TRS Index 6.50% 30 year Fannie Mae pools 96,161 12,382,512 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (8,228) 9,542,150 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 2,588 49,519,239 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (145,211) 13,064,859 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 3,543 4,843,321 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,313 42,982,999 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (126,044) 31,408,938 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 8,518 12,600,510 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 55,928 1,472,757 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (24,308) 5,760,000 — 4/7/16 (2.63%) USA Non Revised Consumer Price Index- Urban (CPI-U) (109,250) 12,662,430 — 1/12/40 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 241,947 5,847,691 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (108,714) 4,575,926 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (85,071) 4,843,321 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,313 31,435,794 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (92,183) 22,349,529 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 99,200 18,142,140 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (53,200) 1,432,964 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 2,928 3,608,258 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 5,683 6,737,117 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (125,250) 16,724,422 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 26,339 53,649,469 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 14,549 13,265,857 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 3,598 670,800 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 182 1,570,655 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (1,044) 5,093,612 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (3,385) 3,692,723 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (2,454) 23,060,893 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Ginnie Mae II pools (466,003) Citibank, N.A. 2,701,766 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 733 34,810,344 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (665,138) 2,242,458 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 608 Credit Suisse International 353,178 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 722 3,228,881 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 876 13,601,430 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (259,889) 16,007,771 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (46,941) Deutsche Bank AG 17,141,209 — 1/12/39 (6.00%) 1 month USD-LIBOR Synthetic TRS Index 6.00% 30 year Fannie Mae pools 165,765 16,007,771 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (46,942) Goldman Sachs International 3,290,000 — 3/1/16 2.47% USA Non Revised Consumer Price Index- Urban (CPI-U) 29,590 2,467,500 — 3/3/16 2.45% USA Non Revised Consumer Price Index- Urban (CPI-U) 19,742 1,419,093 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (27,788) 15,778,733 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 4,279 20,251,431 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic TRS Index 6.50% 30 year Fannie Mae pools 139,961 EUR 17,506,000 — 10/18/13 (1.7775%) Eurostat Eurozone HICP excluding tobacco (245,245) Total CREDIT DEFAULT CONTRACTS OUTSTANDING at 1/31/12 (Unaudited) Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Credit Suisse International Bonos Y Oblig Del Estado, 5 1/2%, 7/30/17 — $(5,787) $650,000 12/20/19 (100 bp) $98,164 Deutsche Bank AG France, Gov't of, 4.25%, 04/25/2019 — 9,480 10,140,000 6/20/15 (100 bp) 167,213 JPMorgan Chase Bank, N.A. Republic of Italy, 6 7/8%, 9/27/23 — (2,691,870) 10,164,000 12/20/21 (100 bp) (628,217) Republic of Italy, 6 7/8%, 9/27/23 A2 2,253,668 25,668,000 12/20/13 100 bp 888,219 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at January 31, 2012. Key to holding's currency abbreviations AUD Australian Dollar CAD Canadian Dollar CHF Swiss Franc EUR Euro GBP British Pound JPY Japanese Yen MXN Mexican Peso SEK Swedish Krona USD / $ United States Dollar Key to holding's abbreviations ASC 820 Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures EMTN Euro Medium Term Notes FDIC Guaranteed Federal Deposit Insurance Corp. Guaranteed FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only MTN Medium Term Notes OAO Open Joint Stock Company OJSC Open Joint Stock Company PO Principal Only Putnam Management Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from November 1, 2011 through January 31, 2012 (the reporting period). (a) Percentages indicated are based on net assets of $1,286,534,035. (b) The aggregate identified cost on a tax basis is $1,968,936,035, resulting in gross unrealized appreciation and depreciation of $59,418,240 and $48,317,116, respectively, or net unrealized appreciation of $11,101,124. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (FWC) Forward commitment, in part or in entirety. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $14,615 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $341,750,302 and $369,531,730, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $609,169,093 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Investments in other open-end investment companies, which are classified as Level 1 securities, are based on their net asset value (NAV). The NAV of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Futures contracts: The fund uses futures contracts to hedge interest rate risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. Outstanding number of contracts on futures contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Options contracts: The fund uses options contracts to hedge duration, convexity and prepayment risk, to gain exposure to interest rates and to hedge against changes in values of securities it owns, owned or expects to own. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. The fund had an average contract amount of approximately $3,037,500,000 on purchased options contracts for the reporting period. Outstanding contracts on written options contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding forward currency contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Total return swap contracts: The fund enters into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to gain exposure to rates of inflation in specific regions/countries and to hedge inflation in specific regions/countries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Outstanding notional amount on total return swap contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Interest rate swap contracts: The fund enters into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk and to gain exposure on interest rates. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. The fund had an average notional amount of approximately $8,912,800,000 on interest rate swap contracts for the reporting period. Credit default contracts: The fund enters into credit default contracts to hedge credit risk. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the fund’s books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. The fund had an average notional amount of approximately $37,700,000 on credit default swap contracts for the reporting period. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $3,273,998 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $139,090,565 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $135,832,042. TBA purchase commitments: The fund may enter into “TBA” (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However ,it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments: The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed securities $— $37,020,671 $— Corporate bonds and notes — 214,808,037 — Foreign government and agency bonds and notes — 27,558,835 — Mortgage-backed securities — 507,459,157 111,429 Purchased options outstanding — 67,589,141 — Senior loans — 56,494,444 — U.S. government agency obligations — 846,140 — U.S. government and agency mortgage obligations — 497,486,111 — U.S. treasury obligations — 402,593 — Short-term investments 66,737,525 503,523,076 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $2,232,958 $— Futures contracts (1,625,952) — — Written options — (183,843,623) — TBA sale commitments — (77,227,735) — Interest rate swap contracts — (21,682,410) — Total return swap contracts — (1,966,361) — Credit default contracts — 959,888 — Totals by level $— At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Credit contracts $2,325,337 $1,365,449 Foreign exchange contracts 10,629,309 8,396,351 Interest rate contracts 95,979,424 237,508,629 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: March 30, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: March 30, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: March 30, 2012 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2012 Date of reporting period:	January 31, 2012 Item 1. Schedule of Investments: Putnam Absolute Return 500 Fund The fund's portfolio 1/31/12 (Unaudited) COMMON STOCKS (27.1%) (a) Shares Value Basic materials (0.7%) International Flavors & Fragrances, Inc. 10,481 $584,945 Newmont Mining Corp. 24,438 1,502,448 PPG Industries, Inc. 12,232 1,095,743 Sealed Air Corp. 23,383 466,023 Sherwin-Williams Co. (The) 9,980 973,349 Sigma-Aldrich Corp. 11,695 795,728 Valspar Corp. 14,798 639,866 Capital goods (1.2%) Ball Corp. 19,642 771,145 Covanta Holding Corp. 34,601 494,448 Huntington Ingalls Industries, Inc. (NON) 4,065 153,169 KBR, Inc. 26,190 841,747 Lockheed Martin Corp. 26,080 2,146,906 Northrop Grumman Corp. 24,594 1,427,682 Raytheon Co. 32,634 1,566,106 Rockwell Collins, Inc. 19,066 1,103,731 Roper Industries, Inc. 12,764 1,192,030 Communication services (0.9%) American Tower REIT, Inc. Class A (R) 32,720 2,078,047 IAC/InterActiveCorp. 27,597 1,188,603 Verizon Communications, Inc. 105,096 3,957,915 Conglomerates (0.1%) AMETEK, Inc. 23,052 1,083,444 Consumer cyclicals (3.4%) Advance Auto Parts, Inc. 9,199 705,011 Amazon.com, Inc. (NON) 13,217 2,569,913 AutoZone, Inc. (NON) 3,410 1,186,271 Big Lots, Inc. (NON) 13,744 542,751 Cintas Corp. 25,628 949,517 Discovery Communications, Inc. Class A (NON) 14,768 633,252 Dollar Tree, Inc. (NON) 12,292 1,042,485 Ecolab, Inc. 18,672 1,128,536 Equifax, Inc. 21,764 848,143 Expedia, Inc. 13,055 422,590 Gartner, Inc. (NON) 17,433 660,885 Kimberly-Clark Corp. 45,319 3,243,028 McGraw-Hill Cos., Inc. (The) 24,213 1,113,798 Moody's Corp. 24,354 906,699 MSC Industrial Direct Co., Inc. 9,699 737,318 Omnicom Group, Inc. 21,152 964,743 PETsMART, Inc. 14,335 762,909 Priceline.com, Inc. (NON) 2,917 1,544,493 Scotts Miracle-Gro Co. (The) Class A 9,987 472,984 Target Corp. 28,838 1,465,259 Tupperware Brands Corp. 9,660 607,034 Verisk Analytics, Inc. Class A (NON) 23,909 958,034 Viacom, Inc. Class B 31,149 1,465,249 Wal-Mart Stores, Inc. 38,900 2,386,904 Washington Post Co. (The) Class B 1,156 437,789 Consumer staples (3.0%) Brinker International, Inc. 17,508 452,582 ConAgra Foods, Inc. 39,900 1,064,133 Corn Products International, Inc. 22,665 1,257,681 Darden Restaurants, Inc. 14,066 645,207 Dr. Pepper Snapple Group, Inc. 74,200 2,880,444 Herbalife, Ltd. 32,839 1,900,721 Hormel Foods Corp. 56,712 1,632,171 Kroger Co. (The) 41,700 990,792 Lorillard, Inc. 9,496 1,019,775 Panera Bread Co. Class A (NON) 4,344 643,998 Philip Morris International, Inc. 51,394 3,842,729 Safeway, Inc. 74,462 1,636,675 Starbucks Corp. 39,908 1,912,790 TripAdvisor, Inc. 13,055 429,640 W.W. Grainger, Inc. 8,231 1,569,981 Walgreen Co. 24,500 817,320 Yum! Brands, Inc. 25,428 1,610,355 Energy (2.8%) Chevron Corp. 58,745 6,055,435 Core Laboratories NV (Netherlands) 8,734 927,813 Deepocean Group (Shell) (acquired 6/9/11, cost $357,152) (Norway) (RES) 24,587 393,392 Dresser-Rand Group, Inc. (NON) 17,537 898,421 Exxon Mobil Corp. 103,002 8,625,387 FMC Technologies, Inc. (NON) 28,860 1,475,035 HollyFrontier Corp. 29,574 867,701 Murphy Oil Corp. 20,510 1,222,396 Oceaneering International, Inc. 21,334 1,036,619 Oil States International, Inc. (NON) 11,177 890,695 Sunoco, Inc. 21,549 826,620 Financials (3.3%) ACE, Ltd. 28,762 2,001,835 Allied World Assurance Co. Holdings AG 10,282 632,651 Annaly Capital Management, Inc. (R) 72,327 1,217,987 Arch Capital Group, Ltd. (NON) 26,875 968,844 Aspen Insurance Holdings, Ltd. 20,162 535,503 Axis Capital Holdings, Ltd. 22,308 686,640 Bank of Hawaii Corp. 12,519 572,369 Berkshire Hathaway, Inc. Class B (NON) 34,138 2,675,395 BlackRock, Inc. 2,400 436,800 Chubb Corp. (The) 16,099 1,085,234 Digital Realty Trust, Inc. (R) 16,162 1,145,239 Endurance Specialty Holdings, Ltd. (Bermuda) 13,253 495,662 Everest Re Group, Ltd. 9,836 839,994 Federal Realty Investment Trust (R) 11,097 1,048,223 Goldman Sachs Group, Inc. (The) 3,400 378,998 Jones Lang LaSalle, Inc. 8,811 693,954 JPMorgan Chase & Co. 43,600 1,626,280 M&T Bank Corp. 14,610 1,165,001 New York Community Bancorp, Inc. 60,415 766,666 PartnerRe, Ltd. 12,000 785,040 People's United Financial, Inc. 64,297 792,782 Rayonier, Inc. (R) 23,011 1,052,293 Realty Income Corp. (R) 22,902 833,633 RenaissanceRe Holdings, Ltd. 11,362 830,676 Transatlantic Holdings, Inc. 13,650 756,893 Travelers Cos., Inc. (The) 21,796 1,270,707 Validus Holdings, Ltd. 23,548 755,184 W.R. Berkley Corp. 27,934 957,298 Health care (2.5%) Abbott Laboratories 70,765 3,831,925 AmerisourceBergen Corp. 36,589 1,425,873 Biogen Idec, Inc. (NON) 16,565 1,953,345 C.R. Bard, Inc. 12,527 1,158,998 Cardinal Health, Inc. 38,074 1,638,324 Eli Lilly & Co. 71,399 2,837,396 Forest Laboratories, Inc. (NON) 36,733 1,167,375 Gen-Probe, Inc. (NON) 11,361 760,392 Laboratory Corp. of America Holdings (NON) 13,483 1,232,211 Lincare Holdings, Inc. 23,998 616,509 McKesson Corp. 24,013 1,962,342 Perrigo Co. 14,899 1,424,344 Warner Chilcott PLC Class A (Ireland) (NON) 42,944 724,465 Technology (7.6%) Accenture PLC Class A 51,913 2,976,691 Amdocs, Ltd. (United Kingdom) (NON) 43,471 1,279,786 Analog Devices, Inc. 45,658 1,786,598 Apple, Inc. (NON) 68,859 31,432,756 Avago Technologies, Ltd. (Singapore) 48,832 1,657,358 BMC Software, Inc. (NON) 31,010 1,123,802 CA, Inc. 48,711 1,255,770 Harris Corp. 26,937 1,104,417 Hewlett-Packard Co. 42,743 1,195,949 IBM Corp. 35,219 6,783,179 Intuit, Inc. 41,345 2,333,512 KLA-Tencor Corp. 11,945 610,748 L-3 Communications Holdings, Inc. 14,641 1,035,704 Lam Research Corp. (NON) 10,732 457,076 Micros Systems, Inc. (NON) 21,666 1,077,017 Microsoft Corp. 128,219 3,786,307 NetApp, Inc. (NON) 10,655 402,120 Novellus Systems, Inc. (NON) 26,645 1,256,312 QLogic Corp. (NON) 25,313 438,421 Solera Holdings, Inc. 18,920 903,808 Transportation (0.7%) Copa Holdings SA Class A (Panama) 8,797 599,428 J. B. Hunt Transport Services, Inc. 20,221 1,032,686 Landstar Systems, Inc. 13,082 669,144 Southwest Airlines Co. 88,327 846,173 United Parcel Service, Inc. Class B 36,586 2,767,731 Utilities and power (0.9%) AGL Resources, Inc. 14,450 599,820 Alliant Energy Corp. 16,843 713,975 DTE Energy Co. 19,092 1,015,885 Entergy Corp. 15,632 1,084,548 Pinnacle West Capital Corp. 16,023 757,247 Public Service Enterprise Group, Inc. 39,654 1,203,102 Spectra Energy Corp. 37,006 1,165,319 Westar Energy, Inc. 20,495 582,878 Total common stocks (cost $196,375,679) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (17.9%) (a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (0.7%) Government National Mortgage Association Pass-Through Certificates 4s, with due dates from January 20, 2041 to February 20, 2041 $5,576,195 $6,016,154 U.S. Government Agency Mortgage Obligations (17.2%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 3 1/2s, with due dates from January 1, 2041 to January 1, 2041 1,906,944 1,979,125 Federal National Mortgage Association Pass-Through Certificates 3 1/2s, TBA, February 1, 2042 134,000,000 139,223,910 Total U.S. government and agency mortgage obligations (cost $145,653,591) CORPORATE BONDS AND NOTES (15.5%) (a) Principal amount Value Basic materials (1.3%) Alcoa, Inc. sr. unsec. unsub. notes 5.55s, 2017 $339,000 $371,225 ArcelorMittal sr. unsec. unsub. notes 6 1/8s, 2018 (France) 339,000 353,636 BHP Billiton Finance USA, Ltd. company guaranty sr. unsec. unsub. notes 5 1/2s, 2014 (Australia) 339,000 374,309 Dow Chemical Co. (The) sr. unsec. unsub. notes 5.9s, 2015 565,000 636,687 E.I. du Pont de Nemours & Co. sr. unsec. unsub. notes 3 1/4s, 2015 452,000 483,696 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 7s, 2015 (Australia) 1,250,000 1,287,500 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes FRN 4.957s, 2014 400,000 366,000 INEOS Finance PLC 144A company guaranty sr. notes 9s, 2015 (United Kingdom) 1,020,000 1,063,350 Kronos International, Inc. sr. notes 6 1/2s, 2013 (Germany) EUR 495,200 646,768 Lyondell Chemical Co. company guaranty notes 11s, 2018 $374,324 409,885 Lyondell Chemical Co. company guaranty sr. notes 8s, 2017 271,000 302,165 Momentive Performance Materials, Inc. company guaranty sr. notes 12 1/2s, 2014 647,000 687,438 PE Paper Escrow GmbH sr. notes Ser. REGS, 11 3/4s, 2014 (Austria) EUR 100,000 142,500 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 9s, 2019 (Australia) $445,000 619,277 SGL Carbon SE company guaranty sr. sub. notes FRN Ser. EMTN, 2.712s, 2015 (Germany) EUR 100,000 128,360 Smurfit Kappa Funding PLC sr. unsec. sub. notes 7 3/4s, 2015 (Ireland) $1,000,000 1,010,625 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 500,000 510,625 Steel Dynamics, Inc. sr. unsec. unsub. notes 7 3/4s, 2016 170,000 177,225 Vale Overseas, Ltd. company guaranty sr. unsec. unsub. notes 6 1/4s, 2017 395,000 451,707 Verso Paper Holdings, LLC/Verso Paper, Inc. sr. notes 11 1/2s, 2014 898,000 924,940 Capital goods (0.5%) Alliant Techsystems, Inc. sr. sub. notes 6 3/4s, 2016 265,000 272,288 Altra Holdings, Inc. company guaranty sr. notes 8 1/8s, 2016 1,045,000 1,120,763 BE Aerospace, Inc. sr. unsec. unsub. notes 8 1/2s, 2018 285,000 314,213 Boeing Capital Corp. sr. unsec. unsub. notes 4.7s, 2019 200,000 233,787 Boeing Co. (The) sr. unsec. unsub. notes 3 1/2s, 2015 252,000 273,950 Caterpillar Financial Services Corp. sr. unsec. notes 6 1/8s, 2014 616,000 681,156 Deere & Co. sr. unsec. notes 6.95s, 2014 252,000 285,367 General Cable Corp. company guaranty sr. unsec. unsub. notes FRN 2.956s, 2015 85,000 80,963 Reynolds Group DL Escrow, Inc./Reynolds Group Escrow, LLC 144A company guaranty sr. notes 8 3/4s, 2016 195,000 207,675 United Technologies Corp. sr. unsec. unsub. notes 4 7/8s, 2015 452,000 507,123 Communication services (2.1%) America Movil SAB de CV company guaranty unsec. unsub. notes 5 1/2s, 2014 (Mexico) 339,000 366,859 AT&T, Inc. sr. unsec. unsub. notes 2 1/2s, 2015 2,579,000 2,694,823 Cellco Partnership/Verizon Wireless Capital, LLC sr. unsec. unsub. notes 5.55s, 2014 452,000 493,745 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 350,000 329,875 Comcast Corp. company guaranty sr. unsec. unsub. bonds 6 1/2s, 2017 1,125,000 1,341,311 Cricket Communications, Inc. company guaranty sr. unsub. notes 7 3/4s, 2016 380,000 402,800 Deutsche Telekom International Finance BV company guaranty sr. unsec. unsub. notes 5 3/4s, 2016 (Germany) 452,000 509,196 Kabel BW Erste Beteiligungs GmbH/Kabel Baden-Wurttemberg GmbH & Co. KG 144A company guaranty sr. notes 7 1/2s, 2019 (Germany) 560,000 593,600 Level 3 Financing, Inc. 144A company guaranty FRN 4.202s, 2015 1,000,000 940,000 Mediacom Broadband, LLC/Mediacom Broadband Corp. sr. unsec. unsub. notes 8 1/2s, 2015 900,000 928,125 Nextel Communications, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2014 840,000 831,600 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 245,000 278,688 PAETEC Holding Corp. company guaranty sr. notes 8 7/8s, 2017 290,000 316,463 Qwest Corp. sr. unsec. unsub. notes 8 3/8s, 2016 642,000 747,560 Qwest Corp. sr. unsec. unsub. notes 6 1/2s, 2017 510,000 572,914 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8s, 2016 240,000 259,800 Sprint Nextel Corp. sr. unsec. notes 6s, 2016 265,000 233,863 Telecom Italia Capital SA company guaranty 5 1/4s, 2015 (Italy) 508,000 490,855 Telefonica Emisones SAU company guaranty 6.421s, 2016 (Spain) 250,000 270,017 Telefonica Emisones SAU company guaranty sr. unsec. notes 4.949s, 2015 (Spain) 315,000 325,467 Time Warner Cable, Inc. company guaranty sr. unsec. notes 5.85s, 2017 955,000 1,111,242 Verizon Communications, Inc. sr. unsec. notes 5.55s, 2016 1,459,000 1,692,458 Vodafone Group PLC sr. unsec. unsub. notes 5 5/8s, 2017 (United Kingdom) 508,000 601,388 Wind Acquisition Finance SA company guaranty sr. sec. notes Ser. REGS, 7 3/8s, 2018 (Netherlands) EUR 190,000 224,882 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 1/4s, 2018 (Netherlands) $335,000 324,950 Conglomerates (0.5%) General Electric Co. sr. unsec. notes 5 1/4s, 2017 3,534,000 4,129,974 SPX Corp. sr. unsec. notes 7 5/8s, 2014 260,000 293,150 Consumer cyclicals (1.6%) Affinion Group, Inc. company guaranty sr. unsec. sub. notes 11 1/2s, 2015 500,000 443,750 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 390,000 422,663 Daimler Finance North America, LLC company guaranty 6 1/2s, 2013 (Germany) 282,000 306,351 DISH DBS Corp. company guaranty 6 5/8s, 2014 750,000 806,250 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 5 3/4s, 2021 400,000 435,322 Home Depot, Inc. (The) sr. unsec. unsub. notes 5.4s, 2016 282,000 329,104 Interpublic Group of Companies, Inc. (The) sr. unsec. notes 6 1/4s, 2014 231,000 249,480 Lamar Media Corp. company guaranty sr. notes 9 3/4s, 2014 990,000 1,123,650 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 905,000 891,425 MGM Resorts International sr. notes 10 3/8s, 2014 180,000 205,200 News America, Inc. company guaranty sr. unsec. notes 5.3s, 2014 452,000 502,733 Nielsen Finance, LLC/Nielsen Finance Co. sr. notes 11 5/8s, 2014 114,000 131,100 Owens Corning company guaranty sr. unsec. notes 9s, 2019 210,000 252,525 QVC, Inc. 144A sr. notes 7 1/8s, 2017 475,000 508,844 Realogy Corp. 144A company guaranty sr. notes 7 5/8s, 2020 200,000 200,000 Sealy Mattress Co. 144A company guaranty sr. sec. notes 10 7/8s, 2016 484,000 527,608 Sirius XM Radio, Inc. 144A sr. notes 9 3/4s, 2015 685,000 744,938 Target Corp. sr. unsec. notes 5 3/8s, 2017 452,000 536,718 Time Warner, Inc. company guaranty sr. unsec. notes 5 7/8s, 2016 729,000 861,205 Toys R Us, Inc. sr. unsec. unsub. notes 7 7/8s, 2013 1,200,000 1,230,000 Travelport, LLC company guaranty sr. unsec. unsub. notes 9 7/8s, 2014 125,000 75,000 TRW Automotive, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2014 1,000,000 1,075,000 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 3.2s, 2014 1,068,000 1,135,420 Yankee Candle Co. company guaranty sr. notes Ser. B, 8 1/2s, 2015 455,000 464,669 Consumer staples (1.1%) ACCO Brands Corp. company guaranty sr. notes 10 5/8s, 2015 500,000 555,050 Altria Group, Inc. company guaranty sr. unsec. notes 4 1/8s, 2015 663,000 725,124 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 4 1/8s, 2015 616,000 671,103 Coca-Cola Co. (The) sr. unsec. notes 1.8s, 2016 282,000 290,265 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 260,000 291,850 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 260,000 282,100 CVS Corp. sr. unsec. 5 3/4s, 2017 395,000 466,405 Diageo Capital PLC company guaranty 5 3/4s, 2017 (United Kingdom) 339,000 409,214 Hertz Holdings Netherlands BV 144A sr. bonds 8 1/2s, 2015 (Netherlands) EUR 500,000 688,780 Kraft Foods, Inc. sr. unsec. unsub. notes 4 1/8s, 2016 $1,068,000 1,162,056 Kroger Co. company guaranty 6.4s, 2017 282,000 339,132 PepsiCo, Inc. sr. unsec. unsub. notes 3.1s, 2015 786,000 839,837 Philip Morris International, Inc. sr. unsec. unsub. notes 5.65s, 2018 339,000 411,046 Procter & Gamble Co. (The) sr. unsec. notes 3 1/2s, 2015 452,000 489,947 Revlon Consumer Products Corp. company guaranty notes 9 3/4s, 2015 300,000 321,000 Service Corporation International sr. notes 7s, 2017 170,000 188,700 Service Corporation International sr. unsec. 7 3/8s, 2014 180,000 197,325 Smithfield Foods, Inc. company guaranty sr. notes 10s, 2014 180,000 211,500 Tyson Foods, Inc. sr. unsec. unsub. notes 10 1/2s, 2014 230,000 266,800 Wendy's Co. (The) company guaranty sr. unsec. unsub. notes 10s, 2016 235,000 258,206 Energy (1.7%) Anadarko Petroleum Corp. sr. notes 5.95s, 2016 285,000 327,474 Arch Western Finance, LLC company guaranty sr. notes 6 3/4s, 2013 379,000 381,843 BP Capital Markets PLC company guaranty sr. unsec. notes 3 7/8s, 2015 (United Kingdom) 252,000 272,164 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4 1/2s, 2020 (United Kingdom) 200,000 223,957 Chesapeake Energy Corp. company guaranty sr. unsec. notes 9 1/2s, 2015 490,000 551,250 Comstock Resources, Inc. company guaranty sr. unsub. notes 8 3/8s, 2017 560,000 539,000 ConocoPhillips company guaranty sr. unsec. notes 4.6s, 2015 899,000 1,001,245 EnCana Holdings Finance Corp. company guaranty sr. unsec. unsub. notes 5.8s, 2014 (Canada) 395,000 428,506 Forest Oil Corp. company guaranty sr. unsec. notes 8 1/2s, 2014 965,000 1,051,850 Gazprom Via OAO White Nights Finance BV notes 10 1/2s, 2014 (Netherlands) 1,000,000 1,139,040 Newfield Exploration Co. sr. unsec. sub. notes 6 5/8s, 2014 435,000 440,438 Peabody Energy Corp. company guaranty 7 3/8s, 2016 135,000 150,188 Petrohawk Energy Corp. company guaranty sr. unsec. notes 10 1/2s, 2014 1,035,000 1,150,144 Petroleos de Venezuela SA sr. unsec. notes 4.9s, 2014 (Venezuela) 3,295,000 2,765,164 Quicksilver Resources, Inc. sr. notes 11 3/4s, 2016 225,000 240,188 Shell International Finance BV company guaranty sr. unsec. notes 3.1s, 2015 (Netherlands) 786,000 846,884 Whiting Petroleum Corp. company guaranty 7s, 2014 125,000 133,438 WPX Energy, Inc. 144A sr. unsec. notes 5 1/4s, 2017 2,000,000 2,000,000 XTO Energy, Inc. sr. unsec. unsub. notes 6 1/4s, 2017 339,000 424,415 Financials (4.0%) Allstate Corp. (The) sr. unsec. unsub. notes 5s, 2014 339,000 369,544 American Express Credit Corp. sr. unsec. unsub. notes 5 1/8s, 2014 1,012,000 1,100,649 American International Group, Inc. sr. unsec. notes Ser. MTN, 5.45s, 2017 565,000 578,996 Bank of America Corp. sr. unsec. notes 5 3/4s, 2017 3,585,000 3,691,639 Bank of New York Mellon Corp. (The) sr. unsec. notes 2.95s, 2015 452,000 475,344 Barclays Bank PLC sr. unsec. unsub. notes 5.2s, 2014 (United Kingdom) 616,000 648,798 BB&T Corp. unsec. sub. notes 5.2s, 2015 339,000 369,450 Berkshire Hathaway, Inc. sr. unsec. unsub. notes 3.2s, 2015 1,233,000 1,317,821 Capital One Financial Corp. sr. unsec. unsub. notes 6 3/4s, 2017 452,000 520,301 CB Richard Ellis Services, Inc. company guaranty sr. unsec. sub. notes 11 5/8s, 2017 355,000 410,025 Citigroup, Inc. sr. unsec. notes 6 1/8s, 2018 1,230,000 1,351,576 Citigroup, Inc. sr. unsec. unsub. notes 6 1/8s, 2017 1,575,000 1,732,837 Credit Suisse Guernsey sr. unsec. notes 5 1/2s, 2014 1,402,000 1,495,756 Deutsche Bank AG sr. unsec. notes 6s, 2017 (United Kingdom) 616,000 704,432 E*Trade Financial Corp. sr. notes 6 3/4s, 2016 480,000 477,600 E*Trade Financial Corp. sr. unsec. unsub. notes 12 1/2s, 2017 175,000 202,563 Goldman Sachs Group, Inc. (The) sr. unsec. notes 6 1/4s, 2017 2,748,000 3,016,699 Hartford Financial Services Group, Inc. (The) jr. unsec. sub. debs. FRB 8 1/8s, 2038 530,000 551,200 HSBC Finance Corp. sr. unsec. sub. notes 6.676s, 2021 740,000 768,825 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 7 3/4s, 2016 300,000 312,000 JPMorgan Chase & Co. sr. unsec. unsub. notes 3.7s, 2015 3,031,000 3,192,161 Leucadia National Corp. sr. unsec. notes 8 1/8s, 2015 162,000 174,150 Leucadia National Corp. sr. unsec. notes 7s, 2013 100,000 104,250 MetLife, Inc. sr. unsec. 6 3/4s, 2016 452,000 533,549 PNC Funding Corp. bank guaranty sr. unsec. note 3 5/8s, 2015 283,000 301,623 Prudential Financial, Inc. sr. disc. unsec. unsub. notes Ser. MTN, 4 3/4s, 2015 565,000 610,622 Shinhan Bank 144A sr. unsec. bonds 6s, 2012 (South Korea) 225,000 228,904 Simon Property Group LP sr. unsec. unsub. notes 4 1/8s, 2021 (R) 395,000 424,123 SLM Corp. sr. unsec. unsub. notes Ser. MTN, 8.45s, 2018 395,000 427,588 UBS AG/Stamford CT sr. unsec. notes Ser. DPNT, 3 7/8s, 2015 300,000 308,827 US Bancorp sr. unsec. unsub. notes 2.45s, 2015 452,000 471,087 Ventas Realty LP/Capital Corp. sr. notes 6 3/4s, 2017 (R) 135,000 139,882 Vnesheconombank Via VEB Finance PLC 144A bank guaranteed bonds 6.8s, 2025 (Russia) 800,000 808,800 VTB Bank OJSC Via VTB Capital SA sr. notes 6 1/4s, 2035 (Russia) 500,000 508,750 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 1,600,000 1,662,000 Wells Fargo & Co. sr. unsec. unsub. notes 5 5/8s, 2017 2,301,000 2,646,914 Westpac Banking Corp. sr. unsec. unsub. notes 3s, 2015 (Australia) 395,000 405,220 Health care (0.9%) Abbott Laboratories sr. unsec. notes 5 7/8s, 2016 508,000 602,155 Amgen, Inc. sr. unsec. notes 5.85s, 2017 339,000 398,803 AstraZeneca PLC sr. unsub. notes 5.9s, 2017 (United Kingdom) 339,000 413,311 CIGNA Corp. sr. unsec. unsub. notes 4 1/2s, 2021 305,000 317,631 ConvaTec Healthcare E SA 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 415,000 552,737 Fresenius US Finance II, Inc. 144A sr. unsec. notes 9s, 2015 $235,000 264,963 GlaxoSmith Kline Capital, Inc. company guaranty sr. unsec. unsub. notes 4 3/8s, 2014 452,000 489,554 HCA, Inc. sr. notes 6 1/2s, 2020 665,000 705,731 Merck & Co., Inc. sr. unsec. notes 4s, 2015 508,000 561,678 Novartis Capital Corp. company guaranty sr. unsec. notes 2.9s, 2015 452,000 484,732 Pfizer, Inc. sr. unsec. notes 5.35s, 2015 1,068,000 1,217,345 Tenet Healthcare Corp. sr. notes 8 7/8s, 2019 40,000 45,250 Tenet Healthcare Corp. 144A company guaranty notes 6 1/4s, 2018 665,000 696,588 UnitedHealth Group, Inc. sr. unsec. notes 6s, 2018 339,000 412,457 WellPoint, Inc. unsec. unsub. notes 5 1/4s, 2016 157,000 177,171 Technology (0.6%) Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 (PIK) 485,000 435,288 Cisco Systems, Inc. sr. unsec. unsub. notes 5 1/2s, 2016 508,000 596,777 Hewlett-Packard Co. sr. unsec. notes 6 1/8s, 2014 452,000 492,567 IBM Corp. sr. unsec. notes 5.7s, 2017 673,000 822,152 Oracle Corp. sr. unsec. notes 5 1/4s, 2016 616,000 713,226 Seagate Technology International 144A company guaranty sr. sec. notes 10s, 2014 (Cayman Islands) 222,000 253,635 SunGard Data Systems, Inc. company guaranty 10 1/4s, 2015 985,000 1,019,475 Xerox Corp. sr. unsec. unsub. notes 4 1/4s, 2015 395,000 416,985 Transportation (—%) United Parcel Service, Inc. sr. unsec. unsub. notes 3 7/8s, 2014 339,000 361,521 Utilities and power (1.2%) AES Corp. (The) sr. unsec. unsub. notes 9 3/4s, 2016 210,000 246,750 AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 1,035,000 1,161,788 Appalachian Power Co. sr. unsec. unsub. notes 7s, 2038 189,000 259,026 Carolina Power & Light Co. 1st mtge. bonds 5.3s, 2019 280,000 332,597 Consolidated Edison Co. of New York sr. unsec. notes 7 1/8s, 2018 157,000 203,902 Dominion Resources, Inc. sr. unsec. unsub. notes Ser. 07-A, 6s, 2017 880,000 1,061,267 Duke Energy Corp. sr. unsec. unsub. notes 6.3s, 2014 880,000 971,521 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 350,000 306,250 El Paso Corp. sr. unsec. notes 7s, 2017 225,000 249,155 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. bonds Ser. L, 6.3s, 2017 395,000 466,354 Exelon Corp. sr. unsec. notes 4.9s, 2015 827,000 903,334 FirstEnergy Corp. sr. unsec. unsub. notes Ser. C, 7 3/8s, 2031 220,000 283,174 FPL Group Capital, Inc. company guaranty sr. unsec. notes 7 7/8s, 2015 282,000 335,823 Kinder Morgan Energy Partners LP notes 6s, 2017 452,000 516,466 National Rural Utilities Cooperative Finance Corp. sr. bonds 10 3/8s, 2018 226,000 330,339 Pacific Gas & Electric Co. sr. notes 8 1/4s, 2018 315,000 419,415 Pacific Gas & Electric Co. sr. unsec. bonds 4.8s, 2014 220,000 237,914 Southern Power Co. sr. unsec. notes Ser. D, 4 7/8s, 2015 339,000 374,338 Texas-New Mexico Power Co. 144A 1st mtge. sec. 9 1/2s, 2019 275,000 361,270 TransCanada Pipelines, Ltd. sr. unsec. unsub. notes 6 1/2s, 2018 (Canada) 395,000 490,739 Total corporate bonds and notes (cost $124,287,150) MORTGAGE-BACKED SECURITIES (15.3%) (a) Principal amount Value Adjustable Rate Mortgage Trust FRB Ser. 05-11, Class 5A1, 0.546s, 2036 $1,116,624 $591,811 American Home Mortgage Assets FRB Ser. 06-6, Class A1A, 0.466s, 2046 2,108,642 927,803 Banc of America Commercial Mortgage, Inc. Ser. 04-3, Class D, 5.786s, 2039 639,000 575,975 Ser. 06-6, Class A2, 5.309s, 2045 1,150,900 1,151,382 Ser. 04-4, Class B, 4.985s, 2042 563,000 551,812 Ser. 07-1, Class XW, IO, 0.456s, 2049 4,947,632 57,511 Banc of America Commercial Mortgage, Inc. 144A Ser. 03-1, Class F, 5.507s, 2036 493,000 490,387 Ser. 04-4, Class XC, IO, 1.042s, 2042 4,754,738 87,787 Ser. 02-PB2, Class XC, IO, 0.806s, 2035 2,981,962 3,757 Banc of America Funding Corp. FRB Ser. 06-H, Class 6A1, 0.471s, 2036 703,559 328,914 Barclays Capital LLC Trust 144A Ser. 09-RR7, Class 1A7, IO, 1.87s, 2046 13,548,601 553,587 Ser. 09-RR7, Class 2A7, IO, 1.584s, 2047 31,408,762 1,306,604 Ser. 09-RR7, Class 2A1, IO, 0 3/4s, 2047 33,912,070 837,628 Ser. 09-RR7, Class 1A1, IO, 0 3/4s, 2046 35,195,267 869,323 Barclays Capital, LLC Trust FRB Ser. 07-AA2, Class 12A1, 0.486s, 2047 3,519,807 1,654,309 FRB Ser. 07-AA1, Class 2A1, 0.456s, 2037 1,106,619 580,975 Bear Stearns Alt-A Trust FRB Ser. 05-9, Class 11A1, 0.536s, 2035 831,222 403,142 Bear Stearns Asset Backed Securities Trust FRB Ser. 06-IM1, Class A3, 0.556s, 2036 1,028,608 216,008 FRB Ser. 06-IM1, Class A1, 0.506s, 2036 1,005,869 487,847 Bear Stearns Commercial Mortgage Securities, Inc. 144A Ser. 02-PBW1, Class G, 5.83s, 2035 492,000 473,402 Bear Stearns Mortgage Funding Trust Ser. 06-AR2, Class 1X, IO, 0.7s, 2046 5,812,733 145,900 Ser. 07-AR5, Class 1X2, IO, 0 1/2s, 2047 3,498,123 71,362 Ser. 06-AR5, Class 1X, IO, 0 1/2s, 2046 7,759,142 138,113 Ser. 07-AR3, Class 1X, IO, 0 1/2s, 2037 3,989,693 63,835 Ser. 06-AR3, Class 1X, IO, 0.4s, 2036 4,152,927 56,480 Citigroup Commercial Mortgage Trust FRB Ser. 05-C3, Class AJ, 4.96s, 2043 590,000 566,801 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 07-AR1, Class A2, 0.436s, 2037 872,630 449,230 Commercial Mortgage Asset Trust FRB Ser. 99-C2, Class E, 7.64s, 2032 520,000 544,700 Commercial Mortgage Pass-Through Certificates Ser. 06-C8, Class A2B, 5 1/4s, 2046 600,700 602,605 Ser. 05-LP5, Class B, 5.105s, 2043 (F) 886,000 833,471 Countrywide Alternative Loan Trust FRB Ser. 05-84, Class 4A1, 5.666s, 2036 4,741,156 2,726,165 FRB Ser. 07-OA4, Class A1, 0.446s, 2047 5,693,388 3,316,398 FRB Ser. 07-OA3, Class 1A1, 0.416s, 2047 3,248,836 1,916,813 FRB Ser. 06-HY11, Class A1, 0.396s, 2036 1,480,004 725,202 Countrywide Home Loans 144A Ser. 05-R3, Class AS, IO, 5.581s, 2035 385,108 66,386 FRB Ser. 05-R3, Class AF, 0.676s, 2035 378,497 304,690 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 5.987s, 2039 898,844 902,677 CS First Boston Mortgage Securities Corp. Ser. 02-CKN2, Class C1, 6.376s, 2037 (F) 965,000 967,434 FRB Ser. 04-C2, Class E, 5.736s, 2036 (F) 963,000 720,778 FRB Ser. 04-C2, Class D, 5.575s, 2036 567,000 555,660 Ser. 2005-C6, Class AJ, 5.23s, 2040 (F) 1,212,000 1,129,515 Ser. 05-C5, Class AJ, 5.1s, 2038 (F) 1,466,000 1,467,366 Ser. 03-CPN1, Class E, 4.891s, 2035 514,000 497,660 CS First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6s, 2040 730,000 770,150 FRB Ser. 03-CK2, Class G, 5.744s, 2036 1,430,000 1,424,996 Ser. 03-C3, Class AX, IO, 1.922s, 2038 7,956,185 116,192 Ser. 04-C4, Class AX, IO, 1.19s, 2039 3,278,209 69,170 Deutsche Alt-A Securities, Inc. Mortgage Loan Trust FRB Ser. 06-AR1, Class 1A3, 0.606s, 2036 9,991,755 3,497,114 Federal Home Loan Mortgage Corp. IFB Ser. 2990, Class LB, 16.205s, 2034 238,600 327,097 IFB Ser. 3951, Class CS, IO, 6.46s, 2026 7,179,956 1,247,948 IFB Ser. 3859, Class SG, IO, 6.41s, 2039 745,589 112,055 IFB Ser. 3727, Class PS, IO, 6.41s, 2038 3,107,279 347,028 IFB Ser. 3287, Class SE, IO, 6.41s, 2037 (F) 149,711 18,986 IFB Ser. 3835, Class SC, IO, 6.36s, 2038 18,799,832 3,448,829 IFB Ser. 3856, Class PS, IO, 6.31s, 2040 822,572 126,918 IFB Ser. 3852, Class KS, IO, 6.26s, 2041 9,418,473 1,549,998 IFB Ser. 3708, Class SQ, IO, 6.26s, 2040 9,132,183 1,180,243 IFB Ser. 3907, Class KS, IO, 6.26s, 2040 2,735,533 460,967 IFB Ser. 3708, Class SA, IO, 6.16s, 2040 13,333,846 1,688,598 IFB Ser. 3934, Class SA, IO, 6.11s, 2041 401,580 67,630 IFB Ser. 3116, Class AS, IO, 5.81s, 2034 2,638,506 264,776 IFB Ser. 3852, Class NT, 5.71s, 2041 3,523,925 3,710,024 IFB Ser. 3752, Class PS, IO, 5.71s, 2040 1,582,958 270,575 Ser. 3672, Class PI, IO, 5 1/2s, 2039 1,470,976 163,881 Ser. 3645, Class ID, IO, 5s, 2040 460,693 40,744 Ser. 3680, Class KI, IO, 5s, 2038 7,467,015 1,001,028 Ser. 3632, Class CI, IO, 5s, 2038 514,266 42,987 Ser. 3626, Class DI, IO, 5s, 2037 349,380 15,467 Ser. 3653, Class CI, IO, 5s, 2036 5,348,523 232,393 Ser. 3623, Class CI, IO, 5s, 2036 318,434 23,883 Ser. 3747, Class HI, IO, 4 1/2s, 2037 417,109 47,566 Ser. 3738, Class MI, IO, 4s, 2034 23,629,207 1,889,509 Ser. 3736, Class QI, IO, 4s, 2034 6,423,084 236,851 Ser. 3751, Class MI, IO, 4s, 2034 300,512 14,467 Ser. 3707, Class HI, IO, 4s, 2023 596,790 20,327 Ser. T-8, Class A9, IO, 0.441s, 2028 347,158 2,604 Ser. T-59, Class 1AX, IO, 0.275s, 2043 779,163 5,844 Ser. T-48, Class A2, IO, 0.212s, 2033 1,114,166 7,989 Ser. 3206, Class EO, PO, zero %, 2036 130,552 120,085 Ser. 3175, Class MO, PO, zero %, 2036 102,614 94,064 FRB Ser. T-54, Class 2A, IO, zero %, 2043 452,806 71 Federal National Mortgage Association IFB Ser. 05-74, Class NK, 26.119s, 2035 95,529 174,255 IFB Ser. 05-45, Class DA, 23.407s, 2035 440,857 719,953 IFB Ser. 11-4, Class CS, 12.347s, 2040 2,576,101 2,952,334 IFB Ser. 11-67, Class BS, IO, 6.224s, 2041 7,425,770 1,144,460 IFB Ser. 404, Class S13, IO, 6.124s, 2040 165,019 24,027 IFB Ser. 10-35, Class SG, IO, 6.124s, 2040 5,820,761 1,038,191 Ser. 10-21, Class IP, IO, 5s, 2039 1,107,557 128,754 Ser. 10-92, Class CI, IO, 5s, 2039 2,168,857 199,264 Ser. 397, Class 2, IO, 5s, 2039 111,537 14,587 Ser. 398, Class C5, IO, 5s, 2039 992,499 114,137 Ser. 09-31, Class PI, IO, 5s, 2038 2,134,716 313,768 Ser. 10-13, Class EI, IO, 5s, 2038 941,224 53,817 Ser. 10-100, Class AI, IO, 4 1/2s, 2025 4,817,437 297,730 Ser. 406, Class 2, IO, 4s, 2041 353,558 41,331 Ser. 406, Class 1, IO, 4s, 2041 216,930 25,359 Ser. 03-W10, Class 1, IO, 1.442s, 2043 316,489 14,242 Ser. 98-W2, Class X, IO, 0.919s, 2028 613,764 27,425 Ser. 98-W5, Class X, IO, 0.85s, 2028 252,653 10,485 Ser. 03-W1, Class 2A, IO, zero %, 2042 966,397 75 FRB Ser. 06-104, Class EK, zero %, 2036 26,258 25,470 First Union Commercial Mortgage Trust 144A Ser. 99-C1, Class F, 5.35s, 2035 531,000 517,725 First Union National Bank Commercial Mortgage 144A Ser. 01-C3, Class K, 6.155s, 2033 658,000 658,000 GE Capital Commercial Mortgage Corp. Ser. 07-C1, Class A3, 5.481s, 2049 914,000 993,874 GE Capital Commercial Mortgage Corp. 144A FRB Ser. 03-C2, Class H, 5.705s, 2037 1,231,000 1,176,836 FRB Ser. 04-C1, Class F, 5.088s, 2038 807,000 782,790 Ser. 05-C2, Class XC, IO, 0.183s, 2043 20,793,586 156,305 GMAC Commercial Mortgage Securities, Inc. Ser. 04-C3, Class AJ, 4.915s, 2041 792,000 758,433 GMAC Commercial Mortgage Securities, Inc. 144A Ser. 02-C3, Class G, 5.831s, 2039 376,000 357,200 FRB Ser. 03-C2, Class F, 5.651s, 2040 422,000 404,162 Government National Mortgage Association IFB Ser. 11-37, Class SB, IO, 6.419s, 2038 1,401,722 176,967 IFB Ser. 11-61, Class CS, IO, 6.399s, 2035 11,761,674 1,617,230 IFB Ser. 10-167, Class SM, IO, 6.39s, 2040 8,183,342 1,330,611 IFB Ser. 10-85, Class SD, IO, 6.369s, 2038 192,376 30,520 IFB Ser. 11-37, Class SD, IO, 6.369s, 2038 1,803,484 297,575 IFB Ser. 11-11, Class PS, IO, 6.319s, 2040 5,145,950 783,522 IFB Ser. 10-58, Class LS, IO, 6.269s, 2039 6,613,849 1,008,678 IFB Ser. 10-120, Class SB, IO, 5.919s, 2035 398,650 39,997 IFB Ser. 10-20, Class SC, IO, 5.869s, 2040 101,193 15,701 IFB Ser. 11-40, Class AS, IO, 5.837s, 2036 6,462,427 828,419 IFB Ser. 11-70, Class SN, IO, 5.61s, 2041 802,000 223,734 IFB Ser. 11-70, Class SH, IO, 5.6s, 2041 1,003,000 281,091 Ser. 10-68, Class MI, IO, 5s, 2039 405,257 54,957 Ser. 10-150, Class WI, IO, 5s, 2038 11,638,515 1,307,704 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 167,233 28,735 Ser. 10-103, Class DI, IO, 4 1/2s, 2038 6,876,057 799,342 Greenpoint Mortgage Funding Trust Ser. 06-AR3, Class 4X, IO, 1s, 2036 4,024,363 144,877 Greenwich Capital Commercial Funding Corp. FRB Ser. 05-GG3, Class AJ, 4.859s, 2042 674,000 688,049 Greenwich Capital Commercial Funding Corp. 144A Ser. 02-C1, Class H, 5.903s, 2035 3,000,000 3,039,943 Ser. 03-C1, Class G, 4.773s, 2035 558,000 541,735 GS Mortgage Securities Corp. II Ser. 06-GG6, Class A2, 5.506s, 2038 352,048 354,909 GSMPS Mortgage Loan Trust 144A Ser. 05-RP1, Class 1AS, IO, 5.913s, 2035 327,633 55,506 IFB Ser. 04-4, Class 1AS, IO, 5.204s, 2034 616,638 105,503 Ser. 06-RP2, Class 1AS1, IO, 5.13s, 2036 531,117 82,139 FRB Ser. 06-RP2, Class 1AF1, 0.676s, 2036 531,117 408,960 FRB Ser. 04-4, Class 1AF, 0.676s, 2034 616,638 474,811 FRB Ser. 05-RP1, Class 1AF, 0.626s, 2035 327,633 252,278 Ser. 98-2, IO, 0.467s, 2027 95,805 7 Ser. 98-3, IO, 0.315s, 2027 115,256 289 Ser. 99-2, IO, zero %, 2027 168,030 424 Ser. 98-4, IO, zero %, 2026 129,929 338 Harborview Mortgage Loan Trust FRB Ser. 06-8, Class 2A1A, 0.469s, 2036 4,229,439 2,558,811 IndyMac Index Mortgage Loan Trust FRB Ser. 06-AR5, Class 1A2, 5.168s, 2036 68,401 3,762 FRB Ser. 06-AR3, Class 3A1B, 4.911s, 2036 346,500 188,843 FRB Ser. 06-AR19, Class 1A2, 2.958s, 2036 981,091 413,378 FRB Ser. 06-AR11, Class 3A1, 2.82648s, 2036 1,745,494 754,655 FRB Ser. 06-AR35, Class 2A1A, 0.446s, 2037 757,157 346,150 FRB Ser. 06-AR21, Class A1, 0.396s, 2036 3,996,592 1,718,535 FRB Ser. 06-AR29, Class A2, 0.356s, 2036 1,229,254 528,579 JPMorgan Alternative Loan Trust FRB Ser. 07-A2, Class 12A1, 0.476s, 2037 659,883 283,750 FRB Ser. 06-A7, Class 1A1, 0.436s, 2036 832,797 399,743 FRB Ser. 07-A1, Class 1A3A, 0.426s, 2037 (F) 1,593,953 685,079 FRB Ser. 06-A4, Class A3, 0.386s, 2036 2,447,432 1,248,190 JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 02-C2, Class E, 5.517s, 2034 1,130,000 1,114,395 Ser. 02-C3, Class D, 5.314s, 2035 843,000 817,710 Ser. 2007-LDPX, Class A2S, 5.305s, 2049 590,335 594,527 Ser. 03-C1, Class D, 5.192s, 2037 453,000 453,935 Ser. 04-C3, Class B, 4.961s, 2042 427,000 405,095 JPMorgan Chase Commercial Mortgage Securities Corp. 144A Ser. 02-C1, Class E, 6.135s, 2037 535,000 533,095 FRB Ser. 02-CIB5, Class F, 6.118s, 2037 2,000,000 2,030,000 FRB Ser. 01-C1, Class H, 5.626s, 2035 (F) 672,000 665,341 FRB Ser. 04-CB8, Class F, 4.964s, 2039 (F) 500,000 395,186 LB-UBS Commercial Mortgage Trust Ser. 06-C3, Class A2, 5.532s, 2032 9,327 9,322 Ser. 06-C6, Class AM, 5.413s, 2039 (F) 1,905,000 1,971,256 Ser. 05-C7, Class A2, 5.103s, 2030 129,476 129,476 Ser. 03-C3, Class G, 4.392s, 2037 607,000 596,378 Ser. 07-C2, Class XW, IO, 0.702s, 2040 3,143,159 63,872 Ser. 07-C1, Class XW, IO, 0.655s, 2040 (F) 18,512,419 424,573 LB-UBS Commercial Mortgage Trust 144A Ser. 02-C1, Class J, 6.95s, 2034 363,000 363,000 Ser. 02-C2, Class K, 6.529s, 2035 (F) 601,000 595,026 Ser. 02-C1, Class K, 6.428s, 2034 1,134,000 1,134,000 Ser. 02-C2, Class J, 6.235s, 2035 992,000 992,298 Ser. 03-C8, Class G, 5.35s, 2037 436,000 439,098 Ser. 05-C3, Class XCL, IO, 0.328s, 2040 19,089,293 321,807 Lehman XS Trust FRB Ser. 07-8H, Class A1, 0.406s, 2037 1,342,074 650,906 Merrill Lynch Alternative Note Asset Ser. 07-OAR5, Class X, PO, 0.92s, 2047 2,863,437 88,767 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A2, 5.923s, 2050 1,249,295 1,257,540 Ser. 03-KEY1, Class C, 5.373s, 2035 356,000 358,559 Ser. 04-KEY2, Class B, 4.947s, 2039 674,000 684,851 Ser. 05-MCP1, Class XC, IO, 0.269s, 2043 17,935,604 187,858 Morgan Stanley Capital I FRB Ser. 07-HQ12, Class A2, 5.783s, 2049 403,270 411,330 Ser. 07-IQ14, Class A2, 5.61s, 2049 1,034,687 1,088,017 FRB Ser. 07-HQ12, Class A2FL, 0.545s, 2049 514,486 483,616 Morgan Stanley Dean Witter Capital I Ser. 03-HQ2, Class C, 5.15s, 2035 844,000 815,895 Morgan Stanley Dean Witter Capital I 144A FRB Ser. 03-HQ2, Class F, 5.72855s, 2035 535,000 508,250 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 10.236s, 2043 439,000 448,878 Nomura Asset Acceptance Corp. FRB Ser. 06-AR4, Class A4A, 0.516s, 2036 1,144,933 446,524 FRB Ser. 06-AR4, Class A1A, 0.446s, 2036 3,076,530 1,230,612 Nomura Asset Securities Corp. 144A Ser. 98-D6, Class B1, 6s, 2030 236,000 241,900 Residential Accredit Loans, Inc. Ser. 06-QS13, Class 1A5, 6s, 2036 104,024 65,535 Ser. 06-Q07, Class X3, IO, 1 1/2s, 2046 5,004,905 256,251 Ser. 06-Q07, Class X1, IO, 0.9s, 2046 3,379,311 106,448 Salomon Brothers Mortgage Securities VII 144A FRB Ser. 99-C1, Class J, 7s, 2032 903,000 934,178 Structured Adjustable Rate Mortgage Loan Trust FRB Ser. 07-4, Class 1A1, 0.516s, 2037 639,596 255,838 Structured Asset Mortgage Investments, Inc. Ser. 06-AR6, Class 2X, IO, 1s, 2046 7,978,045 296,783 Ser. 06-AR3, Class 12X, IO, 1s, 2036 2,727,657 99,832 Ser. 06-AR7, Class X, IO, 0.9s, 2036 19,609,025 560,818 Ser. 06-AR4, Class 5X, IO, 0.8s, 2036 2,047,501 53,440 Ser. 07-AR1, Class 1X, IO, 0.6s, 2037 2,769,650 57,609 Ser. 06-AR8, Class X, IO, 0.4s, 2036 12,435,939 161,667 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 5.913s, 2045 812,524 146,254 Ser. 07-4, Class 1A4, IO, 1s, 2045 1,616,528 66,682 TIAA Seasoned Commercial Mortgage Trust FRB Ser. 07-C4, Class AJ, 5.739s, 2039 (F) 1,969,000 1,892,065 Wachovia Bank Commercial Mortgage Trust Ser. 06-C25, Class A2, 5.684s, 2043 13,680 13,680 Ser. 06-C28, Class A3, 5.679s, 2048 922,000 1,011,538 Ser. 2004-C12, Class F, 5.495s, 2041 868,000 773,822 Ser. 04-C11, Class B, 5.306s, 2041 534,000 537,948 Ser. 05-C17, Class B, 5.287s, 2042 1,009,000 890,443 Ser. 2003-C8, Class E, 5.251s, 2035 583,000 594,233 Ser. 06-C29, IO, 0.552s, 2048 43,386,351 656,002 Wachovia Bank Commercial Mortgage Trust 144A Ser. 07-C31, IO, 0.416s, 2047 65,050,731 589,522 Wachovia Mortgage Loan Trust, LLC FRB Ser. 06-AMN1, Class A1, 0.29472s, 2036 1,049,150 409,169 WAMU Commercial Mortgage Securities Trust 144A Ser. 05-C1A, Class C, 4.9s, 2036 139,000 139,849 Total mortgage-backed securities (cost $130,710,412) SENIOR LOANS (6.6%) (a) (c) Principal amount Value Basic materials (0.4%) Exopack, LLC bank term loan FRN Ser. B, 6 1/2s, 2017 $830,825 $822,517 General Chemical Group, Inc. bank term loan FRN Ser. B, 5s, 2018 689,834 686,959 Nexeo Solutions, LLC bank term loan FRN Ser. B, 5s, 2017 466,475 459,283 Norit NV bank term loan FRN 6 3/4s, 2017 (Netherlands) 498,750 492,516 Novelis, Inc. bank term loan FRN Ser. B, 3 3/4s, 2017 282,150 280,880 Styron Corp. bank term loan FRN 6s, 2017 365,327 332,448 Capital goods (0.3%) Husky Injection Molding Systems, Ltd. bank term loan FRN Ser. B, 6 1/2s, 2018 (Canada) 497,500 499,366 Reynolds Group Holdings, Inc, bank term loan FRN Ser. C, 6 1/2s, 2018 370,048 371,147 Reynolds Group Holdings, Inc, bank term loan FRN Ser. E, 6 1/2s, 2018 490,911 492,368 SRAM Corp. bank term loan FRN 8 1/2s, 2018 500,000 498,000 SRAM Corp. bank term loan FRN 4.77s, 2018 181,726 180,999 Terex Corp. bank term loan FRN Ser. B, 5 1/2s, 2017 663,338 666,102 Communication services (0.5%) Atlantic Broadband Finance, LLC bank term loan FRN Ser. B, 4s, 2016 560,245 553,592 Crown Castle Operating Co. bank term loan FRN Ser. B, 4s, 2019 1,000,000 999,286 Intelsat Jackson Holdings SA bank term loan FRN Ser. B, 5 1/4s, 2018 (Bermuda) 992,500 993,120 Level 3 Financing, Inc. bank term loan FRN Ser. B2, 5 3/4s, 2018 665,000 660,982 MetroPCS Wireless, Inc. bank term loan FRN Ser. B3, 4.063s, 2018 495,006 489,850 SBA Senior Finance II, LLC bank term loan FRN Ser. B, 3 3/4s, 2018 497,500 495,924 Consumer cyclicals (2.1%) Brickman Group Holdings, Inc. bank term loan FRN Ser. B, 7 1/4s, 2016 1,287,000 1,291,826 Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B, 6 1/4s, 2017 239,375 238,819 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B1, 3.418s, 2015 1,000,000 898,439 CCM Merger, Inc. bank term loan FRN Ser. B, 7s, 2017 959,980 954,880 Cengage Learning Acquisitions, Inc. bank term loan FRN Ser. B, 2.55s, 2014 947,629 837,975 Cumulus Media, Inc. bank term loan FRN 5 3/4s, 2018 800,000 799,571 Federal Mogul Corp. bank term loan FRN Ser. B, 2.235s, 2014 334,481 319,596 Federal Mogul Corp. bank term loan FRN Ser. C, 2.22s, 2015 170,653 163,059 Gateway Casinos & Entertainment, Inc. bank term loan FRN Ser. B1, 5 1/4s, 2016 CAD 1,691,500 1,619,467 Getty Images, Inc. bank term loan FRN Ser. B, 5 1/4s, 2016 $735,517 737,539 Goodman Global, Inc. bank term loan FRN 9s, 2017 54,091 54,301 Goodman Global, Inc. bank term loan FRN 5 3/4s, 2016 247,581 248,044 Gymboree Corp. bank term loan FRN 5s, 2018 495,000 443,555 Interactive Data Corp. bank term loan FRN 4 1/2s, 2018 709,638 706,976 Isle of Capri Casinos, Inc. bank term loan FRN 4 3/4s, 2017 853,550 852,839 J. Crew Group, Inc. bank term loan FRN Ser. B, 4 3/4s, 2018 995,000 959,346 Jo-Ann Stores, Inc. bank term loan FRN Ser. B, 4 3/4s, 2018 671,625 651,476 Lord & Taylor, LLC bank term loan FRN 5 3/4s, 2018 833,000 833,694 MGM Mirage bank term loan FRN Ser. E, 7s, 2014 1,000,000 999,444 NBTY, Inc. bank term loan FRN Ser. B, 4 1/4s, 2017 689,143 687,277 Neiman Marcus Group, Inc. (The) bank term loan FRN 4 3/4s, 2018 1,280,000 1,256,000 Nortek, Inc. bank term loan FRN Ser. B, 5 1/4s, 2017 672,306 663,062 PETCO Animal Supplies, Inc. bank term loan FRN 4 1/2s, 2017 980,000 969,791 Realogy Corp. bank term loan FRN Ser. B, 4.691s, 2016 263,723 245,395 Consumer staples (0.9%) Burger King Holdings, Inc. bank term loan FRN Ser. B, 4 1/2s, 2016 885,688 881,418 Claire's Stores, Inc. bank term loan FRN 3.069s, 2014 1,288,192 1,178,051 Dean Foods Co. bank term loan FRN Ser. A1, 3.3s, 2014 384,416 377,448 Del Monte Corp. bank term loan FRN Ser. B, 4 1/2s, 2018 477,600 465,541 DineEquity, Inc. bank term loan FRN Ser. B, 4 1/4s, 2017 345,825 344,889 Prestige Brands, Inc. bank term loan FRN Ser. B, 5 1/4s, 2019 1,000,000 1,003,958 Revlon Consumer Products bank term loan FRN Ser. B, 4 3/4s, 2017 1,492,500 1,485,485 Rite Aid Corp. bank term loan FRN 4 1/2s, 2018 971,916 950,048 Spectrum Brands, Inc. bank term loan FRN 5s, 2016 770,402 770,723 Energy (0.2%) Frac Tech International, LLC bank term loan FRN Ser. B, 6 1/4s, 2016 485,233 483,240 Samson Investment Co. bank term loan FRN 8s, 2018 1,250,000 1,250,000 Financials (0.4%) CNO Financial Group, Inc. bank term loan FRN 6 1/4s, 2016 200,765 201,267 iStar Financial, Inc. bank term loan FRN Ser. A1, 5s, 2013 615,340 613,143 Nuveen Investments, Inc. bank term loan FRN Ser. B, 6.013s, 2017 517,286 512,275 Nuveen Investments, Inc. bank term loan FRN Ser. B, 3.513s, 2014 442,714 433,417 Ocwen Financial Corp. bank term loan FRN 7s, 2016 665,000 658,350 Ocwen Financial Corp. bank term loan FRN Ser. B, 7s, 2016 760,000 754,300 Health care (1.1%) Ardent Health Services bank term loan FRN Ser. B, 6 1/2s, 2015 740,589 739,663 Capsugel Holdings US, Inc. bank term loan FRN Ser. B, 5 1/4s, 2018 997,500 1,003,734 Emergency Medical Services Corp. bank term loan FRN Ser. B, 5 1/4s, 2018 595,500 593,453 Health Management Associates, Inc. bank term loan FRN Ser. B, 3.99s, 2018 1,125,000 1,112,110 IASIS Healthcare, LLC bank term loan FRN Ser. B, 5s, 2018 565,725 558,653 Kindred Healthcare, Inc. bank term loan FRN Ser. B, 5 1/4s, 2018 746,250 718,266 Kinetic Concepts, Inc. bank term loan FRN Ser. B, 7s, 2018 1,250,000 1,269,866 Multiplan, Inc. bank term loan FRN Ser. B, 4 3/4s, 2017 1,162,998 1,136,345 Pharmaceutical Product Development, Inc. bank term loan FRN Ser. B, 6 1/4s, 2018 640,000 643,885 Quintiles Transnational Corp. bank term loan FRN Ser. B, 5s, 2018 995,000 989,610 Technology (0.3%) Epicor Software Corp. bank term loan FRN 5s, 2018 995,000 976,966 First Data Corp. bank term loan FRN 4.277s, 2018 1,000,000 876,250 Syniverse Holdings, Inc. bank term loan FRN 5 1/4s, 2017 660,330 660,743 Transportation (0.2%) Delta Air Lines, Inc. bank term loan FRN Ser. B, 5 1/2s, 2017 828,835 805,006 Swift Transportation Comapny, LLC bank term loan FRN 6s, 2016 817,186 819,995 Utilities and power (0.2%) AES Corp. (The) bank term loan FRN Ser. B, 4 1/4s, 2018 496,250 496,250 Calpine Corp. bank term loan FRN Ser. B, 4 1/2s, 2018 397,000 393,526 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.795s, 2017 920,555 567,580 Total senior loans (cost $54,745,613) PURCHASED OPTIONS OUTSTANDING (3.3%) (a) Expiration date/ Contract strike price amount Value SPDR S&P rust (Put) Jan-13/$110.00 88,643 $471,721 SPDR S&P rust (Put) Dec-12/102.00 147,770 511,036 SPDR S&P rust (Put) Nov-12/99.00 111,210 295,129 SPDR S&P rust (Put) Oct-12/100.00 172,100 419,924 SPDR S&P rust (Put) Jul-12/117.00 88,643 297,891 SPDR S&P rust (Put) Jun-12/107.00 147,770 203,679 SPDR S&P rust (Put) May-12/103.00 111,210 81,773 SPDR S&P rust (Put) Apr-12/105.00 164,000 80,521 SPDR S&P rust (Put) Mar-12/102.00 270,996 33,839 SPDR S&P rust (Put) Feb-12/97.00 238,069 3,309 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 2026. Sep-16/3.49 $3,109,944 278,287 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 2026. Sep-16/3.49 3,109,944 176,769 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.8625% versus the three month USD-LIBOR-BBA maturing January 2023. Jan-13/1.8625 3,363,000 60,702 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.855 versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/1.855 3,363,000 59,290 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.325% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.325 1,917,000 76,412 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.325% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.325 1,917,000 47,810 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.3675% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.3675 2,495,000 105,514 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.27% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.27 2,495,000 91,492 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.8825% versus the three month USD-LIBOR-BBA maturing December 2042. Dec-12/2.8825 3,799,000 360,259 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.8825% versus the three month USD-LIBOR-BBA maturing December 2042. Dec-12/2.8825 3,799,000 233,373 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.845 versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/1.845 3,363,000 57,104 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.835 versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/1.835 3,363,000 54,884 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.305% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.305 1,917,000 73,862 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.305% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.305 1,917,000 44,628 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.34375% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.34375 2,495,000 101,996 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.2475% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.2475 2,495,000 88,049 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.82% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/1.82 3,363,000 52,530 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.3175% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.3175 2,495,000 97,679 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.225% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.225 2,495,000 84,206 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.28 1,917,000 70,776 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.28 1,917,000 41,216 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.193% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.193 8,745,000 279,053 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.26% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.26 1,917,000 68,092 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.26% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.26 1,917,000 38,091 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing September 2042. Sep-12/2.855 3,799,000 316,951 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing September 2042. Sep-12/2.855 3,799,000 189,456 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.169% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.169 8,745,000 263,137 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 1.9475% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/1.9475 24,800,000 463,264 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.235% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.235 1,917,000 64,565 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.235% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.235 1,917,000 34,391 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.73% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.73 42,757,600 2,926,758 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 2.73% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.73 42,757,600 295,883 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.144% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.144 8,745,000 246,434 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 3.37% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/3.37 12,663,710 1,559,156 Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 3.37% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/3.37 12,663,710 22,541 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 3.52% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.52 10,553,092 1,441,341 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 3.36% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.36 10,553,092 1,290,854 Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 3.36% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.36 10,553,092 18,468 Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 3.52% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.52 10,553,092 13,297 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 3.51% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.51 4,221,237 572,949 Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 3.51% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.51 4,221,237 5,234 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 3.5375% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.5375 10,553,092 1,461,498 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.1825% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.1825 3,188,000 96,150 Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 3.5375% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.5375 10,553,092 11,925 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.54% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.54 6,598,724 916,101 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 3.54% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.54 6,598,724 7,127 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.49 10,478,311 1,408,285 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.49 10,478,311 12,260 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 3,363,000 26,870 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 3,363,000 26,870 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 3,363,000 26,870 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 3,363,000 26,870 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 3,363,000 26,870 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.215% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.215 1,917,000 60,980 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.215% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.215 1,917,000 30,135 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 2.1075% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.1075 15,455,000 394,412 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.1075% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.1075 15,455,000 394,412 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.11875% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.11875 15,455,000 402,757 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.122% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.122 8,745,000 228,245 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/1.683 3,363,000 24,180 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/1.683 3,363,000 24,180 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/1.683 3,363,000 24,180 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/1.683 3,363,000 24,180 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA June 2022. Jun-12/1.683 3,363,000 24,180 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.195% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.195 1,917,000 57,299 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.195% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.195 1,917,000 25,956 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.83% versus the three month USD-LIBOR-BBA maturing June 2042. Jun-12/2.83 3,799,000 261,599 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.83% versus the three month USD-LIBOR-BBA maturing June 2042. Jun-12/2.83 3,799,000 131,521 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.096% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.096 8,745,000 207,781 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.17% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.17 1,917,000 52,641 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.17% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.17 1,917,000 21,106 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.074% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.074 8,745,000 186,968 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.35% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/2.35 3,188,000 126,149 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.861% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.861 3,363,000 33,361 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 1.861% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.861 3,363,000 33,361 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 1.861% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.861 3,363,000 33,361 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.861% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.861 3,363,000 33,361 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 1.861% versus the three month USD-LIBOR-BBA April 2022. Apr-12/1.861 3,363,000 33,361 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 2.3475% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/2.3475 7,471,000 292,191 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.15% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/2.15 1,917,000 47,695 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 2.3475% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/2.3475 7,471,000 30,482 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.15% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/2.15 1,917,000 15,643 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.998% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.998 15,358,000 240,506 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.998% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.998 15,358,000 240,506 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 15,358,000 185,678 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 15,358,000 185,678 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 15,358,000 185,678 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 15,358,000 185,678 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 15,358,000 185,678 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 15,358,000 185,678 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 2.015% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/2.015 3,050,000 48,861 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 1.765% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.765 7,625,000 43,539 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.075% versus the three month USD-LIBOR-BBA maturing March 2022. Mar-12/2.075 18,569,000 344,084 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.075% versus the three month USD-LIBOR-BBA maturing March 2022. Mar-12/2.075 18,569,000 134,068 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 0.52% versus the three month USD-LIBOR-BBA maturing March 2014. Mar-12/0.52 23,833,000 24,548 Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 0.52% versus the three month USD-LIBOR-BBA maturing March 2014. Mar-12/0.52 23,833,000 23,595 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.869% versus the three month USD-LIBOR-BBA maturing March 2022. Mar-12/1.869 3,363,000 25,592 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 1.869% versus the three month USD-LIBOR-BBA maturing March 2022. Mar-12/1.869 3,363,000 25,592 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.869% versus the three month USD-LIBOR-BBA maturing March 2022. Mar-12/1.869 3,363,000 25,592 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 1.869% versus the three month USD-LIBOR-BBA maturing March 2022. Mar-12/1.869 3,363,000 25,592 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 1.869% versus the three month USD-LIBOR-BBA March 2022. Mar-12/1.869 3,363,000 25,592 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 2.3225% versus the three month USD-LIBOR-BBA maturing March 2022. Mar-12/2.3225 7,471,000 273,887 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 2.3225% versus the three month USD-LIBOR-BBA maturing March 2022. Mar-12/2.3225 7,471,000 11,655 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.8025% versus the three month USD-LIBOR-BBA maturing March 2042. Mar-12/2.8025 3,799,000 176,426 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.8025% versus the three month USD-LIBOR-BBA maturing March 2042. Mar-12/2.8025 3,799,000 45,512 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.86% versus the three month USD-LIBOR-BBA maturing March 2017. Mar-12/1.86 14,518,848 594,692 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 1.86% versus the three month USD-LIBOR-BBA maturing March 2017. Mar-12/1.86 14,518,848 15 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.0525% versus the three month USD-LIBOR-BBA maturing February 2022. Feb-12/2.0525 18,569,000 271,664 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.0525% versus the three month USD-LIBOR-BBA maturing February 2022. Feb-12/2.0525 18,569,000 60,535 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 2.30% versus the three month USD-LIBOR-BBA maturing February 2022. Feb-12/2.30 7,471,000 261,859 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 2.30% versus the three month USD-LIBOR-BBA maturing February 2022. Feb-12/2.30 7,471,000 747 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 2.24% versus the three month USD-LIBOR-BBA maturing February 2022. Feb-12/2.24 5,456,000 161,552 Option on an interest rate swap with Bank of America, N.A. for the right to pay a fixed rate of 2.24% versus the three month USD-LIBOR-BBA maturing February 2022. Feb-12/2.24 5,456,000 382 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 0.62% versus the three month USD-LIBOR-BBA maturing February 2014. Feb-12/0.62 34,206,000 70,464 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 0.62% versus the three month USD-LIBOR-BBA maturing February 2014. Feb-12/0.62 34,206,000 342 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 1.81% versus the three month USD-LIBOR-BBA maturing February 2017. Feb-12/1.81 12,624,016 501,300 Option on an interest rate swap with Bank of America, N.A. for the right to pay a fixed rate of 1.81% versus the three month USD-LIBOR-BBA maturing February 2017. Feb-12/1.81 12,624,016 13 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 0.555% versus the three month USD-LIBOR-BBA maturing February 2014. Feb-12/0.555 26,559,841 19,920 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 0.555% versus the three month USD-LIBOR-BBA maturing February 2014. Feb-12/0.555 26,559,841 266 Total purchased options outstanding (cost $29,431,902) COMMODITY LINKED NOTES (1.6%) (a) Principal amount Value UBS AG/Jersey Branch notes 144A zero %, 2012 (Indexed to the UBS Bloomberg CMCI Essence Index) (Jersey) $13,564,000 $13,376,090 Total commodity Linked Notes (cost $13,564,000) FOREIGN GOVERNMENT BONDS AND NOTES (1.5%) (a) Principal amount Value Argentina (Republic of) sr. unsec. bonds 7s, 2017 $325,000 $287,914 Argentina (Republic of) sr. unsec. bonds Ser. VII, 7s, 2013 1,405,000 1,400,195 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 7,915,000 7,736,675 Croatia (Republic of) 144A sr. unsec. unsub. notes 6 3/8s, 2021 240,000 221,400 Ukraine (Government of ) Financing of Infrastructural Projects State Enterprise 144A govt. guaranty notes 8 3/8s, 2017 200,000 165,000 Ukraine (Government of) sr. unsec. bonds 6.385s, 2012 525,000 523,257 Ukraine (Government of) 144A bonds 7 3/4s, 2020 260,000 227,500 Ukraine (Government of) 144A sr. unsec. notes 7.95s, 2021 215,000 193,468 Ukraine (Government of) 144A sr. unsec. unsub. notes 7.65s, 2013 1,700,000 1,649,000 Total foreign government bonds and notes (cost $12,622,361) ASSET-BACKED SECURITIES (1.3%) (a) Principal amount Value Countrywide Asset Backed Certificates FRB Ser. 07-3, Class 2A2, 0.446s, 2047 $940,000 $679,293 FRB Ser. 07-1, Class 2A2, 0.376s, 2037 704,000 577,724 First Franklin Mortgage Loan Asset Backed Certificates FRB Ser. 06-FF11, Class 2A3, 0.426s, 2036 2,146,738 1,105,570 Green Tree Financial Corp. Ser. 99-3, Class A8, 7.06s, 2031 638,000 556,655 GSAA Home Equity Trust FRB Ser. 06-3, Class A3, 0.576s, 2036 2,213,729 1,062,590 FRB Ser. 05-14, Class 2A2, 0.526s, 2035 543,485 266,308 FRB Ser. 07-3, Class A4A, 0.496s, 2047 1,400,766 553,302 FRB Ser. 06-1, Class A2, 0.496s, 2036 (F) 1,496,882 620,915 FRB Ser. 06-12, Class A2A, 0.426s, 2036 (F) 848,459 373,147 HSI Asset Securitization Corp. Trust FRB Ser. 06-HE1, Class 2A1, 0.326s, 2036 22,321 9,682 Long Beach Mortgage Loan Trust FRB Ser. 06-5, Class 2A3, 0.426s, 2036 4,869,807 1,753,131 Oakwood Mortgage Investors, Inc. Ser. 01-C, Class A4, 7.405s, 2030 919,978 496,788 Ser. 01-D, Class A2, 5.26s, 2019 (F) 871,706 541,313 Structured Asset Securities Corp. FRB Ser. 06-BC2, Class A3, 0.426s, 2036 3,826,504 2,161,975 Total asset-backed securities (cost $11,701,852) SHORT-TERM INVESTMENTS (35.1%) (a) Principal amount/shares Value Straight-A Funding, LLC with an effective yield of 0.188%, April 16, 2012 $7,000,000 $6,998,741 U.S. Treasury bills with effective yields ranging from 0.072% to 0.145%, April 5, 2012 (SEGSF) 73,000,000 72,994,160 U.S. Treasury bills with an effective yield of 0.100%, November 15, 2012 (SEGSF) 20,000,000 19,984,420 U.S. Treasury Bills with effective yields ranging from 0.092% to 0.099%, August 23, 2012 (SEG) (SEGSF) 51,000,000 50,975,469 U.S. Treasury bills with an effective yield of 0.093%, September 20, 2012 (SEG) (SEGSF) 32,000,000 31,983,008 U.S. Treasury bills with effective yields ranging from 0.041% to 0.071%, July 26, 2012 30,000,000 29,988,270 U.S. Treasury bills with an effective yield of 0.221%, March 8, 2012 15,000,000 14,996,400 Putnam Money Market Liquidity Fund 0.08% (e) 60,951,680 60,951,680 Total short-term investments (cost $288,861,078) TOTAL INVESTMENTS Total investments (cost $1,007,953,638) (b) FORWARD CURRENCY CONTRACTS at 1/31/12 (aggregate face value $165,114,426) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Buy 2/15/12 $504,926 $490,994 $13,932 British Pound Buy 2/15/12 1,164,555 1,151,895 12,660 Canadian Dollar Buy 2/15/12 399,492 396,043 3,449 Czech Koruna Buy 2/15/12 326,926 317,659 9,267 Czech Koruna Sell 2/15/12 326,926 324,164 (2,762) Euro Buy 2/15/12 518,392 516,518 1,874 Hungarian Forint Buy 2/15/12 125,768 122,280 3,488 Hungarian Forint Sell 2/15/12 125,768 114,865 (10,903) Japanese Yen Sell 2/15/12 2,133,349 2,131,375 (1,974) Norwegian Krone Sell 2/15/12 418,550 416,180 (2,370) South African Rand Buy 2/15/12 405,782 389,651 16,131 South Korean Won Buy 2/15/12 1,676,925 1,656,139 20,786 South Korean Won Sell 2/15/12 1,676,925 1,637,987 (38,938) Swedish Krona Sell 2/15/12 247,694 247,294 (400) Swiss Franc Buy 2/15/12 1,252,800 1,236,793 16,007 Taiwan Dollar Buy 2/15/12 1,059,327 1,048,407 10,920 Taiwan Dollar Sell 2/15/12 1,059,327 1,035,925 (23,402) Turkish Lira Buy 2/15/12 209,601 203,851 5,750 Turkish Lira Sell 2/15/12 209,600 197,971 (11,629) Barclays Bank PLC Australian Dollar Buy 2/15/12 4,451,151 4,328,879 122,272 Brazilian Real Buy 2/15/12 627,707 620,922 6,785 British Pound Sell 2/15/12 1,130,364 1,139,485 9,121 Canadian Dollar Sell 2/15/12 691,509 685,582 (5,927) Czech Koruna Sell 2/15/12 459,623 453,724 (5,899) Euro Sell 2/15/12 7,659,861 7,561,505 (98,356) Hungarian Forint Buy 2/15/12 654,182 636,493 17,689 Hungarian Forint Sell 2/15/12 654,182 595,173 (59,009) Indonesian Rupiah Sell 2/15/12 17,284 17,835 551 Japanese Yen Sell 2/15/12 2,267,111 2,241,266 (25,845) Malaysian Ringgit Buy 2/15/12 6,405 2,823 3,582 Mexican Peso Sell 2/15/12 214,267 228,803 14,536 New Zealand Dollar Buy 2/15/12 326,087 310,619 15,468 Norwegian Krone Buy 2/15/12 3,667,210 3,642,008 25,202 Polish Zloty Buy 2/15/12 659,766 611,340 48,426 Polish Zloty Sell 2/15/12 659,765 644,914 (14,851) Singapore Dollar Sell 2/15/12 386,212 386,799 587 South Korean Won Buy 2/15/12 309,292 301,565 7,727 Swedish Krona Buy 2/15/12 3,918,674 3,889,858 28,816 Swiss Franc Buy 2/15/12 337,159 332,929 4,230 Taiwan Dollar Sell 2/15/12 310,203 301,903 (8,300) Turkish Lira Buy 2/15/12 503,109 483,687 19,422 Citibank, N.A. Australian Dollar Buy 2/15/12 918,154 878,015 40,139 Brazilian Real Buy 2/15/12 617,497 615,901 1,596 British Pound Sell 2/15/12 367,439 355,846 (11,593) Canadian Dollar Buy 2/15/12 896,490 889,023 7,467 Czech Koruna Sell 2/15/12 919,235 932,858 13,623 Euro Sell 2/15/12 2,146,561 2,111,221 (35,340) Hungarian Forint Buy 2/15/12 777,853 706,000 71,853 Hungarian Forint Sell 2/15/12 777,853 756,648 (21,205) Japanese Yen Sell 2/15/12 1,641,687 1,631,081 (10,606) Mexican Peso Sell 2/15/12 214,259 221,723 7,464 New Zealand Dollar Buy 2/15/12 637,243 621,902 15,341 Norwegian Krone Buy 2/15/12 400,646 397,895 2,751 Polish Zloty Buy 2/15/12 464,859 499,640 (34,781) Singapore Dollar Sell 2/15/12 772,662 773,837 1,175 South African Rand Sell 2/15/12 209,558 176,451 (33,107) South Korean Won Buy 2/15/12 16,521 16,163 358 South Korean Won Sell 2/15/12 16,521 16,383 (138) Swedish Krona Sell 2/15/12 1,196,309 1,192,869 (3,440) Taiwan Dollar Sell 2/15/12 310,200 302,192 (8,008) Turkish Lira Buy 2/15/12 503,053 510,291 (7,238) Credit Suisse AG Australian Dollar Buy 2/15/12 2,954,289 2,865,017 89,272 Brazilian Real Buy 2/15/12 318,901 313,485 5,416 British Pound Sell 2/15/12 640,025 632,921 (7,104) Canadian Dollar Sell 2/15/12 2,517,688 2,514,705 (2,983) Chilean Peso Buy 2/15/12 306,854 306,981 (127) Czech Koruna Buy 2/15/12 315,093 302,448 12,645 Czech Koruna Sell 2/15/12 315,093 311,562 (3,531) Euro Sell 2/15/12 1,847,664 1,844,375 (3,289) Hungarian Forint Buy 2/15/12 536,899 488,793 48,106 Hungarian Forint Sell 2/15/12 536,899 522,194 (14,705) Japanese Yen Sell 2/15/12 987,995 976,925 (11,070) Malaysian Ringgit Sell 2/15/12 23,025 25,935 2,910 Mexican Peso Buy 2/15/12 18,339 4,087 14,252 New Zealand Dollar Buy 2/15/12 326,334 310,567 15,767 Norwegian Krone Buy 2/15/12 1,400,421 1,390,853 9,568 Polish Zloty Buy 2/15/12 499,706 462,999 36,707 Polish Zloty Sell 2/15/12 499,706 488,489 (11,217) Singapore Dollar Sell 2/15/12 695,229 695,929 700 South African Rand Buy 2/15/12 786,578 761,674 24,904 South Korean Won Buy 2/15/12 309,292 316,736 (7,444) Swedish Krona Sell 2/15/12 194,909 182,048 (12,861) Swiss Franc Sell 2/15/12 1,190,975 1,155,941 (35,034) Taiwan Dollar Sell 2/15/12 310,203 317,357 7,154 Turkish Lira Buy 2/15/12 503,053 516,244 (13,191) Deutsche Bank AG Australian Dollar Buy 2/15/12 1,436,436 1,397,164 39,272 British Pound Buy 2/15/12 769,700 761,572 8,128 Canadian Dollar Buy 2/15/12 376,562 376,694 (132) Czech Koruna Sell 2/15/12 919,235 912,706 (6,529) Euro Sell 2/15/12 4,860,306 4,803,365 (56,941) Hungarian Forint Buy 2/15/12 676,995 636,081 40,914 Hungarian Forint Sell 2/15/12 676,994 615,615 (61,379) Japanese Yen Buy 2/15/12 1,028,539 1,022,321 6,218 New Zealand Dollar Buy 2/15/12 326,334 310,578 15,756 Norwegian Krone Buy 2/15/12 246,592 224,337 22,255 Polish Zloty Buy 2/15/12 327,763 303,353 24,410 Polish Zloty Sell 2/15/12 327,763 317,700 (10,063) Singapore Dollar Sell 2/15/12 386,212 386,814 602 South Korean Won Buy 2/15/12 1,116,440 1,106,637 9,803 South Korean Won Sell 2/15/12 1,116,440 1,090,299 (26,141) Swedish Krona Sell 2/15/12 552,523 550,480 (2,043) Swiss Franc Sell 2/15/12 1,169,570 1,170,498 928 Taiwan Dollar Buy 2/15/12 565,552 559,068 6,484 Taiwan Dollar Sell 2/15/12 565,552 552,513 (13,039) Turkish Lira Buy 2/15/12 503,053 503,460 (407) Goldman Sachs International Australian Dollar Buy 2/15/12 195,165 200,061 (4,896) British Pound Sell 2/15/12 167,648 173,209 5,561 Canadian Dollar Buy 2/15/12 48,852 52,762 (3,910) Euro Sell 2/15/12 1,806,329 1,778,897 (27,432) Hungarian Forint Buy 2/15/12 455,308 442,992 12,316 Hungarian Forint Sell 2/15/12 455,308 414,479 (40,829) Japanese Yen Sell 2/15/12 878,185 875,019 (3,166) Norwegian Krone Sell 2/15/12 998,838 991,502 (7,336) Polish Zloty Buy 2/15/12 176,926 172,937 3,989 Polish Zloty Sell 2/15/12 176,926 164,197 (12,729) Singapore Dollar Sell 2/15/12 309,017 308,968 (49) South African Rand Buy 2/15/12 520,221 498,752 21,469 South Korean Won Buy 2/15/12 309,292 308,822 470 Swedish Krona Sell 2/15/12 43,045 42,915 (130) Taiwan Dollar Sell 2/15/12 310,203 309,386 (817) Turkish Lira Buy 2/15/12 503,053 504,557 (1,504) HSBC Bank USA, National Association Australian Dollar Sell 2/15/12 877,021 848,253 (28,768) British Pound Sell 2/15/12 1,064,502 1,053,389 (11,113) Canadian Dollar Sell 2/15/12 1,050,025 1,041,494 (8,531) Euro Buy 2/15/12 186,794 223,732 (36,938) Japanese Yen Buy 2/15/12 418,565 416,061 2,504 New Zealand Dollar Buy 2/15/12 311,238 311,303 (65) Norwegian Krone Sell 2/15/12 509,436 506,736 (2,700) Singapore Dollar Sell 2/15/12 386,212 386,810 598 South Korean Won Buy 2/15/12 309,292 269,665 39,627 Swedish Krona Buy 2/15/12 13,075 (6,189) 19,264 Taiwan Dollar Buy 2/15/12 316,234 313,184 3,050 Taiwan Dollar Sell 2/15/12 316,234 308,790 (7,444) Turkish Lira Buy 2/15/12 503,053 504,613 (1,560) JPMorgan Chase Bank, N.A. Australian Dollar Buy 2/15/12 1,769,414 1,732,813 36,601 Brazilian Real Buy 2/15/12 308,806 308,139 667 British Pound Buy 2/15/12 194,119 191,768 2,351 Canadian Dollar Buy 2/15/12 167,992 181,806 (13,814) Czech Koruna Sell 2/15/12 459,617 455,280 (4,337) Euro Sell 2/15/12 2,294,243 2,283,820 (10,423) Hungarian Forint Buy 2/15/12 899,449 818,395 81,054 Hungarian Forint Sell 2/15/12 899,449 875,117 (24,332) Japanese Yen Sell 2/15/12 1,050,806 1,032,525 (18,281) Malaysian Ringgit Buy 2/15/12 6,405 2,923 3,482 Mexican Peso Buy 2/15/12 785,375 764,571 20,804 Mexican Peso Sell 2/15/12 766,461 767,771 1,310 New Zealand Dollar Buy 2/15/12 326,087 310,607 15,480 Norwegian Krone Sell 2/15/12 974,221 968,971 (5,250) Polish Zloty Buy 2/15/12 381,333 372,779 8,554 Polish Zloty Sell 2/15/12 381,333 354,243 (27,090) Singapore Dollar Sell 2/15/12 695,229 696,022 793 South African Rand Buy 2/15/12 1,068,235 1,048,697 19,538 South Korean Won Buy 2/15/12 857,581 837,646 19,935 South Korean Won Sell 2/15/12 857,581 851,928 (5,653) Swedish Krona Sell 2/15/12 452,403 460,047 7,644 Swiss Franc Sell 2/15/12 1,181,522 1,143,421 (38,101) Taiwan Dollar Sell 2/15/12 310,203 311,272 1,069 Turkish Lira Buy 2/15/12 1,006,106 1,012,005 (5,899) Royal Bank of Scotland PLC (The) Australian Dollar Buy 2/15/12 3,009,732 2,924,473 85,259 Brazilian Real Buy 2/15/12 627,707 623,442 4,265 British Pound Sell 2/15/12 2,080,317 2,032,451 (47,866) Canadian Dollar Sell 2/15/12 243,863 225,333 (18,530) Czech Koruna Sell 2/15/12 459,617 462,662 3,045 Euro Sell 2/15/12 319,956 285,800 (34,156) Hungarian Forint Buy 2/15/12 354,631 322,990 31,641 Hungarian Forint Sell 2/15/12 354,631 327,720 (26,911) Indonesian Rupiah Buy 2/15/12 1,964 4,098 (2,134) Japanese Yen Buy 2/15/12 2,568 8,364 (5,796) Malaysian Ringgit Buy 2/15/12 10,215 3,652 6,563 Mexican Peso Sell 2/15/12 211,692 227,274 15,582 New Zealand Dollar Buy 2/15/12 326,169 310,571 15,598 Norwegian Krone Buy 2/15/12 1,432,823 1,423,998 8,825 Polish Zloty Buy 2/15/12 310,618 303,703 6,915 Polish Zloty Sell 2/15/12 310,618 288,826 (21,792) Singapore Dollar Sell 2/15/12 308,938 309,279 341 South African Rand Sell 2/15/12 396,645 361,133 (35,512) South Korean Won Buy 2/15/12 539,374 536,387 2,987 South Korean Won Sell 2/15/12 539,374 526,653 (12,721) Swedish Krona Buy 2/15/12 192,514 174,033 18,481 Swiss Franc Sell 2/15/12 512,855 506,655 (6,200) Taiwan Dollar Buy 2/15/12 1,369,395 1,338,266 31,129 Taiwan Dollar Sell 2/15/12 1,369,395 1,353,423 (15,972) Turkish Lira Buy 2/15/12 326,544 309,138 17,406 Turkish Lira Sell 2/15/12 326,544 309,397 (17,147) State Street Bank and Trust Co. Australian Dollar Buy 2/15/12 2,750,007 2,665,287 84,720 Brazilian Real Buy 2/15/12 318,901 314,738 4,163 British Pound Sell 2/15/12 863,765 854,370 (9,395) Canadian Dollar Buy 2/15/12 421,027 437,229 (16,202) Chilean Peso Buy 2/15/12 306,854 306,949 (95) Czech Koruna Sell 2/15/12 459,617 461,670 2,053 Euro Buy 2/15/12 7,222,439 7,206,235 16,204 Hungarian Forint Buy 2/15/12 941,231 893,789 47,442 Hungarian Forint Sell 2/15/12 941,231 856,274 (84,957) Indonesian Rupiah Buy 2/15/12 15,320 12,521 2,799 Japanese Yen Sell 2/15/12 356,977 354,482 (2,495) Mexican Peso Sell 2/15/12 190,809 221,169 30,360 New Zealand Dollar Buy 2/15/12 326,169 310,599 15,570 Norwegian Krone Buy 2/15/12 997,441 986,302 11,139 Polish Zloty Buy 2/15/12 464,890 457,203 7,687 Singapore Dollar Sell 2/15/12 695,229 695,976 747 South African Rand Buy 2/15/12 765,089 749,718 15,371 South Korean Won Buy 2/15/12 309,292 308,014 1,278 Swedish Krona Sell 2/15/12 734,637 734,304 (333) Swiss Franc Sell 2/15/12 1,173,264 1,135,185 (38,079) Taiwan Dollar Sell 2/15/12 310,203 304,913 (5,290) Turkish Lira Buy 2/15/12 44,814 43,555 1,259 Turkish Lira Sell 2/15/12 44,814 42,255 (2,559) Westpac Banking Corp. Australian Dollar Sell 2/15/12 468,671 454,440 (14,231) British Pound Sell 2/15/12 545,171 546,648 1,477 Canadian Dollar Buy 2/15/12 58,523 58,066 457 Euro Sell 2/15/12 1,878,012 1,847,211 (30,801) Japanese Yen Buy 2/15/12 2,436,241 2,423,542 12,699 New Zealand Dollar Buy 2/15/12 637,573 621,811 15,762 Norwegian Krone Sell 2/15/12 35,298 35,055 (243) Swedish Krona Buy 2/15/12 106,027 105,771 256 Total FUTURES CONTRACTS OUTSTANDING at 1/31/12 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Canadian Government Bond 10 yr (Long) 17 $2,281,530 Mar-12 $36,884 Euro STOXX 50 Index (Short) 831 26,305,139 Mar-12 (1,641,174) Euro-Bund 10 yr (Short) 30 5,482,821 Mar-12 (85,108) Euro-Swiss Franc 3 Month (Short) 38 10,329,766 Dec-12 (158,825) Euro-Swiss Franc 3 Month (Short) 38 10,322,542 Jun-12 (114,923) Euro-Swiss Franc 3 Month (Short) 38 10,316,350 Mar-12 (84,653) Japanese Government Bond 10 yr (Long) 19 35,544,608 Mar-12 56,041 Japanese Government Bond 10 yr Mini (Short) 10 1,870,638 Mar-12 (11,073) NASDAQ 100 Index E-Mini (Short) 448 22,079,680 Mar-12 (1,100,629) S&P 500 Index E-Mini (Long) 644 42,124,040 Mar-12 517,464 S&P Mid Cap 400 Index E-Mini (Long) 376 35,152,240 Mar-12 1,758,928 U.K. Gilt 10 yr (Short) 182 33,626,800 Mar-12 (283,216) U.S. Treasury Bond 30 yr (Long) 145 21,088,438 Mar-12 368,842 U.S. Treasury Note 10 yr (Short) 10 1,322,500 Mar-12 (7,519) Total WRITTEN OPTIONS OUTSTANDING at 1/31/12 (premiums received $51,096,804) (Unaudited) Contract Expiration date/ amount strike price Value SPDR S&P rust (Call) 1,542,835 Feb-12/$136.00 $323,343 SPDR S&P rust (Put) 88,643 Jan-13/95.00 246,905 SPDR S&P rust (Put) 147,770 Dec-12/85.00 236,841 SPDR S&P rust (Put) 111,210 Nov-12/85.00 152,135 SPDR S&P rust (Put) 88,643 Jul-12/105.00 150,035 SPDR S&P rust (Put) 147,770 Jun-12/95.00 95,678 SPDR S&P rust (Put) 111,210 May-12/90.00 31,606 SPDR S&P rust (Put) 270,996 Mar-12/90.00 9,927 SPDR S&P rust (Put) 238,069 Feb-12/85.00 1,007 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. $6,180,300 Aug-15/4.375 322,111 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. 6,180,300 Aug-15/4.375 2,036,934 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. 6,180,300 Aug-15/4.46 302,791 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. 6,180,300 Aug-15/4.46 2,124,039 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.7975% versus the three month USD-LIBOR-BBA maturing October 2021. 3,050,000 Oct-16/2.7975 105,256 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.5625% versus the three month USD-LIBOR-BBA maturing October 2021. 7,625,000 Oct-16/2.5625 219,981 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 3.625% versus the three month USD-LIBOR-BBA maturing August 2026. 14,288,761 Aug-16/3.625 747,302 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 3.625% versus the three month USD-LIBOR-BBA maturing August 2026. 14,288,761 Aug-16/3.625 1,388,868 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 5.35% versus the three month USD-LIBOR-BBA maturing August 2026. 24,328,403 Aug-16/5.35 525,566 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing August 2026. 24,328,403 Aug-16/4.35 3,429,672 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. 10,549,616 Aug-16/4.17 190,948 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. 16,863,030 Aug-16/4.28 606,142 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. 10,549,616 Aug-16/4.17 834,253 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. 16,863,030 Aug-16/4.28 2,299,308 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.68% versus the three month USD-LIBOR-BBA maturing August 2026. 6,736,016 Aug-16/4.68 202,754 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.68% versus the three month USD-LIBOR-BBA maturing August 2026. 6,736,016 Aug-16/4.68 1,099,991 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. 5,613,347 Jul-16/4.67 169,523 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. 5,613,347 Jul-16/4.67 912,730 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 2026. 5,613,347 Jul-16/4.80 159,419 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 2026. 5,613,347 Jul-16/4.80 963,250 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 2026. 2,245,339 Jul-16/4.80 63,543 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 2026. 2,245,339 Jul-16/4.80 385,525 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing July 2026. 5,613,347 Jul-16/4.815 157,735 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing July 2026. 5,613,347 Jul-16/4.815 969,425 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July 2026. 3,509,959 Jul-16/4.79 95,022 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July 2026. 3,509,959 Jul-16/4.79 612,365 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. 5,573,570 Jul-16/4.74 154,589 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. 5,573,570 Jul-16/4.74 953,928 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing June 2026. 4,145,824 Jun-16/4.815 106,830 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing June 2026. 4,145,824 Jun-16/4.815 736,750 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.12% versus the three month USD-LIBOR-BBA maturing June 2021. 7,402,572 Jun-16/5.12 78,060 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.89% versus the three month USD-LIBOR-BBA maturing June 2021. 7,284,320 Jun-16/4.89 88,140 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June 2021. 7,238,070 Jun-16/4.575 97,960 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.12% versus the three month USD-LIBOR-BBA maturing June 2021. 7,402,572 Jun-16/4.12 583,004 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.39% versus the three month USD-LIBOR-BBA maturing June 2021. 7,284,320 Jun-16/4.39 646,920 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June 2021. 7,238,070 Jun-16/4.575 703,685 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 2025. 27,400,500 Sep-15/4.04 855,115 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 2025. 27,400,500 Sep-15/4.04 3,594,124 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February 2025. 1,726,280 Feb-15/5.36 20,025 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February 2025. 1,726,280 Feb-15/5.36 407,466 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 2025. 3,955,380 Feb-15/5.27 43,541 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 2025. 3,955,380 Feb-15/5.27 923,937 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.20% versus the three month USD-LIBOR-BBA maturing August 2024. 4,162,255 Aug-14/4.20 72,007 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.20% versus the three month USD-LIBOR-BBA maturing August 2024. 4,162,255 Aug-14/4.20 645,770 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.19% versus the three month USD-LIBOR-BBA maturing July 2024. 3,468,546 Jul-14/4.19 60,006 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.19% versus the three month USD-LIBOR-BBA maturing July 2024. 3,468,546 Jul-14/4.19 536,428 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.34% versus the three month USD-LIBOR-BBA maturing July 2024. 1,387,418 Jul-14/4.34 21,505 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing July 2024. 3,468,546 Jul-14/4.35 53,416 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.34% versus the three month USD-LIBOR-BBA maturing July 2024. 1,387,418 Jul-14/4.34 230,389 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing July 2024. 3,468,546 Jul-14/4.35 578,664 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.3725% versus the three month USD-LIBOR-BBA maturing July 2024. 3,468,554 Jul-14/4.3725 52,375 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.3725% versus the three month USD-LIBOR-BBA maturing July 2024. 3,468,554 Jul-14/4.3725 585,908 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing July 2024. 2,168,841 Jul-14/4.36 30,513 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing July 2024. 2,168,841 Jul-14/4.36 370,288 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.29% versus the three month USD-LIBOR-BBA maturing July 2024. 3,443,967 Jul-14/4.29 50,867 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.29% versus the three month USD-LIBOR-BBA maturing July 2024. 3,443,967 Jul-14/4.29 569,457 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.3625% versus the three month USD-LIBOR-BBA maturing January 2023. 1,884,000 Jan-13/2.3625 79,166 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.355% versus the three month USD-LIBOR-BBA maturing December 2022. 1,884,000 Dec-12/2.355 78,487 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.345% versus the three month USD-LIBOR-BBA maturing December 2022. 1,884,000 Dec-12/2.345 77,263 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.335% versus the three month USD-LIBOR-BBA maturing November 2022. 1,884,000 Nov-12/2.335 76,001 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.32% versus the three month USD-LIBOR-BBA maturing November 2022. 1,884,000 Nov-12/2.32 74,456 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.443% versus the three month USD-LIBOR-BBA maturing October 2022. 6,727,000 Oct-12/2.443 316,707 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.419% versus the three month USD-LIBOR-BBA maturing September 2022. 6,727,000 Sep-12/2.419 305,540 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.4475% versus the three month USD-LIBOR-BBA maturing August 2022. 17,103,000 Aug-12/2.4475 811,879 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 2022. 33,161,500 Aug-12/2.855 182,388 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 2022. 33,161,500 Aug-12/2.855 2,602,515 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 2.73% versus the three month USD-LIBOR-BBA August 2022. 42,757,600 Aug-12/2.73 295,883 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 2.73% versus the three month USD-LIBOR-BBA maturing August 2022. 42,757,600 Aug-12/2.73 2,926,758 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.394% versus the three month USD-LIBOR-BBA maturing August 2022. 6,727,000 Aug-12/2.394 294,037 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.6825% versus the three month USD-LIBOR-BBA maturing July 2022. 1,812,000 Jul-12/2.6825 117,925 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 1,614,000 Jul-12/2.1714 47,242 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 1,614,000 Jul-12/2.1714 47,242 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 1,614,000 Jul-12/2.1714 47,242 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 1,614,000 Jul-12/2.1714 47,242 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 1,614,000 Jul-12/2.1714 47,242 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.6075% versus the three month USD-LIBOR-BBA maturing July 2022. 12,766,000 Jul-12/2.6075 756,386 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.6075% versus the three month USD-LIBOR-BBA maturing July 2022. 12,766,000 Jul-12/2.6075 756,386 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.61875% versus the three month USD-LIBOR-BBA maturing July 2022. 12,766,000 Jul-12/2.61875 767,237 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.372% versus the three month USD-LIBOR-BBA maturing July 2022. 6,727,000 Jul-12/2.372 281,659 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June 2022. 1,581,000 Jun-12/2.183 46,213 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June 2022. 1,581,000 Jun-12/2.183 46,213 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June 2022. 1,581,000 Jun-12/2.183 46,213 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June 2022. 1,581,000 Jun-12/2.183 46,213 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June 2022. 1,581,000 Jun-12/2.183 46,213 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.346% versus the three month USD-LIBOR-BBA maturing June 2022. 6,727,000 Jun-12/2.346 267,936 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.324% versus the three month USD-LIBOR-BBA maturing May 2022. 6,727,000 May-12/2.324 254,482 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.60% versus the three month USD-LIBOR-BBA maturing April 2022. 2,493,000 Apr-12/2.60 149,381 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.111% versus the three month USD-LIBOR-BBA maturing April 2022. 2,388,000 Apr-12/2.111 53,873 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 2.111% versus the three month USD-LIBOR-BBA maturing April 2022. 2,388,000 Apr-12/2.111 53,873 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.111% versus the three month USD-LIBOR-BBA maturing April 2022. 2,388,000 Apr-12/2.111 53,873 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.111% versus the three month USD-LIBOR-BBA maturing April 2022. 2,388,000 Apr-12/2.111 53,873 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 2.111% versus the three month USD-LIBOR-BBA maturing April 2022. 2,388,000 Apr-12/2.111 53,873 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.498% versus the three month USD-LIBOR-BBA maturing April 2022. 12,286,000 Apr-12/2.498 631,500 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.498% versus the three month USD-LIBOR-BBA maturing April 2022. 12,286,000 Apr-12/2.498 631,500 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.8675% versus the three month USD-LIBOR-BBA maturing April 2022. 2,391,100 Apr-12/4.8675 2 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 12,286,000 Apr-12/2.4275 558,767 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 12,286,000 Apr-12/2.4275 558,767 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 12,286,000 Apr-12/2.4275 558,767 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 12,286,000 Apr-12/2.4275 558,767 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 12,286,000 Apr-12/2.4275 558,767 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 12,286,000 Apr-12/2.4275 558,767 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.8675% versus the three month USD-LIBOR-BBA maturing April 2022. 2,391,100 Apr-12/4.8675 643,660 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.119% versus the three month USD-LIBOR-BBA maturing March 2022. 2,321,000 Mar-12/2.119 48,880 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 2.119% versus the three month USD-LIBOR-BBA maturing March 2022. 2,321,000 Mar-12/2.119 48,880 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.119% versus the three month USD-LIBOR-BBA maturing March 2022. 2,321,000 Mar-12/2.119 48,880 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 2.119% versus the three month USD-LIBOR-BBA maturing March 2022. 2,321,000 Mar-12/2.119 48,880 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 2.119% versus the three month USD-LIBOR-BBA maturing March 2022. 2,321,000 Mar-12/2.119 48,880 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.11% versus the three month USD-LIBOR-BBA maturing May 2021. 11,141,576 May-16/5.11 117,343 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 4.86% versus the three month USD-LIBOR-BBA maturing May 2021. 10,969,952 May-16/4.86 131,639 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing May 2021. 10,915,355 May-16/4.60 145,196 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.11% versus the three month USD-LIBOR-BBA maturing May 2021. 11,141,576 May-16/4.11 873,956 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing May 2021. 10,969,952 May-16/4.36 962,394 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing May 2021. 10,915,355 May-16/4.60 1,069,705 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. 21,482,482 May-16/4.765 261,786 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. 21,482,482 May-16/4.765 2,255,661 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 4.7575% versus the three month USD-LIBOR-BBA maturing May 2021. 9,302,123 May-16/4.7575 118,137 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing May 2021. 14,205,307 May-16/4.745 178,987 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 2021. 35,513,269 May-16/4.77 447,467 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 4.7575% versus the three month USD-LIBOR-BBA maturing May 2021. 9,302,123 May-16/4.7575 963,923 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing May 2021. 14,205,307 May-16/4.745 1,464,723 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 2021. 35,513,269 May-16/4.77 3,696,898 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 1/31/12 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. $9,521,000 $— 1/12/22 3 month USD-LIBOR-BBA 2.13057% $204,726 95,179,000 — 1/13/14 0.6075% 3 month USD-LIBOR-BBA (166,514) 9,582,000 — 1/13/17 1.158% 3 month USD-LIBOR-BBA (84,080) 2,054,600 — 1/13/42 3 month USD-LIBOR-BBA 2.70% 32,721 11,890,100 — 1/13/22 3 month USD-LIBOR-BBA 2.05% 165,638 46,103,200 — 1/13/17 1.1642% 3 month USD-LIBOR-BBA (418,517) 5,572,000 — 1/24/22 3 month USD-LIBOR-BBA 2.16% 130,526 6,056,000 — 1/25/22 3 month USD-LIBOR-BBA 2.1825% 154,155 1,037,000 (E) — 2/13/22 3 month USD-LIBOR-BBA 2.24% 30,633 11,974,320 710,676 1/19/22 4.72% 3 month USD-LIBOR-BBA (2,430,072) 28,317,000 — 1/9/22 3 month USD-LIBOR-BBA 2.11% 559,750 2,935,000 — 1/9/17 3 month USD-LIBOR-BBA 1.253% 39,926 626,000 — 1/9/42 2.723% 3 month USD-LIBOR-BBA (13,191) CAD 6,330,000 — 1/23/17 1.6325% 3 month CAD-BA-CDOR (52,752) Barclays Bank PLC $91,373,000 — 1/5/17 1.2685% 3 month USD-LIBOR-BBA (1,327,582) 57,206,000 — 1/11/14 0.6575% 3 month USD-LIBOR-BBA (157,125) 216,306,000 — 1/12/14 0.655% 3 month USD-LIBOR-BBA (582,674) 3,263,000 — 1/12/17 3 month USD-LIBOR-BBA 1.226% 39,630 3,611,000 — 1/13/22 2.074% 3 month USD-LIBOR-BBA (58,364) 187,000 — 1/13/22 2.05125% 3 month USD-LIBOR-BBA (2,626) 628,000 — 1/13/14 3 month USD-LIBOR-BBA 0.608% 1,105 23,039,000 — 1/13/14 0.61% 3 month USD-LIBOR-BBA (41,487) 15,032,000 — 1/13/17 1.16% 3 month USD-LIBOR-BBA (133,420) 5,945,000 — 1/13/22 3 month USD-LIBOR-BBA 2.05% 82,818 132,000 — 1/17/22 3 month USD-LIBOR-BBA 2.06% 1,921 95,000 — 1/17/14 0.58% 3 month USD-LIBOR-BBA (115) 1,370,000 — 1/17/22 3 month USD-LIBOR-BBA 1.9975% 11,961 1,443,000 — 1/17/14 0.58375% 3 month USD-LIBOR-BBA (1,848) 43,242,000 — 1/19/22 1.9955% 3 month USD-LIBOR-BBA (365,486) 12,555,000 (21,971) 1/3/14 0.6075% 3 month USD-LIBOR-BBA (44,250) 12,936,000 — 1/19/42 2.6192% 3 month USD-LIBOR-BBA 21,732 4,415,000 — 1/19/22 1.992% 3 month USD-LIBOR-BBA (35,854) 6,514,000 — 1/20/22 3 month USD-LIBOR-BBA 1.993% 53,102 3,266,000 — 1/20/42 2.631% 3 month USD-LIBOR-BBA (1,861) 224,000 — 1/24/14 3 month USD-LIBOR-BBA 0.5875% 302 68,000 — 1/24/22 2.1375% 3 month USD-LIBOR-BBA (1,451) 4,888,000 — 1/24/14 3 month USD-LIBOR-BBA 0.591% 6,942 1,976,000 (E) — 4/11/22 2.265% 3 month USD-LIBOR-BBA (55,111) 12,552,000 — 1/27/22 2.082125% 3 month USD-LIBOR-BBA (200,381) 6,323,000 — 1/30/22 2.062% 3 month USD-LIBOR-BBA (87,741) 151,000 — 1/30/22 3 month USD-LIBOR-BBA 2.061% 2,082 3,427,000 — 1/31/22 2.01% 3 month USD-LIBOR-BBA (31,030) 41,631,000 — 2/1/14 3 month USD-LIBOR-BBA 0.5325% 11,657 34,234,000 — 2/1/17 1.031% 3 month USD-LIBOR-BBA (59,910) 6,298,000 — 2/1/22 1.976% 3 month USD-LIBOR-BBA (36,151) 3,125,000 — 2/1/42 3 month USD-LIBOR-BBA 2.7075% 51,156 22,813,000 — 2/2/17 1.035% 3 month USD-LIBOR-BBA (44,276) 6,496,000 — 2/2/22 1.965% 3 month USD-LIBOR-BBA (30,891) 5,113,000 — 2/2/22 1.917% 3 month USD-LIBOR-BBA (1,066) 18,558,000 — 2/2/14 0.515% 3 month USD-LIBOR-BBA 1,096 9,767,000 — 2/2/22 1.92833% 3 month USD-LIBOR-BBA (12,518) 437,000 — 2/2/22 3 month USD-LIBOR-BBA 1.9125% (95) 2,826,000 (E) — 4/12/22 3 month USD-LIBOR-BBA 2.4275% 121,207 AUD 13,980,000 — 1/27/17 4.43% 6 month AUD-BBR-BBSW (163,090) AUD 6,080,000 — 1/27/22 6 month AUD-BBR-BBSW 4.81% 134,007 AUD 1,510,000 — 2/1/22 4.609% 6 month AUD-BBR-BBSW (7,298) GBP 3,350,000 — 1/23/22 2.4275% 6 month GBP-LIBOR-BBA (85,100) GBP 2,450,000 — 8/8/21 2.9785% 6 month GBP-LIBOR-BBA (304,090) GBP 1,086,000 — 8/15/31 3.6% 6 month GBP-LIBOR-BBA (238,602) GBP 3,700,000 (E) — 2/3/31 6 month GBP-LIBOR-BBA 4.86% 532,438 Citibank, N.A. $21,229,000 — 1/12/14 0.6565% 3 month USD-LIBOR-BBA (57,839) 290,000 — 1/12/17 3 month USD-LIBOR-BBA 1.2264% 3,528 39,723,000 — 1/19/22 3 month USD-LIBOR-BBA 2.021% 430,224 2,819,000 — 1/19/42 3 month USD-LIBOR-BBA 2.6455% 11,103 1,121,000 (E) — 10/7/21 3 month USD-LIBOR-BBA 3.0625% 10,190 2,826,000 (E) — 4/12/22 3 month USD-LIBOR-BBA 2.4275% 121,207 10,510,000 228,747 1/17/22 2.4475% 3 month USD-LIBOR-BBA (303,748) 2,436,000 — 1/10/17 3 month USD-LIBOR-BBA 1.216% 28,584 Credit Suisse International 36,371,000 — 1/5/14 0.73% 3 month USD-LIBOR-BBA (152,771) 13,821,000 — 1/5/17 3 month USD-LIBOR-BBA 1.26875% 201,088 7,073,000 — 1/6/17 3 month USD-LIBOR-BBA 1.2753% 104,857 42,308,000 — 1/12/14 0.6525% 3 month USD-LIBOR-BBA (111,796) 80,617,000 — 1/13/14 0.617% 3 month USD-LIBOR-BBA (156,738) 1,108,000 — 1/13/17 3 month USD-LIBOR-BBA 1.1795% 10,887 2,917,600 — 1/13/42 3 month USD-LIBOR-BBA 2.70% 46,465 22,295,800 — 1/13/14 0.6125% 3 month USD-LIBOR-BBA (41,292) 37,308,700 — 1/13/17 1.164104% 3 month USD-LIBOR-BBA (338,680) 28,409,000 — 1/17/42 3 month USD-LIBOR-BBA 2.688% 372,416 12,008,000 — 1/17/22 3 month USD-LIBOR-BBA 2.0505% 164,163 34,985,000 — 1/20/14 3 month USD-LIBOR-BBA 0.583% 44,818 692,000 — 1/20/42 3 month USD-LIBOR-BBA 2.673% 6,747 2,978,000 — 1/23/17 1.165% 3 month USD-LIBOR-BBA (25,904) 1,145,000 — 1/23/42 3 month USD-LIBOR-BBA 2.765% 33,427 3,811,000 — 1/23/22 2.09875% 3 month USD-LIBOR-BBA (67,707) 18,587,000 — 1/27/14 0.550278% 3 month USD-LIBOR-BBA (11,409) 5,477,000 — 1/27/14 3 month USD-LIBOR-BBA 0.56% 4,409 18,434,000 — 1/30/14 0.533% 3 month USD-LIBOR-BBA (5,034) 2,826,000 (E) — 4/12/22 3 month USD-LIBOR-BBA 2.4275% 121,207 28,729,000 — 1/30/17 1.075% 3 month USD-LIBOR-BBA (115,466) 980,000 — 1/30/22 3 month USD-LIBOR-BBA 2.0725% 14,560 556,000 — 1/30/42 3 month USD-LIBOR-BBA 2.81% 21,377 31,033,000 — 1/30/17 1.056% 3 month USD-LIBOR-BBA (95,849) 10,963,000 — 1/31/17 1.04% 3 month USD-LIBOR-BBA (24,828) 25,542,000 — 2/1/17 1.04% 3 month USD-LIBOR-BBA (55,937) 5,113,000 — 2/2/22 1.917% 3 month USD-LIBOR-BBA (1,066) 1,471,000 (E) — 8/17/22 3 month USD-LIBOR-BBA 2.4475% 51,941 CHF 1,520,000 — 1/23/22 6 month CHF-LIBOR-BBA 1.1225% 9,543 CHF 1,520,000 — 1/25/22 6 month CHF-LIBOR-BBA 1.1775% 18,512 GBP 2,451,000 — 8/15/21 6 month GBP-LIBOR-BBA 2.91% 277,966 SEK 12,160,000 — 1/23/22 2.30% 3 month SEK-STIBOR-SIDE 4,272 SEK 12,160,000 — 1/25/22 2.4275% 3 month SEK-STIBOR-SIDE (16,050) Deutsche Bank AG $50,822,000 — 1/6/14 0.7245% 3 month USD-LIBOR-BBA (207,986) 19,278,000 — 1/6/17 3 month USD-LIBOR-BBA 1.257% 268,393 14,041,000 — 1/6/17 3 month USD-LIBOR-BBA 1.255% 194,199 5,543,000 — 1/6/14 3 month USD-LIBOR-BBA 0.7225% 22,455 212,118,000 — 1/13/14 3 month USD-LIBOR-BBA 0.618% 416,756 5,064,000 — 1/13/17 3 month USD-LIBOR-BBA 1.178% 49,398 24,773,100 — 1/13/14 0.6125% 3 month USD-LIBOR-BBA (45,879) 36,611,400 — 1/13/17 1.16% 3 month USD-LIBOR-BBA (324,953) 14,862,600 — 1/13/22 3 month USD-LIBOR-BBA 2.05375% 212,277 17,545,000 — 1/19/14 0.5625% 3 month USD-LIBOR-BBA (15,342) 4,702,000 — 1/19/17 1.102% 3 month USD-LIBOR-BBA (27,198) 9,456,000 — 1/20/17 1.10% 3 month USD-LIBOR-BBA (53,417) 48,641,000 — 1/20/22 2.02% 3 month USD-LIBOR-BBA (519,007) 32,880,000 — 1/20/42 3 month USD-LIBOR-BBA 2.656% 201,373 17,392,000 — 1/20/17 3 month USD-LIBOR-BBA 1.1225% 117,499 6,892,000 — 1/23/22 2.0475% 3 month USD-LIBOR-BBA (89,559) 87,546,000 — 1/23/17 3 month USD-LIBOR-BBA 1.15641% 724,590 20,946,000 — 1/24/17 3 month USD-LIBOR-BBA 1.19233% 209,191 22,056,000 — 1/30/14 0.53125% 3 month USD-LIBOR-BBA (5,603) 5,113,000 — 2/2/22 1.917% 3 month USD-LIBOR-BBA (1,066) 567,000 (E) — 10/7/21 3 month USD-LIBOR-BBA 3.0475% 4,774 2,826,000 (E) — 4/12/22 3 month USD-LIBOR-BBA 2.4275% 121,207 2,295,000 (E) — 4/13/22 3 month USD-LIBOR-BBA 2.498% 113,281 26,559,841 (50,132) 1/5/14 0.545% 3 month USD-LIBOR-BBA (64,122) 23,829,000 — 1/3/14 0.773% 3 month USD-LIBOR-BBA (120,651) 50,342,000 — 1/5/17 3 month USD-LIBOR-BBA 1.2699% 735,007 EUR 9,060,000 — 12/23/20 3.325% 6 month EUR-EURIBOR-REUTERS (1,181,868) Goldman Sachs International $16,833,000 — 1/5/17 1.285% 3 month USD-LIBOR-BBA (258,238) 19,035,000 — 1/6/17 1.2568% 3 month USD-LIBOR-BBA (264,817) 96,785,000 — 1/12/14 3 month USD-LIBOR-BBA 0.6565% 263,695 6,487,000 — 1/12/17 1.2185% 3 month USD-LIBOR-BBA (76,359) 64,738,200 — 1/13/17 1.164785% 3 month USD-LIBOR-BBA (589,644) 11,916,000 (20,704) 1/4/14 0.61% 3 month USD-LIBOR-BBA (42,458) 2,826,000 (E) — 4/12/22 3 month USD-LIBOR-BBA 2.4275% 121,207 37,376,000 — 1/27/17 1.0825% 3 month USD-LIBOR-BBA (167,556) 8,656,000 — 1/27/17 3 month USD-LIBOR-BBA 1.11% 50,517 25,950,000 — 1/30/42 2.8019% 3 month USD-LIBOR-BBA (952,809) 28,425,000 — 1/30/22 3 month USD-LIBOR-BBA 2.052% 367,998 204,333,000 (F) — 2/1/17 3 month USD-LIBOR-BBA 1.041% 468,740 2,131,000 — 2/2/42 2.69% 3 month USD-LIBOR-BBA (27,730) 5,860,000 — 2/2/17 3 month USD-LIBOR-BBA 0.98875% (2,045) 657,000 — 2/2/42 2.64% 3 month USD-LIBOR-BBA (1,316) 2,295,000 (E) — 4/13/22 3 month USD-LIBOR-BBA 2.498% 113,281 3,188,000 (36,024) 1/27/22 3 month USD-LIBOR-BBA 2.27% 70,662 2,383,000 50,372 1/27/22 2.52% 3 month USD-LIBOR-BBA (84,846) 56,192,000 (E) — 2/7/17 1.35% 3 month USD-LIBOR-BBA (964,255) EUR 9,100,000 — 9/29/21 6 month EUR-EURIBOR-REUTERS 2.54% 386,660 GBP 2,102,000 (E) — 9/22/31 6 month GBP-LIBOR-BBA 4.06% 115,402 GBP 1,086,000 — 9/23/31 6 month GBP-LIBOR-BBA 3.1175% 100,985 GBP 1,986,000 (E) — 9/23/31 3.99% 6 month GBP-LIBOR-BBA (93,980) GBP 1,908,000 (E) — 8/9/31 4.605% 6 month GBP-LIBOR-BBA (217,980) GBP 1,908,000 (E) — 8/10/31 4.5175% 6 month GBP-LIBOR-BBA (199,760) JPMorgan Chase Bank, N.A. $12,320,000 — 1/11/17 1.2125% 3 month USD-LIBOR-BBA (141,988) 68,068,000 — 1/11/17 3 month USD-LIBOR-BBA 1.187% 699,114 74,714,000 — 1/13/14 3 month USD-LIBOR-BBA 0.613% 139,135 24,000 — 1/13/17 3 month USD-LIBOR-BBA 1.1673% 222 49,546,200 — 1/13/14 0.6125% 3 month USD-LIBOR-BBA (91,759) 57,532,200 — 1/13/17 1.168249% 3 month USD-LIBOR-BBA (533,891) 52,778,000 — 1/17/14 0.587% 3 month USD-LIBOR-BBA (70,830) 8,574,000 — 1/17/17 1.115% 3 month USD-LIBOR-BBA (55,623) 77,000 — 1/19/22 1.99% 3 month USD-LIBOR-BBA (611) 53,000 — 1/19/14 0.56% 3 month USD-LIBOR-BBA (43) 835,000 — 1/20/17 1.117% 3 month USD-LIBOR-BBA (5,414) 84,426,000 — 1/20/22 3 month USD-LIBOR-BBA 2.0075% 802,582 5,386,000 — 1/20/42 2.6455% 3 month USD-LIBOR-BBA (20,905) 15,336,000 — 1/20/22 3 month USD-LIBOR-BBA 2.029% 176,409 2,199,000 — 1/23/42 3 month USD-LIBOR-BBA 2.688% 28,075 42,877,000 — 1/23/14 3 month USD-LIBOR-BBA 0.59% 60,491 25,987,000 — 1/23/22 3 month USD-LIBOR-BBA 2.097184% 458,040 14,728,000 — 1/25/17 3 month USD-LIBOR-BBA 1.2255% 170,482 6,565,000 — 1/27/22 3 month USD-LIBOR-BBA 2.10% 115,781 2,826,000 (E) — 4/12/22 3 month USD-LIBOR-BBA 2.4275% 121,207 10,510,000 225,501 1/17/22 2.453% 3 month USD-LIBOR-BBA (312,376) 1,940,000 — 2/1/14 3 month USD-LIBOR-BBA 0.54125% 892 1,640,000 — 2/1/22 1.95125% 3 month USD-LIBOR-BBA (5,625) 7,817,000 — 2/1/22 1.956% 3 month USD-LIBOR-BBA (30,330) 949,000 — 2/2/14 0.5175% 3 month USD-LIBOR-BBA 9 1,698,000 — 2/2/22 1.92875% 3 month USD-LIBOR-BBA (2,244) 400,000 — 2/2/42 2.6675% 3 month USD-LIBOR-BBA (3,223) 5,113,000 — 2/2/22 1.917% 3 month USD-LIBOR-BBA (1,066) 7,471,000 (143,070) 1/19/22 3 month USD-LIBOR-BBA 2.2775% 116,369 19,957,200 1,151,531 1/17/22 4.80% 3 month USD-LIBOR-BBA (4,235,325) CAD 1,460,000 — 9/21/21 2.3911% 3 month CAD-BA-CDOR (33,941) CAD 3,210,000 — 1/24/22 2.3825% 3 month CAD-BA-CDOR (50,328) EUR 6,000,000 — 12/16/16 1 month EUR-EONIA-OIS-COMPOUND 1.205% 116,963 EUR 14,690,000 — 12/16/13 0.52% 1 month EUR-EONIA-OIS-COMPOUND (59,781) JPY 24,900,000 (E) — 7/28/29 6 month JPY-LIBOR-BBA 2.67% 10,150 JPY 33,500,000 (E) — 7/28/39 2.40% 6 month JPY-LIBOR-BBA (3,538) UBS AG CHF 25,006,000 — 5/23/13 0.7625% 6 month CHF-LIBOR-BBA (396,174) Total (E) See Interest rate swap contracts note regarding extended effective dates. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (”ASC 820”) based on the securities' valuation inputs. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 1/31/12 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America, N.A. baskets 208,670 $— 7/30/12 3 month USD-LIBOR-BBA A basket (GDX) of common stocks $(838,878) Barclays Bank PLC $690,725 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (459) 162,008 228 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (2,784) 2,188,529 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (6,418) 79,384 347 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (1,178) 4,952,804 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (14,524) 3,192,498 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (2,121) 2,459,600 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 667 12,702,433 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (37,249) 807,220 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 219 11,080,846 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (32,494) 8,097,226 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 2,196 3,248,388 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 14,418 379,942 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (6,271) 2,180,000 — 4/7/16 (2.63%) USA Non Revised Consumer Price Index- Urban (CPI-U) (41,348) 12,072,052 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (224,431) 6,830,880 — 1/12/41 3.50% (1 month USD-LIBOR) Synthetic MBX Index 3.50% 30 year Fannie Mae pools 54,152 1,113,098 — 1/12/41 3.50% (1 month USD-LIBOR) Synthetic MBX Index 3.50% 30 year Fannie Mae pools 8,824 3,085,196 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (60,413) 779,260 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (14,487) 4,036,101 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,095 12,539,421 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (36,771) 7,706,734 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 34,207 4,676,937 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (13,715) 9,891,168 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 15,577 932,358 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 1,905 8,639,769 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 13,607 5,656,521 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (105,160) 1,845,388 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 2,906 19,453,200 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 5,276 4,750,491 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,288 605,194 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (402) 1,963,318 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (1,305) 1,423,568 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (946) 509,314 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic TRS Index 6.50% 30 year Fannie Mae pools 3,520 8,298,428 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic TRS Index 6.50% 30 year Fannie Mae pools 57,352 7,185,111 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Ginnie Mae II pools (145,193) Citibank, N.A. 1,964,774 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 533 6,696,017 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (127,944) 960,592 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 261 baskets 666 — 4/11/12 (3 month USD-LIBOR-BBA plus 0.10%) A basket (CGPUTQL1) of common stocks 864,186 baskets 327,011 — 10/29/12 (3 month USD-LIBOR-BBA minus 1.6%) A basket (CGPUTSB9) of common stocks (1,966,539) units 14,852 — 4/11/12 3 month USD-LIBOR-BBA minus 0.05% Russell 2000 Total Return Index (939,929) units 620 — 4/11/12 3 month USD-LIBOR-BBA minus 0.05% Russell 2000 Total Return Index (39,101) units 217 — 4/11/12 3 month USD-LIBOR-BBA minus 0.05% Russell 1000 Total Return Index (13,733) Credit Suisse International $1,614,440 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 438 4,496,193 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (85,911) 3,036,988 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (58,029) 2,199,538 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (42,028) shares 79,600 — 3/13/12 (1 month USD-LIBOR minus 1.00%) iShares iBoxx H/Y Corp Bond ETF 121,516 shares 79,600 — 3/13/12 (1 month USD-LIBOR minus 1.00%) SPDR Barclays Capital High ETF 70,167 Deutsche Bank AG $7,126,558 — 1/12/39 (6.00%) 1 month USD-LIBOR Synthetic TRS Index 6.00% 30 year Fannie Mae pools 68,918 2,724,331 — 1/12/34 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 42,256 Goldman Sachs International 1,240,000 — 3/1/16 2.47% USA Non Revised Consumer Price Index- Urban (CPI-U) 11,153 930,000 — 3/3/16 2.45% USA Non Revised Consumer Price Index- Urban (CPI-U) 7,441 241,359 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (4,726) 2,405,227 15,784 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (30,505) 2,132,676 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 578 241,359 (2,187) 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 3,003 801,131 2,754 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (13,526) 657,754 7,605 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (5,842) 2,214,654 46,369 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 0 2,206,940 (53,794) 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools (4,828) 2,724,331 — 1/12/34 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (42,256) EUR 5,855,000 — 10/18/13 (1.7775%) Eurostat Eurozone HICP excluding tobacco (82,024) UBS, AG baskets 390,904 — 5/24/12 (3 month USD-LIBOR-BBA) A basket (UBSEMBSK) of common stocks 419,166 contracts 91,959 — 5/24/12 3 month USD-LIBOR-BBA minus 0.35% MSCI Daily Total Return Net USD Index (5,080,327) shares 135,484 — 2/28/12 (3 month USD-LIBOR-BBA minus 0.25%) iShares MSCI Emerging Markets Index 625,864 Total CREDIT DEFAULT CONTRACTS OUTSTANDING at 1/31/12 (Unaudited) Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Credit Suisse International Bonos Y Oblig Del Estado, 5 1/2%, 7/30/17 — $(3,383) $380,000 12/20/19 (100 bp) $57,388 Deutsche Bank AG DJ CDX NA IG Series 17 Index BBB+/P 1,226,844 62,200,000 12/20/16 100 bp 1,265,062 JPMorgan Chase Bank, N.A. Belgium Government International Bond, 4 1/4s, 9/28/14 — (309,385) 3,044,000 12/20/16 (100 bp) (121,736) Belgium Government International Bond, 4 1/4s, 9/28/14 — (226,510) 3,042,000 3/20/17 (100 bp) (25,521) Bonos Y Oblig Del Estado, 5 1/2%, 7/30/17 — (2,178,333) 18,394,000 3/20/17 (100 bp) 22,841 Bundesrepublic of Deutschland, 6%, 6/20/16 — (282,081) 7,610,000 12/20/16 (25 bp) (62,408) France, Gov't of, 4.25%, 04/25/2019 — (829,552) 9,133,000 12/20/16 (25 bp) (195,800) France, Gov't of, 4.25%, 04/25/2019 — (217,581) 3,042,000 3/20/17 (25 bp) 8,973 Republic of Austria, 4.65%, 1/5/18 — (367,544) 7,611,000 12/20/16 (100 bp) (128,653) Republic of Italy, 6 7/8%, 9/27/23 — (962,177) 3,633,000 12/20/21 (100 bp) (224,548) Republic of Italy, 6 7/8%, 9/27/23 A2 805,483 9,174,000 12/20/13 100 bp 317,458 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at January 31, 2012. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” Key to holding's currency abbreviations CAD Canadian Dollar CHF Swiss Franc EUR Euro JPY Japanese Yen USD / $ United States Dollar Key to holding's abbreviations ASC 820 Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures EMTN Euro Medium Term Notes ETF Exchange Traded Fund FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only MTN Medium Term Notes OAO Open Joint Stock Company OJSC Open Joint Stock Company PO Principal Only Putnam Management Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC SPDR S&P Depository Receipts TBA To Be Announced Commitments VRDN Variable Rate Demand Notes, which are floating-rate securities with long-term maturities, that carry coupons that reset every one or seven days. The rate shown is the current interest rate at the close of the reporting period. Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from November 1, 2011 through January 31, 2012 (the reporting period). (a) Percentages indicated are based on net assets of $823,490,525. (b) The aggregate identified cost on a tax basis is $1,009,522,436, resulting in gross unrealized appreciation and depreciation of $49,298,182 and $28,013,763, respectively, or net unrealized appreciation of $21,284,419. (NON) Non-income-producing security. (RES) Security is restricted with regard to public resale. The total market value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $393,392, or less than 0.1% of net assets. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $8,099 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $119,965,699 and $105,358,289, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $612,558,681 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies, which are classified as Level 1 securities, are based on their net asset value (NAV). The NAV of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Futures contracts: The fund uses futures contracts to hedge interest rate risk, to gain exposure to interest rates, to hedge prepayment risk, to equitize cash and to manage exposure to market risk. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. Outstanding number of contracts on futures contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Options contracts: The fund uses options contracts to hedge duration, convexity and prepayment risk, to gain exposure to interest rates, to hedge against changes in values of securities it owns, owned or expects to own, to hedge prepayment risk, to generate additional income for the portfolio, to enhance the return on a security owned and to enhance the return on securities owned. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Outstanding contracts on purchased options contracts and written options contracts at the close of the reporting period are indicative of the volume of activity for each during the reporting period. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding forward currency contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Total return swap contracts: The fund enters into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to hedge sector exposure, to manage exposure to specific sectors or industries, to gain exposure to specific markets/countries and to gain exposure to specific sectors/industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Outstanding notional amount on total return swap contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Interest rate swap contracts: The fund enters into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk, to gain exposure on interest rates and to hedge prepayment risk. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Outstanding notional amount on interest rate swap contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Credit default contracts: The fund enters into credit default contracts to hedge credit risk, to hedge market risk and to gain exposure on individual names and/or baskets of securities. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the fund’s books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. The fund had an average notional amount of approximately $111,100,000 on credit default swap contracts for the reporting period. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $1,898,744 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $53,803,999 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $54,672,911. TBA purchase commitments: The fund may enter into “TBA” (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $6,058,102 $— $— Capital goods 9,696,964 — — Communication services 7,224,565 — — Conglomerates 1,083,444 — — Consumer cyclicals 27,755,595 — — Consumer staples 24,306,994 — — Energy 22,826,122 393,392 — Financials 27,007,781 — — Health care 20,733,499 — — Technology 62,897,331 — — Transportation 5,915,162 — — Utilities and power 7,122,774 — — Total common stocks — Asset-backed securities $— $10,758,393 $— Commodity linked notes — 13,376,090 — Corporate bonds and notes — 127,830,050 — Foreign government bonds and notes — 12,404,409 — Mortgage-backed securities — 125,886,214 443,559 Purchased options outstanding — 26,861,914 — Senior loans — 54,133,164 — U.S. Government and Agency Mortgage Obligations — 147,219,189 — Short-term investments 60,951,680 227,920,468 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $312,461 $— Futures contracts (748,962) — — Written options — (66,424,188) — Interest rate swap contracts — (10,638,928) — Total return swap contracts — (7,688,212) — Credit default contracts — 4,257,275 — Totals by level $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Credit contracts $4,866,816 $488,025 Foreign exchange contracts 1,879,164 1,566,703 Equity contracts 6,654,597 12,867,787 Interest rate contracts 38,477,086 91,023,788 Total At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: March 30, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: March 30, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: March 30, 2012 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2012 Date of reporting period:	January 31, 2012 Item 1. Schedule of Investments: Putnam Absolute Return 700 Fund The fund's portfolio 1/31/12 (Unaudited) COMMON STOCKS (31.9%) (a) Shares Value Basic materials (0.8%) International Flavors & Fragrances, Inc. 10,177 $567,978 Newmont Mining Corp. 23,598 1,450,805 PPG Industries, Inc. 11,812 1,058,119 Sealed Air Corp. 22,627 450,956 Sherwin-Williams Co. (The) 9,682 944,285 Sigma-Aldrich Corp. 11,281 767,559 Valspar Corp. 14,252 616,256 Capital goods (1.4%) Ball Corp. 18,848 739,972 Covanta Holding Corp. 33,361 476,729 Huntington Ingalls Industries, Inc. (NON) 3,925 147,894 KBR, Inc. 25,233 810,989 Lockheed Martin Corp. 25,123 2,068,126 Northrop Grumman Corp. 23,752 1,378,804 Raytheon Co. 31,516 1,512,453 Rockwell Collins, Inc. 18,378 1,063,902 Roper Industries, Inc. 12,338 1,152,246 Communication services (1.0%) American Tower REIT, Inc. Class A (R) 31,598 2,006,789 IAC/InterActiveCorp. 26,527 1,142,518 Verizon Communications, Inc. 101,266 3,813,678 Conglomerates (0.2%) AMETEK, Inc. 22,229 1,044,763 Consumer cyclicals (3.9%) Advance Auto Parts, Inc. 8,810 675,198 Amazon.com, Inc. (NON) 12,687 2,466,860 AutoZone, Inc. (NON) 3,275 1,139,307 Big Lots, Inc. (NON) 13,209 521,623 Cintas Corp. 24,678 914,320 Discovery Communications, Inc. Class A (NON) 14,222 609,839 Dollar Tree, Inc. (NON) 11,871 1,006,780 Ecolab, Inc. 18,090 1,093,360 Equifax, Inc. 20,851 812,563 Expedia, Inc. 12,628 408,768 Gartner, Inc. (NON) 16,915 641,248 Kimberly-Clark Corp. 43,673 3,125,240 McGraw-Hill Cos., Inc. (The) 23,375 1,075,250 Moody's Corp. 24,223 901,822 MSC Industrial Direct Co., Inc. 9,205 699,764 Omnicom Group, Inc. 20,345 927,935 PETsMART, Inc. 13,795 734,170 Priceline.com, Inc. (NON) 2,889 1,529,668 Scotts Miracle-Gro Co. (The) Class A 9,688 458,824 Target Corp. 27,754 1,410,181 Tupperware Brands Corp. 9,165 575,929 Verisk Analytics, Inc. Class A (NON) 23,074 924,575 Viacom, Inc. Class B 30,044 1,413,270 Wal-Mart Stores, Inc. 37,700 2,313,272 Washington Post Co. (The) Class B 1,045 395,752 Consumer staples (3.4%) Brinker International, Inc. 16,837 435,236 ConAgra Foods, Inc. 38,600 1,029,462 Corn Products International, Inc. 21,843 1,212,068 Darden Restaurants, Inc. 13,530 620,621 Dr. Pepper Snapple Group, Inc. 71,800 2,787,276 Herbalife, Ltd. 31,719 1,835,896 Hormel Foods Corp. 54,657 1,573,028 Kroger Co. (The) 40,300 957,528 Lorillard, Inc. 9,229 991,102 Panera Bread Co. Class A (NON) 4,202 622,947 Philip Morris International, Inc. 49,733 3,718,536 Safeway, Inc. 71,732 1,576,669 Starbucks Corp. 38,416 1,841,279 TripAdvisor, Inc. 12,628 415,587 W.W. Grainger, Inc. 7,949 1,516,192 Walgreen Co. 23,800 793,968 Yum! Brands, Inc. 24,478 1,550,192 Energy (3.2%) Chevron Corp. 56,569 5,831,133 Core Laboratories NV (Netherlands) 8,447 897,325 Deepocean Group (Shell) (acquired 6/9/11, cost $415,063) (Norway) (RES) 28,574 457,184 Dresser-Rand Group, Inc. (NON) 16,866 864,045 Exxon Mobil Corp. 99,192 8,306,338 FMC Technologies, Inc. (NON) 27,777 1,419,682 HollyFrontier Corp. 28,488 835,838 Murphy Oil Corp. 19,808 1,180,557 Oceaneering International, Inc. 20,522 997,164 Oil States International, Inc. (NON) 10,768 858,102 Sunoco, Inc. 20,639 791,712 Financials (3.8%) ACE, Ltd. 27,680 1,926,528 Allied World Assurance Co. Holdings AG 9,982 614,192 Annaly Capital Management, Inc. (R) 69,717 1,174,034 Arch Capital Group, Ltd. (NON) 25,912 934,128 Aspen Insurance Holdings, Ltd. 19,364 514,308 Axis Capital Holdings, Ltd. 21,490 661,462 Bank of Hawaii Corp. 12,096 553,029 Berkshire Hathaway, Inc. Class B (NON) 32,705 2,563,091 BlackRock, Inc. 2,300 418,600 Chubb Corp. (The) 15,429 1,040,069 Digital Realty Trust, Inc. (R) 15,505 1,098,684 Endurance Specialty Holdings, Ltd. (Bermuda) 12,723 475,840 Everest Re Group, Ltd. 9,439 806,091 Federal Realty Investment Trust (R) 10,689 1,009,683 Goldman Sachs Group, Inc. (The) 3,300 367,851 Jones Lang LaSalle, Inc. 8,525 671,429 JPMorgan Chase & Co. 42,000 1,566,600 M&T Bank Corp. 14,069 1,121,862 New York Community Bancorp, Inc. 58,122 737,568 PartnerRe, Ltd. 11,581 757,629 People's United Financial, Inc. 61,967 764,053 Rayonier, Inc. (R) 22,138 1,012,371 Realty Income Corp. (R) 22,076 803,566 RenaissanceRe Holdings, Ltd. 10,850 793,244 Transatlantic Holdings, Inc. 13,116 727,282 Travelers Cos., Inc. (The) 21,051 1,227,273 Validus Holdings, Ltd. 22,617 725,327 W.R. Berkley Corp. 26,861 920,526 Health care (2.9%) Abbott Laboratories 68,170 3,691,406 AmerisourceBergen Corp. 35,331 1,376,849 Biogen Idec, Inc. (NON) 15,808 1,864,079 C.R. Bard, Inc. 12,105 1,119,955 Cardinal Health, Inc. 36,701 1,579,244 Eli Lilly & Co. 68,800 2,734,112 Forest Laboratories, Inc. (NON) 35,471 1,127,268 Gen-Probe, Inc. (NON) 10,850 726,191 Laboratory Corp. of America Holdings (NON) 12,952 1,183,683 Lincare Holdings, Inc. 23,161 595,006 McKesson Corp. 23,178 1,894,106 Perrigo Co. 14,354 1,372,242 Warner Chilcott PLC Class A (Ireland) (NON) 42,830 722,542 Technology (9.5%) Accenture PLC Class A 50,523 2,896,989 Amdocs, Ltd. (United Kingdom) (NON) 41,943 1,234,802 Analog Devices, Inc. 44,008 1,722,033 Apple, Inc. (NON) 78,054 35,630,090 Avago Technologies, Ltd. (Singapore) 47,053 1,596,979 BMC Software, Inc. (NON) 29,906 1,083,793 CA, Inc. 46,913 1,209,417 Harris Corp. 25,973 1,064,893 Hewlett-Packard Co. 41,223 1,153,420 IBM Corp. 33,874 6,524,132 Intuit, Inc. 39,742 2,243,038 KLA-Tencor Corp. 11,586 592,392 L-3 Communications Holdings, Inc. 14,098 997,293 Lam Research Corp. (NON) 10,479 446,301 Micros Systems, Inc. (NON) 20,756 1,031,781 Microsoft Corp. 124,189 3,667,301 NetApp, Inc. (NON) 10,402 392,571 Novellus Systems, Inc. (NON) 25,683 1,210,953 QLogic Corp. (NON) 24,489 424,149 Solera Holdings, Inc. 18,333 875,767 Transportation (0.8%) Copa Holdings SA Class A (Panama) 8,511 579,940 J. B. Hunt Transport Services, Inc. 19,422 991,882 Landstar Systems, Inc. 12,553 642,086 Southwest Airlines Co. 85,060 814,875 United Parcel Service, Inc. Class B 35,327 2,672,488 Utilities and power (1.0%) AGL Resources, Inc. 13,910 577,404 Alliant Energy Corp. 16,377 694,221 DTE Energy Co. 18,406 979,383 Entergy Corp. 14,980 1,039,312 Pinnacle West Capital Corp. 15,366 726,197 Public Service Enterprise Group, Inc. 38,266 1,160,990 Spectra Energy Corp. 35,775 1,126,555 Westar Energy, Inc. 19,793 562,913 Total common stocks (cost $193,609,961) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (21.5%) (a) Principal amount Value U.S. Government Agency Mortgage Obligations (21.5%) Federal National Mortgage Association Pass-Through Certificates 4s, TBA, February 1, 2042 $8,000,000 $8,456,250 3 1/2s, TBA, February 1, 2042 135,000,000 140,262,894 Total U.S. government and agency mortgage obligations (cost $147,442,070) MORTGAGE-BACKED SECURITIES (17.5%) (a) Principal amount Value Adjustable Rate Mortgage Trust FRB Ser. 05-11, Class 5A1, 0.546s, 2036 $1,304,432 $691,349 American Home Mortgage Assets FRB Ser. 06-6, Class A1A, 0.466s, 2046 2,302,911 1,013,281 Banc of America Commercial Mortgage, Inc. Ser. 06-5, Class A2, 5.317s, 2047 371,003 376,072 Ser. 06-6, Class A2, 5.309s, 2045 720,158 720,460 Ser. 07-1, Class XW, IO, 0.456s, 2049 4,392,379 51,057 Banc of America Commercial Mortgage, Inc. 144A Ser. 04-4, Class XC, IO, 1.042s, 2042 4,220,394 77,921 Ser. 02-PB2, Class XC, IO, 0.806s, 2035 2,752,511 3,468 Banc of America Funding Corp. FRB Ser. 06-H, Class 6A1, 0.471s, 2036 1,355,670 633,776 Barclays Capital LLC Trust 144A Ser. 09-RR7, Class 1A7, IO, 1.87s, 2046 14,616,313 597,213 Ser. 09-RR7, Class 2A7, IO, 1.584s, 2047 33,671,699 1,400,743 Ser. 09-RR7, Class 2A1, IO, 0 3/4s, 2047 36,431,932 899,869 Ser. 09-RR7, Class 1A1, IO, 0 3/4s, 2046 37,810,697 933,924 Barclays Capital, LLC Trust FRB Ser. 07-AA2, Class 12A1, 0.486s, 2047 4,038,113 1,897,913 FRB Ser. 07-AA1, Class 2A1, 0.456s, 2037 1,962,529 1,030,328 Bear Stearns Asset Backed Securities Trust FRB Ser. 06-IM1, Class A3, 0.556s, 2036 1,094,439 229,832 FRB Ser. 06-IM1, Class A1, 0.506s, 2036 1,124,573 545,418 Bear Stearns Mortgage Funding Trust Ser. 06-AR2, Class 1X, IO, 0.7s, 2046 6,270,224 157,383 Ser. 07-AR5, Class 1X2, IO, 0 1/2s, 2047 3,773,566 76,981 Ser. 06-AR5, Class 1X, IO, 0 1/2s, 2046 8,369,653 148,980 Ser. 07-AR3, Class 1X, IO, 0 1/2s, 2037 4,303,451 68,855 Ser. 06-AR3, Class 1X, IO, 0.4s, 2036 4,479,327 60,919 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 07-AR1, Class A2, 0.436s, 2037 4,444,584 2,288,072 Commercial Mortgage Pass-Through Certificates FRB Ser. 04-LB3A, Class B, 5.526s, 2037 (F) 1,587,000 1,518,771 Ser. 05-LP5, Class B, 5.105s, 2043 (F) 422,000 396,981 Countrywide Alternative Loan Trust FRB Ser. 05-84, Class 4A1, 5.666s, 2036 4,383,594 2,520,567 FRB Ser. 06-OA6, Class 1A1A, 0.486s, 2046 2,157,279 1,114,628 FRB Ser. 07-OA4, Class A1, 0.446s, 2047 5,006,748 2,916,431 FRB Ser. 07-OA3, Class 1A1, 0.416s, 2047 2,857,305 1,685,810 FRB Ser. 06-HY11, Class A1, 0.396s, 2036 1,608,657 788,242 Countrywide Home Loans 144A Ser. 05-R3, Class AS, IO, 5.581s, 2035 182,719 31,498 FRB Ser. 05-R3, Class AF, 0.676s, 2035 179,583 144,564 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 5.987s, 2039 366,947 368,512 CS First Boston Mortgage Securities Corp. Ser. 02-CP5, Class E, 5.339s, 2035 (F) 525,000 527,958 Ser. 05-C5, Class AJ, 5.1s, 2038 (F) 662,000 662,617 Ser. 04-C1, Class B, 4.855s, 2037 5,750,000 5,893,750 CS First Boston Mortgage Securities Corp. 144A Ser. 03-C3, Class AX, IO, 1.922s, 2038 8,657,474 126,434 Ser. 04-C4, Class AX, IO, 1.19s, 2039 2,825,864 59,626 Deutsche Alt-A Securities, Inc. Mortgage Loan Trust FRB Ser. 06-AR3, Class A2, 0.396s, 2036 1,564,293 657,003 DLJ Commercial Mortgage Corp. Ser. 98-CF2, Class B4, 6.04s, 2031 733,189 703,861 Federal National Mortgage Association Ser. 397, Class 2, IO, 5s, 2039 177,572 23,223 Federal Home Loan Mortgage Corp. IFB Ser. 2990, Class LB, 16.205s, 2034 713,414 978,019 IFB Ser. 3859, Class SG, IO, 6.41s, 2039 8,610,318 1,294,045 IFB Ser. 3727, Class PS, IO, 6.41s, 2038 3,904,310 436,043 IFB Ser. 3287, Class SE, IO, 6.41s, 2037 (F) 238,131 30,199 IFB Ser. 3835, Class SC, IO, 6.36s, 2038 20,874,640 3,829,453 IFB Ser. 3856, Class PS, IO, 6.31s, 2040 1,309,846 202,101 IFB Ser. 3852, Class KS, IO, 6.26s, 2041 10,158,469 1,671,779 IFB Ser. 3677, Class SA, IO, 6.26s, 2040 8,976,188 944,564 IFB Ser. 3677, Class SA, IO, 6.26s, 2040 10,553,550 1,363,941 IFB Ser. 3907, Class KS, IO, 6.26s, 2040 3,303,303 556,643 IFB Ser. 3708, Class SA, IO, 6.16s, 2040 14,902,186 1,887,213 IFB Ser. 3934, Class SA, IO, 6.11s, 2041 640,048 107,791 IFB Ser. 3116, Class AS, IO, 5.81s, 2034 3,210,768 322,203 IFB Ser. 3852, Class NT, 5.71s, 2041 3,218,858 3,388,845 IFB Ser. 3752, Class PS, IO, 5.71s, 2040 1,434,007 245,115 Ser. 3672, Class PI, IO, 5 1/2s, 2039 1,967,161 219,161 Ser. 3645, Class ID, IO, 5s, 2040 699,005 61,820 Ser. 3687, Class CI, IO, 5s, 2038 3,293,691 451,334 Ser. 3680, Class KI, IO, 5s, 2038 10,371,307 1,390,377 Ser. 3632, Class CI, IO, 5s, 2038 780,133 65,211 Ser. 3626, Class DI, IO, 5s, 2037 530,078 23,467 Ser. 3653, Class CI, IO, 5s, 2036 6,388,542 277,582 Ser. 3623, Class CI, IO, 5s, 2036 483,157 36,237 Ser. 3747, Class HI, IO, 4 1/2s, 2037 421,623 48,081 Ser. 3738, Class MI, IO, 4s, 2034 31,947,333 2,554,668 Ser. 3736, Class QI, IO, 4s, 2034 587,362 21,659 Ser. 3751, Class MI, IO, 4s, 2034 478,128 23,017 Ser. 3707, Class HI, IO, 4s, 2023 693,737 23,629 Ser. T-8, Class A9, IO, 0.441s, 2028 294,824 2,211 Ser. T-59, Class 1AX, IO, 0.275s, 2043 661,634 4,962 Ser. T-48, Class A2, IO, 0.212s, 2033 946,124 6,784 FRB Ser. T-54, Class 2A, IO, zero %, 2043 384,550 60 Federal National Mortgage Association Grantor Trust IFB Ser. 05-74, Class NK, 26.119s, 2035 94,698 172,740 IFB Ser. 05-122, Class SE, 22.133s, 2035 420,192 629,111 IFB Ser. 11-4, Class CS, 12.347s, 2040 3,118,652 3,574,124 IFB Ser. 10-135, Class SP, IO, 6.324s, 2040 11,609,928 1,799,539 IFB Ser. 11-67, Class BS, IO, 6.224s, 2041 6,354,789 979,400 IFB Ser. 404, Class S13, IO, 6.124s, 2040 263,280 38,335 IFB Ser. 10-35, Class SG, IO, 6.124s, 2040 5,786,567 1,032,092 Ser. 10-21, Class IP, IO, 5s, 2039 1,738,453 202,095 Ser. 10-92, Class CI, IO, 5s, 2039 2,674,163 245,689 Ser. 398, Class C5, IO, 5s, 2039 1,269,837 146,031 Ser. 09-31, Class PI, IO, 5s, 2038 2,120,823 311,726 Ser. 10-13, Class EI, IO, 5s, 2038 1,160,534 66,357 Ser. 10-100, Class AI, IO, 4 1/2s, 2025 6,628,893 409,682 Ser. 406, Class 2, IO, 4s, 2041 563,734 65,900 Ser. 406, Class 1, IO, 4s, 2041 344,910 40,320 Ser. 03-W10, Class 1, IO, 1.442s, 2043 430,007 19,350 Ser. 98-W2, Class X, IO, 0.919s, 2028 521,205 23,289 Ser. 98-W5, Class X, IO, 0.85s, 2028 214,550 8,904 Ser. 03-W1, Class 2A, IO, zero %, 2042 820,777 64 Ser. 08-36, Class OV, PO, zero %, 2036 53,618 44,284 FRB Ser. 06-104, Class EK, zero %, 2036 37,482 36,357 GE Capital Commercial Mortgage Corp. 144A Ser. 03-C2, Class D, 5.326s, 2037 392,000 396,931 FRB Ser. 04-C1, Class G, 5.157s, 2038 (F) 567,000 541,903 Ser. 05-C2, Class XC, IO, 0.183s, 2043 17,970,107 135,081 GMAC Commercial Mortgage Securities, Inc. FRB Ser. 03-C2, Class E, 5.651s, 2040 (F) 2,310,000 2,350,628 Government National Mortgage Association IFB Ser. 11-37, Class SB, IO, 6.419s, 2038 1,780,374 224,772 IFB Ser. 11-61, Class CS, IO, 6.399s, 2035 12,685,552 1,744,263 IFB Ser. 10-167, Class SM, IO, 6.39s, 2040 9,349,315 1,520,199 IFB Ser. 10-85, Class SD, IO, 6.369s, 2038 306,572 48,638 IFB Ser. 11-37, Class SD, IO, 6.369s, 2038 2,290,576 377,945 IFB Ser. 11-11, Class PS, IO, 6.319s, 2040 5,568,956 847,929 IFB Ser. 10-58, Class LS, IO, 6.269s, 2039 7,051,906 1,075,486 IFB Ser. 10-120, Class SB, IO, 5.919s, 2035 635,374 63,747 IFB Ser. 10-20, Class SC, IO, 5.869s, 2040 161,099 24,996 IFB Ser. 11-40, Class AS, IO, 5.837s, 2036 5,727,787 734,245 IFB Ser. 11-70, Class SN, IO, 5.61s, 2041 726,000 202,532 IFB Ser. 11-70, Class SH, IO, 5.6s, 2041 786,718 220,478 Ser. 10-68, Class MI, IO, 5s, 2039 646,416 87,660 Ser. 10-150, Class WI, IO, 5s, 2038 16,405,081 1,843,275 IFB Ser. 11-12, Class IB, IO, 4.505s, 2040 1,940,161 190,330 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 265,714 45,657 Ser. 10-103, Class DI, IO, 4 1/2s, 2038 9,088,545 1,056,543 Greenpoint Mortgage Funding Trust Ser. 06-AR3, Class 4X, IO, 1s, 2036 4,340,903 156,273 GS Mortgage Securities Corp. II Ser. 06-GG6, Class A2, 5.506s, 2038 318,365 320,952 GSMPS Mortgage Loan Trust 144A Ser. 05-RP1, Class 1AS, IO, 5.913s, 2035 417,732 70,770 IFB Ser. 04-4, Class 1AS, IO, 5.204s, 2034 758,183 129,720 Ser. 06-RP2, Class 1AS1, IO, 5.13s, 2036 531,117 82,139 FRB Ser. 06-RP2, Class 1AF1, 0.676s, 2036 531,117 408,960 FRB Ser. 04-4, Class 1AF, 0.676s, 2034 758,183 583,801 FRB Ser. 05-RP1, Class 1AF, 0.626s, 2035 417,732 321,654 Ser. 98-2, IO, 0.467s, 2027 81,347 6 Ser. 98-3, IO, 0.315s, 2027 97,843 246 Ser. 99-2, IO, zero %, 2027 142,661 360 Ser. 98-4, IO, zero %, 2026 110,374 287 Harborview Mortgage Loan Trust FRB Ser. 05-7, Class 1A1, 3.068s, 2045 760,918 378,557 FRB Ser. 06-8, Class 2A1A, 0.469s, 2036 3,172,079 1,919,108 IndyMac Index Mortgage Loan Trust FRB Ser. 06-AR5, Class 1A2, 5.168s, 2036 62,019 3,411 FRB Ser. 06-AR3, Class 3A1B, 4.911s, 2036 403,370 219,837 FRB Ser. 06-AR19, Class 1A2, 2.958s, 2036 2,404,365 1,013,067 FRB Ser. 06-AR11, Class 3A1, 2.82648s, 2036 2,230,689 964,427 FRB Ser. 06-AR39, Class A1, 0.456s, 2037 4,565,715 2,425,536 FRB Ser. 06-AR35, Class 2A1A, 0.446s, 2037 756,695 345,938 FRB Ser. 06-AR21, Class A1, 0.396s, 2036 4,587,367 1,972,568 JPMorgan Alternative Loan Trust FRB Ser. 07-A2, Class 12A1, 0.476s, 2037 730,924 314,298 FRB Ser. 06-A7, Class 1A1, 0.436s, 2036 899,622 431,818 FRB Ser. 07-A1, Class 1A3A, 0.426s, 2037 (F) 3,071,755 1,320,236 JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 02-C2, Class E, 5.517s, 2034 376,000 370,807 Ser. 07-LDPX, Class A3S, 5.317s, 2049 545,000 559,306 Ser. 02-C3, Class D, 5.314s, 2035 351,000 340,470 Ser. 03-C1, Class D, 5.192s, 2037 6,183,000 6,195,766 Ser. 04-CB8, Class B, 4 1/2s, 2039 708,000 671,725 LB-UBS Commercial Mortgage Trust Ser. 02-C1, Class D, 6.683s, 2034 2,000,000 2,000,625 Ser. 06-C3, Class A2, 5.532s, 2032 16,152 16,144 Ser. 05-C7, Class A2, 5.103s, 2030 109,228 109,228 Ser. 03-C5, Class F, 4.843s, 2037 480,000 441,600 Ser. 07-C2, Class XW, IO, 0.702s, 2040 2,791,057 56,717 LB-UBS Commercial Mortgage Trust 144A Ser. 02-C2, Class J, 6.235s, 2035 5,886,000 5,887,766 Ser. 05-C3, Class XCL, IO, 0.328s, 2040 19,260,120 324,687 Lehman XS Trust FRB Ser. 07-8H, Class A1, 0.406s, 2037 1,253,877 608,131 Merrill Lynch Alternative Note Asset Ser. 07-OAR5, Class X, PO, 0.8s, 2047 3,059,662 94,850 Merrill Lynch Mortgage Trust Ser. 04-MKB1, Class B, 5.28s, 2042 1,870,000 1,916,995 Merrill Lynch/Countrywide Commercial Mortgage Trust FRB Ser. 06-3, Class AM, 5.456s, 2046 297,000 304,397 Morgan Stanley Capital I FRB Ser. 07-HQ12, Class A2, 5.783s, 2049 539,803 550,591 FRB Ser. 07-HQ12, Class A2FL, 0.545s, 2049 619,372 582,210 Morgan Stanley Dean Witter Capital I Ser. 03-HQ2, Class C, 5.15s, 2035 524,000 506,551 Nomura Asset Acceptance Corp. FRB Ser. 06-AR4, Class A4A, 0.516s, 2036 1,353,938 528,036 FRB Ser. 06-AR4, Class A1A, 0.446s, 2036 1,943,116 777,246 Nomura Asset Securities Corp. 144A Ser. 98-D6, Class B1, 6s, 2030 177,000 181,425 Residential Accredit Loans, Inc. Ser. 06-QS13, Class 1A5, 6s, 2036 93,945 59,186 Ser. 06-Q07, Class X3, IO, 1 1/2s, 2046 5,398,920 276,425 Ser. 06-Q07, Class X1, IO, 0.9s, 2046 3,645,699 114,840 Salomon Brothers Mortgage Securities VII 144A FRB Ser. 99-C1, Class J, 7s, 2032 1,700,000 1,758,695 Structured Adjustable Rate Mortgage Loan Trust FRB Ser. 07-4, Class 1A1, 0.516s, 2037 681,288 272,515 Structured Asset Mortgage Investments, Inc. Ser. 06-AR6, Class 2X, IO, 1s, 2046 8,605,257 320,116 Ser. 06-AR3, Class 12X, IO, 1s, 2036 2,942,619 107,700 Ser. 06-AR7, Class X, IO, 0.9s, 2036 21,151,511 604,933 Ser. 06-AR4, Class 5X, IO, 0.8s, 2036 2,208,290 57,636 Ser. 07-AR1, Class 1X, IO, 0.6s, 2037 2,987,658 62,143 Ser. 06-AR8, Class X, IO, 0.4s, 2036 13,414,336 174,386 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 5.913s, 2045 1,103,776 198,680 Ser. 07-4, Class 1A4, IO, 1s, 2045 2,279,423 94,026 Wachovia Bank Commercial Mortgage Trust Ser. 06-C25, Class A2, 5.684s, 2043 120,754 120,754 WAMU Commercial Mortgage Securities Trust 144A Ser. 05-C1A, Class C, 4.9s, 2036 103,000 103,629 WAMU Mortgage Pass-Through Certificates FRB Ser. 05-AR11, Class A1C4, 0.716s, 2045 1,068,919 593,250 Total mortgage-backed securities (cost $127,542,836) CORPORATE BONDS AND NOTES (15.6%) (a) Principal amount Value Basic materials (1.4%) Alcoa, Inc. sr. unsec. unsub. notes 5.55s, 2017 $196,000 $214,632 ArcelorMittal sr. unsec. unsub. notes 6 1/8s, 2018 (France) 85,000 88,670 BHP Billiton Finance USA Ltd company guaranty sr. unsec. unsub. notes 5 1/2s, 2014 (Australia) 196,000 216,414 Dow Chemical Co. (The) sr. unsec. unsub. notes 5.9s, 2015 325,000 366,236 E.I. du Pont de Nemours & Co. sr. unsec. unsub. notes 3 1/4s, 2015 263,000 281,443 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 7s, 2015 (Australia) 750,000 772,500 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes FRN 4.957s, 2014 750,000 686,250 INEOS Finance PLC 144A company guaranty sr. notes 9s, 2015 (United Kingdom) 1,170,000 1,219,725 Kronos International, Inc. sr. notes 6 1/2s, 2013 (Germany) EUR 495,200 646,768 Momentive Performance Materials, Inc. company guaranty sr. notes 12 1/2s, 2014 $165,000 175,313 PE Paper Escrow GmbH sr. notes Ser. REGS, 11 3/4s, 2014 (Austria) EUR 165,000 235,125 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 9s, 2019 (Australia) $265,000 368,783 SGL Carbon SE company guaranty sr. sub. notes FRN Ser. EMTN, 2.712s, 2015 (Germany) EUR 150,000 192,540 Smurfit Kappa Funding PLC sr. unsec. sub. notes 7 3/4s, 2015 (Ireland) $1,410,000 1,424,981 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 500,000 510,625 Steel Dynamics, Inc. sr. unsec. unsub. notes 7 3/4s, 2016 220,000 229,350 Tube City IMS Corp. company guaranty sr. unsec. sub. notes 9 3/4s, 2015 750,000 765,000 Vale Overseas, Ltd. company guaranty sr. unsec. unsub. notes 6 1/4s, 2017 230,000 263,019 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty sr. notes FRN Ser. B, 4.179s, 2014 500,000 332,500 Verso Paper Holdings, LLC/Verso Paper, Inc. sr. notes 11 1/2s, 2014 885,000 911,550 Capital goods (0.6%) Alliant Techsystems, Inc. sr. sub. notes 6 3/4s, 2016 335,000 344,213 Altra Holdings, Inc. company guaranty sr. notes 8 1/8s, 2016 1,483,000 1,590,518 Boeing Capital Corp. sr. unsec. unsub. notes 4.7s, 2019 115,000 134,428 Boeing Co. (The) sr. unsec. unsub. notes 3 1/2s, 2015 148,000 160,891 Caterpillar Financial Services Corp. sr. unsec. notes 6 1/8s, 2014 359,000 396,972 Deere & Co. sr. unsec. notes 6.95s, 2014 148,000 167,597 General Cable Corp. company guaranty sr. unsec. unsub. notes FRN 2.956s, 2015 125,000 119,063 Pittsburgh Glass Works, LLC 144A sr. notes 8 1/2s, 2016 405,000 408,038 Reynolds Group DL Escrew, Inc./Reynolds Group Escrew, LLC 144A company guaranty sr. notes 8 3/4s, 2016 200,000 213,000 United Technologies Corp. sr. unsec. unsub. notes 4 7/8s, 2015 263,000 295,074 Communication services (2.4%) America Movil SAB de CV company guaranty unsec. unsub. notes 5 1/2s, 2014 (Mexico) 196,000 212,107 AT&T, Inc. sr. unsec. unsub. notes 2 1/2s, 2015 1,501,000 1,568,410 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2018 270,000 292,950 Cellco Partnership/Verizon Wireless Capital, LLC sr. unsec. unsub. notes 5.55s, 2014 263,000 287,290 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 705,000 664,463 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 250,000 235,625 Comcast Corp. company guaranty sr. unsec. unsub. bonds 6 1/2s, 2017 655,000 780,941 Cricket Communications, Inc. company guaranty sr. unsub. notes 7 3/4s, 2016 963,000 1,020,780 Deutsche Telekom International Finance BV company guaranty sr. unsec. unsub. notes 5 3/4s, 2016 (Germany) 263,000 296,280 Inmarsat Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (United Kingdom) 130,000 136,988 Kabel BW Erste Beteiligungs GmbH/Kabel Baden-Wurttemberg GmbH & Co. KG 144A company guaranty sr. notes 7 1/2s, 2019 (Germany) 560,000 593,600 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 9 1/4s, 2014 500,000 512,500 Level 3 Financing, Inc. 144A company guaranty FRN 4.202s, 2015 2,100,000 1,974,000 Mediacom Broadband, LLC/Mediacom Broadband Corp. sr. unsec. unsub. notes 8 1/2s, 2015 1,400,000 1,443,750 Nextel Communications, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2014 805,000 796,950 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 740,000 841,750 PAETEC Holding Corp. company guaranty sr. notes 8 7/8s, 2017 725,000 791,156 Qwest Communications International, Inc. company guaranty Ser. B, 7 1/2s, 2014 250,000 251,123 Qwest Corp. sr. unsec. unsub. notes 8 3/8s, 2016 173,000 201,445 Qwest Corp. sr. unsec. unsub. notes 6 1/2s, 2017 290,000 325,775 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8s, 2016 195,000 211,088 Sprint Nextel Corp. sr. unsec. notes 6s, 2016 120,000 105,900 Telecom Italia Capital SA company guaranty 5 1/4s, 2015 (Italy) 297,000 286,976 Telefonica Emisones SAU company guaranty 6.421s, 2016 (Spain) 140,000 151,210 Telefonica Emisones SAU company guaranty sr. unsec. notes 4.949s, 2015 (Spain) 185,000 191,147 Time Warner Cable, Inc. company guaranty sr. unsec. notes 5.85s, 2017 555,000 645,800 Verizon Communications, Inc. sr. unsec. notes 5.55s, 2016 846,000 981,370 Vodafone Group PLC sr. unsec. unsub. notes 5 5/8s, 2017 (United Kingdom) 297,000 351,599 Wind Acquisition Finance SA company guaranty sr. sec. notes Ser. REGS, 7 3/8s, 2018 (Netherlands) EUR 235,000 278,143 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 1/4s, 2018 (Netherlands) $420,000 407,400 Conglomerates (0.4%) General Electric Co. sr. unsec. notes 5 1/4s, 2017 2,051,000 2,396,881 SPX Corp. sr. unsec. notes 7 5/8s, 2014 125,000 140,938 Consumer cyclicals (1.7%) Affinion Group, Inc. company guaranty sr. unsec. sub. notes 11 1/2s, 2015 1,000,000 887,500 AMC Entertainment, Inc. sr. sub. notes 8s, 2014 350,000 349,125 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 695,000 753,206 Daimler Finance North America, LLC company guaranty 6 1/2s, 2013 (Germany) 163,000 177,075 DISH DBS Corp. company guaranty 7 1/8s, 2016 255,000 279,863 DISH DBS Corp. company guaranty 7s, 2013 220,000 235,400 FelCor Lodging LP company guaranty sr. notes 10s, 2014 (R) 657,000 726,806 Home Depot, Inc. (The) sr. unsec. unsub. notes 5.4s, 2016 163,000 190,227 Interpublic Group of Companies, Inc. (The) sr. unsec. notes 6 1/4s, 2014 234,000 252,720 Jarden Corp. company guaranty sr. unsec. notes 8s, 2016 135,000 146,813 Lamar Media Corp. company guaranty sr. notes 9 3/4s, 2014 200,000 227,000 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 1,559,000 1,535,615 MGM Resorts International sr. notes 10 3/8s, 2014 190,000 216,600 News America, Inc. company guaranty sr. unsec. notes 5.3s, 2014 263,000 292,520 Nielsen Finance, LLC/Nielsen Finance Co. sr. notes 11 5/8s, 2014 114,000 131,100 Owens Corning company guaranty sr. unsec. notes 9s, 2019 275,000 330,688 QVC, Inc. 144A sr. notes 7 1/8s, 2017 570,000 610,613 Realogy Corp. 144A company guaranty sr. notes 7 5/8s, 2020 200,000 200,000 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 500,000 386,250 Sealy Mattress Co. 144A company guaranty sr. sec. notes 10 7/8s, 2016 615,000 670,412 Target Corp. sr. unsec. notes 5 3/8s, 2017 263,000 312,294 Time Warner, Inc. company guaranty sr. unsec. notes 5 7/8s, 2016 426,000 503,256 Toys R Us, Inc. sr. unsec. unsub. notes 7 7/8s, 2013 1,000,000 1,025,000 Travelport, LLC company guaranty sr. unsec. unsub. notes 9 7/8s, 2014 580,000 348,000 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 3.2s, 2014 622,000 661,265 Yankee Candle Co. company guaranty sr. notes Ser. B, 8 1/2s, 2015 455,000 464,669 Yonkers Racing Corp. 144A sr. notes 11 3/8s, 2016 162,000 172,935 Consumer staples (1.4%) ACCO Brands Corp. company guaranty sr. notes 10 5/8s, 2015 500,000 555,050 Altria Group, Inc. company guaranty sr. unsec. notes 4 1/8s, 2015 387,000 423,263 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 4 1/8s, 2015 359,000 391,114 Coca-Cola Co. (The) sr. unsec. notes 1.8s, 2016 163,000 167,777 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 590,000 662,275 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 320,000 347,200 CVS Corp. sr. unsec. 5 3/4s, 2017 230,000 271,578 Diageo Capital PLC company guaranty 5 3/4s, 2017 (United Kingdom) 196,000 236,596 Dole Food Co. 144A sr. notes 8s, 2016 200,000 213,000 Hertz Holdings Netherlands BV 144A sr. bonds 8 1/2s, 2015 (Netherlands) EUR 750,000 1,033,170 Kraft Foods, Inc. sr. unsec. unsub. notes 4 1/8s, 2016 $622,000 676,778 Kroger Co. company guaranty 6.4s, 2017 163,000 196,023 Landry's, Inc. company guaranty sr. notes 11 5/8s, 2015 900,000 965,250 PepsiCo, Inc. sr. unsec. unsub. notes 3.1s, 2015 459,000 490,439 Philip Morris International, Inc. sr. unsec. unsub. notes 5.65s, 2018 196,000 237,655 Procter & Gamble Co. (The) sr. unsec. notes 3 1/2s, 2015 263,000 285,080 Revlon Consumer Products Corp. company guaranty notes 9 3/4s, 2015 300,000 321,000 Service Corporation International sr. notes 7s, 2017 185,000 205,350 Service Corporation International sr. unsec. 7 3/8s, 2014 195,000 213,769 Smithfield Foods, Inc. company guaranty sr. notes 10s, 2014 530,000 622,750 Tyson Foods, Inc. sr. unsec. unsub. notes 10 1/2s, 2014 505,000 585,800 Wendy's Co. (The) company guaranty sr. unsec. unsub. notes 10s, 2016 300,000 329,625 Energy (1.6%) Anadarko Petroleum Corp. sr. notes 5.95s, 2016 170,000 195,335 Arch Western Finance, LLC company guaranty sr. notes 6 3/4s, 2013 282,000 284,115 BP Capital Markets PLC company guaranty sr. unsec. notes 3 7/8s, 2015 (United Kingdom) 148,000 159,842 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4 1/2s, 2020 (United Kingdom) 115,000 128,775 Chesapeake Energy Corp. company guaranty sr. unsec. notes 9 1/2s, 2015 500,000 562,500 Comstock Resources, Inc. company guaranty sr. unsub. notes 8 3/8s, 2017 685,000 659,313 ConocoPhillips company guaranty sr. unsec. notes 4.6s, 2015 521,000 580,254 EnCana Holdings Finance Corp. company guaranty sr. unsec. unsub. notes 5.8s, 2014 (Canada) 230,000 249,510 Forest Oil Corp. company guaranty sr. unsec. notes 8 1/2s, 2014 1,035,000 1,128,150 Gazprom Via OAO White Nights Finance BV notes 10 1/2s, 2014 (Netherlands) 1,000,000 1,139,040 Newfield Exploration Co. sr. unsec. sub. notes 7 1/8s, 2018 175,000 184,625 Newfield Exploration Co. sr. unsec. sub. notes 6 5/8s, 2014 195,000 197,438 Offshore Group Investments, Ltd. company guaranty sr. notes 11 1/2s, 2015 (Cayman Islands) 750,000 830,625 Peabody Energy Corp. company guaranty 7 3/8s, 2016 555,000 617,438 Petroleos de Venezuela SA sr. unsec. notes 4.9s, 2014 (Venezuela) 2,805,000 2,353,956 Quicksilver Resources, Inc. company guaranty sr. unsec. notes 8 1/4s, 2015 500,000 494,375 Quicksilver Resources, Inc. sr. notes 11 3/4s, 2016 280,000 298,900 Shell International Finance BV company guaranty sr. unsec. notes 3.1s, 2015 (Netherlands) 459,000 494,555 XTO Energy, Inc. sr. unsec. unsub. notes 6 1/4s, 2017 196,000 245,384 Financials (3.3%) Allstate Corp. (The) sr. unsec. unsub. notes 5s, 2014 196,000 213,660 American Express Credit Corp. sr. unsec. unsub. notes 5 1/8s, 2014 588,000 639,508 American International Group, Inc. sr. unsec. notes Ser. MTN, 5.45s, 2017 325,000 333,051 Bank of America Corp. sr. unsec. notes 5 3/4s, 2017 2,085,000 2,147,020 Bank of New York Mellon Corp. (The) sr. unsec. notes 2.95s, 2015 263,000 276,583 Barclays Bank PLC sr. unsec. unsub. notes 5.2s, 2014 (United Kingdom) 359,000 378,114 BB&T Corp. unsec. sub. notes 5.2s, 2015 196,000 213,605 Berkshire Hathaway, Inc. sr. unsec. unsub. notes 3.2s, 2015 717,000 766,324 Capital One Financial Corp. sr. unsec. unsub. notes 6 3/4s, 2017 263,000 302,741 CB Richard Ellis Services, Inc. company guaranty sr. unsec. sub. notes 11 5/8s, 2017 685,000 791,175 Citigroup, Inc. sr. unsec. notes 6 1/8s, 2018 705,000 774,684 Citigroup, Inc. sr. unsec. unsub. notes 6 1/8s, 2017 925,000 1,017,698 Credit Suisse Guernsey sr. unsec. notes 5 1/2s, 2014 818,000 872,702 Deutsche Bank AG sr. unsec. notes 6s, 2017 (United Kingdom) 359,000 410,538 E*Trade Financial Corp. sr. notes 6 3/4s, 2016 480,000 477,600 E*Trade Financial Corp. sr. unsec. unsub. notes 12 1/2s, 2017 210,000 243,075 Goldman Sachs Group, Inc. (The) sr. unsec. notes 6 1/4s, 2017 1,597,000 1,753,155 Hartford Financial Services Group, Inc. (The) jr. unsec. sub. debs. FRB 8 1/8s, 2038 645,000 670,800 HSBC Finance Corp. sr. unsec. sub. notes 6.676s, 2021 435,000 451,945 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 7 3/4s, 2016 700,000 728,000 JPMorgan Chase & Co. sr. unsec. unsub. notes 3.7s, 2015 1,759,000 1,852,528 Leucadia National Corp. sr. unsec. notes 8 1/8s, 2015 324,000 348,300 Leucadia National Corp. sr. unsec. notes 7 1/8s, 2017 266,000 274,645 MetLife, Inc. sr. unsec. 6 3/4s, 2016 263,000 310,450 PNC Funding Corp. bank guaranty sr. unsec. note 3 5/8s, 2015 167,000 177,989 Prudential Financial, Inc. sr. disc. unsec. unsub. notes Ser. MTN, 4 3/4s, 2015 325,000 351,243 Shinhan Bank 144A sr. unsec. bonds 6s, 2012 (South Korea) 150,000 152,603 Simon Property Group LP sr. unsec. unsub. notes 4 1/8s, 2021 (R) 230,000 246,957 SLM Corp. sr. unsec. unsub. notes Ser. MTN, 8.45s, 2018 230,000 248,975 UBS AG/Stamford CT sr. unsec. notes Ser. DPNT, 3 7/8s, 2015 250,000 257,356 US Bancorp sr. unsec. unsub. notes 2.45s, 2015 263,000 274,106 Vnesheconombank Via VEB Finance PLC 144A bank guaranteed bonds 6.8s, 2025 (Russia) 700,000 707,700 VTB Bank OJSC Via VTB Capital SA sr. notes 6 1/4s, 2035 (Russia) 500,000 508,750 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 1,500,000 1,558,125 Wells Fargo & Co. sr. unsec. unsub. notes 5 5/8s, 2017 1,334,000 1,534,543 Westpac Banking Corp. sr. unsec. unsub. notes 3s, 2015 (Australia) 230,000 235,951 Health care (0.8%) Abbott Laboratories sr. unsec. notes 5 7/8s, 2016 297,000 352,047 Amgen, Inc. sr. unsec. notes 5.85s, 2017 196,000 230,576 AstraZeneca PLC sr. unsub. notes 5.9s, 2017 (United Kingdom) 196,000 238,964 CIGNA Corp. sr. unsec. unsub. notes 4 1/2s, 2021 175,000 182,247 ConvaTec Healthcare E SA 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 445,000 592,693 Fresenius US Finance II, Inc. 144A sr. unsec. notes 9s, 2015 $525,000 591,938 GlaxoSmith Kline Capital, Inc. company guaranty sr. unsec. unsub. notes 4 3/8s, 2014 263,000 284,851 HCA, Inc. company guaranty sr. notes 8 1/2s, 2019 50,000 55,500 HCA, Inc. sr. notes 6 1/2s, 2020 665,000 705,731 Merck & Co., Inc. sr. unsec. notes 4s, 2015 297,000 328,383 Novartis Capital Corp. company guaranty sr. unsec. notes 2.9s, 2015 263,000 282,046 Pfizer, Inc. sr. unsec. notes 5.35s, 2015 622,000 708,978 Tenet Healthcare Corp. sr. notes 8 7/8s, 2019 80,000 90,500 Tenet Healthcare Corp. 144A company guaranty notes 6 1/4s, 2018 665,000 696,588 UnitedHealth Group, Inc. sr. unsec. notes 6s, 2018 196,000 238,470 WellPoint, Inc. unsec. unsub. notes 5 1/4s, 2016 93,000 104,948 Technology (0.6%) Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 (PIK) 800,000 718,000 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 350,000 314,125 Cisco Systems, Inc. sr. unsec. unsub. notes 5 1/2s, 2016 297,000 348,903 Hewlett-Packard Co. sr. unsec. notes 6 1/8s, 2014 263,000 286,605 IBM Corp. sr. unsec. notes 5.7s, 2017 392,000 478,876 NXP BV/NXP Funding, LLC company guaranty Ser. EXCH, 9 1/2s, 2015 (Netherlands) 545,000 574,294 Oracle Corp. sr. unsec. notes 5 1/4s, 2016 359,000 415,663 SunGard Data Systems, Inc. company guaranty 10 1/4s, 2015 1,085,000 1,122,975 Xerox Corp. sr. unsec. unsub. notes 4 1/4s, 2015 230,000 242,801 Transportation (0.1%) RailAmerica, Inc. company guaranty sr. notes 9 1/4s, 2017 552,000 614,100 United Parcel Service, Inc. sr. unsec. unsub. notes 3 7/8s, 2014 196,000 209,021 Utilities and power (1.3%) AES Corp. (The) sr. unsec. unsub. notes 9 3/4s, 2016 150,000 176,250 AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 1,000,000 1,122,500 Appalachian Power Co. sr. unsec. unsub. notes 7s, 2038 111,000 152,126 Calpine Corp. 144A sr. notes 7 1/4s, 2017 350,000 365,750 Carolina Power & Light Co. 1st mtge. bonds 5.3s, 2019 160,000 190,055 Consolidated Edison Co. of New York sr. unsec. notes 7 1/8s, 2018 93,000 120,783 Dominion Resources, Inc. sr. unsec. unsub. notes Ser. 07-A, 6s, 2017 510,000 615,052 Duke Energy Corp. sr. unsec. unsub. notes 6.3s, 2014 510,000 563,041 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 1,000,000 875,000 El Paso Corp. sr. unsec. notes 7s, 2017 465,000 514,921 El Paso Corp. sr. unsec. notes Ser. GMTN, 7 3/8s, 2012 26,000 26,947 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. bonds Ser. L, 6.3s, 2017 230,000 271,548 Exelon Corp. sr. unsec. notes 4.9s, 2015 488,000 533,043 FirstEnergy Corp. sr. unsec. unsub. notes Ser. C, 7 3/8s, 2031 130,000 167,330 FPL Group Capital, Inc. company guaranty sr. unsec. notes 7 7/8s, 2015 163,000 194,110 GenOn Energy, Inc. sr. unsec. unsub. notes 7 5/8s, 2014 1,500,000 1,500,000 Kinder Morgan Energy Partners LP notes 6s, 2017 263,000 300,510 National Rural Utilities Cooperative Finance Corp. sr. bonds 10 3/8s, 2018 134,000 195,865 Pacific Gas & Electric Co. sr. notes 8 1/4s, 2018 185,000 246,323 Pacific Gas & Electric Co. sr. unsec. bonds 4.8s, 2014 130,000 140,585 Southern Power Co. sr. unsec. notes Ser. D, 4 7/8s, 2015 196,000 216,431 Texas-New Mexico Power Co. 144A 1st mtge. sec. 9 1/2s, 2019 125,000 164,214 TransCanada Pipelines, Ltd. sr. unsec. unsub. notes 6 1/2s, 2018 (Canada) 230,000 285,746 Total corporate bonds and notes (cost $105,831,282) SENIOR LOANS (6.6%) (a) (c) Principal amount Value Basic materials (0.2%) Norit NV bank term loan FRN 6 3/4s, 2017 (Netherlands) $498,750 $492,516 Novelis, Inc. bank term loan FRN Ser. B, 3 3/4s, 2017 282,150 280,880 Styron Corp. bank term loan FRN 6s, 2017 365,327 332,448 Tronox Worldwide bank term loan FRN Ser. B, 7 1/4s, 2015 495,000 494,794 Capital goods (0.5%) Husky Injection Molding Systems, Ltd. bank term loan FRN Ser. B, 6 1/2s, 2018 (Canada) 497,500 499,366 Reynolds Group Holdings, Inc, bank term loan FRN Ser. C, 6 1/2s, 2018 370,048 371,147 Reynolds Group Holdings, Inc, bank term loan FRN Ser. E, 6 1/2s, 2018 490,911 492,368 SRAM Corp. bank term loan FRN 8 1/2s, 2018 595,000 592,620 SRAM Corp. bank term loan FRN 4.77s, 2018 180,752 180,029 Terex Corp. bank term loan FRN Ser. B, 5 1/2s, 2017 668,325 671,110 Communication services (0.2%) Intelsat Jackson Holdings SA bank term loan FRN Ser. B, 5 1/4s, 2018 (Bermuda) 992,500 993,120 MetroPCS Wireless, Inc. bank term loan FRN Ser. B3, 4.063s, 2018 495,006 489,850 Consumer cyclicals (2.3%) Brickman Group Holdings, Inc. bank term loan FRN Ser. B, 7 1/4s, 2016 1,188,000 1,192,455 Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B, 6 1/4s, 2017 1,196,875 1,194,097 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B1, 3.418s, 2015 1,000,000 898,439 CCM Merger, Inc. bank term loan FRN Ser. B, 7s, 2017 959,980 954,880 Cenveo, Inc. bank term loan FRN Ser. B, 6 1/4s, 2016 749,895 748,020 Clear Channel Communications, Inc. bank term loan FRN Ser. B, 3.946s, 2016 1,150,000 917,778 Federal Mogul Corp. bank term loan FRN Ser. B, 2.235s, 2014 397,196 379,521 Federal Mogul Corp. bank term loan FRN Ser. C, 2.22s, 2015 202,651 193,633 Gateway Casinos & Entertainment, Inc. bank term loan FRN Ser. B1, 5 1/4s, 2016 CAD 1,791,000 1,714,730 Goodman Global, Inc. bank term loan FRN 9s, 2017 $356,364 357,745 Goodman Global, Inc. bank term loan FRN 5 3/4s, 2016 173,708 174,032 Gymboree Corp. bank term loan FRN 5s, 2018 495,000 443,555 Interactive Data Corp. bank term loan FRN 4 1/2s, 2018 709,638 706,976 J. Crew Group, Inc. bank term loan FRN Ser. B, 4 3/4s, 2018 995,000 959,346 Jo-Ann Stores, Inc. bank term loan FRN Ser. B, 4 3/4s, 2018 597,000 579,090 Lord & Taylor, LLC bank term loan FRN 5 3/4s, 2018 833,000 833,694 MGM Mirage bank term loan FRN Ser. E, 7s, 2014 1,000,000 999,444 Neiman Marcus Group, Inc. (The) bank term loan FRN 4 3/4s, 2018 1,280,000 1,256,000 Nortek, Inc. bank term loan FRN Ser. B, 5 1/4s, 2017 678,291 668,965 Radio One, Inc. bank term loan FRN Ser. B, 7 1/2s, 2016 496,250 481,363 Realogy Corp. bank term loan FRN Ser. B, 4.691s, 2016 349,587 325,290 Consumer staples (1.0%) Burger King Holdings, Inc. bank term loan FRN Ser. B, 4 1/2s, 2016 885,688 881,418 Claire's Stores, Inc. bank term loan FRN 3.069s, 2014 1,436,297 1,313,494 Dean Foods Co. bank term loan FRN Ser. A1, 3.3s, 2014 384,416 377,448 Del Monte Corp. bank term loan FRN Ser. B, 4 1/2s, 2018 477,600 465,541 Prestige Brands, Inc. bank term loan FRN Ser. B, 5 1/4s, 2019 1,000,000 1,003,958 Revlon Consumer Products bank term loan FRN Ser. B, 4 3/4s, 2017 1,492,500 1,485,485 Rite Aid Corp. bank term loan FRN 4 1/2s, 2018 971,916 950,048 Spectrum Brands, Inc. bank term loan FRN 5s, 2016 770,402 770,723 Energy (0.3%) Frac Tech International, LLC bank term loan FRN Ser. B, 6 1/4s, 2016 485,233 483,240 Samson Investment Co. bank term loan FRN 8s, 2018 1,750,000 1,750,000 Financials (0.5%) CNO Financial Group, Inc. bank term loan FRN 6 1/4s, 2016 285,834 286,549 iStar Financial, Inc. bank term loan FRN Ser. A2, 7s, 2014 1,000,000 980,833 Nuveen Investments, Inc. bank term loan FRN Ser. B, 6.013s, 2017 587,336 581,646 Nuveen Investments, Inc. bank term loan FRN Ser. B, 3.513s, 2014 502,664 492,108 Ocwen Financial Corp. bank term loan FRN 7s, 2016 670,000 663,300 Health care (1.1%) Ardent Health Services bank term loan FRN Ser. B, 6 1/2s, 2015 1,014,895 1,013,626 Capsugel Holdings US, Inc. bank term loan FRN Ser. B, 5 1/4s, 2018 997,500 1,003,734 Health Management Associates, Inc. bank term loan FRN Ser. B, 3.99s, 2018 1,125,000 1,112,110 IASIS Healthcare, LLC bank term loan FRN Ser. B, 5s, 2018 565,725 558,653 Kinetic Concepts, Inc. bank term loan FRN Ser. B, 7s, 2018 1,200,000 1,219,072 Multiplan, Inc. bank term loan FRN Ser. B, 4 3/4s, 2017 929,388 908,089 Pharmaceutical Product Development, Inc. bank term loan FRN Ser. B, 6 1/4s, 2018 720,000 724,371 Quintiles Transnational Corp. bank term loan FRN Ser. B, 5s, 2018 995,000 989,610 Technology (0.2%) First Data Corp. bank term loan FRN 4.277s, 2018 1,000,000 876,250 Syniverse Holdings, Inc. bank term loan FRN 5 1/4s, 2017 660,330 660,743 Transportation (0.2%) Delta Airlines, Inc. bank term loan FRN Ser. B, 5 1/2s, 2017 829,830 805,972 Swift Transportation Comapny, LLC bank term loan FRN 6s, 2016 817,186 819,995 Utilities and power (0.1%) Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.795s, 2017 1,093,159 674,001 Total senior loans (cost $46,389,242) PURCHASED OPTIONS OUTSTANDING (4.7%) (a) Expiration date/ Contract strike price amount Value SPDR S&P rust (Put) Apr-12/105 144,900 71,143 SPDR S&P rust (Put) Oct-12/100 152,100 371,124 SPDR S&P rust (Put) Jan-13/$110.00 $83,466 $444,171 SPDR S&P rust (Put) Jul-12/117.00 83,466 280,493 SPDR S&P rust (Put) Mar-12/102 273,284 34,125 SPDR S&P rust (Put) Feb-12/97 267,554 3,719 SPDR S&P rust (Put) May-12/103.00 105,301 77,428 SPDR S&P rust (Put) Nov-12/99.00 105,301 279,448 SPDR S&P rust (Put) Jun-12/107.00 137,607 189,671 SPDR S&P rust (Put) Dec-12/102.00 137,607 475,889 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 1.765% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.765 9,456,000 53,994 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.861% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.861 4,286,000 42,517 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 1.861% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.861 4,286,000 42,517 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 1.861% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.861 4,286,000 42,517 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.861% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.861 4,286,000 42,517 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 1.861% versus the three month USD-LIBOR-BBA April 2022. Apr-12/1.861 4,286,000 42,517 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 19,041,000 230,206 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 19,041,000 230,206 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 19,041,000 230,206 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 19,041,000 230,206 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 19,041,000 230,206 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 19,041,000 230,206 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 1.985% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.985 1,704,000 25,338 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.998% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.998 19,041,000 298,182 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.998% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.998 19,041,000 298,182 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 2.015% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/2.015 3,782,000 60,588 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.15% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/2.15 2,246,000 55,880 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.15% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/2.15 2,246,000 18,327 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 2.3475% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/2.3475 9,790,000 382,887 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 2.3475% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/2.3475 9,790,000 39,943 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.35% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/2.35 3,952,000 156,381 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 1.9475% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/1.9475 30,843,000 576,147 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 2.042% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.042 1,792,000 40,965 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.144% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.144 11,143,000 314,010 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.235% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.235 2,246,000 75,645 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.235% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.235 2,246,000 40,293 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.73% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.73 55,602,200 3,805,971 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 2.73% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.73 55,602,200 384,767 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 3.37% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/3.37 15,702,947 1,933,347 Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 3.37% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/3.37 15,702,947 27,951 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.845 versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/1.845 4,286,000 72,776 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.855 versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/1.855 4,286,000 75,562 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.13375% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.13375 1,792,000 52,846 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.27% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.27 5,413,000 198,495 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.325% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.325 2,246,000 89,526 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.325% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.325 2,246,000 56,015 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.3675% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.3675 5,413,000 228,916 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.8825% versus the three month USD-LIBOR-BBA maturing December 2042. Dec-12/2.8825 3,313,000 314,172 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.8825% versus the three month USD-LIBOR-BBA maturing December 2042. Dec-12/2.8825 3,313,000 203,518 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 0.555% versus the three month USD-LIBOR-BBA maturing February 2014. Feb-12/0.555 31,689,495 23,767 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 0.555% versus the three month USD-LIBOR-BBA maturing February 2014. Feb-12/0.555 31,689,495 317 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 0.62% versus the three month USD-LIBOR-BBA maturing February 2014. Feb-12/0.62 42,543,000 87,639 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 0.62% versus the three month USD-LIBOR-BBA maturing February 2014. Feb-12/0.62 42,543,000 425 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 1.81% versus the three month USD-LIBOR-BBA maturing February 2017. Feb-12/1.81 17,040,355 676,673 Option on an interest rate swap with Bank of America, N.A. for the right to pay a fixed rate of 1.81% versus the three month USD-LIBOR-BBA maturing February 2017. Feb-12/1.81 17,040,355 17 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.0525% versus the three month USD-LIBOR-BBA maturing February 2022. Feb-12/2.0525 21,755,000 318,276 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.0525% versus the three month USD-LIBOR-BBA maturing February 2022. Feb-12/2.0525 21,755,000 70,921 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 2.24% versus the three month USD-LIBOR-BBA maturing February 2022. Feb-12/2.24 7,213,000 213,577 Option on an interest rate swap with Bank of America, N.A. for the right to pay a fixed rate of 2.24% versus the three month USD-LIBOR-BBA maturing February 2022. Feb-12/2.24 7,213,000 505 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 2.30% versus the three month USD-LIBOR-BBA maturing February 2022. Feb-12/2.30 9,790,000 343,140 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 2.30% versus the three month USD-LIBOR-BBA maturing February 2022. Feb-12/2.30 9,790,000 979 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.8625% versus the three month USD-LIBOR-BBA maturing January 2023. Jan-13/1.8625 4,286,000 77,362 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 4,286,000 34,245 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 4,286,000 34,245 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 4,286,000 34,245 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 4,286,000 34,245 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 4,286,000 34,245 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.055% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.055 1,704,000 38,442 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 2.1075% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.1075 19,161,000 488,989 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.1075% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.1075 19,161,000 488,989 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.11875% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.11875 19,161,000 499,336 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.122% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.122 11,143,000 290,832 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.1825% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.1825 3,952,000 119,192 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.215% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.215 2,246,000 71,445 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.215% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.215 2,246,000 35,307 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 3.36% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.36 13,085,789 1,600,654 Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 3.36% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.36 13,085,789 22,900 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.49 13,013,186 1,748,972 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.49 13,013,186 15,225 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 3.51% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.51 5,234,316 710,454 Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 3.51% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.51 5,234,316 6,491 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 3.52% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.52 13,085,789 1,787,257 Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 3.52% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.52 13,085,789 16,488 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 3.5375% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.5375 13,085,789 1,812,251 Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 3.5375% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.5375 13,085,789 14,787 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.54% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.54 6,141,805 852,667 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 3.54% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.54 6,141,805 6,633 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/1.683 4,286,000 30,816 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/1.683 4,286,000 30,816 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/1.683 4,286,000 30,816 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/1.683 4,286,000 30,816 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA June 2022. Jun-12/1.683 4,286,000 30,816 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.03% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.03 1,704,000 34,489 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.096% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.096 11,143,000 264,758 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.195% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.195 2,246,000 67,133 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.195% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.195 2,246,000 30,411 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.83% versus the three month USD-LIBOR-BBA maturing June 2042. Jun-12/2.83 3,313,000 228,133 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.83% versus the three month USD-LIBOR-BBA maturing June 2042. Jun-12/2.83 3,313,000 114,696 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 0.52% versus the three month USD-LIBOR-BBA maturing March 2014. Mar-12/0.52 29,803,000 30,697 Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 0.52% versus the three month USD-LIBOR-BBA maturing March 2014. Mar-12/0.52 29,803,000 29,505 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.86% versus the three month USD-LIBOR-BBA maturing March 2017. Mar-12/1.86 18,995,051 778,037 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 1.86% versus the three month USD-LIBOR-BBA maturing March 2017. Mar-12/1.86 18,995,051 19 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.869% versus the three month USD-LIBOR-BBA maturing March 2022. Mar-12/1.869 4,286,000 32,616 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 1.869% versus the three month USD-LIBOR-BBA maturing March 2022. Mar-12/1.869 4,286,000 32,616 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.869% versus the three month USD-LIBOR-BBA maturing March 2022. Mar-12/1.869 4,286,000 32,616 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 1.869% versus the three month USD-LIBOR-BBA maturing March 2022. Mar-12/1.869 4,286,000 32,616 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 1.869% versus the three month USD-LIBOR-BBA March 2022. Mar-12/1.869 4,286,000 32,616 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 1.96% versus the three month USD-LIBOR-BBA maturing March 2022. Mar-12/1.96 1,704,000 18,352 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.075% versus the three month USD-LIBOR-BBA maturing March 2022. Mar-12/2.075 21,755,000 403,120 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.075% versus the three month USD-LIBOR-BBA maturing March 2022. Mar-12/2.075 21,755,000 157,071 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 2.3225% versus the three month USD-LIBOR-BBA maturing March 2022. Mar-12/2.3225 9,790,000 358,901 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 2.3225% versus the three month USD-LIBOR-BBA maturing March 2022. Mar-12/2.3225 9,790,000 15,272 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.8025% versus the three month USD-LIBOR-BBA maturing March 2042. Mar-12/2.8025 3,313,000 153,856 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.8025% versus the three month USD-LIBOR-BBA maturing March 2042. Mar-12/2.8025 3,313,000 39,690 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.005% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.005 1,704,000 30,024 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.074% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.074 11,143,000 238,237 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.17% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.17 2,246,000 61,675 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.17% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.17 2,246,000 24,728 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.82% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/1.82 4,286,000 66,947 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.835% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/1.835 4,286,000 69,948 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.1125% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.1125 1,792,000 50,266 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.2475% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.2475 5,413,000 191,025 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.305% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.305 2,246,000 86,538 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.305% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.305 2,246,000 52,287 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.34375% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.34375 5,413,000 221,283 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 2.085% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.085 1,792,000 47,040 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.193% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.193 11,143,000 355,573 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.225% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.225 5,413,000 182,689 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.28 2,246,000 82,922 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.28 2,246,000 48,289 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.3175% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.3175 5,413,000 211,919 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 2.064% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.064 1,792,000 44,227 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.169% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.169 11,143,000 335,293 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.26% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.26 2,246,000 79,778 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.26% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.26 2,246,000 44,628 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing September 2042. Sep-12/2.855 3,313,000 276,404 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing September 2042. Sep-12/2.855 3,313,000 165,219 Total purchased options outstanding (cost $33,731,700) COMMODITY LINKED NOTES (2.4%) (a) Principal amount Value UBS AG/Jersey Branch144Azero %, 2012 (Indexed to the UBS Bloomberg CMCI Essence Index) (Jersey) $16,764,000 $16,531,770 Total commodity Linked Notes (cost $16,764,000) ASSET-BACKED SECURITIES (1.7%) (a) Principal amount Value Bear Stearns Asset Backed Securities Trust FRB Ser. 06-HE9, Class 1A2, 0.426s, 2036 $7,000,000 $2,940,000 Countrywide Asset Backed Certificates FRB Ser. 07-6, Class 2A2, 0.446s, 2037 372,000 297,972 FRB Ser. 07-1, Class 2A2, 0.376s, 2037 826,000 677,840 First Franklin Mortgage Loan Asset Backed Certificates FRB Ser. 06-FF9, Class 2A3, 0.436s, 2036 1,245,362 622,681 FRB Ser. 06-FF11, Class 2A3, 0.426s, 2036 2,522,541 1,299,109 Green Tree Financial Corp. Ser. 99-3, Class A8, 7.06s, 2031 414,000 361,215 GSAA Home Equity Trust FRB Ser. 06-3, Class A3, 0.576s, 2036 1,896,708 910,420 FRB Ser. 05-14, Class 2A2, 0.526s, 2035 643,635 315,381 FRB Ser. 07-3, Class A4A, 0.496s, 2047 1,542,645 609,345 FRB Ser. 06-1, Class A2, 0.496s, 2036 (F) 1,560,060 647,122 FRB Ser. 06-12, Class A2A, 0.426s, 2036 (F) 935,523 411,437 FRB Ser. 06-12, Class A1, 0.326s, 2036 944,382 368,403 HSI Asset Securitization Corp. Trust FRB Ser. 06-HE1, Class 2A1, 0.326s, 2036 20,178 8,752 Long Beach Mortgage Loan Trust FRB Ser. 06-5, Class 2A3, 0.426s, 2036 4,485,349 1,614,726 Oakwood Mortgage Investors, Inc. Ser. 01-C, Class A4, 7.405s, 2030 605,231 326,825 Ser. 01-D, Class A2, 5.26s, 2019 (F) 556,862 345,801 Total asset-backed securities (cost $13,204,964) FOREIGN GOVERNMENT BONDS AND NOTES (1.7%) (a) Principal amount Value Argentina (Republic of) sr. unsec. bonds 7s, 2017 $725,000 $642,270 Argentina (Republic of) sr. unsec. bonds Ser. VII, 7s, 2013 1,305,000 1,300,537 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 7,210,000 7,047,559 Croatia (Republic of) 144A sr. unsec. unsub. notes 6 3/8s, 2021 220,000 202,950 Ukraine (Government of ) Financing of Infrastructural Projects State Enterprise 144A govt. guaranty notes 8 3/8s, 2017 150,000 123,750 Ukraine (Government of) sr. unsec. bonds 6.385s, 2012 475,000 473,423 Ukraine (Government of) 144A bonds 7 3/4s, 2020 225,000 196,875 Ukraine (Government of) 144A sr. unsec. notes 7.95s, 2021 230,000 206,966 Ukraine (Government of) 144A sr. unsec. unsub. notes 7.65s, 2013 1,600,000 1,552,000 Total foreign government bonds and notes (cost $11,966,118) SHORT-TERM INVESTMENTS (30.3%) (a) Principal amount/shares Value Putnam Money Market Liquidity Fund 0.08% (e) 63,543,734 $63,543,734 U.S. Treasury Bills with an effective yield of 0.188%, April 17, 2012 14,100,000 14,097,648 U.S. Treasury Bills with an effective yield of 0.221%, March 8, 2012 (SEGSF) (SEG) 20,000,000 19,995,200 U.S. Treasury Bills with an effective yield of 0.072%, April 5, 2012 (SEGSF) (SEG) 22,000,000 21,998,240 U.S. Treasury Bills with an effective yield of 0.041%, July 26, 2012 (SEGSF) 30,000,000 29,988,270 U.S. Treasury Bills with an effective yield of 0.078%, October 18, 2012 (SEGSF) (SEG) 10,000,000 9,993,320 U.S. Treasury Bills with an effective yield of 0.100%, November 15, 2012 (SEGSF) (SEG) 30,000,000 29,976,630 U.S. Treasury Bills with an effective yield of 0.106%, December 13, 2012 (SEGSF) (SEG) $10,000,000 9,991,450 U.S. Treasury Bills with an effective yield of 0.099%, August 23, 2012 (SEGSF) (SEG) 10,000,000 9,995,190 Total short-term investments (cost $209,579,631) TOTAL INVESTMENTS Total investments (cost $906,061,804) (b) FORWARD CURRENCY CONTRACTS at 1/31/12 (aggregate face value $175,815,229) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Buy 2/15/12 $296,192 $288,019 $8,173 British Pound Buy 2/15/12 1,572,488 1,555,393 17,095 Canadian Dollar Sell 2/15/12 47,257 46,849 (408) Czech Koruna Buy 2/15/12 216,043 209,919 6,124 Czech Koruna Sell 2/15/12 216,043 214,218 (1,825) Euro Buy 2/15/12 160,240 159,660 580 Hungarian Forint Buy 2/15/12 199,053 193,533 5,520 Hungarian Forint Sell 2/15/12 199,053 181,798 (17,255) Japanese Yen Sell 2/15/12 2,573,398 2,571,776 (1,622) Norwegian Krone Sell 2/15/12 136,558 135,785 (773) South African Rand Buy 2/15/12 283,750 272,470 11,280 South Korean Won Buy 2/15/12 860,205 845,711 14,494 South Korean Won Sell 2/15/12 860,205 839,772 (20,433) Swedish Krona Sell 2/15/12 585,667 584,719 (948) Swiss Franc Sell 2/15/12 6,411 6,329 (82) Taiwan Dollar Buy 2/15/12 864,566 855,674 8,892 Taiwan Dollar Sell 2/15/12 864,566 844,215 (20,351) Turkish Lira Buy 2/15/12 73,307 71,296 2,011 Turkish Lira Sell 2/15/12 73,307 69,586 (3,721) Barclays Bank PLC Australian Dollar Buy 2/15/12 1,857,403 1,806,506 50,897 Brazilian Real Buy 2/15/12 791,977 783,423 8,554 British Pound Buy 2/15/12 175,211 146,246 28,965 Canadian Dollar Sell 2/15/12 943,747 935,699 (8,048) Czech Koruna Sell 2/15/12 580,588 577,056 (3,532) Euro Sell 2/15/12 10,173,338 10,039,507 (133,831) Hungarian Forint Buy 2/15/12 823,443 801,178 22,265 Hungarian Forint Sell 2/15/12 823,443 749,166 (74,277) Indonesian Rupiah Buy 2/15/12 1,664 994 670 Japanese Yen Sell 2/15/12 1,286,641 1,263,868 (22,773) Malaysian Ringgit Buy 2/15/12 7,095 2,580 4,515 Mexican Peso Sell 2/15/12 271,576 289,900 18,324 New Zealand Dollar Buy 2/15/12 410,392 390,926 19,466 Norwegian Krone Buy 2/15/12 4,419,234 4,388,865 30,369 Polish Zloty Buy 2/15/12 513,508 475,073 38,435 Polish Zloty Sell 2/15/12 513,508 501,950 (11,558) Singapore Dollar Sell 2/15/12 487,893 488,634 741 South Korean Won Buy 2/15/12 390,688 391,426 (738) Swedish Krona Buy 2/15/12 1,630,436 1,604,430 26,006 Swiss Franc Buy 2/15/12 417,346 412,111 5,235 Taiwan Dollar Sell 2/15/12 391,838 376,588 (15,250) Turkish Lira Buy 2/15/12 635,252 612,694 22,558 Citibank, N.A. Australian Dollar Buy 2/15/12 1,328,942 1,270,564 58,378 Brazilian Real Buy 2/15/12 780,170 778,154 2,016 British Pound Sell 2/15/12 1,213,715 1,190,673 (23,042) Canadian Dollar Buy 2/15/12 239,875 237,643 2,232 Czech Koruna Sell 2/15/12 1,161,146 1,166,947 5,801 Euro Sell 2/15/12 2,584,768 2,540,708 (44,060) Hungarian Forint Buy 2/15/12 1,199,912 1,089,648 110,264 Hungarian Forint Sell 2/15/12 1,199,911 1,151,152 (48,759) Japanese Yen Buy 2/15/12 309,459 307,460 1,999 Mexican Peso Sell 2/15/12 271,583 280,994 9,411 New Zealand Dollar Buy 2/15/12 803,544 784,235 19,309 Norwegian Krone Buy 2/15/12 471,242 468,007 3,235 Polish Zloty Buy 2/15/12 587,225 622,229 (35,004) Singapore Dollar Sell 2/15/12 975,785 977,268 1,483 South African Rand Buy 2/15/12 30,026 60,012 (29,986) South Korean Won Buy 2/15/12 78,290 77,637 653 South Korean Won Sell 2/15/12 78,290 76,596 (1,693) Swedish Krona Buy 2/15/12 1,648,345 1,643,604 4,741 Taiwan Dollar Sell 2/15/12 391,831 389,440 (2,391) Turkish Lira Buy 2/15/12 635,477 644,678 (9,201) Credit Suisse AG Australian Dollar Buy 2/15/12 3,976,861 3,857,225 119,636 Brazilian Real Buy 2/15/12 401,892 395,066 6,826 British Pound Buy 2/15/12 762,767 754,300 8,467 Canadian Dollar Sell 2/15/12 1,559,286 1,567,594 8,308 Chilean Peso Buy 2/15/12 387,608 387,768 (160) Czech Koruna Buy 2/15/12 785,191 757,753 27,438 Czech Koruna Sell 2/15/12 785,191 778,544 (6,647) Euro Sell 2/15/12 1,664,533 1,662,491 (2,042) Hungarian Forint Buy 2/15/12 397,349 361,747 35,602 Hungarian Forint Sell 2/15/12 397,349 386,467 (10,882) Japanese Yen Sell 2/15/12 1,967,466 1,948,757 (18,709) Malaysian Ringgit Sell 2/15/12 25,258 28,927 3,669 Mexican Peso Buy 2/15/12 21,351 3,389 17,962 New Zealand Dollar Buy 2/15/12 410,722 390,877 19,845 Norwegian Krone Buy 2/15/12 986,470 979,731 6,739 Polish Zloty Buy 2/15/12 494,600 458,013 36,587 Polish Zloty Sell 2/15/12 494,600 483,497 (11,103) Singapore Dollar Sell 2/15/12 878,238 879,122 884 South African Rand Buy 2/15/12 497,226 485,949 11,277 South Korean Won Buy 2/15/12 390,688 395,554 (4,866) Swedish Krona Buy 2/15/12 141,551 157,014 (15,463) Swiss Franc Sell 2/15/12 1,496,406 1,452,302 (44,104) Taiwan Dollar Sell 2/15/12 391,838 394,476 2,638 Turkish Lira Buy 2/15/12 635,477 649,692 (14,215) Deutsche Bank AG Australian Dollar Buy 2/15/12 3,915,270 3,804,712 110,558 British Pound Sell 2/15/12 501,053 495,762 (5,291) Canadian Dollar Buy 2/15/12 266,992 269,003 (2,011) Czech Koruna Sell 2/15/12 1,161,146 1,144,605 (16,541) Euro Buy 2/15/12 196,473 243,861 (47,388) Hungarian Forint Buy 2/15/12 859,627 807,719 51,908 Hungarian Forint Sell 2/15/12 859,627 781,689 (77,938) Japanese Yen Buy 2/15/12 1,406,632 1,398,128 8,504 New Zealand Dollar Buy 2/15/12 410,722 390,891 19,831 Norwegian Krone Sell 2/15/12 118,960 143,700 24,740 Polish Zloty Buy 2/15/12 421,657 390,571 31,086 Polish Zloty Sell 2/15/12 421,657 391,341 (30,316) Singapore Dollar Sell 2/15/12 487,893 488,654 761 South Korean Won Buy 2/15/12 1,068,409 1,059,028 9,382 South Korean Won Sell 2/15/12 1,068,409 . (25,017) Swedish Krona Sell 2/15/12 832,686 829,607 (3,079) Swiss Franc Sell 2/15/12 1,472,936 1,474,205 1,269 Taiwan Dollar Buy 2/15/12 559,444 553,029 6,415 Taiwan Dollar Sell 2/15/12 559,444 546,546 (12,898) Turkish Lira Buy 2/15/12 635,477 644,314 (8,837) Goldman Sachs International Australian Dollar Buy 2/15/12 560,369 557,897 2,472 British Pound Sell 2/15/12 57,668 66,396 8,728 Canadian Dollar Sell 2/15/12 2,210,916 2,187,529 (23,387) Euro Sell 2/15/12 142,580 116,360 (26,220) Hungarian Forint Buy 2/15/12 507,333 493,609 13,724 Hungarian Forint Sell 2/15/12 507,333 461,839 (45,494) Japanese Yen Buy 2/15/12 409,321 403,501 5,820 Norwegian Krone Sell 2/15/12 1,302,959 1,293,390 (9,569) Polish Zloty Buy 2/15/12 32,216 31,490 726 Polish Zloty Sell 2/15/12 32,216 29,898 (2,318) Singapore Dollar Sell 2/15/12 390,346 390,283 (63) South African Rand Buy 2/15/12 705,509 676,393 29,116 South Korean Won Buy 2/15/12 390,688 390,094 594 Swedish Krona Sell 2/15/12 360,597 359,504 (1,093) Taiwan Dollar Sell 2/15/12 391,838 390,806 (1,032) Turkish Lira Buy 2/15/12 635,477 637,376 (1,899) HSBC Bank USA, National Association Australian Dollar Sell 2/15/12 675,284 650,875 (24,409) British Pound Sell 2/15/12 976,897 966,698 (10,199) Canadian Dollar Sell 2/15/12 1,368,463 1,357,343 (11,119) Euro Buy 2/15/12 2,333,093 2,371,941 (38,848) Japanese Yen Buy 2/15/12 1,064,311 1,057,995 6,316 New Zealand Dollar Buy 2/15/12 393,069 393,151 (82) Norwegian Krone Sell 2/15/12 983,864 978,649 (5,215) Singapore Dollar Sell 2/15/12 487,893 488,648 755 South Korean Won Buy 2/15/12 390,688 369,549 21,139 Swedish Krona Buy 2/15/12 1,320,245 1,294,108 26,136 Swedish Krona Sell 2/15/12 1,320,245 1,318,321 (1,924) Taiwan Dollar Buy 2/15/12 273,086 270,452 2,634 Taiwan Dollar Sell 2/15/12 273,086 266,658 (6,428) Turkish Lira Buy 2/15/12 635,477 637,448 (1,971) JPMorgan Chase Bank, N.A. Australian Dollar Buy 2/15/12 3,480,204 3,400,301 79,903 Brazilian Real Buy 2/15/12 390,028 389,186 842 British Pound Sell 2/15/12 484,667 479,690 (4,976) Canadian Dollar Sell 2/15/12 1,584,111 1,551,833 (32,277) Czech Koruna Sell 2/15/12 580,573 588,340 7,767 Euro Sell 2/15/12 2,131,780 2,121,241 (10,539) Hungarian Forint Buy 2/15/12 550,542 500,930 49,612 Hungarian Forint Sell 2/15/12 550,542 535,649 (14,893) Japanese Yen Sell 2/15/12 1,218,561 1,196,122 (22,439) Malaysian Ringgit Buy 2/15/12 7,127 2,738 4,389 Mexican Peso Buy 2/15/12 202,090 175,634 26,456 New Zealand Dollar Buy 2/15/12 410,392 390,911 19,481 Norwegian Krone Buy 2/15/12 334,019 329,624 4,395 Polish Zloty Buy 2/15/12 78,699 76,934 1,765 Polish Zloty Sell 2/15/12 78,699 73,108 (5,591) Singapore Dollar Sell 2/15/12 878,238 879,240 1,001 South African Rand Buy 2/15/12 748,793 748,997 (204) South Korean Won Buy 2/15/12 604,732 590,675 14,057 South Korean Won Sell 2/15/12 604,732 600,746 (3,986) Swedish Krona Sell 2/15/12 488,881 498,829 9,948 Swiss Franc Buy 2/15/12 1,321,687 1,305,255 16,432 Swiss Franc Sell 2/15/12 1,336,682 1,290,546 (46,136) Taiwan Dollar Sell 2/15/12 391,838 395,239 3,401 Turkish Lira Buy 2/15/12 1,270,953 1,284,305 (13,352) Royal Bank of Scotland PLC (The) Australian Dollar Buy 2/15/12 2,660,535 2,586,387 74,148 Brazilian Real Buy 2/15/12 791,920 786,544 5,376 British Pound Sell 2/15/12 2,675,751 2,615,056 (60,695) Canadian Dollar Buy 2/15/12 2,484,987 2,484,899 88 Czech Koruna Sell 2/15/12 580,573 584,151 3,578 Euro Sell 2/15/12 247,227 204,829 (42,398) Hungarian Forint Buy 2/15/12 463,298 423,020 40,278 Hungarian Forint Sell 2/15/12 463,298 434,766 (28,532) Indonesian Rupiah Buy 2/15/12 1,482 4,184 (2,702) Japanese Yen Sell 2/15/12 3,682,839 3,650,008 (32,831) Malaysian Ringgit Buy 2/15/12 11,036 2,780 8,256 Mexican Peso Sell 2/15/12 269,307 288,907 19,600 New Zealand Dollar Buy 2/15/12 410,557 390,923 19,634 Norwegian Krone Sell 2/15/12 497,869 494,802 (3,067) Polish Zloty Buy 2/15/12 205,088 200,502 4,586 Polish Zloty Sell 2/15/12 205,088 191,789 (13,299) Singapore Dollar Sell 2/15/12 390,187 390,618 431 South African Rand Buy 2/15/12 671,909 670,071 1,838 South Korean Won Buy 2/15/12 349,765 341,516 8,249 South Korean Won Sell 2/15/12 349,765 347,828 (1,937) Swedish Krona Buy 2/15/12 27,531 4,525 23,006 Swiss Franc Sell 2/15/12 623,466 615,930 (7,536) Taiwan Dollar Buy 2/15/12 794,182 776,128 18,054 Taiwan Dollar Sell 2/15/12 794,182 784,919 (9,263) Turkish Lira Buy 2/15/12 413,985 391,918 22,067 Turkish Lira Sell 2/15/12 413,985 391,421 (22,564) State Street Bank and Trust Co. Australian Dollar Buy 2/15/12 3,458,048 3,351,504 106,544 Brazilian Real Buy 2/15/12 401,892 396,645 5,247 British Pound Sell 2/15/12 548,480 542,514 (5,966) Canadian Dollar Buy 2/15/12 554,823 575,113 (20,290) Chilean Peso Buy 2/15/12 387,608 387,729 (121) Czech Koruna Sell 2/15/12 580,573 581,633 1,060 Euro Buy 2/15/12 671,961 693,494 (21,533) Hungarian Forint Buy 2/15/12 580,452 536,778 43,674 Hungarian Forint Sell 2/15/12 580,452 528,060 (52,392) Indonesian Rupiah Sell 2/15/12 3,147 6,191 3,044 Japanese Yen Sell 2/15/12 442,648 439,556 (3,092) Mexican Peso Sell 2/15/12 245,719 283,900 38,181 New Zealand Dollar Buy 2/15/12 410,475 390,880 19,595 Norwegian Krone Buy 2/15/12 1,797,489 1,779,405 18,084 Polish Zloty Buy 2/15/12 587,225 584,861 2,364 Singapore Dollar Sell 2/15/12 878,238 879,181 943 South African Rand Buy 2/15/12 689,557 681,578 7,979 South Korean Won Buy 2/15/12 390,688 391,397 (709) Swedish Krona Sell 2/15/12 897,739 897,447 (292) Swiss Franc Sell 2/15/12 1,473,588 1,425,650 (47,938) Taiwan Dollar Sell 2/15/12 391,838 386,989 (4,849) Turkish Lira Buy 2/15/12 235,289 221,852 13,437 Turkish Lira Sell 2/15/12 235,289 228,679 (6,610) Westpac Banking Corp. Australian Dollar Buy 2/15/12 215,837 211,531 4,306 British Pound Sell 2/15/12 985,089 983,722 (1,367) Canadian Dollar Buy 2/15/12 1,222,205 1,212,658 9,547 Euro Sell 2/15/12 5,045,399 4,996,991 (48,408) Japanese Yen Buy 2/15/12 1,132,687 1,125,941 6,746 New Zealand Dollar Buy 2/15/12 804,039 784,195 19,844 Norwegian Krone Buy 2/15/12 1,243,369 1,234,795 8,574 Swedish Krona Buy 2/15/12 486,031 484,854 1,177 Total FUTURES CONTRACTS OUTSTANDING at 1/31/12 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Canadian Government Bond 10 yr (Long) 20 $2,684,153 Mar-12 $43,393 Euro STOXX 50 Index (Short) 935 29,597,238 Mar-12 (1,870,726) Euro-Bund 10 yr (Short) 36 6,579,385 Mar-12 (102,159) Euro-Swiss Franc 3 Month (Short) 47 12,776,290 Dec-12 (196,255) Euro-Swiss Franc 3 Month (Short) 47 12,767,355 Jun-12 (142,181) Euro-Swiss Franc 3 Month (Short) 47 12,759,696 Mar-12 (104,620) Japanese Government Bond 10 yr (Long) 22 41,156,914 Mar-12 54,711 NASDAQ 100 Index E-Mini (Short) 534 26,318,190 Mar-12 (1,316,684) S&P 500 Index E-Mini (Long) 762 49,842,420 Mar-12 772,236 S&P Mid Cap 400 Index E-Mini (Long) 474 44,314,260 Mar-12 2,217,372 U.K. Gilt 10 yr (Short) 229 42,310,644 Mar-12 (355,770) U.S. Treasury Bond 30 yr (Long) 143 20,797,563 Mar-12 345,916 U.S. Treasury Note 10 yr (Short) 32 4,232,000 Mar-12 (36,967) Total WRITTEN OPTIONS OUTSTANDING at 1/31/12 (premiums received $62,747,167) (Unaudited) Contract Expiration date/ amount strike price Value SPDR S&P rust (Call) $1,492,941 Feb-12/$136.00 $312,886 SPDR S&P rust (Put) 83,466 Jan-13/95.00 232,485 SPDR S&P rust (Put) 83,466 Jul-12/105.00 141,272 SPDR S&P rust (Put) 273,284 Mar-12/90 10,010 SPDR S&P rust (Put) 267,554 Feb-12/85 1,132 SPDR S&P rust (Put) 105,301 May-12/90.00 29,927 SPDR S&P rust (Put) 105,301 Nov-12/85.00 144,052 SPDR S&P rust (Put) 137,607 Jun-12/95.00 89,098 SPDR S&P rust (Put) 137,607 Dec-12/85.00 220,552 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.111% versus the three month USD-LIBOR-BBA maturing April 2022. 3,043,000 Apr-12/2.111 68,650 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 2.111% versus the three month USD-LIBOR-BBA maturing April 2022. 3,043,000 Apr-12/2.111 68,650 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.111% versus the three month USD-LIBOR-BBA maturing April 2022. 3,043,000 Apr-12/2.111 68,650 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.111% versus the three month USD-LIBOR-BBA maturing April 2022. 3,043,000 Apr-12/2.111 68,650 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 2.111% versus the three month USD-LIBOR-BBA maturing April 2022. 3,043,000 Apr-12/2.111 68,650 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 15,232,000 Apr-12/2.4275 692,751 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 15,232,000 Apr-12/2.4275 692,751 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 15,232,000 Apr-12/2.4275 692,751 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 15,232,000 Apr-12/2.4275 692,751 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 15,232,000 Apr-12/2.4275 692,751 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 15,232,000 Apr-12/2.4275 692,751 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.498% versus the three month USD-LIBOR-BBA maturing April 2022. 15,232,000 Apr-12/2.498 782,925 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.498% versus the three month USD-LIBOR-BBA maturing April 2022. 15,232,000 Apr-12/2.498 782,925 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.60% versus the three month USD-LIBOR-BBA maturing April 2022. 3,091,000 Apr-12/2.60 185,213 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.8675% versus the three month USD-LIBOR-BBA maturing April 2022. 4,527,700 Apr-12/4.8675 5 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.8675% versus the three month USD-LIBOR-BBA maturing April 2022. 4,527,700 Apr-12/4.8675 1,218,812 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.394% versus the three month USD-LIBOR-BBA maturing August 2022. 8,571,000 Aug-12/2.394 374,638 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.4475% versus the three month USD-LIBOR-BBA maturing August 2022. 21,271,000 Aug-12/2.4475 1,009,734 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 2.73% versus the three month USD-LIBOR-BBA August 2022. 55,602,200 Aug-12/2.73 384,767 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 2.73% versus the three month USD-LIBOR-BBA maturing August 2022. 55,602,200 Aug-12/2.73 3,805,971 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 2022. 39,821,400 Aug-12/2.855 219,018 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 2022. 39,821,400 Aug-12/2.855 3,125,183 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.20% versus the three month USD-LIBOR-BBA maturing August 2024. 5,161,178 Aug-14/4.20 89,288 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.20% versus the three month USD-LIBOR-BBA maturing August 2024. 5,161,178 Aug-14/4.20 800,752 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. 6,636,700 Aug-15/4.375 345,898 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. 6,636,700 Aug-15/4.375 2,187,357 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. 6,636,700 Aug-15/4.46 325,152 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. 6,636,700 Aug-15/4.46 2,280,894 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 3.625% versus the three month USD-LIBOR-BBA maturing August 2026. 10,259,726 Aug-16/3.625 536,584 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 3.625% versus the three month USD-LIBOR-BBA maturing August 2026. 10,259,726 Aug-16/3.625 997,245 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. 21,094,416 Aug-16/4.17 381,809 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. 21,094,416 Aug-16/4.17 1,668,125 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. 18,978,932 Aug-16/4.28 682,198 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. 18,978,932 Aug-16/4.28 2,587,815 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing August 2026. 35,414,819 Aug-16/4.35 4,992,569 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.68% versus the three month USD-LIBOR-BBA maturing August 2026. 8,352,631 Aug-16/4.68 251,414 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.68% versus the three month USD-LIBOR-BBA maturing August 2026. 8,352,631 Aug-16/4.68 1,363,985 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 5.35% versus the three month USD-LIBOR-BBA maturing August 2026. 35,414,819 Aug-16/5.35 765,066 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.345% versus the three month USD-LIBOR-BBA maturing December 2022. 2,400,000 Dec-12/2.345 98,424 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.355% versus the three month USD-LIBOR-BBA maturing December 2022. 2,400,000 Dec-12/2.355 99,984 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 2025. 5,007,860 Feb-15/5.27 55,127 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 2025. 5,007,860 Feb-15/5.27 1,169,786 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February 2025. 2,461,160 Feb-15/5.36 28,549 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February 2025. 2,461,160 Feb-15/5.36 580,925 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.3625% versus the three month USD-LIBOR-BBA maturing January 2023. 2,400,000 Jan-13/2.3625 100,848 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 2,057,000 Jul-12/2.1714 60,208 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 2,057,000 Jul-12/2.1714 60,208 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 2,057,000 Jul-12/2.1714 60,208 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 2,057,000 Jul-12/2.1714 60,208 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 2,057,000 Jul-12/2.1714 60,208 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.372% versus the three month USD-LIBOR-BBA maturing July 2022. 8,571,000 Jul-12/2.372 358,868 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.6075% versus the three month USD-LIBOR-BBA maturing July 2022. 15,827,000 Jul-12/2.6075 937,750 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.6075% versus the three month USD-LIBOR-BBA maturing July 2022. 15,827,000 Jul-12/2.6075 937,750 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.61875% versus the three month USD-LIBOR-BBA maturing July 2022. 15,827,000 Jul-12/2.61875 951,203 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.6825% versus the three month USD-LIBOR-BBA maturing July 2022. 2,246,000 Jul-12/2.6825 146,170 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.19% versus the three month USD-LIBOR-BBA maturing July 2024. 4,300,982 Jul-14/4.19 74,407 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.19% versus the three month USD-LIBOR-BBA maturing July 2024. 4,300,982 Jul-14/4.19 665,168 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.29% versus the three month USD-LIBOR-BBA maturing July 2024. 4,277,119 Jul-14/4.29 63,173 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.29% versus the three month USD-LIBOR-BBA maturing July 2024. 4,277,119 Jul-14/4.29 707,217 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.34% versus the three month USD-LIBOR-BBA maturing July 2024. 1,720,393 Jul-14/4.34 26,666 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.34% versus the three month USD-LIBOR-BBA maturing July 2024. 1,720,393 Jul-14/4.34 285,682 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing July 2024. 4,300,982 Jul-14/4.35 66,235 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing July 2024. 4,300,982 Jul-14/4.35 717,541 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing July 2024. 2,018,662 Jul-14/4.36 28,401 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing July 2024. 2,018,662 Jul-14/4.36 344,648 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.3725% versus the three month USD-LIBOR-BBA maturing July 2024. 4,300,992 Jul-14/4.3725 64,945 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.3725% versus the three month USD-LIBOR-BBA maturing July 2024. 4,300,992 Jul-14/4.3725 726,524 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. 6,960,526 Jul-16/4.67 210,208 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. 6,960,526 Jul-16/4.67 1,131,782 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. 6,921,908 Jul-16/4.74 191,986 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. 6,921,908 Jul-16/4.74 1,184,698 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July 2026. 3,266,918 Jul-16/4.79 88,442 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July 2026. 3,266,918 Jul-16/4.79 569,963 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 2026. 6,960,526 Jul-16/4.80 197,679 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 2026. 6,960,526 Jul-16/4.80 1,194,426 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 2026. 2,784,210 Jul-16/4.80 78,793 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 2026. 2,784,210 Jul-16/4.80 478,049 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing July 2026. 6,960,526 Jul-16/4.815 195,591 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing July 2026. 6,960,526 Jul-16/4.815 1,202,083 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June 2022. 2,014,000 Jun-12/2.183 58,869 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June 2022. 2,014,000 Jun-12/2.183 58,869 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June 2022. 2,014,000 Jun-12/2.183 58,869 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June 2022. 2,014,000 Jun-12/2.183 58,869 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June 2022. 2,014,000 Jun-12/2.183 58,869 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.346% versus the three month USD-LIBOR-BBA maturing June 2022. 8,571,000 Jun-12/2.346 341,383 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.12% versus the three month USD-LIBOR-BBA maturing June 2021. 8,451,295 Jun-16/4.12 665,599 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.39% versus the three month USD-LIBOR-BBA maturing June 2021. 8,316,290 Jun-16/4.39 738,570 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June 2021. 8,263,488 Jun-16/4.575 111,838 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June 2021. 8,263,488 Jun-16/4.575 803,376 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing June 2026. 5,365,418 Jun-16/4.815 138,256 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing June 2026. 5,365,418 Jun-16/4.815 953,483 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.89% versus the three month USD-LIBOR-BBA maturing June 2021. 8,316,290 Jun-16/4.89 100,627 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.12% versus the three month USD-LIBOR-BBA maturing June 2021. 8,451,295 Jun-16/5.12 89,119 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.119% versus the three month USD-LIBOR-BBA maturing March 2022. 2,957,000 Mar-12/2.119 62,274 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 2.119% versus the three month USD-LIBOR-BBA maturing March 2022. 2,957,000 Mar-12/2.119 62,274 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.119% versus the three month USD-LIBOR-BBA maturing March 2022. 2,957,000 Mar-12/2.119 62,274 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 2.119% versus the three month USD-LIBOR-BBA maturing March 2022. 2,957,000 Mar-12/2.119 62,274 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 2.119% versus the three month USD-LIBOR-BBA maturing March 2022. 2,957,000 Mar-12/2.119 62,274 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.324% versus the three month USD-LIBOR-BBA maturing May 2022. 8,571,000 May-12/2.324 324,241 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.11% versus the three month USD-LIBOR-BBA maturing May 2021. 14,251,339 May-16/4.11 1,117,889 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing May 2021. 14,031,812 May-16/4.36 1,231,011 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing May 2021. 13,961,977 May-16/4.60 185,722 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing May 2021. 13,961,977 May-16/4.60 1,368,274 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing May 2021. 19,149,649 May-16/4.745 241,286 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing May 2021. 19,149,649 May-16/4.745 1,974,539 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 4.7575% versus the three month USD-LIBOR-BBA maturing May 2021. 12,539,848 May-16/4.7575 159,256 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 4.7575% versus the three month USD-LIBOR-BBA maturing May 2021. 12,539,848 May-16/4.7575 1,299,429 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. 26,824,343 May-16/4.765 326,881 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. 26,824,343 May-16/4.765 2,816,556 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 2021. 47,874,123 May-16/4.77 603,214 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 2021. 47,874,123 May-16/4.77 4,983,651 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 4.86% versus the three month USD-LIBOR-BBA maturing May 2021. 14,031,812 May-16/4.86 168,382 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.11% versus the three month USD-LIBOR-BBA maturing May 2021. 14,251,339 May-16/5.11 150,095 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.32% versus the three month USD-LIBOR-BBA maturing November 2022. 2,400,000 Nov-12/2.32 94,848 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.335% versus the three month USD-LIBOR-BBA maturing November 2022. 2,400,000 Nov-12/2.335 96,816 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.443% versus the three month USD-LIBOR-BBA maturing October 2022. 8,571,000 Oct-12/2.443 403,523 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.5625% versus the three month USD-LIBOR-BBA maturing October 2021. 9,456,000 Oct-16/2.5625 272,806 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.7975% versus the three month USD-LIBOR-BBA maturing October 2021. 3,782,000 Oct-16/2.7975 130,517 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.419% versus the three month USD-LIBOR-BBA maturing September 2022. 8,571,000 Sep-12/2.419 389,295 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 2025. 26,918,400 Sep-15/4.04 840,069 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 2025. 26,918,400 Sep-15/4.04 3,530,887 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 2026. 7,936,217 Sep-16/3.49 451,095 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 2026. 7,936,217 Sep-16/3.49 710,157 Total TBA SALE COMMITMENTS OUTSTANDING at 1/31/12 (proceeds receivable $34,181,094) (Unaudited) Principal Settlement Agency amount date Value FNMA, 4s, February 1, 2042 $8,000,000 2/13/12 $8,456,250 FNMA, 3 1/2s, February 1, 2042 25,000,000 2/13/12 25,974,610 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 1/31/12 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. $10,399,000 $— 1/12/22 3 month USD-LIBOR-BBA 2.13057% $223,605 1,138,000 — 1/13/14 3 month USD-LIBOR-BBA 0.6075% 1,991 2,901,000 — 1/13/42 3 month USD-LIBOR-BBA 2.70% 46,201 14,823,100 — 1/13/22 3 month USD-LIBOR-BBA 2.05% 206,497 55,289,600 — 1/13/17 1.1642% 3 month USD-LIBOR-BBA (501,910) 8,278,000 — 1/24/22 3 month USD-LIBOR-BBA 2.16% 193,915 11,317,000 — 1/25/22 3 month USD-LIBOR-BBA 2.1825% 288,072 1,370,000 (E) — 2/13/22 3 month USD-LIBOR-BBA 2.24% 40,470 14,911,320 884,987 1/19/22 4.72% 3 month USD-LIBOR-BBA (3,026,107) 38,968,000 — 1/9/22 3 month USD-LIBOR-BBA 2.11% 770,292 4,315,000 — 1/9/17 3 month USD-LIBOR-BBA 1.253% 58,699 992,000 — 1/9/42 2.723% 3 month USD-LIBOR-BBA (20,903) CAD 7,390,000 — 1/23/17 1.6325% 3 month CAD-BA-CDOR (61,585) Barclays Bank PLC $27,638,000 — 1/5/17 1.2685% 3 month USD-LIBOR-BBA (401,560) 40,947,000 — 1/11/14 0.6575% 3 month USD-LIBOR-BBA (112,467) 185,087,000 — 1/12/14 0.655% 3 month USD-LIBOR-BBA (498,578) 24,564,000 — 1/12/17 3 month USD-LIBOR-BBA 1.226% 298,333 4,362,000 — 1/13/22 2.074% 3 month USD-LIBOR-BBA (70,502) 6,571,000 — 1/13/22 2.05125% 3 month USD-LIBOR-BBA (92,266) 22,051,000 — 1/13/14 3 month USD-LIBOR-BBA 0.608% 38,804 33,063,500 — 1/13/14 0.61% 3 month USD-LIBOR-BBA (59,539) 18,027,200 — 1/13/17 1.16% 3 month USD-LIBOR-BBA (160,005) 7,411,500 — 1/13/22 3 month USD-LIBOR-BBA 2.05% 103,248 11,587,000 — 1/17/22 3 month USD-LIBOR-BBA 2.028% 134,090 10,601,000 — 1/17/14 3 month USD-LIBOR-BBA 0.5675% 10,118 48,635,000 — 1/19/22 1.9955% 3 month USD-LIBOR-BBA (411,069) 16,435,000 (28,761) 1/3/14 0.6075% 3 month USD-LIBOR-BBA (57,925) 67,565,000 — 1/19/42 2.6192% 3 month USD-LIBOR-BBA 113,508 5,625,000 — 1/19/22 1.992% 3 month USD-LIBOR-BBA (45,680) 8,409,000 — 1/20/22 3 month USD-LIBOR-BBA 1.993% 68,549 4,141,000 — 1/20/42 2.631% 3 month USD-LIBOR-BBA (2,360) 10,750,000 — 1/23/14 0.5875% 3 month USD-LIBOR-BBA (14,623) 7,843,000 — 1/24/14 3 month USD-LIBOR-BBA 0.5875% 10,585 2,368,000 — 1/24/22 2.1375% 3 month USD-LIBOR-BBA (50,512) 6,837,000 — 1/24/14 3 month USD-LIBOR-BBA 0.591% 9,710 587,000 — 1/26/22 3 month USD-LIBOR-BBA 2.185% 15,033 2,451,000 (E) — 4/11/22 2.265% 3 month USD-LIBOR-BBA (68,358) 17,959,000 — 1/27/22 2.082125% 3 month USD-LIBOR-BBA (286,698) 8,349,000 — 1/30/22 2.062% 3 month USD-LIBOR-BBA (115,855) 510,000 — 1/30/22 3 month USD-LIBOR-BBA 2.061% 7,031 4,527,000 — 1/31/22 2.01% 3 month USD-LIBOR-BBA (40,991) 44,435,000 — 2/1/14 3 month USD-LIBOR-BBA 0.5325% 12,442 40,763,000 — 2/1/17 1.031% 3 month USD-LIBOR-BBA (71,335) 7,915,000 — 2/1/22 1.976% 3 month USD-LIBOR-BBA (45,432) 4,458,000 — 2/1/42 3 month USD-LIBOR-BBA 2.7075% 72,977 487,000 — 2/1/22 3 month USD-LIBOR-BBA 1.958% 1,982 27,552,000 — 2/2/17 1.035% 3 month USD-LIBOR-BBA (53,473) 8,887,000 — 2/2/22 1.965% 3 month USD-LIBOR-BBA (42,261) 2,512,000 — 2/2/22 1.917% 3 month USD-LIBOR-BBA (524) 9,116,000 — 2/2/14 0.515% 3 month USD-LIBOR-BBA 539 12,786,000 — 2/2/22 1.92833% 3 month USD-LIBOR-BBA (16,388) 503,000 — 2/2/22 3 month USD-LIBOR-BBA 1.9125% (110) 3,503,000 (E) — 4/12/22 3 month USD-LIBOR-BBA 2.4275% 150,244 AUD 16,350,000 — 1/27/17 4.43% 6 month AUD-BBR-BBSW (190,739) AUD 7,110,000 — 1/27/22 6 month AUD-BBR-BBSW 4.81% 156,709 AUD 1,770,000 — 2/1/22 4.609% 6 month AUD-BBR-BBSW (8,555) GBP 3,910,000 — 1/23/22 2.4275% 6 month GBP-LIBOR-BBA (99,325) GBP 2,960,000 — 8/8/21 2.9785% 6 month GBP-LIBOR-BBA (367,390) GBP 1,320,000 — 8/15/31 3.6% 6 month GBP-LIBOR-BBA (290,014) GBP 4,470,000 (E) — 2/3/31 6 month GBP-LIBOR-BBA 4.86% 643,242 Citibank, N.A. $35,912,000 — 1/12/14 0.6565% 3 month USD-LIBOR-BBA (97,844) 491,000 — 1/12/17 3 month USD-LIBOR-BBA 1.2264% 5,973 31,297,000 — 1/19/22 3 month USD-LIBOR-BBA 2.021% 338,966 11,137,000 — 1/19/42 3 month USD-LIBOR-BBA 2.6455% 43,866 1,390,000 (E) — 10/7/21 3 month USD-LIBOR-BBA 3.0625% 12,635 3,503,000 (E) — 4/12/22 3 month USD-LIBOR-BBA 2.4275% 150,244 13,030,000 283,594 1/17/22 2.4475% 3 month USD-LIBOR-BBA (376,578) 9,248,000 — 1/10/17 1.216% 3 month USD-LIBOR-BBA (108,516) Credit Suisse International 37,684,000 — 1/5/14 0.73% 3 month USD-LIBOR-BBA (158,286) 14,320,000 — 1/5/17 3 month USD-LIBOR-BBA 1.26875% 208,348 27,693,000 — 1/6/17 3 month USD-LIBOR-BBA 1.2753% 410,547 48,586,000 — 1/12/14 0.6525% 3 month USD-LIBOR-BBA (128,385) 48,329,000 — 1/13/14 0.617% 3 month USD-LIBOR-BBA (93,963) 629,000 — 1/13/17 3 month USD-LIBOR-BBA 1.1795% 6,180 4,119,400 — 1/13/42 3 month USD-LIBOR-BBA 2.70% 65,604 31,997,000 — 1/13/14 0.6125% 3 month USD-LIBOR-BBA (59,258) 44,742,800 — 1/13/17 1.164104% 3 month USD-LIBOR-BBA (406,166) 40,061,000 — 1/17/42 3 month USD-LIBOR-BBA 2.688% 525,163 56,291,000 — 1/17/22 3 month USD-LIBOR-BBA 2.0505% 769,564 43,417,000 — 1/20/14 3 month USD-LIBOR-BBA 0.583% 55,620 527,000 — 1/20/42 3 month USD-LIBOR-BBA 2.673% 5,138 3,273,000 — 1/23/17 1.165% 3 month USD-LIBOR-BBA (28,470) 879,000 — 1/23/42 3 month USD-LIBOR-BBA 2.765% 25,662 4,851,000 — 1/23/22 2.09875% 3 month USD-LIBOR-BBA (86,183) 22,589,000 — 1/27/14 0.550278% 3 month USD-LIBOR-BBA (13,866) 6,656,000 — 1/27/14 3 month USD-LIBOR-BBA 0.56% 5,358 21,555,000 — 1/30/14 0.533% 3 month USD-LIBOR-BBA (5,886) 3,503,000 (E) — 4/12/22 3 month USD-LIBOR-BBA 2.4275% 150,244 32,707,000 — 1/30/17 1.075% 3 month USD-LIBOR-BBA (131,454) 2,128,000 — 1/30/22 3 month USD-LIBOR-BBA 2.0725% 31,615 681,000 — 1/30/42 2.81% 3 month USD-LIBOR-BBA (26,183) 34,950,000 — 1/30/17 1.056% 3 month USD-LIBOR-BBA (107,947) 12,195,000 — 1/31/17 1.04% 3 month USD-LIBOR-BBA (27,618) 29,073,000 — 2/1/17 1.04% 3 month USD-LIBOR-BBA (63,670) 2,511,000 — 2/2/22 1.917% 3 month USD-LIBOR-BBA (523) 1,829,000 (E) — 8/17/22 3 month USD-LIBOR-BBA 2.4475% 64,582 CHF 1,780,000 — 1/23/22 6 month CHF-LIBOR-BBA 1.1225% 11,175 CHF 1,780,000 — 1/25/22 6 month CHF-LIBOR-BBA 1.1775% 21,678 GBP 2,961,000 — 8/15/21 6 month GBP-LIBOR-BBA 2.91% 335,805 SEK 14,200,000 — 1/23/22 2.30% 3 month SEK-STIBOR-SIDE 4,989 SEK 14,200,000 — 1/25/22 2.4275% 3 month SEK-STIBOR-SIDE (18,743) Deutsche Bank AG $48,829,000 — 1/6/14 0.7245% 3 month USD-LIBOR-BBA (199,829) 18,522,000 — 1/6/17 3 month USD-LIBOR-BBA 1.257% 257,867 13,368,000 — 1/6/17 3 month USD-LIBOR-BBA 1.255% 184,891 62,865,000 — 1/13/14 3 month USD-LIBOR-BBA 0.618% 123,513 5,137,000 — 1/13/17 3 month USD-LIBOR-BBA 1.178% 50,110 35,552,200 — 1/13/14 0.6125% 3 month USD-LIBOR-BBA (65,842) 43,906,500 — 1/13/17 1.16% 3 month USD-LIBOR-BBA (389,703) 18,528,800 — 1/13/22 3 month USD-LIBOR-BBA 2.05375% 264,640 21,784,000 — 1/19/14 0.5625% 3 month USD-LIBOR-BBA (19,049) 5,261,000 — 1/19/17 1.102% 3 month USD-LIBOR-BBA (30,431) 9,326,000 — 1/20/17 1.10% 3 month USD-LIBOR-BBA (52,683) 50,329,000 — 1/20/22 2.02% 3 month USD-LIBOR-BBA (537,018) 51,235,000 — 1/20/42 3 month USD-LIBOR-BBA 2.656% 313,788 19,285,000 — 1/20/17 3 month USD-LIBOR-BBA 1.1225% 130,288 14,206,000 — 1/23/22 2.0475% 3 month USD-LIBOR-BBA (184,603) 11,883,000 — 1/23/22 2.108% 3 month USD-LIBOR-BBA (221,358) 113,483,000 — 1/23/17 3 month USD-LIBOR-BBA 1.15641% 939,262 21,563,000 — 1/24/17 3 month USD-LIBOR-BBA 1.19233% 215,353 27,031,000 — 1/30/14 0.53125% 3 month USD-LIBOR-BBA (6,867) 2,512,000 — 2/2/22 1.917% 3 month USD-LIBOR-BBA (524) 703,000 (E) — 10/7/21 3 month USD-LIBOR-BBA 3.0475% 5,919 3,503,000 (E) — 4/12/22 3 month USD-LIBOR-BBA 2.4275% 150,244 2,846,000 (E) — 4/13/22 3 month USD-LIBOR-BBA 2.498% 140,479 31,689,495 (59,814) 1/5/14 0.545% 3 month USD-LIBOR-BBA (76,506) 31,800,000 — 1/3/14 0.773% 3 month USD-LIBOR-BBA (161,010) 24,573,000 — 1/5/17 1.2699% 3 month USD-LIBOR-BBA (358,773) EUR 10,880,000 — 12/23/20 3.325% 6 month EUR-EURIBOR-REUTERS (1,419,285) Goldman Sachs International $19,626,000 — 1/5/17 1.285% 3 month USD-LIBOR-BBA (301,086) 30,599,000 — 1/6/17 3 month USD-LIBOR-BBA 1.2568% 425,696 38,577,000 — 1/12/14 3 month USD-LIBOR-BBA 0.6565% 105,105 29,635,000 — 1/12/17 1.2185% 3 month USD-LIBOR-BBA (348,838) 77,637,800 — 1/13/17 1.164785% 3 month USD-LIBOR-BBA (707,135) 14,901,000 (25,890) 1/4/14 0.61% 3 month USD-LIBOR-BBA (53,094) 3,503,000 (E) — 4/12/22 3 month USD-LIBOR-BBA 2.4275% 150,244 41,110,000 — 1/27/17 1.0825% 3 month USD-LIBOR-BBA (184,295) 9,557,000 — 1/27/17 3 month USD-LIBOR-BBA 1.11% 55,775 5,627,000 — 1/30/42 3 month USD-LIBOR-BBA 2.8019% 206,607 5,428,000 — 1/30/22 3 month USD-LIBOR-BBA 2.052% 70,272 232,582,000 (F) — 2/1/17 3 month USD-LIBOR-BBA 1.041% 533,543 2,328,000 — 2/2/42 2.69% 3 month USD-LIBOR-BBA (30,294) 6,910,000 — 2/2/17 3 month USD-LIBOR-BBA 0.98875% (2,412) 515,000 — 2/2/42 2.64% 3 month USD-LIBOR-BBA (1,032) 2,846,000 (E) — 4/13/22 3 month USD-LIBOR-BBA 2.498% 140,479 3,952,000 (44,658) 1/27/22 3 month USD-LIBOR-BBA 2.27% 87,596 2,954,000 62,442 1/27/22 2.52% 3 month USD-LIBOR-BBA (105,176) 63,960,000 (E) — 2/7/17 1.35% 3 month USD-LIBOR-BBA (1,097,554) EUR 10,900,000 — 9/29/21 6 month EUR-EURIBOR-REUTERS 2.54% 463,142 GBP 2,537,000 (E) — 9/22/31 6 month GBP-LIBOR-BBA 4.06% 139,284 GBP 1,320,000 — 9/23/31 6 month GBP-LIBOR-BBA 3.1175% 122,745 GBP 2,400,000 (E) — 9/23/31 3.99% 6 month GBP-LIBOR-BBA (113,571) GBP 2,304,000 (E) — 8/9/31 4.605% 6 month GBP-LIBOR-BBA (263,222) GBP 2,303,000 (E) — 8/10/31 4.5175% 6 month GBP-LIBOR-BBA (241,115) JPMorgan Chase Bank, N.A. $28,892,000 — 1/11/17 1.2125% 3 month USD-LIBOR-BBA (332,980) 41,427,000 — 1/11/17 3 month USD-LIBOR-BBA 1.187% 425,489 124,082,000 — 1/13/14 3 month USD-LIBOR-BBA 0.613% 231,070 286,000 — 1/13/17 1.1673% 3 month USD-LIBOR-BBA (2,640) 71,104,400 — 1/13/14 0.6125% 3 month USD-LIBOR-BBA (131,684) 68,995,900 — 1/13/17 1.168249% 3 month USD-LIBOR-BBA (640,272) 64,467,000 — 1/17/14 0.587% 3 month USD-LIBOR-BBA (86,517) 10,473,000 — 1/17/17 1.115% 3 month USD-LIBOR-BBA (67,942) 122,000 — 1/19/22 1.99% 3 month USD-LIBOR-BBA (969) 83,000 — 1/19/14 0.56% 3 month USD-LIBOR-BBA (68) 1,615,000 — 1/20/17 1.117% 3 month USD-LIBOR-BBA (10,472) 112,105,000 — 1/20/22 3 month USD-LIBOR-BBA 2.0075% 1,065,708 15,413,000 — 1/20/42 2.6455% 3 month USD-LIBOR-BBA (59,822) 19,476,000 — 1/20/22 3 month USD-LIBOR-BBA 2.029% 224,031 4,616,000 — 1/23/42 3 month USD-LIBOR-BBA 2.688% 58,933 42,135,000 — 1/23/14 3 month USD-LIBOR-BBA 0.59% 59,445 33,051,000 — 1/23/22 3 month USD-LIBOR-BBA 2.097184% 582,548 15,187,000 — 1/25/17 3 month USD-LIBOR-BBA 1.2255% 175,795 8,780,000 — 1/27/22 3 month USD-LIBOR-BBA 2.10% 154,844 3,503,000 (E) — 4/12/22 3 month USD-LIBOR-BBA 2.4275% 150,244 13,030,000 279,570 1/17/22 2.453% 3 month USD-LIBOR-BBA (387,275) 4,580,000 — 2/1/14 3 month USD-LIBOR-BBA 0.54125% 2,107 1,900,000 — 2/1/22 1.95125% 3 month USD-LIBOR-BBA (6,517) 10,308,000 — 2/1/22 1.956% 3 month USD-LIBOR-BBA (39,995) 965,000 — 2/2/14 0.5175% 3 month USD-LIBOR-BBA 9 1,690,000 — 2/2/22 1.92875% 3 month USD-LIBOR-BBA (2,233) 805,000 — 2/2/42 2.6675% 3 month USD-LIBOR-BBA (6,487) 2,512,000 — 2/2/22 1.917% 3 month USD-LIBOR-BBA (524) 9,790,000 (187,479) 1/19/22 3 month USD-LIBOR-BBA 2.2775% 152,490 24,852,200 1,433,972 1/17/22 4.80% 3 month USD-LIBOR-BBA (5,273,364) CAD 1,830,000 — 9/21/21 2.3911% 3 month CAD-BA-CDOR (42,543) CAD 3,770,000 — 1/24/22 2.3825% 3 month CAD-BA-CDOR (59,108) EUR 7,090,000 — 12/16/16 1 month EUR-EONIA-OIS-COMPOUND 1.205% 138,211 EUR 17,370,000 — 12/16/13 0.52% 1 month EUR-EONIA-OIS-COMPOUND (70,687) JPY 22,600,000 (E) — 7/28/29 6 month JPY-LIBOR-BBA 2.67% 9,213 JPY 30,400,000 (E) — 7/28/39 2.40% 6 month JPY-LIBOR-BBA (3,211) UBS AG CHF 30,584,000 — 5/23/13 0.7625% 6 month CHF-LIBOR-BBA (484,547) Total (E) See Total return swap contracts note and/or Interest rate swap contracts note (s) regarding extended effective dates. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (”ASC 820”) based on the securities' valuation inputs. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 1/31/12 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America, N.A. $3,141,957 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools $(60,035) baskets 182,716 — 7/30/12 3 month USD-LIBOR-BBA A basket (GDX) of common stocks (734,540) Barclays Bank PLC $822,261 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (546) 1,823,018 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (5,346) 126,367 553 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (1,874) 3,024,654 (473) 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (63,020) 4,125,736 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (12,098) 2,659,227 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (1,767) 2,048,725 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 556 10,479,754 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (30,731) 2,075,327 36,967 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (6,232) 9,230,614 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (27,068) 6,745,132 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,829 2,705,834 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 12,010 315,976 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (5,215) 2,620,000 — 4/7/16 (2.63%) USA Non Revised Consumer Price Index- Urban (CPI-U) (49,694) 3,141,957 — 1/12/40 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 60,035 337,787 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (6,280) 9,698,538 — 1/12/41 3.50% (1 month USD-LIBOR) Synthetic MBX Index 3.50% 30 year Fannie Mae pools 76,886 1,389,066 — 1/12/41 3.50% (1 month USD-LIBOR) Synthetic MBX Index 3.50% 30 year Fannie Mae pools 11,012 1,239,364 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (23,041) 4,843,321 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,313 15,740,975 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (46,159) 10,018,754 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 44,469 3,896,025 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (11,425) 17,387,288 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 27,383 1,164,030 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 2,378 11,520,374 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 18,143 5,013,348 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (93,203) 24,551 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 39 23,848,514 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 6,468 719,883 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (478) 2,335,895 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (1,552) 1,693,119 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (1,125) 7,337,162 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic TRS Index 6.50% 30 year Fannie Mae pools 50,708 5,722,889 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Ginnie Mae II pools (115,645) Citibank, N.A. 2,701,766 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 733 5,704,638 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (109,001) 1,281,058 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 347 baskets 753 — 4/11/12 (3 month USD-LIBOR-BBA plus 0.10%) A basket (CGPUTQL1) of common stocks 977,075 baskets 412,153 — 10/29/12 (3 month USD-LIBOR-BBA minus 1.6%) A basket (CGPUTSB9) of common stocks (2,478,555) units 16,807 — 4/11/12 3 month USD-LIBOR-BBA minus 0.05% Russell 2000 Total Return Index (1,063,653) units 702 — 4/11/12 3 month USD-LIBOR-BBA minus 0.05% Russell 2000 Total Return Index (44,272) units 260 — 4/11/12 3 month USD-LIBOR-BBA minus 0.05% Russell 1000 Total Return Index (16,454) Credit Suisse International $1,614,440 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 438 6,294,281 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (120,268) 2,059,006 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (39,342) shares 119,200 — 3/13/12 (1 month USD-LIBOR minus 1.00%) iShares iBoxx H/Y Corp Bond ETF 181,969 shares 119,200 — 3/13/12 (1 month USD-LIBOR minus 1.00%) SPDR Barclays Capital High ETF 105,075 Deutsche Bank AG $7,441,962 — 1/12/39 (6.00%) 1 month USD-LIBOR Synthetic TRS Index 6.00% 30 year Fannie Mae pools 71,968 Goldman Sachs International 1,500,000 — 3/1/16 2.47% USA Non Revised Consumer Price Index- Urban (CPI-U) 13,491 1,125,000 — 3/3/16 2.45% USA Non Revised Consumer Price Index- Urban (CPI-U) 9,001 6,414,172 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (125,600) 3,092,461 (12,563) 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 53,085 3,103,270 (6,788) 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (69,083) 2,686,429 (24,346) 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 33,420 2,695,819 9,267 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (45,515) 635,282 (10,125) 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 3,623 1,317,938 15,239 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (11,706) 2,544,341 53,272 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 0 2,535,479 (61,802) 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools (5,546) EUR 7,181,000 — 10/18/13 (1.7775%) Eurostat Eurozone HICP excluding tobacco (100,600) UBS, AG baskets 476,409 — 5/24/12 (3 month USD-LIBOR-BBA) A basket (UBSEMBSK) of common stocks 510,853 contracts 112,073 — 5/24/12 3 month USD-LIBOR-BBA minus 0.35% MSCI Daily Total Return Net USD Index (6,190,262) shares 130,053 — 2/28/12 (3 month USD-LIBOR-BBA minus 0.25%) iShares MSCI Emerging Markets Index 600,775 Total CREDIT DEFAULT CONTRACTS OUTSTANDING at 1/31/12 (Unaudited) Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Credit Suisse International Bonos Y Oblig Del Estado, 5 1/2%, 7/30/17 — $(4,006) $450,000 12/20/19 (100 bp) $67,959 Deutsche Bank AG DJ CDX NA IG Series 17 Index BBB+/P 765,298 38,800,000 12/20/16 100 bp 789,137 JPMorgan Chase Bank, N.A. Belgium Government International Bond, 4 1/4s, 9/28/14 — (353,495) 3,478,000 12/20/16 (100 bp) (139,092) Belgium Government International Bond, 4 1/4s, 9/28/14 — (257,485) 3,458,000 3/20/17 (100 bp) (29,011) Bonos Y Oblig Del Estado, 5 1/2%, 7/30/17 — (2,475,821) 20,906,000 3/20/17 (100 bp) 25,961 Bundesrepublic of Deutschland, 6%, 6/20/16 — (322,336) 8,696,000 12/20/16 (25 bp) (71,314) France, Gov't of, 4.25%, 04/25/2019 — (947,722) 10,434,000 12/20/16 (25 bp) (223,692) France, Gov't of, 4.25%, 04/25/2019 — (247,336) 3,458,000 3/20/17 (25 bp) 10,200 Republic of Austria, 4.65%, 1/5/18 — (419,892) 8,695,000 12/20/16 (100 bp) (146,977) Republic of Italy, 6 7/8%, 9/27/23 — (1,134,590) 4,284,000 12/20/21 (100 bp) (264,785) Republic of Italy, 6 7/8%, 9/27/23 A2 949,828 10,818,000 12/20/13 100 bp 374,347 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at January 31, 2012. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” Key to holding's currency abbreviations AUD Australian Dollar CAD Canadian Dollar CHF Swiss Franc EUR Euro GBP British Pound JPY Japanese Yen SEK Swedish Krona Key to holding's abbreviations ASC 820 Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures EMTN Euro Medium Term Notes ETF Exchange Traded Fund FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period GMTN Global Medium Term Notes IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only MTN Medium Term Notes OAO Open Joint Stock Company OJSC Open Joint Stock Company PO Principal Only SPDR S&P Depository Receipts TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from November 1, 2011 through January 31, 2012 (the reporting period). (a) Percentages indicated are based on net assets of $691,997,605. (b) The aggregate identified cost on a tax basis is $908,201,957, resulting in gross unrealized appreciation and depreciation of $47,951,852 and $30,031,542, respectively, or net unrealized appreciation of $17,920,310. (NON) Non-income-producing security. (RES) Security is restricted with regard to public resale. The total market value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $457,184, or less than 0.1% of net assets. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $9,052 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $122,107,823 and $102,491,347, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $589,477,438 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The rates shown on FRB and FRN are the current interest rates at the close of the reporting period. The dates shown on debt obligations are the original maturity dates. IFB are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The interest rates shown are the current interest rates at the close of the reporting period. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies, which are classified as Level 1 securities, are based on their net asset value (NAV). The NAV of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source.The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Futures contracts: The fund uses futures contracts to hedge interest rate risk, to gain exposure to interest rates, to hedge prepayment risk, to equitize cash and to manage exposure to market risk. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. Outstanding number of contracts on futures contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Options contracts: The fund uses options contracts to hedge duration, convexity and prepayment risk, to gain exposure to interest rates, to hedge against changes in values of securities it owns, owned or expects to own, to hedge prepayment risk, to generate additional income for the portfolio and to enhance the return on securities owned. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Outstanding contracts on written options and purchased options contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding forward currency contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Total return swap contracts: The fund enters into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to hedge sector exposure, to manage exposure to specific sectors or industries, to gain exposure to specific markets/countries and to gain exposure to specific sectors/industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. The fund had an average notional amount of approximately $458,800,000 on total return swap contracts for the reporting period. Interest rate swap contracts: The fund enters into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk, to gain exposure on interest rates, to hedge prepayment risk. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. The fund had an average notional amount of approximately $2,920,500,000 on interest rate swap contracts for the reporting period. Credit default contracts: The fund enters into credit default contracts to hedge credit risk, to hedge market risk, to gain exposure on individual names and/or baskets of securities and to (any additional reason listed on the most recent shareholder report). In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the fund’s books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. The fund had an average notional amount of approximately $94,900,000 on credit default swap contracts for the reporting period. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $261,452 at the close of the reporting period.Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $65,190,045 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $65,533,024. TBA purchase commitments: The fund may enter into “TBA” (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However ,it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments: The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $5,855,958 $— $— Capital goods 9,351,115 — — Communication services 6,962,985 — — Conglomerates 1,044,763 — — Consumer cyclicals 26,775,518 — — Consumer staples 23,477,587 — — Energy 21,981,896 457,184 — Financials 25,986,320 — — Health care 19,986,683 — — Technology 65,998,094 — — Transportation 5,701,271 — — Utilities and power 6,866,975 — — Total common stocks — Asset-backed securities $— $11,757,029 $— Commodity linked notes — 16,531,770 — Corporate bonds and notes — 107,879,329 — Foreign government bonds and notes — 11,746,330 — Mortgage-backed securities — 121,389,088 30,199 Purchased options outstanding — 32,322,029 — Senior loans — 45,721,318 — U.S. Government and Agency Mortgage Obligations — 148,719,144 — Short-term investments 63,543,734 146,035,948 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $365,047 $— Futures contracts (691,734) — — Written options — (82,505,648) — TBA sale commitments — (34,430,860) — Interest rate swap contracts — (11,071,882) — Total return swap contracts — (8,841,050) — Credit default contracts — 4,840,290 — Totals by level $— At the start and/or close of the reporting period, Level 3 investments in securities and other financial instruments were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Credit contracts $5,597,740 $575,481 Foreign exchange contracts 2,008,557 1,643,510 Equity contracts 7,410,597 14,896,560 Interest rate contracts 47,006,421 110,490,712 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: March 30, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: March 30, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: March 30, 2012 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	April 30, 2012 Date of reporting period:	January 31, 2012 Item 1. Schedule of Investments: Putnam Asia Pacific Equity Fund The fund's portfolio 1/31/12 (Unaudited) COMMON STOCKS (97.3%) (a) Shares Value Airlines (0.6%) China Eastern Airlines Corporation Limited (Hong Kong) (NON) 124,000 $44,130 Auto components (2.2%) Apollo Tyres, Ltd. (India) 48,370 70,875 Hyundai Mobis (South Korea) 373 91,976 Automobiles (3.8%) Brilliance China Automotive Holdings, Inc. (China) (NON) 48,000 51,309 Hyundai Motor Co. (South Korea) 490 96,399 Kia Motors Corp. (South Korea) 2,163 129,971 Capital markets (0.8%) BGP Holdings PLC (Malta) (F) 132,965 174 Yuanta Financial Holding Co., Ltd. (Taiwan) 100,264 56,592 Chemicals (0.8%) Formosa Chemicals & Fibre Corp. (Taiwan) 20,000 57,457 Commercial banks (23.1%) Agricultural Bank of China, Ltd. (China) 297,000 146,675 Bank Mandiri Persero Tbk PT (Indonesia) 121,500 90,551 China Construction Bank Corp. (China) 527,000 421,991 Commerce Asset-Holding Berhad (Malaysia) 22,000 49,974 DBS Group Holdings, Ltd. (Singapore) 19,000 204,675 Industrial and Commercial Bank of China, Ltd. (China) 550,000 385,091 Kasikornbank PCL NVDR (Thailand) 27,200 113,462 KB Financial Group, Inc. (South Korea) 2,919 110,695 PT Bank Rakyat Indonesia (Persero) Tbk (Indonesia) 120,500 91,816 United Overseas Bank, Ltd. (Singapore) 6,000 82,713 Commercial services and supplies (0.6%) KEPCO Plant Service & Engineering Co., Ltd. (South Korea) 1,400 47,358 Communications equipment (1.2%) HTC Corp. (Taiwan) 2,000 32,818 Wistron NeWeb Corp. (Taiwan) 28,049 57,828 Construction and engineering (3.3%) Daelim Industrial Co., Ltd. (South Korea) 1,163 111,812 KEPCO Engineering & Construction Co., Inc. (South Korea) 494 40,897 Samsung Engineering Co., Ltd. (South Korea) 487 92,991 Construction materials (4.3%) Asia Cement Corp. (Taiwan) 47,000 56,392 China National Building Material Co., Ltd. (China) 74,000 89,503 China Shanshui Cement Group, Ltd. (China) 80,000 58,799 Siam Cement PCL NVDR (Thailand) 9,800 109,646 Electrical equipment (0.8%) Harbin Equipment Co., Ltd. (China) 58,000 56,165 Electronic equipment, instruments, and components (5.5%) Hollysys Automation Technologies, Ltd. (China) (NON) 7,046 68,417 Hon Hai Precision Industry Co., Ltd. (Taiwan) 58,600 188,748 Tripod Technology Corp. (Taiwan) 23,530 65,530 Unimicron Technology Corp. (Taiwan) 59,000 77,670 Food products (2.2%) First Resources, Ltd. (Singapore) 17,000 22,165 Golden Agri-Resources, Ltd. (Singapore) 75,000 43,825 Zhongpin, Inc. (China) (NON) 8,614 97,855 Health-care equipment and supplies (0.6%) Biosensors International Group, Ltd. (Singapore) (NON) 34,000 43,789 Hotels, restaurants, and leisure (4.1%) Genting Bhd (Malaysia) 36,000 131,598 Home Inns & Hotels Management, Inc. ADR (China) (NON) 2,941 86,730 Sands China, Ltd. (Hong Kong) (NON) 25,200 85,297 Household durables (1.1%) Skyworth Digital Holdings, Ltd. (China) 188,000 80,724 Independent power producers and energy traders (0.7%) China WindPower Group, Ltd. (China) (NON) 1,280,000 51,990 Industrial conglomerates (1.7%) Keppel Corp., Ltd. (Singapore) 14,400 124,212 Insurance (1.4%) AIA Group, Ltd. (Hong Kong) 31,600 105,533 Internet software and services (1.9%) Tencent Holdings, Ltd. (China) 5,600 136,980 Machinery (3.2%) China National Materials Co., Ltd. (China) 169,000 70,605 Samsung Heavy Industries Co., Ltd. (South Korea) 2,220 70,551 SembCorp Marine, Ltd. (Singapore) 24,000 94,828 Media (1.9%) Media Nusantara Citra Tbk PT (Indonesia) 284,500 42,722 Television Broadcasts, Ltd. (Hong Kong) 16,000 93,149 Metals and mining (1.3%) Sterlite Industries (India), Ltd. (India) 18,483 43,231 Sterlite Industries (India), Ltd. ADR (India) 5,800 53,070 Multiline retail (1.8%) Hyundai Department Store Co., Ltd. (South Korea) 437 71,190 PCD Stores Group, Ltd. (China) 408,000 62,079 Oil, gas, and consumable fuels (3.5%) CNOOC, Ltd. (China) 51,000 104,824 PT Adaro Energy Tbk (Indonesia) 423,000 86,106 Straits Asia Resources, Ltd. (Singapore) 34,000 63,791 Real estate management and development (6.6%) Asian Property Development PCL (Thailand) 252,700 42,900 C C Land Holdings, Ltd. (China) 255,000 55,568 Cheung Kong Holdings, Ltd. (Hong Kong) 8,000 107,692 China Overseas Land & Investment, Ltd. (China) 28,000 52,207 Guangzhou R&F Properties Co., Ltd. (China) 82,400 80,750 Henderson Land Development Co., Ltd. (Hong Kong) 19,000 103,142 Midland Holdings, Ltd. (Hong Kong) 80,000 42,913 Semiconductors and semiconductor equipment (9.3%) Samsung Electronics Co., Ltd. (South Korea) 595 586,340 Taiwan Semiconductor Manufacturing Co., Ltd. (Taiwan) 35,000 92,860 Software (1.0%) Perfect World Co., Ltd. ADR (China) (NON) 6,889 73,850 Textiles, apparel, and luxury goods (0.8%) LG Fashion Corp. (South Korea) 1,360 55,146 Thrifts and mortgage finance (1.8%) LIC Housing Finance, Ltd. (India) 25,717 130,548 Tobacco (1.3%) KT&G Corp. (South Korea) 1,381 96,628 Trading companies and distributors (0.7%) Noble Group, Ltd. (Hong Kong) 47,000 50,443 Wireless telecommunication services (3.4%) Bharti Airtel, Ltd. (India) 10,255 75,847 China Mobile, Ltd. (China) 17,000 173,830 Total common stocks (cost $7,643,778) INVESTMENT COMPANIES (0.6%) (a) Shares Value iShares FTSE A50 China Index ETF (China) 29,100 $41,875 Total investment Companies (cost $40,537) SHORT-TERM INVESTMENTS (2.1%) (a) Shares Value Putnam Money Market Liquidity Fund 0.08% (e) 156,497 $156,497 Total short-term investments (cost $156,497) TOTAL INVESTMENTS Total investments (cost $7,840,812) (b) Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ASC 820 Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures ETF Exchange Traded Fund NVDR Non-voting Depository Receipt Putnam Management Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from May 1, 2011 through January 31, 2012 (the reporting period). (a) Percentages indicated are based on net assets of $7,336,162. (b) The aggregate identified cost on a tax basis is $7,864,647, resulting in gross unrealized appreciation and depreciation of $426,280 and $953,947, respectively, or net unrealized depreciation of $527,667. (NON) Non-income-producing security. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $153 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $5,086,018 and $5,348,092, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): China 33.4% South Korea 21.8 Taiwan 9.4 Singapore 9.3 Hong Kong 8.6 India 5.1 Indonesia 4.2 Thailand 3.6 Malaysia 2.5 United States 2.1 Total 100.0% Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported— as in the case of some securities traded over-the-counter— a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies, which are classified as Level 1 securities, are based on their net asset value (NAV). The NAV of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent.Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $1,149,165 $— $— Consumer staples 260,473 — — Energy 254,721 — — Financials 2,475,488 — 174 Health care 43,789 — — Industrials 803,992 — — Information technology 1,381,041 — — Materials 468,098 — — Telecommunication services 249,677 — — Utilities 51,990 — — Total common stocks — Investment Companies 41,875 — — Short-term investments 156,497 — — Totals by level $— At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: March 30, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: March 30, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: March 30, 2012 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	April 30, 2012 Date of reporting period:	January 31, 2012 Item 1. Schedule of Investments: Putnam Capital Spectrum Fund The fund's portfolio 1/31/12 (Unaudited) COMMON STOCKS (59.7%) (a) Shares Value Aerospace and defense (2.2%) Northrop Grumman Corp. 297,263 $17,256,117 Airlines (3.9%) United Continental Holdings, Inc. (NON) 1,334,100 30,817,710 Banking (5.3%) Bank of America Corp. 3,934,400 28,052,272 JPMorgan Chase & Co. 374,600 13,972,580 Biotechnology (5.4%) Cubist Pharmaceuticals, Inc. (NON) 1,014,869 41,426,953 Sequenom, Inc. (NON) (S) 314,509 1,355,534 Cable television (9.5%) DISH Network Corp. Class A 2,715,654 75,821,060 Chemicals (5.4%) LyondellBasell Industries NV Class A (Netherlands) 603,711 26,019,944 OM Group, Inc. (NON) (S) 139,500 3,784,635 W.R. Grace & Co. (NON) 244,300 13,079,822 Distribution (0.2%) Rentrak Corp. (NON) 92,500 1,582,675 Energy (oil field) (—%) Stallion Oilfield Holdings, Ltd. 10,433 349,506 Entertainment (0.1%) Metro-Goldwyn-Mayer Studios, Inc. Class A (acquired 10/28/10, cost $1,026,629) (RES) 36,206 859,893 Gaming and lottery (—%) MTR Gaming Group, Inc. (NON) 95,337 227,855 Health-care services (0.5%) Lincare Holdings, Inc. 141,350 3,631,282 Household furniture and appliances (3.5%) Select Comfort Corp. (NON) (S) 1,103,048 27,664,444 Manufacturing (1.6%) Parker Hannifin Corp. 159,700 12,884,596 Medical technology (1.9%) OraSure Technologies, Inc. (NON) 970,176 10,798,059 STAAR Surgical Co. (NON) 401,555 4,372,934 Oil and gas (4.4%) Cabot Oil & Gas Corp. Class A 446,200 14,233,780 Compton Petroleum Corp. (Canada) (NON) 11,290 47,565 Plains Exploration & Production Co. (NON) 538,400 20,308,448 Pharmaceuticals (2.7%) Biospecifics Technologies Corp. (NON) 127,031 2,416,130 Jazz Pharmaceuticals PLC (Ireland) (NON) 414,700 19,283,550 Real estate (0.5%) CreXus Investment Corp. (R) 240,275 2,659,844 MFA Financial, Inc. (R) 202,600 1,487,084 Restaurants (1.2%) AFC Enterprises (NON) 513,622 8,654,531 Famous Dave's of America, Inc. (NON) 59,800 619,528 Telecommunications (10.6%) EchoStar Corp. Class A (NON) 3,200,014 83,936,367 Trucks and parts (0.8%) Westport Innovations, Inc. (Canada) (NON) (S) 145,700 6,061,113 Total common stocks (cost $414,360,573) CORPORATE BONDS AND NOTES (9.3%) (a) Principal amount Value Automotive (0.1%) Navistar International Corp. sr. notes 8 1/4s, 2021 $450,000 $483,750 TRW Automotive, Inc. company guaranty sr. unsec. unsub. notes Ser. REGS, 6 3/8s, 2014 EUR 200,000 268,692 Banking (0.1%) Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/4s, 2017 $500,000 478,750 Broadcasting (—%) Gray Television, Inc. company guaranty sr. notes 10 1/2s, 2015 300,000 311,250 Cable television (0.1%) CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 500,000 530,000 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. notes 9 1/8s, 2019 25,000 27,125 Virgin Media Finance PLC company guaranty sr. notes Ser. 1, 9 1/2s, 2016 (United Kingdom) 225,000 254,250 Chemicals (0.1%) INEOS Finance PLC 144A company guaranty sr. notes 9s, 2015 (United Kingdom) 250,000 260,625 INEOS Group Holdings, Ltd. 144A company guaranty unsec. sub. notes 8 1/2s, 2016 (United Kingdom) 500,000 450,000 Coal (0.1%) CONSOL Energy, Inc. company guaranty sr. unsec. notes 8s, 2017 500,000 540,000 Commercial and consumer services (0.4%) Interactive Data Corp. company guaranty sr. unsec. notes 10 1/4s, 2018 1,000,000 1,107,500 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 1,000,000 985,000 Travelport, LLC/Travelport, Inc. company guaranty sr. unsec. notes 9s, 2016 2,015,000 1,103,213 Computers (0.2%) Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 (PIK) 2,069,500 1,857,376 Consumer services (—%) RSC Equipment Rental, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 350,000 361,375 Containers (—%) Reynolds Group DL Escrew, Inc./Reynolds Group Escrew, LLC 144A company guaranty sr. notes 8 3/4s, 2016 130,000 138,450 Electric utilities (0.2%) AES Corp. (The) 144A sr. notes 7 3/8s, 2021 1,000,000 1,105,000 Electronics (0.3%) Advanced Micro Devices, Inc. sr. unsec. notes 8 1/8s, 2017 1,000,000 1,080,000 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 670,000 730,300 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 700,000 764,750 Financial (0.1%) Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 500,000 536,250 Food (0.1%) Post Holdings, Inc. 144A sr. unsec. notes 7 3/8s, 2022 700,000 724,500 Forest products and packaging (—%) PE Paper Escrow GmbH sr. notes Ser. REGS, 11 3/4s, 2014 (Austria) EUR 70,000 99,750 Gaming and lottery (4.7%) Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 10s, 2018 $1,070,000 826,575 Chester Downs & Marina, LLC 144A notes 9 1/4s, 2020 335,000 342,538 FireKeepers Development Authority 144A sr. sec. notes 13 7/8s, 2015 450,000 506,813 MTR Gaming Group, Inc. 144A notes 11 1/2s, 2019 37,500,000 34,312,500 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 1,000,000 1,082,500 Health-care services (0.1%) Tenet Healthcare Corp. sr. notes 8 7/8s, 2019 500,000 565,625 Homebuilding (—%) Realogy Corp. 144A company guaranty sr. notes 7 7/8s, 2019 265,000 245,125 Investment banking/Brokerage (0.2%) Jefferies Group, Inc. sr. unsec. notes 5 1/8s, 2018 2,000,000 1,800,000 Lodging/Tourism (—%) FelCor Lodging LP company guaranty sr. notes 10s, 2014 (R) 77,000 85,181 Machinery (0.1%) Altra Holdings, Inc. company guaranty sr. notes 8 1/8s, 2016 500,000 536,250 Terex Corp. sr. unsec. sub. notes 8s, 2017 500,000 505,000 Manufacturing (0.1%) General Cable Corp. company guaranty sr. unsec. unsub. notes FRN 2.956s, 2015 20,000 19,050 RBS Global, Inc./Rexnord Corp. company guaranty unsec. sr. notes 8 1/2s, 2018 500,000 531,250 Media (—%) Affinion Group Holdings, Inc. company guaranty sr. unsec. notes 11 5/8s, 2015 335,000 283,075 Medical technology (0.2%) Kinetics Concept/KCI USA 144A company guaranty notes 10 1/2s, 2018 1,335,000 1,361,700 Metals (0.1%) FMG Resources August 2006 Pty, Ltd. 144A sr. notes 8 1/4s, 2019 (Australia) 400,000 428,000 Oil and gas (0.5%) Goodrich Petroleum Corp. 144A sr. notes 8 7/8s, 2019 1,000,000 980,000 Laredo Petroleum, Inc. company guaranty sr. unsec. unsub. notes 9 1/2s, 2019 765,000 835,763 Newfield Exploration Co. sr. unsec. sub. notes 6 5/8s, 2014 250,000 253,125 Plains Exploration & Production Co. company guaranty sr. unsec. notes 7 5/8s, 2018 500,000 535,000 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 785,000 847,800 SandRidge Energy, Inc. 144A sr. unsec. notes 9 7/8s, 2016 200,000 215,000 Power producers (0.3%) Calpine Corp. 144A sr. notes 7 1/4s, 2017 174,000 181,830 Dynegy Holdings, LLC sr. unsec. notes 7 3/4s, 2019 (In default) (NON) 1,300,000 796,250 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 2,000,000 1,750,000 Restaurants (0.1%) DineEquity, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 1,000,000 1,090,000 Retail (0.1%) Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2017 1,000,000 992,500 Technology services (0.4%) First Data Corp. company guaranty sr. unsec notes 12 5/8s, 2021 960,000 928,800 First Data Corp. company guaranty sr. unsec. notes 10.55s, 2015 1,052,750 1,042,223 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 1,000,000 925,000 Telecommunications (0.5%) Hughes Satellite Systems Corp. 144A sr. unsec. notes 7 5/8s, 2021 500,000 527,500 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) (PIK) 1,000,000 1,005,000 Level 3 Financing, Inc. 144A company guaranty sr. unsec. notes 8 1/8s, 2019 1,000,000 1,007,500 NII Capital Corp. company guaranty sr. unsec. unsub. notes 7 5/8s, 2021 835,000 853,788 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 500,000 552,500 Telephone (0.1%) Cricket Communications, Inc. company guaranty sr. unsub. notes 7 3/4s, 2016 500,000 530,000 Total corporate bonds and notes (cost $75,414,320) SENIOR LOANS (0.9%) (a) (c) Principal amount Value Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B2, 3 3/8s, 2015 $680,000 $612,486 Dynegy, Inc. bank term loan FRN 9 1/4s, 2016 997,500 1,014,600 INEOS Group Holdings, Ltd. bank term loan FRN Ser. C2, 8.001s, 2014 245,000 253,575 INEOS U.S. Finance, LLC bank term loan FRN Ser. B2, 7.501s, 2013 244,696 253,261 Lightsquared LP bank term loan FRN 12s, 2014 (PIK) 9,276,593 4,383,190 Sabre, Inc. bank term loan FRN 2.333s, 2014 1,000,000 892,000 Total senior loans (cost $9,286,744) PREFERRED STOCKS (0.6%) (a) Shares Value Ally Financial, Inc. 144A Ser. G, 7.00% cum. pfd. 1,000 $805,219 Strategic Hotels & Resorts Ser. A, $2.13 cum. pfd. (NON) (R) 125,733 3,676,433 Total preferred stocks (cost $3,029,472) CONVERTIBLE PREFERRED STOCKS (0.3%) (a) Shares Value FelCor Lodging Trust, Inc. Ser. A, $0.488 cum. cv. pfd. (R) 97,508 $2,279,250 Total convertible preferred stocks (cost $1,360,496) CONVERTIBLE BONDS AND NOTES (0.1%) (a) Principal amount Value Meritor, Inc. cv. company guaranty sr. unsec. notes stepped-coupon 4 5/8s (zero %, 3/1/16) 2026 (STP) $1,000,000 $846,250 Total convertible bonds and notes (cost $764,657) SHORT-TERM INVESTMENTS (29.9%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.17% (d) 18,900,600 $18,900,600 Putnam Money Market Liquidity Fund 0.08% (e) 170,599,525 170,599,525 U.S. Treasury Bills with an effective yield of 0.135%, April 5, 2012 (SEGSH) $6,900,000 6,899,448 U.S. Treasury Bills with an effective yield of 0.110%, October 18, 2012 (SEGSH) 5,000,000 4,996,660 U.S. Treasury Bills with an effective yield of 0.013%, February 16, 2012 (SEGSH) 4,000,000 3,999,978 U.S. Treasury Bills with an effective yield of 0.010%, February 9, 2012 (SEGSH) 2,000,000 1,999,996 U.S. Treasury Bills with effective yields ranging from 0.119% to 0.151%, May 3, 2012 (SEG) (SEGSH) 30,000,000 29,995,770 Total short-term investments (cost $237,383,987) TOTAL INVESTMENTS Total investments (cost $741,600,249) (b) FUTURES CONTRACTS OUTSTANDING at 1/31/12 (Unaudited) Number of Expiration Unrealized contracts Value date depreciation U.S. Treasury Note 10 yr (Short) 38 $5,025,500 Mar-12 $(92,423) Total Securities sold short at 1/31/12 (Unaudited) INVESTMENT COMPANIES (0.7%) (a) Shares Value Consumer Discretionary Select Sector SPDR Fund 130,300 $5,383,996 Total securities sold short (proceeds $4,950,510) Key to holding's currency abbreviations EUR Euro USD / $ United States Dollar Key to holding's abbreviations ASC 820 Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period Putnam Management Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC SPDR S&P Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from May 1, 2011 through January 31, 2012 (the reporting period). (a) Percentages indicated are based on net assets of $793,683,433. (b) The aggregate identified cost on a tax basis is $741,600,249, resulting in gross unrealized appreciation and depreciation of $81,234,512 and $23,282,042, respectively, or net unrealized appreciation of $57,952,470. (NON) Non-income-producing security. (STP) The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. (RES) Security is restricted with regard to public resale. The total market value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $859,893, or 0.1% of net assets. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSH) This security, in part or in entirety, was segregated for securities sold short at the close of the reporting period. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $18,637,482. The fund received cash collateral of $18,900,600, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $42,377 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $447,048,533 and $379,931,169, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $10,409,496 to cover certain derivatives contracts and securities sold short. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments (including securities sold short, if any) for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported— as in the case of some securities traded over-the-counter— a security is valued at its last reported bid price (ask price for securities sold short, if any) and is generally categorized as a Level 2 security. Investments in other open-end investment companies, which are classified as Level 1 securities, are based on their net asset value (NAV). The NAV of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Futures contracts: The fund uses futures contracts to hedge interest rate risk and to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. The fund had an average number of contracts of approximately 40 on futures contracts for the reporting period. Short sale of securities: The fund may engage in short sales of securities to realize appreciation when a security that the fund does not own declines in value. A short sale is a transaction in which the fund sells a security it does not own to a third party by borrowing the security in anticipation of purchasing the same security at the market price on a later date to close out the borrow and thus the short position. The price the fund pays at the later date may be more or less than the price at which the fund sold the security. If the price of the security sold short increases between the short sale and when the fund closes out the short sale, the fund will incur a loss, which is theoretically unlimited. The fund will realize a gain, which is limited to the price at which the fund sold the security short, if the security declines in value between those dates. Dividends on securities sold short are recorded as dividend expense. While the short position is open, the fund will post cash or liquid assets at least equal in value to the market value of the securities sold short. The fund will also post collateral representing an additional 2%-5% of the market value of the securities sold short. This additional collateral will be in the form of a loan from the custodian. All collateral is marked-to-market daily. The fund may also be required to pledge on the books of the fund additional assets for the benefit of the security and cash lender. The fund is subject to risk of loss if the lender of the security were to fail to perform its obligations under the contract. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $42,884,401 $— $— Capital goods 36,201,826 — — Communication services 159,757,427 — — Consumer cyclicals 27,892,299 859,893 — Consumer staples 10,856,734 — — Energy 34,589,793 349,506 — Financials 46,171,780 — — Health care 83,284,442 — — Transportation 30,817,710 — — Total common stocks — Convertible bonds and notes — 846,250 — Convertible preferred stocks — 2,279,250 — Corporate bonds and notes — 73,478,667 — Preferred stocks 3,676,433 805,219 — Senior loans — 7,409,112 — Short-term investments 170,599,525 66,792,452 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Futures contracts $(92,423) $— $— Securities sold short (5,383,996) — — Totals by level $— $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Interest rate contracts $— $92,423 Total $— For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: March 30, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: March 30, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: March 30, 2012 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	April 30, 2012 Date of reporting period:	January 31, 2012 Item 1. Schedule of Investments: Putnam Equity Spectrum Fund The fund's portfolio 1/31/12 (Unaudited) COMMON STOCKS (77.6%) (a) Shares Value Aerospace and defense (2.6%) Northrop Grumman Corp. 176,937 $10,271,193 Airlines (5.5%) United Continental Holdings, Inc. (NON) 928,600 21,450,660 Biotechnology (6.7%) Biospecifics Technologies Corp. (NON) 143,852 2,736,065 Cubist Pharmaceuticals, Inc. (NON) (S) 575,731 23,501,339 Chemicals (7.2%) LyondellBasell Industries NV Class A (Netherlands) 381,200 16,429,720 OM Group, Inc. (NON) (S) 90,600 2,457,978 W.R. Grace & Co. (NON) 169,000 9,048,260 Communications equipment (12.0%) EchoStar Corp. Class A (NON) 1,781,964 46,740,916 Diversified financial services (5.6%) Bank of America Corp. 1,983,300 14,140,929 JPMorgan Chase & Co. 202,100 7,538,330 Health-care equipment and supplies (2.5%) OraSure Technologies, Inc. (NON) 560,630 6,239,812 STAAR Surgical Co. (NON) 346,427 3,772,590 Health-care providers and services (1.0%) Lincare Holdings, Inc. 148,200 3,807,258 Hotels, restaurants, and leisure (3.0%) AFC Enterprises (NON) 396,905 6,687,849 Famous Dave's of America, Inc. (NON) 132,200 1,369,592 Lakes Entertainment, Inc. (NON) 349,075 712,113 MTR Gaming Group, Inc. (NON) 1,165,790 2,786,238 Life sciences tools and services (1.4%) Sequenom, Inc. (NON) (S) 1,277,309 5,505,202 Machinery (3.9%) Parker Hannifin Corp. 95,100 7,672,668 Timken Co. 72,000 3,515,760 Westport Innovations, Inc. (Canada) (NON) (S) 92,300 3,839,680 Media (12.9%) DISH Network Corp. Class A 1,703,532 47,562,613 Rentrak Corp. (NON) 152,700 2,612,697 Oil, gas, and consumable fuels (4.9%) Cabot Oil & Gas Corp. Class A 223,600 7,132,840 Plains Exploration & Production Co. (NON) 319,300 12,043,996 Pharmaceuticals (4.1%) Jazz Pharmaceuticals PLC (Ireland) (NON) 262,900 12,224,851 ViroPharma, Inc. (NON) 125,800 3,747,582 Specialty retail (4.3%) Select Comfort Corp. (NON) (S) 678,972 17,028,618 Total common stocks (cost $260,941,243) PREFERRED STOCKS (0.2%) (a) Shares Value Strategic Hotels & Resorts Ser. A, $2.13 cum. pfd. (NON) (R) 33,185 $970,329 Total preferred stocks (cost $797,767) SHORT-TERM INVESTMENTS (28.6%) (a) Principal amount/shares Value U.S. Treasury bills with effective yields ranging from 0.119% to 0.151%, May 3, 2012 (SEGSH) $20,000,000 $19,997,180 U.S. Treasury bills with an effective yield of 0.135%, April 5, 2012 (SEGSH) 9,640,000 9,639,229 Putnam Cash Collateral Pool, LLC 0.17% (d) 27,943,450 27,943,450 Putnam Money Market Liquidity Fund 0.08% (e) 53,814,210 53,814,210 Total short-term investments (cost $111,388,369) TOTAL INVESTMENTS Total investments (cost $373,127,379) (b) Securities sold short at 1/31/12 (Unaudited) INVESTMENT COMPANIES (0.8%) (a) Shares Value Consumer Discretionary Select Sector SPDR Fund 77,800 $3,214,696 Total securities sold short (proceeds $2,955,869) Key to holding's abbreviations ASC 820 Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures Putnam Management Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC SPDR S&P Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from May 1, 2011 through January 31, 2012 (the reporting period). (a) Percentages indicated are based on net assets of $390,112,340. (b) The aggregate identified cost on a tax basis is $373,127,379, resulting in gross unrealized appreciation and depreciation of $51,821,574 and $10,007,206, respectively, or net unrealized appreciation of $41,814,368. (NON) Non-income-producing security. (SEGSH) This security, in part or in entirety, was segregated for securities sold short at the close of the reporting period. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $26,989,205. The fund received cash collateral of $27,943,450, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $15,788 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $221,333,979 and $220,983,199, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $3,214,696 to cover securities sold short. Security valuation: Investments (including securities sold short, if any) for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported— as in the case of some securities traded over-the-counter— a security is valued at its last reported bid price (ask price for securities sold short, if any) and is generally categorized as a Level 2 security. Investments in other open-end investment companies, which are classified as Level 1 securities, are based on their net asset value (NAV). The NAV of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Short sale of securities: The fund may engage in short sales of securities to realize appreciation when a security that the fund does not own declines in value. A short sale is a transaction in which the fund sells a security it does not own to a third party by borrowing the security in anticipation of purchasing the same security at the market price on a later date to close out the borrow and thus the short position. The price the fund pays at the later date may be more or less than the price at which the fund sold the security. If the price of the security sold short increases between the short sale and when the fund closes out the short sale, the fund will incur a loss, which is theoretically unlimited. The fund will realize a gain, which is limited to the price at which the fund sold the security short, if the security declines in value between those dates. Dividends on securities sold short are recorded as dividend expense. While the short position is open, the fund will post cash or liquid assets at least equal in value to the market value of the securities sold short. The fund will also post collateral representing an additional 2%-5% of the market value of the securities sold short. This additional collateral will be in the form of a loan from the custodian. All collateral is marked-to-market daily. The fund may also be required to pledge on the books of the fund additional assets for the benefit of the security and cash lender. The fund is subject to risk of loss if the lender of the security were to fail to perform its obligations under the contract. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $78,759,720 $— $— Energy 19,176,836 — — Financials 21,679,259 — — Health care 61,534,699 — — Industrials 46,749,961 — — Information technology 46,740,916 — — Materials 27,935,958 — — Total common stocks — — Preferred stocks 970,329 — — Short-term investments 53,814,210 57,579,859 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Securities sold short $(3,214,696) $— $— Totals by level $— $— For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: March 30, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: March 30, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: March 30, 2012 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2012 Date of reporting period:	January 31, 2012 Item 1. Schedule of Investments: Putnam Global Sector Fund The fund's portfolios 1/31/12 (Unaudited) Shares Value Global Sector Funds (99.5%) (a) Putnam Global Consumer Fund (Class Y) 40,594 $559,798 Putnam Global Financials Fund (Class Y) 46,375 482,762 Putnam Global Health Care Fund (Class Y) 6,518 276,870 Putnam Global Industrials Fund (Class Y) 22,617 299,679 Putnam Global Natural Resources Fund (Class Y) 24,737 509,083 Putnam Global Technology Fund (Class Y) 21,369 321,606 Putnam Global Telecommunications Fund (Class Y) 8,689 109,658 Putnam Global Utilities Fund (Class Y) 10,211 101,804 Total Global Sector Funds (cost $2,803,690) Fixed Income Funds (0.5%) (a) Putnam Money Market Fund (Class A) 13,300 $13,300 Total Fixed Income Funds (cost $13,300) Total Investments (cost $2,816,990) (b) Key to holding's abbreviations ASC 820 Accounting Standards Codification ASC 820
